UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10303 Buffalo Funds (Exact name of registrant as specified in charter) 5420 West 61st Place Shawnee Mission, KS66205 (Address of principal executive offices) (Zip code) Kent W. Gasaway 5420 West 61st Place Shawnee Mission, KS66205 (Name and address of agent for service) Registrant's telephone number, including area code: (913) 384-1513 Date of fiscal year end: March 31 Date of reporting period: June 30, 2010 Item 1. Proxy Voting Record. Name of Fund: Buffalo Balanced Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES 4/23/2010 ABT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For R.J. ALPERN For R.S. AUSTIN For W.M. DALEY For W.J. FARRELL For H.L. FULLER For W.A. OSBORN For D.A.L. OWEN For R.S. ROBERTS For S.C. SCOTT III For W.D. SMITHBURG For G.F. TILTON For M.D. WHITE For For 02RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Issuer Against Against 03SHAREHOLDER PROPOSAL-ADVISORY VOTE Security Holder Against Against 04SHAREHOLDER PROPOSAL-SPECIAL SHAREHOLDER MEETINGS Security Holder Company Name Meeting Date CUSIP Ticker THE ALLSTATE CORPORATION 5/18/2010 ALL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: F. DUANE ACKERMAN For 1BELECTION OF DIRECTOR: ROBERT D. BEYER For 1CELECTION OF DIRECTOR: W. JAMES FARRELL For 1DELECTION OF DIRECTOR: JACK M. GREENBERG For 1EELECTION OF DIRECTOR: RONALD T. LEMAY For 1FELECTION OF DIRECTOR: ANDREA REDMOND For 1GELECTION OF DIRECTOR: H. JOHN RILEY, JR. For 1HELECTION OF DIRECTOR: JOSHUA I. SMITH For 1IELECTION OF DIRECTOR: JUDITH A. SPRIESER For 1JELECTION OF DIRECTOR: MARY ALICE TAYLOR For 1KELECTION OF DIRECTOR: THOMAS J. WILSON For For 02RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ALLSTATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2010. Issuer Against Against 03STOCKHOLDER PROPOSAL SEEKING THE RIGHT TO CALL SPECIAL SHAREOWNER MEETINGS. Security Holder Against Against 04STOCKHOLDER PROPOSAL SEEKING THE RIGHT FOR STOCKHOLDERS TO ACT BY WRITTEN CONSENT. Security Holder Against Against 05STOCKHOLDER PROPOSAL SEEKING AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Security Holder Against Against 06STOCKHOLDER PROPOSAL SEEKING A REVIEW AND REPORT ON EXECUTIVE COMPENSATION. Security Holder Against Against 07STOCKHOLDER PROPOSAL SEEKING A REPORT ON POLITICAL CONTRIBUTIONS AND PAYMENTS TO TRADE ASSOCIATIONS AND OTHER TAX EXEMPT ORGANIZATIONS. Security Holder Company Name Meeting Date CUSIP Ticker ANADARKO PETROLEUM CORPORATION 5/18/2010 APC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: H. PAULETT EBERHART For 1BELECTION OF DIRECTOR: PRESTON M. GEREN III For 1CELECTION OF DIRECTOR: JAMES T. HACKETT For For 02RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS. Issuer Against Against 03STOCKHOLDER PROPOSAL - AMENDMENT TO NON-DISCRIMINATION POLICY. Security Holder Against Against 04STOCKHOLDER PROPOSAL - AMENDMENT TO BY-LAWS: REIMBURSEMENT OF PROXY EXPENSES. Security Holder Company Name Meeting Date CUSIP Ticker APPLIED MATERIALS, INC. 3/9/2010 AMAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For AART J. DE GEUS For STEPHEN R. FORREST For THOMAS J. IANNOTTI For SUSAN M. JAMES For ALEXANDER A. KARSNER For GERHARD H. PARKER For DENNIS D. POWELL For WILLEM P. ROELANDTS For JAMES E. ROGERS For MICHAEL R. SPLINTER For ROBERT H. SWAN For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker BAXTER INTERNATIONAL INC. 5/4/2010 BAX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: BLAKE E. DEVITT For 1BELECTION OF DIRECTOR: JOHN D. FORSYTH For 1CELECTION OF DIRECTOR: GAIL D. FOSLER For 1DELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN For For 02RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 03SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTING. Security Holder Company Name Meeting Date CUSIP Ticker THE BOEING COMPANY 4/26/2010 BA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JOHN H. BIGGS For 1BELECTION OF DIRECTOR: JOHN E. BRYSON For 1CELECTION OF DIRECTOR: DAVID L. CALHOUN For 1DELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. For 1EELECTION OF DIRECTOR: LINDA Z. COOK For 1FELECTION OF DIRECTOR: WILLIAM M. DALEY For 1GELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN For 1HELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. For 1IELECTION OF DIRECTOR: JOHN F. MCDONNELL For 1JELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. For 1KELECTION OF DIRECTOR: SUSAN C. SCHWAB For 1LELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI For For 02RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR. Issuer Against Against 03ETHICAL CRITERIA FOR MILITARY CONTRACTS. Security Holder Against Against 04ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Security Holder Against Against 05CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Security Holder For Against 06INDEPENDENT CHAIRMAN. Security Holder Against Against 07REPORT ON POLITICAL CONTRIBUTIONS. Security Holder Company Name Meeting Date CUSIP Ticker BP P.L.C. 4/15/2010 BP Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01TO RECEIVE THE DIRECTORS' ANNUAL REPORT AND ACCOUNTS Issuer For For 02TO APPROVE THE DIRECTORS' REMUNERATION REPORT Issuer For For 03TO ELECT MR P ANDERSON AS A DIRECTOR Issuer For For 04TO RE-ELECT MR A BURGMANS AS A DIRECTOR Issuer For For 05TO RE-ELECT MRS C B CARROLL AS A DIRECTOR Issuer For For 06TO RE-ELECT SIR WILLIAM CASTELL AS A DIRECTOR Issuer For For 07TO RE-ELECT MR I C CONN AS A DIRECTOR Issuer For For 08TO RE-ELECT MR G DAVID AS A DIRECTOR Issuer For For 09TO ELECT MR I E L DAVIS AS A DIRECTOR Issuer For For 10TO RE-ELECT MR R DUDLEY AS A DIRECTOR Issuer For For 11TO RE-ELECT MR D J FLINT AS A DIRECTOR Issuer For For 12TO RE-ELECT DR B E GROTE AS A DIRECTOR Issuer For For 13TO RE-ELECT DR A B HAYWARD AS A DIRECTOR Issuer For For 14TO RE-ELECT MR A G INGLIS AS A DIRECTOR Issuer For For 15TO RE-ELECT DR D S JULIUS AS A DIRECTOR Issuer For For 16TO ELECT MR C-H SVANBERG AS A DIRECTOR. Issuer For For 17TO REAPPOINT ERNST & YOUNG LLP AS AUDITORS AND AUTHORIZE THE BOARD TO FIX THEIR REMUNERATION Issuer For For S18SPECIAL RESOLUTION: TO ADOPT NEW ARTICLES OF ASSOCIATION Issuer For For S19SPECIAL RESOLUTION: TO GIVE LIMITED AUTHORITY FOR THE PURCHASE OF ITS OWN SHARES BY THE COMPANY Issuer For For 20TO GIVE LIMITED AUTHORITY TO ALLOT SHARES UP TO A SPECIFIED AMOUNT Issuer For For S21SPECIAL RESOLUTION: TO GIVE AUTHORITY TO ALLOT A LIMITED NUMBER OF SHARES FOR CASH FREE OF PRE-EMPTION RIGHTS Issuer For For S22SPECIAL RESOLUTION: TO AUTHORIZE THE CALLING OF GENERAL MEETINGS (EXCLUDING ANNUAL GENERAL MEETINGS) BY NOTICE OF AT LEAST 14 CLEAR DAYS Issuer For For 23TO APPROVE THE RENEWAL OF THE EXECUTIVE DIRECTORS INCENTIVE PLAN Issuer For For 24TO APPROVE THE SCRIP DIVIDEND PROGRAMME Issuer Against Against S25SPECIAL RESOLUTION: TO INSTRUCT A COMMITTEE OF THE BOARD TO REVIEW THE ASSUMPTIONS BEHIND THE SUNRISE SAGD PROJECT Security Holder Company Name Meeting Date CUSIP Ticker CHEVRON CORPORATION 5/26/2010 CVX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: S.H. ARMACOST For 1BELECTION OF DIRECTOR: L.F. DEILY For 1CELECTION OF DIRECTOR: R.E. DENHAM For 1DELECTION OF DIRECTOR: R.J. EATON For 1EELECTION OF DIRECTOR: C. HAGEL For 1FELECTION OF DIRECTOR: E. HERNANDEZ For 1GELECTION OF DIRECTOR: F.G. JENIFER For 1HELECTION OF DIRECTOR: G.L. KIRKLAND For 1IELECTION OF DIRECTOR: S. NUNN For 1JELECTION OF DIRECTOR: D.B. RICE For 1KELECTION OF DIRECTOR: K.W. SHARER For 1LELECTION OF DIRECTOR: C.R. SHOEMATE For 1MELECTION OF DIRECTOR: J.G. STUMPF For 1NELECTION OF DIRECTOR: R.D. SUGAR For For 1OELECTION OF DIRECTOR: C. WARE Issuer For For 1PELECTION OF DIRECTOR: J.S. WATSON Issuer Against Against 02RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Security Holder Against Against 03AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS Security Holder Against Against 04APPOINTMENT OF AN INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Security Holder Against Against 05HOLDING EQUITY-BASED COMPENSATION THROUGH RETIREMENT Security Holder Against Against 06DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS Security Holder Against Against 07GUIDELINES FOR COUNTRY SELECTION Security Holder Against Against 08FINANCIAL RISKS FROM CLIMATE CHANGE Security Holder Against Against 09HUMAN RIGHTS COMMITTEE Security Holder Company Name Meeting Date CUSIP Ticker THE CHUBB CORPORATION 4/27/2010 BP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: ZOE BAIRD For 1BELECTION OF DIRECTOR: SHEILA P. BURKE For 1CELECTION OF DIRECTOR: JAMES I. CASH, JR. For 1DELECTION OF DIRECTOR: JOHN D. FINNEGAN For 1EELECTION OF DIRECTOR: MARTIN G. MCGUINN For 1FELECTION OF DIRECTOR: LAWRENCE M. SMALL For 1GELECTION OF DIRECTOR: JESS SODERBERG For 1HELECTION OF DIRECTOR: DANIEL E. SOMERS For 1IELECTION OF DIRECTOR: KAREN HASTIE WILLIAMS For 1JELECTION OF DIRECTOR: JAMES M. ZIMMERMAN For 1KELECTION OF DIRECTOR: ALFRED W. ZOLLAR For For 02TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR. Issuer Company Name Meeting Date CUSIP Ticker CINCINNATI FINANCIAL CORPORATION 5/1/2010 CINF Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GREGORY T. BIER For LINDA W. CLEMENT-HOLMES For DOUGLAS S. SKIDMORE For LARRY R. WEBB For For 2APPROVING AN AMENDMENT TO THE COMPANY'S ARTICLES OF INCORPORATION TO DECLASSIFY ITS BOARD STRUCTURE. Issuer For For 3APPROVING AN AMENDMENT TO THE COMPANY'S CODE OF REGULATIONS TO ADD ADVANCE-NOTICE PROVISIONS. Issuer For For 4RATIFYING THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker COCA-COLA COMPANY 4/21/2010 KO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director For 1ELECTION OF DIRECTOR: HERBERT A. ALLEN Issuer For 2ELECTION OF DIRECTOR: RONALD W. ALLEN Issuer For 3ELECTION OF DIRECTOR: CATHLEEN P. BLACK Issuer For 4ELECTION OF DIRECTOR: BARRY DILLER Issuer For 5ELECTION OF DIRECTOR: ALEXIS M. HERMAN Issuer For 6ELECTION OF DIRECTOR: MUHTAR KENT Issuer For 7ELECTION OF DIRECTOR: DONALD R. KEOUGH Issuer For 8ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Issuer For 9ELECTION OF DIRECTOR: DONALD F. MCHENRY Issuer For 10ELECTION OF DIRECTOR: SAM NUNN Issuer For 11ELECTION OF DIRECTOR: JAMES D. ROBINSON III Issuer For 12ELECTION OF DIRECTOR: PETER V. UEBERROTH Issuer For 13ELECTION OF DIRECTOR: JACOB WALLENBERG Issuer For 14ELECTION OF DIRECTOR: JAMES B. WILLIAMS Issuer For For 15RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Issuer Against Against 16SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Security Holder For Against 17SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR Security Holder Against Against 18SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Security Holder Against Against 19SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Security Holder Company Name Meeting Date CUSIP Ticker COLGATE-PALMOLIVE COMPANY 5/7/2010 CL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JOHN T. CAHILL For 1BELECTION OF DIRECTOR: IAN COOK For 1CELECTION OF DIRECTOR: HELENE D. GAYLE For 1DELECTION OF DIRECTOR: ELLEN M. HANCOCK For 1EELECTION OF DIRECTOR: JOSEPH JIMENEZ For 1FELECTION OF DIRECTOR: DAVID W. JOHNSON For 1GELECTION OF DIRECTOR: RICHARD J. KOGAN For 1HELECTION OF DIRECTOR: DELANO E. LEWIS For 1IELECTION OF DIRECTOR: J. PEDRO REINHARD For 1JELECTION OF DIRECTOR: STEPHEN I. SADOVE For For 02RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 03ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Against Against 04STOCKHOLDER PROPOSAL ON CHARITABLE CONTRIBUTIONS. Security Holder Against Against 05STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Security Holder Company Name Meeting Date CUSIP Ticker CONOCO PHILLIPS 5/12/2010 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: RICHARD L. ARMITAGE For 1BELECTION OF DIRECTOR: RICHARD H. AUCHINLECK For 1CELECTION OF DIRECTOR: JAMES E. COPELAND, JR. For 1DELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN For 1EELECTION OF DIRECTOR: RUTH R. HARKIN For 1FELECTION OF DIRECTOR: HAROLD W. MCGRAW III For 1GELECTION OF DIRECTOR: JAMES J. MULVA For 1HELECTION OF DIRECTOR: ROBERT A. NIBLOCK For 1IELECTION OF DIRECTOR: HARALD J. NORVIK For 1JELECTION OF DIRECTOR: WILLIAM K. REILLY For 1KELECTION OF DIRECTOR: BOBBY S. SHACKOULS For 1LELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL For 1MELECTION OF DIRECTOR: KATHRYN C. TURNER For 1NELECTION OF DIRECTOR: WILLIAM E. WADE, JR. For For 02PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Against Against 03BOARD RISK MANAGEMENT OVERSIGHT Security Holder Against Against 04GREENHOUSE GAS REDUCTION Security Holder Against Against 05OIL SANDS DRILLING Security Holder Against Against 06LOUISIANA WETLANDS Security Holder Against Against 07FINANCIAL RISKS OF CLIMATE CHANGE Security Holder Against Against 08TOXIC POLLUTION REPORT Security Holder Against Against 09GENDER EXPRESSION NON-DISCRIMINATION Security Holder Against Against 10POLITICAL CONTRIBUTIONS Security Holder Company Name Meeting Date CUSIP Ticker E.I. DU PONT DE NEMOURS & COMPANY 4/28/2010 DD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director For 1AELECTION OF DIRECTOR: SAMUEL W. BODMAN Issuer For 1BELECTION OF DIRECTOR: RICHARD H. BROWN Issuer For 1CELECTION OF DIRECTOR: ROBERT A. BROWN Issuer For 1DELECTION OF DIRECTOR: BERTRAND P. COLLOMB Issuer For 1EELECTION OF DIRECTOR: CURTIS J. CRAWFORD Issuer For 1FELECTION OF DIRECTOR: ALEXANDER M. CUTLER Issuer For 1GELECTION OF DIRECTOR: JOHN T. DILLON Issuer For 1HELECTION OF DIRECTOR: ELEUTHERE I. DU PONT Issuer For 1IELECTION OF DIRECTOR: MARILLYN A. HEWSON Issuer For 1JELECTION OF DIRECTOR: LOIS D. JULIBER Issuer For 1KELECTION OF DIRECTOR: ELLEN J. KULLMAN Issuer For 1LELECTION OF DIRECTOR: WILLIAM K. REILLY Issuer For For 02ON RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For Against 03ON SHAREHOLDER SAY ON EXECUTIVE PAY Security Holder Against Against 04ON AMENDMENT TO HUMAN RIGHTS POLICY Security Holder Company Name Meeting Date CUSIP Ticker ELI LILLY AND COMPANY 4/19/2010 LLY Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR : R. ALVAREZ Issuer For For 1BELECTION OF DIRECTOR : W. BISCHOFF Issuer For For 1CELECTION OF DIRECTOR : R.D. HOOVER Issuer For For 1DELECTION OF DIRECTOR : F.G. PRENDERGAST Issuer For For 1EELECTION OF DIRECTOR : K.P. SEIFERT Issuer For For 02RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF BOARD OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITORS FOR 2010. Issuer For For 03APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF ALL DIRECTORS. Issuer For For 04APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO ELIMINATE ALL SUPERMAJORITY VOTING PROVISIONS. Issuer For Against 05SHAREHOLDER PROPOSAL ON ALLOWING SHAREHOLDERS TO CALL SPECIAL SHAREHOLDERS' MEETINGS. Security Holder Against Against 06SHAREHOLDER PROPOSAL ON PROHIBITING CEO'S FROM SERVING ON THE COMPENSATION COMMITTEE. Security Holder Against Against 07SHAREHOLDER PROPOSAL ON RATIFICATION OF EXECUTIVE COMPENSATION. Security Holder Against Against 08SHAREHOLDER PROPOSAL REQUIRING EXECUTIVES TO HOLD EQUITY AWARDS INTO RETIREMENT. Security Holder Company Name Meeting Date CUSIP Ticker EXXON MOBILE CORPORATION 5/26/2010 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For M.J. BOSKIN For P. BRABECK-LETMATHE For L.R. FAULKNER For J.S. FISHMAN For K.C. FRAZIER For W.W. GEORGE For M.C. NELSON For S.J. PALMISANO For S.S REINEMUND For R.W. TILLERSON For E.E. WHITACRE, JR. For For 02RATIFICATION OF INDEPENDENT AUDITORS () Issuer Against Against 03SPECIAL SHAREHOLDER MEETINGS () Security Holder Against Against 04INCORPORATE IN NORTH DAKOTA () Security Holder For Against 05SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () Security Holder Against Against 06AMENDMENT OF EEO POLICY () Security Holder Against Against 07POLICY ON WATER () Security Holder Against Against 08WETLANDS RESTORATION POLICY () Security Holder Against Against 09REPORT ON CANADIAN OIL SANDS () Security Holder Against Against 10REPORT ON NATURAL GAS PRODUCTION () Security Holder Against Against 11REPORT ON ENERGY TECHNOLOGY () Security Holder Against Against 12GREENHOUSE GAS EMISSIONS GOALS () Security Holder Against Against 13PLANNING ASSUMPTIONS () Security Holder Company Name Meeting Date CUSIP Ticker FRONTIER OIL CORPORATION 4/28/2010 35914P105 FTO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withhold DOUGLAS Y. BECH Withhold MICHAEL C. JENNINGS Withhold JAMES H. LEE Withhold PAUL B. LOYD, JR. Withhold FRANKLIN MYERS Withhold MICHAEL E. ROSE Against For 02TO APPROVE THE FIRST AMENDMENT TO THE FRONTIER OIL CORPORATION OMNIBUS INCENTIVE COMPENSATION PLAN. . Issuer For For 03TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP, INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker GENERAL ELECTRIC COMPANY 4/28/2010 GE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For A1ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE For A2ELECTION OF DIRECTOR: JAMES I. CASH, JR. For A3ELECTION OF DIRECTOR: WILLIAM M. CASTELL For A4ELECTION OF DIRECTOR: ANN M. FUDGE For A5ELECTION OF DIRECTOR: SUSAN HOCKFIELD For A6ELECTION OF DIRECTOR: JEFFREY R. IMMELT For A7ELECTION OF DIRECTOR: ANDREA JUNG For A8ELECTION OF DIRECTOR: ALAN G. (A.G.) LAFLEY For A9ELECTION OF DIRECTOR: ROBERT W. LANE For A10ELECTION OF DIRECTOR: RALPH S. LARSEN For A11ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS For A12ELECTION OF DIRECTOR: JAMES J. MULVA For A13ELECTION OF DIRECTOR: SAM NUNN For A14ELECTION OF DIRECTOR: ROGER S. PENSKE For A15ELECTION OF DIRECTOR: ROBERT J. SWIERINGA For A16ELECTION OF DIRECTOR: DOUGLAS A. WARNER III For For B1RATIFICATION OF KPMG Issuer Against Against C1SHAREOWNER PROPOSAL: CUMULATIVE VOTING Security Holder Against Against C2SHAREOWNER PROPOSAL: SPECIAL SHAREOWNER MEETINGS Security Holder For Against C3SHAREOWNER PROPOSAL: INDEPENDENT BOARD CHAIRMAN Security Holder Against Against C4SHAREOWNER PROPOSAL: PAY DISPARITY Security Holder Against Against C5SHAREOWNER PROPOSAL: KEY BOARD COMMITTEES Security Holder Against Against C6SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Security Holder Company Name Meeting Date CUSIP Ticker GLAXOSMITHKLINE PLC 5/6/2010 37733W105 GSK Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01TO RECEIVE AND ADOPT THE DIRECTORS' REPORT AND THE FINANCIAL STATEMENTS Issuer For For 02TO APPROVE THE REMUNERATION REPORT Issuer For For 03TO RE-ELECT DR STEPHANIE BURNS AS A DIRECTOR Issuer For For 04TO RE-ELECT MR JULIAN HESLOP AS A DIRECTOR Issuer For For 05TO RE-ELECT SIR DERYCK MAUGHAN AS A DIRECTOR Issuer For For 06TO RE-ELECT DR DANIEL PODOLSKY AS A DIRECTOR Issuer For For 07TO RE-ELECT SIR ROBERT WILSON AS A DIRECTOR Issuer For For 08RE-APPOINTMENT OF AUDITORS Issuer For For 09REMUNERATION OF AUDITORS Issuer For For 10TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE DONATIONS TO POLITICAL ORGANISATIONS AND INCUR POLITICAL EXPENDITURE Issuer For For 11AUTHORITY TO ALLOT SHARES Issuer For For S12DISAPPLICATION OF PRE-EMPTION RIGHTS Issuer For For S13AUTHORITY FOR THE COMPANY TO PURCHASE ITS OWN SHARES Issuer For For 14EXEMPTION FROM STATEMENT OF SENIOR STATUTORY AUDITOR'S NAME Issuer For For S15REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN AGM Issuer For For S16ADOPT NEW ARTICLES OF ASSOCIATION Issuer Company Name Meeting Date CUSIP Ticker HESS CORPORATION 5/5/2010 42809H107 HES Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director For N.F. BRADY Issuer For G.P. HILL Issuer For T.H. KEAN Issuer For F.A. OLSON Issuer For For 2RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Against For 3APPROVAL OF AMENDMENT TO 2008 LONG-TERM INCENTIVE PLAN TO INCREASE SHARES AVAILABLE FOR AWARD BY 8 MILLION SHARES.. Issuer Against Against 4STOCKHOLDER PROPOSAL REQUESTING THE COMPANY TO PROVIDE A REPORT ON POLITICAL SPENDING AND POLICIES. Security Holder Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/19/2010 INTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CHARLENE BARSHEFSKY For 1BELECTION OF DIRECTOR: SUSAN L. DECKER For 1CELECTION OF DIRECTOR: JOHN J. DONAHOE For 1DELECTION OF DIRECTOR: REED E. HUNDT For 1EELECTION OF DIRECTOR: PAUL S. OTELLINI For 1FELECTION OF DIRECTOR: JAMES D. PLUMMER For 1GELECTION OF DIRECTOR: DAVID S. POTTRUCK For 1HELECTION OF DIRECTOR: JANE E. SHAW For 1IELECTION OF DIRECTOR: FRANK D. YEARY For 1JELECTION OF DIRECTOR: DAVID B. YOFFIE For For 02RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Issuer Abstain For 03ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON 4/22/2010 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: MARY SUE COLEMAN For 1BELECTION OF DIRECTOR: JAMES G. CULLEN For 1CELECTION OF DIRECTOR: MICHAEL M.E. JOHNS For 1DELECTION OF DIRECTOR: SUSAN L. LINDQUIST For 1EELECTION OF DIRECTOR: ANNE M. MULCAHY For 1FELECTION OF DIRECTOR: LEO F. MULLIN For 1GELECTION OF DIRECTOR: WILLIAM D. PEREZ For 1HELECTION OF DIRECTOR: CHARLES PRINCE For 1IELECTION OF DIRECTOR: DAVID SATCHER For 1JELECTION OF DIRECTOR: WILLIAM C. WELDON For For 02RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Issuer Against Against 03ADVISORY VOTE ON EXECUTIVE COMPENSATION Security Holder Against Against 04SPECIAL SHAREOWNER MEETINGS Security Holder Company Name Meeting Date CUSIP Ticker KELLOGG COMPANY 4/23/2010 K Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BENJAMIN CARSON For GORDON GUND For DOROTHY JOHNSON For A. MCLAUGHLIN KOROLOGOS For For 02RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS KELLOGG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Issuer For Against 03SHAREOWNER PROPOSAL TO ADOPT SIMPLE MAJORITY VOTE. Security Holder Company Name Meeting Date CUSIP Ticker KIMBERLY-CLARK CORPORATION 4/29/2010 KMB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JOHN R. ALM For 1BELECTION OF DIRECTOR: DENNIS R. BERESFORD For 1CELECTION OF DIRECTOR: JOHN F. BERGSTROM For 1DELECTION OF DIRECTOR: ABELARDO E. BRU For 1EELECTION OF DIRECTOR: ROBERT W. DECHERD For 1FELECTION OF DIRECTOR: THOMAS J. FALK For 1GELECTION OF DIRECTOR: MAE C. JEMISON, M.D. For 1HELECTION OF DIRECTOR: JAMES M. JENNESS For 1IELECTION OF DIRECTOR: IAN C. READ For 1JELECTION OF DIRECTOR: LINDA JOHNSON RICE For 1KELECTION OF DIRECTOR: MARC J. SHAPIRO For 1LELECTION OF DIRECTOR: G. CRAIG SULLIVAN For For 02RATIFICATION OF AUDITORS Issuer Against Against 03STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Security Holder Company Name Meeting Date CUSIP Ticker KRAFT FOODS INC. 5/18/2010 50075N104 KFT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: AJAYPAL S. BANGA For 1BELECTION OF DIRECTOR: MYRA M. HART For 1CELECTION OF DIRECTOR: LOIS D. JULIBER For 1DELECTION OF DIRECTOR: MARK D. KETCHUM For 1EELECTION OF DIRECTOR: RICHARD A. LERNER, M.D. For 1FELECTION OF DIRECTOR: MACKEY J. MCDONALD For 1GELECTION OF DIRECTOR: JOHN C. POPE For 1HELECTION OF DIRECTOR: FREDRIC G. REYNOLDS For 1IELECTION OF DIRECTOR: IRENE B. ROSENFELD For 1JELECTION OF DIRECTOR: J.F. VAN BOXMEER For 1KELECTION OF DIRECTOR: DEBORAH C. WRIGHT For 1LELECTION OF DIRECTOR: FRANK G. ZARB For For 2RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Against Against 3SHAREHOLDER PROPOSAL REGARDING SHAREHOLDER ACTION BY WRITTEN CONSENT. Security Holder Company Name Meeting Date CUSIP Ticker MARATHON OIL CORP. 4/28/2010 P91177010 MRO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: GREGORY H. BOYCE For 1BELECTION OF DIRECTOR: CLARENCE P. CAZALOT, JR. For 1CELECTION OF DIRECTOR: DAVID A. DABERKO For 1DELECTION OF DIRECTOR: WILLIAM L. DAVIS For 1EELECTION OF DIRECTOR: SHIRLEY ANN JACKSON For 1FELECTION OF DIRECTOR: PHILIP LADER For 1GELECTION OF DIRECTOR: CHARLES R. LEE For 1HELECTION OF DIRECTOR: MICHAEL E.J. PHELPS For 1IELECTION OF DIRECTOR: DENNIS H. REILLEY For 1JELECTION OF DIRECTOR: SETH E. SCHOFIELD For 1KELECTION OF DIRECTOR: JOHN W. SNOW For 1LELECTION OF DIRECTOR: THOMAS J. USHER For For 02RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITOR FOR 2010 Issuer For Against 03STOCKHOLDER PROPOSAL TO AMEND OUR BY-LAWS TO LOWER THE THRESHOLD FOR STOCKHOLDERS TO CALL SPECIAL MEETINGS Security Holder For Against 04STOCKHOLDER PROPOSAL TO ADOPT A POLICY FOR RATIFICATION AND APPROVAL OF EXECUTIVE COMPENSATION POLICIES AND PRACTICES Security Holder Company Name Meeting Date CUSIP Ticker MCDONALD'S CORPORATON 5/20/2010 MCD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: WALTER E. MASSEY For 1BELECTION OF DIRECTOR: JOHN W. ROGERS, JR. For 1CELECTION OF DIRECTOR: ROGER W. STONE For 1DELECTION OF DIRECTOR: MILES D. WHITE For For 02APPROVAL OF THE APPOINTMENT OF AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE AS INDEPENDENT AUDITORS FOR 2010. Issuer Against Against 03SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Security Holder For Against 04SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTE. Security Holder Against Against 05SHAREHOLDER PROPOSAL RELATING TO THE USE OF CONTROLLED ATMOSPHERE STUNNING. Security Holder Against Against 06SHAREHOLDER PROPOSAL RELATING TO THE USE OF CAGE-FREE EGGS. Security Holder Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/19/2009 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01ELECTION OF DIRECTOR: WILLIAM H. GATES III Issuer For For 02ELECTION OF DIRECTOR: STEVEN A. BALLMER Issuer For For 03ELECTION OF DIRECTOR: DINA DUBLON Issuer For For 04ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Issuer For For 05ELECTION OF DIRECTOR: REED HASTINGS Issuer For For 06ELECTION OF DIRECTOR: MARIA KLAWE Issuer For For 07ELECTION OF DIRECTOR: DAVID F. MARQUARDT Issuer For For 08ELECTION OF DIRECTOR: CHARLES H. NOSKI Issuer For For 09ELECTION OF DIRECTOR: HELMUT PANKE Issuer For For 10RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Issuer For For 11TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Issuer For For 12ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer For Against 13SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Security Holder For Against 14SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Security Holder Company Name Meeting Date CUSIP Ticker OGE ENERGY CORP. 5/20/2010 OGE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES H. BRANDI For LUKE R. CORBETT For PETER B. DELANEY For For 2AMENDMENTS TO THE RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Issuer For For 3RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S PRINCIPAL INDEPENDENT ACCOUNTANTS FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker PATTERSON-UTI ENERGY, INC. 4/26/2010 PTEN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARK S. SIEGEL For KENNETH N. BERNS For CHARLES O. BUCKNER For CURTIS W. HUFF For TERRY H. HUNT For TERRY H. HUNT For CLOYCE A. TALBOTT Abstain For 02APPROVE AN AMENDMENT TO PATTERSON-UTI'S 2005 LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE UNDER THE PLAN. Issuer For For 03RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PATTERSON-UTI FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For For 04IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY AND ALL ADJOURNMENTS OR POSTPONEMENTS THEREOF. Issuer Company Name Meeting Date CUSIP Ticker PEPSICO, INC. 5/5/2010 PEP Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: S.L. BROWN Issuer For For 1BELECTION OF DIRECTOR: I.M. COOK Issuer For For 1CELECTION OF DIRECTOR: D. DUBLON Issuer For For 1DELECTION OF DIRECTOR: V.J. DZAU Issuer For For 1EELECTION OF DIRECTOR: R.L. HUNT Issuer For For 1FELECTION OF DIRECTOR: A. IBARGUEN Issuer For For 1GELECTION OF DIRECTOR: A.C. MARTINEZ Issuer For For 1HELECTION OF DIRECTOR: I.K. NOOYI Issuer For For 1IELECTION OF DIRECTOR: S.P. ROCKEFELLER Issuer For For 1JELECTION OF DIRECTOR: J.J. SCHIRO Issuer For For 1KELECTION OF DIRECTOR: L.G. TROTTER Issuer For For 1LELECTION OF DIRECTOR: D. VASELLA Issuer For For 02APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Issuer For For 03APPROVAL OF AMENDMENT TO PEPSICO, INC. 2007 LONG-TERM INCENTIVE PLAN. Issuer Against Against 04SHAREHOLDER PROPOSAL - CHARITABLE CONTRIBUTIONS REPORT (PROXY STATEMENT P. 67) Security Holder Against Against 05SHAREHOLDER PROPOSAL - RIGHT TO CALL SPECIAL SHAREHOLDERS MEETING (PROXY STATEMENT P. 68) Security Holder Against Against 06SHAREHOLDER PROPOSAL - PUBLIC POLICY REPORT (PROXY STATEMENT P. 70) Security Holder Company Name Meeting Date CUSIP Ticker PITNEY BOWES INC. 5/10/2010 PBI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: LINDA G. ALVARADO For 1BELECTION OF DIRECTOR: ERNIE GREEN For 1CELECTION OF DIRECTOR: JOHN S. MCFARLANE For 1DELECTION OF DIRECTOR: EDUARDO R. MENASCE For For 02RATIFICATION OF INDEPENDENT ACCOUNTANTS FOR 2010. Issuer For For 03AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION ("CERTIFICATE") AND AMENDED AND RESTATED BY-LAWS ("BY-LAWS") TO PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Issuer For For 04CONSIDERATION OF A STOCKHOLDER PROPOSAL. Issuer Company Name Meeting Date CUSIP Ticker PROCTOR & GAMBLE COMPANY 10/13/2009 PG Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: KENNETH I. CHENAULT Issuer For For 1BELECTION OF DIRECTOR: SCOTT D. COOK Issuer For For 1CELECTION OF DIRECTOR: RAJAT K. GUPTA Issuer For For 1DELECTION OF DIRECTOR: A.G. LAFLEY Issuer For For 1EELECTION OF DIRECTOR: CHARLES R. LEE Issuer For For 1FELECTION OF DIRECTOR: LYNN M. MARTIN Issuer For For 1GELECTION OF DIRECTOR: ROBERT A. MCDONALD Issuer For For 1HELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Issuer For For 1IELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Issuer For For 1JELECTION OF DIRECTOR: RALPH SNYDERMAN, M.D. Issuer For For 1KELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Issuer For For 1LELECTION OF DIRECTOR: PATRICIA A. WOERTZ Issuer For For 1MELECTION OF DIRECTOR: ERNESTO ZEDILLO Issuer For For 02RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For For 03AMEND THE COMPANY'S CODE OF REGULATIONS Issuer For For 04APPROVE THE PROCTER & GAMBLE 2 Issuer Against Against 05SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING Security Holder Against Against 06SHAREHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION Security Holder Company Name Meeting Date CUSIP Ticker ROYAL DUTCH SHELL PLC 5/18/2010 RDS.B Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01ADOPTION OF ANNUAL REPORT & ACCOUNTS Issuer Against For 02APPROVAL OF REMUNERATION REPORT Issuer Against For 03APPOINTMENT OF CHARLES O. HOLLIDAY AS A DIRECTOR Issuer For For 04RE-APPOINTMENT OF JOSEF ACKERMANN AS A DIRECTOR Issuer For For 05RE-APPOINTMENT OF MALCOLM BRINDED AS A DIRECTOR Issuer For For 06RE-APPOINTMENT OF SIMON HENRY AS A DIRECTOR Issuer For For 07RE-APPOINTMENT OF LORD KERR OF KINLOCHARD AS A DIRECTOR Issuer For For 08RE-APPOINTMENT OF WIM KOK AS A DIRECTOR Issuer For For 09RE-APPOINTMENT OF NICK LAND AS A DIRECTOR Issuer For For 10RE-APPOINTMENT OF CHRISTINE MORIN-POSTEL AS A DIRECTOR Issuer For For 11RE-APPOINTMENT OF JORMA OLLILA AS A DIRECTOR Issuer For For 12RE-APPOINTMENT OF JEROEN VAN DER VEER AS A DIRECTOR Issuer For For 13RE-APPOINTMENT OF PETER VOSER AS A DIRECTOR Issuer For For 14RE-APPOINTMENT OF HANS WIJERS AS A DIRECTOR Issuer For For 15RE-APPOINTMENT OF AUDITORS Issuer For For 16REMUNERATION OF AUDITORS Issuer Against For 17AUTHORITY TO ALLOT SHARES Issuer For For 18DISAPPLICATION OF PRE-EMPTION RIGHTS Issuer For For 19AUTHORITY TO PURCHASE OWN SHARES Issuer For For 20AUTHORITY FOR SCRIP DIVIDEND SCHEME Issuer Against For 21AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Issuer For For 22ADOPTION OF NEW ARTICLES OF ASSOCIATION Issuer Against Against 23SHAREHOLDER RESOLUTION Security Holder Company Name Meeting Date CUSIP Ticker SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) 4/7/2010 SLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For P. CAMUS For J.S. GORELICK For A. GOULD For T. ISAAC For N. KUDRYAVTSEV For A. LAJOUS For M.E. MARKS For L.R. REIF For T.I. SANDVOLD For H. SEYDOUX For P. CURRIE For K.V. KAMATH For For 02PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. Issuer For For 03PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 Issuer For For 04PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. Issuer For For 05PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker WAL-MART STORES, INC. 6/4/2010 WMT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: AIDA M. ALVAREZ For 1BELECTION OF DIRECTOR: JAMES W. BREYER For 1CELECTION OF DIRECTOR: M. MICHELE BURNS For 1DELECTION OF DIRECTOR: JAMES I. CASH, JR. For 1EELECTION OF DIRECTOR: ROGER C. CORBETT For 1FELECTION OF DIRECTOR: DOUGLAS N. DAFT For 1GELECTION OF DIRECTOR: MICHAEL T. DUKE For 1HELECTION OF DIRECTOR: GREGORY B. PENNER For 1IELECTION OF DIRECTOR: STEVEN S REINEMUND For 1JELECTION OF DIRECTOR: H. LEE SCOTT, JR. For 1KELECTION OF DIRECTOR: ARNE M. SORENSON For 1LELECTION OF DIRECTOR: JIM C. WALTON For 1MELECTION OF DIRECTOR: S. ROBSON WALTON For 1NELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS For 1OELECTION OF DIRECTOR: LINDA S. WOLF For For 02RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Issuer For For 03APPROVAL OF THE WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2010 Issuer Against Against 04APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN 2000, AS AMENDED Issuer Against Against 05GENDER IDENTITY NON-DISCRIMINATION POLICY Security Holder Against Against 06ADVISORY VOTE ON EXECUTIVE COMPENSATION Security Holder Against Against 07POLITICAL CONTRIBUTIONS REPORT Security Holder Against Against 08SPECIAL SHAREOWNER MEETINGS Security Holder Against Against 09POULTRY SLAUGHTER Security Holder Against Against 10LOBBYING PRIORITIES REPORT Security Holder Company Name Meeting Date CUSIP Ticker WILMINGTON TRUST CORPORATION 4/21/2010 WL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For R. KEITH ELLIOTT For GAILEN KRUG For MICHELE M. ROLLINS For For 02ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION Issuer For For 03RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Company Name Meeting Date CUSIP Ticker WYETH 7/20/2009 WYE Vote MRV Proposal Proposed by Issuer or Security Holder For 3. Director Issuer For ROBERT M. AMEN For MICHAEL J. CRITELLI For FRANCES D. FERGUSSON For VICTOR F. GANZI For ROBERT LANGER For JOHN P. MASCOTTE For RAYMOND J. MCGUIRE For MARY LAKE POLAN For BERNARD POUSSOT For GARY L. ROGERS For JOHN R. TORELL III For For 1. Vote to adopt the Agreement and Plan of Merger, dated as of January 25, 2009, among Pfizer Inc., Wagner Acquisition Corp. and Wyeth, as it may be amended from time to time. Issuer For For 2. Vote to approve the adjournment of the meeting, if necessary, to solicit additional proxies if there are not sufficient votes to adopt the merger agreement. Issuer For For 4. Vote to ratify PricewaterhouseCoopers LLP as Wyeth's independent registered public accounting firm for 2009. Issuer For Against 5. Stockholder proposal regarding reporting on Wyeth's political contributions and trade association payments. Security Holder For Against 6. Stockholder proposal regarding special stockholder meetings. Security Holder Name of Fund: Buffalo Large Cap Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker ABERCROMBIE & FITCH CO. 6/9/2010 ANF Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: EDWARD F. LIMATO (CLASS OF 2013) Issuer For For 1BELECTION OF DIRECTOR: ROBERT A. ROSHOLT (CLASS OF 2013) Issuer For For 1CELECTION OF DIRECTOR: CRAIG R. STAPLETON (CLASS OF 2013) Issuer For For 1DELECTION OF DIRECTOR: ELIZABETH M. LEE (CLASS OF 2011) Issuer For For 02TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 03TO APPROVE THE ABERCROMBIE & FITCH CO. 2010 LONG-TERM INCENTIVE PLAN. Issuer Against Against 04TO APPROVE STOCKHOLDER PROPOSAL NO. 1 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Against Against 05TO APPROVE STOCKHOLDER PROPOSAL NO. 2 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Against Against 06TO APPROVE STOCKHOLDER PROPOSAL NO. 3 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Company Name Meeting Date CUSIP Ticker AMERICAN EXPRESS COMPANY 4/26/2010 AXP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For D.F. AKERSON For C. BARSHEFSKY For U.M. BURNS For K.I. CHENAULT For P. CHERNIN For J. LESCHLY For R.C. LEVIN For R.A. MCGINN For E.D. MILLER For S.S REINEMUND For R.D. WALTER For R.A. WILLIAMS For For 02RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer For For 03ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. Issuer Against Against 03ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION. Security Holder Against Against 05SHAREHOLDER PROPOSAL RELATING TO THE CALLING OF SPECIAL SHAREHOLDER MEETINGS. Security Holder Against Against 06SHAREHOLDER PROPOSAL RELATING TO SHARE RETENTION REQUIREMENTS FOR EXECUTIVES. Security Holder Company Name Meeting Date CUSIP Ticker APPLIED MATERIALS, INC. 3/9/2010 AMAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For AART J. DE GEUS For STEPHEN R. FORREST For THOMAS J. IANNOTTI For SUSAN M. JAMES For ALEXANDER A. KARSNER For GERHARD H. PARKER For DENNIS D. POWELL For WILLEM P. ROELANDTS For JAMES E. ROGERS For MICHAEL R. SPLINTER For ROBERT H. SWAN For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker AVON PRODUCTS, INC. 5/6/2010 AVP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For W. DON CORNWELL For V. ANN HAILEY For FRED HASSAN For ANDREA JUNG For MARIA ELENA LAGOMASINO For ANN S. MOORE For PAUL S. PRESSLER For GARY M. RODKIN For PAULA STERN For LAWRENCE A. WEINBACH For For 2RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 3APPROVAL OF 2 Issuer Company Name Meeting Date CUSIP Ticker BANK OF AMERICA CORP. 2/23/2010 BAC Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA CORPORATION AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 10 BILLION TO 11.3 BILLION. Issuer For For 02A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES, IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL SET FORTH IN ITEM 1. Issuer Company Name Meeting Date CUSIP Ticker BANK OF AMERICA CORP. 4/28/2010 BAC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: SUSAN S. BIES For 1BELECTION OF DIRECTOR: WILLIAM P. BOARDMAN For 1CELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. For 1DELECTION OF DIRECTOR: VIRGIS W. COLBERT For 1EELECTION OF DIRECTOR: CHARLES K. GIFFORD For 1FELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. For 1GELECTION OF DIRECTOR: D. PAUL JONES, JR. For 1HELECTION OF DIRECTOR: MONICA C. LOZANO For 1IELECTION OF DIRECTOR: THOMAS J. MAY For 1JELECTION OF DIRECTOR: BRIAN T. MOYNIHAN For 1KELECTION OF DIRECTOR: DONALD E. POWELL For 1LELECTION OF DIRECTOR: CHARLES O. ROSSOTTI For 1MELECTION OF DIRECTOR: ROBERT W. SCULLY For For 02A PROPOSAL TO RATIFY THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2010 Issuer For For 03A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 11.3 BILLION TO 12.8 BILLION Issuer For For 04AN ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION Issuer Against For 05A PROPOSAL TO APPROVE AN AMENDMENT TO THE 2 Issuer Against Against 06STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT Security Holder Against Against 07STOCKHOLDER PROPOSAL - NON-DEDUCTIBLE PAY Security Holder Against Against 08STOCKHOLDER PROPOSAL - SPECIAL STOCKHOLDER MEETINGS Security Holder Against Against 09STOCKHOLDER PROPOSAL - ADVISORY VOTE ON EXECUTIVE COMPENSATION Security Holder Against Against 10STOCKHOLDER PROPOSAL - SUCCESSION PLANNING Security Holder Against Against 11STOCKHOLDER PROPOSAL - DERIVATIVES TRADING Security Holder Against Against 12STOCKHOLDER PROPOSAL - RECOUP INCENTIVE COMPENSATION Security Holder Company Name Meeting Date CUSIP Ticker BAYER AG 4/30/2010 BAYRY Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For None 01RESOLUTION ON THE DISTRIBUTION OF THE PROFIT N/A For None 02RATIFICATION OF THE ACTIONS OF THE MEMBERS OF THE BOARD OF MANAGEMENT N/A For None 03RATIFICATION OF THE ACTIONS OF THE MEMBERS OF THE SUPERVISORY BOARD N/A For None 04COMPENSATION SYSTEM FOR THE MEMBERS OF THE BOARD OF MANAGEMENT N/A For None 05CANCELLATION AND CREATION OF AUTHORIZED CAPITAL I N/A For None 06CANCELLATION AND CREATION OF AUTHORIZED CAPITAL II N/A For None 07AUTHORIZATION TO ISSUE BONDS WITH WARRANTS OR CONVERTIBLE BONDS, CONDITIONAL CAPITAL N/A For None 08AUTHORIZATIOIN TO ACQUIRE AND SELL TREASURY SHARES N/A For None 09AMENDMENTS TO THE ARTICLES OF INCORPORATION (ARUG) N/A For None 10APPOINTMENT OF THE AUDITOR N/A Company Name Meeting Date CUSIP Ticker THE BOEING COMPANY 4/26/2010 BA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JOHN H. BIGGS For 1BELECTION OF DIRECTOR: JOHN E. BRYSON For 1CELECTION OF DIRECTOR: DAVID L. CALHOUN For 1DELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. For 1EELECTION OF DIRECTOR: LINDA Z. COOK For 1FELECTION OF DIRECTOR: WILLIAM M. DALEY For 1GELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN For 1HELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. For 1IELECTION OF DIRECTOR: JOHN F. MCDONNELL For 1JELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. For 1KELECTION OF DIRECTOR: SUSAN C. SCHWAB For 1LELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI For For 02RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR. Issuer Against Against 03ETHICAL CRITERIA FOR MILITARY CONTRACTS. Security Holder Against Against 04ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Security Holder Against Against 05CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Security Holder For Against 06INDEPENDENT CHAIRMAN. Security Holder Against Against 07REPORT ON POLITICAL CONTRIBUTIONS. Security Holder Company Name Meeting Date CUSIP Ticker BROADCOM CORPORATION 5/20/2010 BRCM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOAN L. AMBLE For NANCY H. HANDEL For EDDY W. HARTENSTEIN For JOHN E. MAJOR For SCOTT A. MCGREGOR For WILLIAM T. MORROW For ROBERT E. SWITZ For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS, INC 11/12/2009 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CAROL A. BARTZ For 1BELECTION OF DIRECTOR: M. MICHELE BURNS For 1CELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For 1DELECTION OF DIRECTOR: LARRY R. CARTER For 1EELECTION OF DIRECTOR: JOHN T. CHAMBERS For 1FELECTION OF DIRECTOR: BRIAN L. HALLA For 1GELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For 1HELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For 1IELECTION OF DIRECTOR: RODERICK C. MCGEARY For 1JELECTION OF DIRECTOR: MICHAEL K. POWELL For 1KELECTION OF DIRECTOR: ARUN SARIN For 1LELECTION OF DIRECTOR: STEVEN M. WEST For 1MELECTION OF DIRECTOR: JERRY YANG Against For 02TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Issuer Against For 03TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Issuer For For 04TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Issuer Abstain Against 05PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Security Holder Abstain Against 06PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, Security Holder TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Abstain Against 07PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE Security Holder LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Company Name Meeting Date CUSIP Ticker CORNING INC. 4/29/2010 GLW Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director 1AELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Issuer For For 1BELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Issuer For For 1CELECTION OF DIRECTOR: WILLIAM D. SMITHBURG Issuer For For 1DELECTION OF DIRECTOR: HANSEL E. TOOKES II Issuer For For 1EELECTION OF DIRECTOR: WENDELL P. WEEKS Issuer For For 02RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Issuer For For 03APPROVAL OF THE 2 Issuer For For 04APPROVAL OF THE 2-EMPLOYEE DIRECTORS. Issuer For For 05APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Issuer For Against 06SHAREHOLDER PROPOSAL CONCERNING VOTING. Security Holder Company Name Meeting Date CUSIP Ticker EBAY INC. 4/29/2010 EBAY Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: DAVID M. MOFFETT Issuer For For 1BELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Issuer For For 1CELECTION OF DIRECTOR: THOMAS J. TIERNEY Issuer For For 02TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR EBAY INCENTIVE PLAN, INCLUDING TO SATISFY THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Issuer For For 03TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR 2, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 20 MILLION SHARES. Issuer For For 04TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker ELECTRONIC ARTS INC. 7/29/2009 ERTS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld LEONARD S. COLEMAN For JEFFREY T. HUBER For GARY M. KUSIN Withheld GERALDINE B. LAYBOURNE For GREGORY B. MAFFEI For VIVEK PAUL For LAWRENCE F. PROBST III For JOHN S. RICCITIELLO For RICHARD A. SIMONSON For LINDA J. SRERE Against For 2. APPROVE THE EMPLOYEE STOCK OPTION EXCHANGE PROGRAM Issuer Against For 3. APPROVE AMENDMENTS TO THE 2 Issuer For For 4. APPROVE AN AMENDMENT TO THE 2 Issuer For For 5. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS Issuer Company Name Meeting Date CUSIP Ticker FEDEX CORPORATION 9/28/2009 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES L. BARKSDALE For JOHN A. EDWARDSON For JUDITH L. ESTRIN For J.R. HYDE, III For SHIRLEY A. JACKSON For STEVEN R. LORANGER For GARY W. LOVEMAN For SUSAN C. SCHWAB For FREDERICK W. SMITH For JOSHUA I. SMITH For DAVID P. STEINER For PAUL S. WALSH For For 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 3. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. Security Holder Against Against 4. STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. Security Holder Against Against 5. STOCKHOLDER PROPOSAL REGARDING SHAREHOLDER VOTE ON EXECUTIVE PAY. Security Holder Against Against 6. STOCKHOLDER PROPOSAL REGARDING HEALTH CARE REFORM PRINCIPLES. Security Holder Company Name Meeting Date CUSIP Ticker FLUOR CORPORATION 5/6/2010 FLR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JAMES T. HACKETT Against 1BELECTION OF DIRECTOR: KENT KRESA For 1CELECTION OF DIRECTOR: NADER H. SULTAN For For 02THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For Against 03A SHAREHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS ADOPT A POLICY THAT THE BOARD'S CHAIRMAN BE AN INDEPENDENT DIRECTOR WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF FLUOR. Security Holder Company Name Meeting Date CUSIP Ticker GENERAL MILLS, INC. 9/21/2009 GIS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRADBURY H. ANDERSON For R. KERRY CLARK For PAUL DANOS For WILLIAM T. ESREY For RAYMOND V. GILMARTIN For JUDITH RICHARDS HOPE For HEIDI G. MILLER For HILDA OCHOA-BRILLEMBOURG For STEVE ODLAND For KENDALL J. POWELL For LOIS E. QUAM For MICHAEL D. ROSE For ROBERT L. RYAN For DOROTHY A. TERRELL For For 2. ADOPT THE 2 Issuer For For 3. RATIFY THE APPOINTMENT OF KPMG LLP AS GENERAL MILLS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 4. STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date CUSIP Ticker GILEAD SCIENCES, INC. 5/11/2010 GILD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Against PAUL BERG For JOHN F. COGAN For ETIENNE F. DAVIGNON For JAMES M. DENNY Against CARLA A. HILLS For KEVIN E. LOFTON Against JOHN W. MADIGAN For JOHN C. MARTIN For GORDON E. MOORE For NICHOLAS G. MOORE For RICHARD J. WHITLEY For GAYLE E. WILSON For PER WOLD-OLSEN For For 02TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For Against 03IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. Security Holder Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/19/2010 INTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CHARLENE BARSHEFSKY For 1BELECTION OF DIRECTOR: SUSAN L. DECKER For 1CELECTION OF DIRECTOR: JOHN J. DONAHOE For 1DELECTION OF DIRECTOR: REED E. HUNDT For 1EELECTION OF DIRECTOR: PAUL S. OTELLINI For 1FELECTION OF DIRECTOR: JAMES D. PLUMMER For 1GELECTION OF DIRECTOR: DAVID S. POTTRUCK For 1HELECTION OF DIRECTOR: JANE E. SHAW For 1IELECTION OF DIRECTOR: FRANK D. YEARY For 1JELECTION OF DIRECTOR: DAVID B. YOFFIE For For 02RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Issuer Abstain For 03ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer Company Name Meeting Date CUSIP Ticker JPMORGAN CHASE & CO 5/18/2010 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CRANDALL C. BOWLES For 1BELECTION OF DIRECTOR: STEPHEN B. BURKE For 1CELECTION OF DIRECTOR: DAVID M. COTE For 1DELECTION OF DIRECTOR: JAMES S. CROWN For 1EELECTION OF DIRECTOR: JAMES DIMON For 1FELECTION OF DIRECTOR: ELLEN V. FUTTER For 1GELECTION OF DIRECTOR: WILLIAM H. GRAY, III For 1HELECTION OF DIRECTOR: LABAN P. JACKSON, JR. For 1IELECTION OF DIRECTOR: DAVID C. NOVAK For 1JELECTION OF DIRECTOR: LEE R. RAYMOND For 1KELECTION OF DIRECTOR: WILLIAM C. WELDON For For 02APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For For 03ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer Against Against 04POLITICAL NON-PARTISANSHIP Security Holder Against Against 05SPECIAL SHAREOWNER MEETINGS Security Holder Against Against 06COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING Security Holder Against Against 07SHAREHOLDER ACTION BY WRITTEN CONSENT Security Holder Against Against 08INDEPENDENT CHAIRMAN Security Holder Against Against 09PAY DISPARITY Security Holder Against Against 10SHARE RETENTION Security Holder Company Name Meeting Date CUSIP Ticker MERCK & CO., INC. 8/7/2009 MRK Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 8, 2009, BY AND AMONG MERCK & CO., INC., SCHERING-PLOUGH CORPORATION , SP MERGER SUBSIDIARY TWO, INC. (FORMERLY BLUE, INC.) AND SP MERGER SUBSIDIARY TWO, INC. (FORMERLY PURPLE, INC.), AS IT MAY BE AMENDED. Issuer Company Name Meeting Date CUSIP Ticker MERCK & CO., INC. 5/25/2010 58933Y105 MRK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: LESLIE A. BRUN For 1BELECTION OF DIRECTOR: THOMAS R. CECH For 1CELECTION OF DIRECTOR: RICHARD T. CLARK For 1DELECTION OF DIRECTOR: THOMAS H. GLOCER For 1EELECTION OF DIRECTOR: STEVEN F. GOLDSTONE For 1FELECTION OF DIRECTOR: WILLIAM B. HARRISON, JR. For 1GELECTION OF DIRECTOR: HARRY R. JACOBSON For 1HELECTION OF DIRECTOR: WILLIAM N. KELLEY For 1IELECTION OF DIRECTOR: C. ROBERT KIDDER For 1JELECTION OF DIRECTOR: ROCHELLE B. LAZARUS For 1KELECTION OF DIRECTOR: CARLOS E. REPRESAS For 1LELECTION OF DIRECTOR: PATRICIA F. RUSSO For 1MELECTION OF DIRECTOR: THOMAS E. SHENK For 1NELECTION OF DIRECTOR: ANNE M. TATLOCK For 1OELECTION OF DIRECTOR: CRAIG B. THOMPSON For 1PELECTION OF DIRECTOR: WENDELL P. WEEKS For 1QELECTION OF DIRECTOR: PETER C. WENDELL For For 02RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer For For 03PROPOSAL TO ADOPT THE 2 Issuer For For 04PROPOSAL TO ADOPT THE 2010 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN. Issuer Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/19/2009 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01ELECTION OF DIRECTOR: WILLIAM H. GATES III Issuer For For 02ELECTION OF DIRECTOR: STEVEN A. BALLMER Issuer For For 03ELECTION OF DIRECTOR: DINA DUBLON Issuer For For 04ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Issuer For For 05ELECTION OF DIRECTOR: REED HASTINGS Issuer For For 06ELECTION OF DIRECTOR: MARIA KLAWE Issuer For For 07ELECTION OF DIRECTOR: DAVID F. MARQUARDT Issuer For For 08ELECTION OF DIRECTOR: CHARLES H. NOSKI Issuer For For 09ELECTION OF DIRECTOR: HELMUT PANKE Issuer For For 10RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Issuer For For 11TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Issuer For For 12ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer For Against 13SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Security Holder For Against 14SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Security Holder Company Name Meeting Date CUSIP Ticker NETAPP, INC. 10/14/2009 64110D104 NTAP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DANIEL J. WARMENHOVEN For DONALD T. VALENTINE For JEFFRY R. ALLEN For ALAN L. EARHART For THOMAS GEORGENS For MARK LESLIE For NICHOLAS G. MOORE For GEORGE T. SHAHEEN For ROBERT T. WALL Against For 02TO APPROVE AN AMENDMENT TO THE 1(SHARES) THAT MAY BE ISSUED PURSUANT TO AWARDS UNDER THE STOCK ISSUANCE AND PERFORMANCE SHARE AND PERFORMANCE UNIT PROGRAMS. Issuer Against For 03TO APPROVE AN AMENDMENT TO THE AUTOMATIC OPTION GRANT PROGRAM CONTAINED IN THE 1 Issuer Against For 04TO APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE UNDER THE PURCHASE PLAN BY AN ADDITIONAL 6,700, Issuer Against For 05TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE EXECUTIVE COMPENSATION PLAN TO PROVIDE THE PLAN ADMINISTRATOR WITH DISCRETION TO DETERMINE THE LENGTH OF ANY PERFORMANCE PERIOD UNDER THE COMPENSATION PLAN AND TO LIMIT THE MAXIMUM AWARD THAT ANY PARTICIPANT MAY RECEIVE PURSUANT TO THE COMPENSATION PLAN TO $5,000, Issuer For For 06TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 30, 2010. Issuer Company Name Meeting Date CUSIP Ticker NORTHERN TRUST CORPORATION 4/20/2010 NTRS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LINDA WALKER BYNOE For NICHOLAS D. CHABRAJA For SUSAN CROWN For DIPAK C. JAIN For ROBERT W. LANE For ROBERT C. MCCORMACK For EDWARD J. MOONEY For JOHN W. ROWE For DAVID H.B. SMITH, JR. For WILLIAM D. SMITHBURG For ENRIQUE J. SOSA For CHARLES A. TRIBBETT III For FREDERICK H. WADDELL For For 02RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker SIGMA-ALDRICH CORPORATION 5/4/2010 SIAL Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: REBECCA M. BERGMAN Issuer For For 1BELECTION OF DIRECTOR: GEORGE M. CHURCH Issuer For For 1CELECTION OF DIRECTOR: DAVID R. HARVEY Issuer For For 1DELECTION OF DIRECTOR: W. LEE MCCOLLUM Issuer For For 1EELECTION OF DIRECTOR: JAI P. NAGARKATTI Issuer For For 1FELECTION OF DIRECTOR: AVI M. NASH Issuer For For 1GELECTION OF DIRECTOR: STEVEN M. PAUL Issuer For For 1HELECTION OF DIRECTOR: J. PEDRO REINHARD Issuer For For 1IELECTION OF DIRECTOR: D. DEAN SPATZ Issuer For For 1JELECTION OF DIRECTOR: BARRETT A. TOAN Issuer For For 02APPROVAL OF THE SIGMA-ALDRICH CORPORATION CASH BONUS PLAN, AS AMENDED. Issuer For For 03RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2010. Issuer Against Against 04APPROVAL OF SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Security Holder Company Name Meeting Date CUSIP Ticker T. ROWE PRICE GROUP 4/14/2010 74144T108 TROW Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: EDWARD C. BERNARD Issuer For For 1BELECTION OF DIRECTOR: JAMES T. BRADY Issuer For For 1CELECTION OF DIRECTOR: J. ALFRED BROADDUS, JR. Issuer For For 1DELECTION OF DIRECTOR: DONALD B. HEBB, JR. Issuer For For 1EELECTION OF DIRECTOR: JAMES A.C. KENNEDY Issuer For For 1FELECTION OF DIRECTOR: BRIAN C. ROGERS Issuer For For 1GELECTION OF DIRECTOR: DR. ALFRED SOMMER Issuer For For 1HELECTION OF DIRECTOR: DWIGHT S. TAYLOR Issuer For For 1IELECTION OF DIRECTOR: ANNE MARIE WHITTEMORE Issuer For For 02RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker TEXAS INSTRUMENTS INC. 4/13/2010 TXN Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: R.W. BABB, JR. Issuer For For 1BELECTION OF DIRECTOR: D.L. BOREN Issuer For For 1CELECTION OF DIRECTOR: D.A. CARP Issuer For For 1DELECTION OF DIRECTOR: C.S. COX Issuer For For 1EELECTION OF DIRECTOR: D.R. GOODE Issuer For For 1FELECTION OF DIRECTOR: S.P. MACMILLAN Issuer For For 1GELECTION OF DIRECTOR: P.H. PATSLEY Issuer For For 1HELECTION OF DIRECTOR: W.R. SANDERS Issuer For For 1IELECTION OF DIRECTOR: R.J. SIMMONS Issuer For For 1JELECTION OF DIRECTOR: R.K. TEMPLETON Issuer For For 1KELECTION OF DIRECTOR: C.T. WHITMAN Issuer For For 02BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker VIACOM INC. 6/9/2010 92553P102 TXN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Against GEORGE S. ABRAMS For PHILIPPE P. DAUMAN For THOMAS E. DOOLEY Against ALAN C. GREENBERG For ROBERT K. KRAFT For BLYTHE J. MCGARVIE For CHARLES E. PHILLIPS, JR Against SHARI REDSTONE Against SUMNER M. REDSTONE Against FREDERIC V. SALERNO For WILLIAM SCHWARTZ For For 02RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS INDEPENDENT AUDITOR FOR VIACOM INC. FOR FISCAL YEAR 2010. Issuer For For 03THE APPROVAL OF THE VIACOM INC. 2006 LONG-TERM MANAGEMENT INCENTIVE PLAN, AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011. Issuer For For 04THE APPROVAL OF THE VIACOM INC. 2 Issuer Against For 05THE APPROVAL OF THE VIACOM INC. 2 Issuer Company Name Meeting Date CUSIP Ticker WALGREEN CO. 1/13/2010 3.56959E+11 WAG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN A. DAVIS For WILLIAM C. FOOTE For MARK P. FRISSORA For ALAN G. MCNALLY For NANCY M. SCHLICHTING For DAVID Y. SCHWARTZ For ALEJANDRO SILVA For JAMES A. SKINNER For GREGORY D. WASSON For For 02RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 03AMEND AND RESTATE THE WALGREEN CO. EXECUTIVE STOCK OPTION PLAN. Issuer Against Against 04SHAREHOLDER PROPOSAL ON A POLICY TO CHANGE EACH VOTING REQUIREMENT IN WALGREEN CO.'S CHARTER AND BY-LAWS TO SIMPLE MAJORITY VOTE. Security Holder Against Against 05SHAREHOLDER PROPOSAL ON A POLICY THAT A SIGNIFICANT PORTION OF FUTURE STOCK OPTION GRANTS TO SENIOR EXECUTIVES SHOULD BE PERFORMANCE-BASED. Security Holder Against Against 06SHAREHOLDER PROPOSAL ON A WRITTEN REPORT ON CHARITABLE DONATIONS. Security Holder Company Name Meeting Date CUSIP Ticker THE WALT DISNEY COMPANY 3/10/2010 DIS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: SUSAN E. ARNOLD For 1BELECTION OF DIRECTOR: JOHN E. BRYSON For 1CELECTION OF DIRECTOR: JOHN S. CHEN For 1DELECTION OF DIRECTOR: JUDITH L. ESTRIN For 1EELECTION OF DIRECTOR: ROBERT A. IGER For 1FELECTION OF DIRECTOR: STEVEN P. JOBS For 1GELECTION OF DIRECTOR: FRED H. LANGHAMMER For 1HELECTION OF DIRECTOR: AYLWIN B. LEWIS For 1IELECTION OF DIRECTOR: MONICA C. LOZANO For 1JELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT For 1KELECTION OF DIRECTOR: JOHN E. PEPPER, JR. For 1LELECTION OF DIRECTOR: SHERYL SANDBERG For 1MELECTION OF DIRECTOR: ORIN C. SMITH For For 02TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Issuer For For 03TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED 2 Issuer For For 04TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS. Issuer Against For 05TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS. Issuer For For 06TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS. Issuer For For 07TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS. Issuer Against Against 08TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Security Holder Against Against 09TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO EX-GAY NON DISCRIMINATION POLICY. Security Holder Company Name Meeting Date CUSIP Ticker WHOLE FOODS MARKET, INC 3/8/2010 WFMI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DR. JOHN B. ELSTROTT For GABRIELLE E. GREENE For HASS HASSAN For STEPHANIE KUGELMAN For JOHN P. MACKEY For JONATHAN A. SEIFFER For MORRIS J. SIEGEL For JONATHAN D. SOKOLOFF For DR. RALPH Z. SORENSON For W.A. (KIP) TINDELL, III For For 02RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR FISCAL YEAR 2010. Issuer For Against 03SHAREHOLDER PROPOSAL REGARDING EXPANDING THE REQUIREMENT FOR MAJORITY VOTING STANDARDS FOR ALL MATTERS REQUIRING A VOTE OF SHAREHOLDERS IN COMPANY'S ARTICLES OF INCORPORATION & BYLAWS. Security Holder Against Against 04SHAREHOLDER PROPOSAL REGARDING AMENDMENT OF THE COMPANY'S BYLAWS TO PERMIT REMOVAL OF A DIRECTOR WITH OR WITHOUT CAUSE. Security Holder Against Against 05SHAREHOLDER PROPOSAL REGARDING ESTABLISHING A BOARD OF DIRECTORS POLICY CONCERNING AN ENGAGEMENT PROCESS WITH PROPONENTS OF SHAREHOLDER PROPOSALS THAT ARE SUPPORTED BY A MAJORITY OF THE VOTES CAST. Security Holder Against Against 06SHAREHOLDER PROPOSAL REGARDING REQUESTING THAT THE BOARD OF DIRECTORS AMEND THE COMPANY'S CORPORATE GOVERNANCE PRINCIPLES TO ADOPT AND DISCLOSE A WRITTEN AND DETAILED CEO SUCCESSION PLANNING POLICY. Security Holder Company Name Meeting Date CUSIP Ticker YAHOO! INC. 6/24/2010 YHOO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CAROL BARTZ For 1BELECTION OF DIRECTOR: ROY J. BOSTOCK For 1CELECTION OF DIRECTOR: PATTI S. HART For 1DELECTION OF DIRECTOR: ERIC HIPPEAU For 1EELECTION OF DIRECTOR: SUSAN M. JAMES For 1FELECTION OF DIRECTOR: VYOMESH JOSHI For 1GELECTION OF DIRECTOR: ARTHUR H. KERN For 1HELECTION OF DIRECTOR: BRAD D. SMITH For 1IELECTION OF DIRECTOR: GARY L. WILSON For 1JELECTION OF DIRECTOR: JERRY YANG For For 02APPROVAL OF AMENDMENTS TO THE COMPANY'S 1996 DIRECTORS' STOCK PLAN. Issuer For For 03RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 04SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Name of Fund: Buffalo China Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Aluminum Corp. China Ltd. 8/24/09 Vote MRV Proposal Proposed by Issuer or Security Holder Against For S.1.1 Approve, in relation to the plan for proposed A share issue by the Company; the type of shares and nominal value: the domestic listed RMB denominated ordinary shares (A shares), with nominal value of RMB 1.00 each Issuer Against For S.1.2 Approve, in relation to the plan for the proposed A share issue by the Company: the method of issue: private offering, the Company will within 6 months from obtaining the approval of CSRC, issue the A shares to no more than 10 specific target subscribers at the appropriate time. Issuer Against For S.1.3 Approve, in relation to the plan for the proposed A share issue by the Company: the target subscribers: securities investment fund management Companies, securities Companies, insurance institutional investors, trust investment Company, finance Companies and Qualified Issuer Foreign Institutional Investors who are qualified legal persons, natural persons, or other legally qualified investors; the Company will determine the target subscribers after obtaining the relevant approval and in accordance with the implementation details of private offering of shares by listed Companies through a bidding process. Against For S.1.4 Approve, in relation to the plan for the proposed A share issue by the Company: the lock-up period: the A shares subscribed by the target subscribers are not transferable for a period of 12 months from the date of completion of the A share issue Issuer Against For S.1.5 Approve, in relation to the plan for the proposed A share issue by the Company: the subscription method: all target subscribers will subscribe for the A shares in cash. Issuer Against For S.1.6 Approve, in relation to the plan for the proposed A share issue by the Company: the number of A shares to be issued: not more than one billion A shares, the number of A shares to be issued will be adjusted correspondingly according to the proportion of changes in the total share capital in case of ex-rights or ex-dividend such as distribution of dividends, Issuer bonus issue, capitalization issue, new issue or placing the Company during the period from the pricing base date to the date of issue of the A share; authorize the Board of EGM and Class Meetings to finalize the number of A shares to be issued, having regard to the actual circumstances and after consultation with the lead underwriter(s) of the A share issue. Against For S.1.7 Approve, in relation to the plan for proposed A share issue by the Company: the pricing base date and price of the issue: the pricing base date of the A share issue is the date of announcement of the resolutions of the 13th meeting of the 3rd session of the Board the issue price per A share will not be less than 90% of the average trading price of the A Shares Issuer in the 20 days immediately preceding the pricing of A Shares traded in the 20 days immediately preceding the pricing base date/the total volume of A Shares traded in the 20 days immediately preceding the pricing base date); the exact price will be determined by the Board after obtaining the approval of the CSRC in accordance with the authority granted at the EGM and Class Meetings and in compliance with the 'Implementation Details of Private Offering of Shares by Listed Companies', bidding results and in consultation with the lead underwriter(s), the minimum issue price of the A share issue will be adjusted correspondingly in case of ex-rights or ex-dividend such as distribution of dividends, bonus issue, capitalization issue or placing during the period CONTD CONTD from the pricing base date of the A Share Issue to the issue date of the A Shares. Against For S.1.8 Approve, in relation to the plan for the proposed A share issue by the Company: the place of listing: after expiration of the lock-up period, the A Shares issued pursuant to the A share issue will be traded on the Shanghai Stock Exchange. Issuer Against For S.1.9 Approve, in relation to the plan for proposed A share issue by the Company: the use of proceeds: the proceeds raised will not exceed RMB 10 billion; after deduction of the relevant expenses, the proceeds will be used in the Chongqing 800,000 tones Alumina Construction Project, Xing Xian Alumina Project, Zhongzhou Ore-dressing Bayer Process expansion construction project and to supplement the working capital, details of the Issuer project investments are as specified; if the actual net proceeds raised in the A share issue are less than the amount proposed to be utilized as set out above, the Company will make up the shortfall by its own means; if the times as which the proceeds raised does not match the implementation schedule of the projects, the Company may utilize other funds first and swap them with the proceeds raised when the funds are in place. Against For S.1.10 Approve, in relation to the plan for the proposed A share issue by the Company: the arrangements with regard to the cumulated profits not distributed: the new A shareholders after completion of the A share Issue and existing shareholders will share the cumulated profits not distributed prior to the A share issue. Issuer Against For S1.11 Approve, in relation to the plan for the proposed A share issue by the Company: the period of validity of the A share issue resolutions: 12 months from the date of the resolutions passed at the respective EGM, A Share Class Meeting and H Share Class Meeting. Issuer Against For S.2 Approve the Detailed Plan for the Private Offering of A Shares, as specified. Issuer Against For S.3 Authorize the Board in connection with the proposed A Share Issue: that: the Board and the persons to be fully authorized by the Board to deal with specific matters relating to the private offering of A Shares pursuant to the A share issue, including: 1) to formulate and implement the specific proposal for the A share issue, to determine the number of shares to be issued, the issue price, the target subscribers, the time for the issue, the Issuer commencement and the end of the issue period and all other matters relating to the A share issue; 2) to revise the above approvals for the purpose of complying with relevant laws and regulations or the requirements of the relevant securities regulatory authorities (except those matters which are required to be approved afresh at a general meeting pursuant to the relevant laws and regulations and the Articles of Association) and to adjust the projects for which proceeds are to be utilized before the share issue, taking into account factors such as the approval of the projects for which the proceeds are to be utilized; 3) to sign any document relating to the A share issue and to complete CONTD CONTD the procedures for all necessary or appropriate applications, submissions, registrations and filings in relation to the A share issue; 4) to execute, amend, supplement, deliver, submit and implement all agreements and application documents in relation to the A share issue application and approval process; 5) amend the Articles of Association and handle the relevant trade and industry amendment registration upon completion of the A share issue and all other matters in relation to the A share issue; 6) to adjust or reduce the proposed amount of proceeds to be applied in any one or more projects in the event that the actual amount of the net proceeds raised is less than the total proposed amount of proceeds to be applied and to apply the unused proceeds to supplement the Company's working capital in the event that the actual amount of capital applied to the projects is less than the actual amount of net proceeds raised; 7) to handle matters relating to the listing of the Shanghai Stock Exchange of the A shares issued pursuant to the A share issue upon completion of the A share issue; 8) to deal with, in its absolute discretion, all other CONTD CONTD matters relating to the A share issue; and 9) the authorizations in items (1) to (7) above will be valid from the date of approval of the A share issue at the EGM and Class Meetings and will continue to be valid while the matters relating thereto subsist and the authorization under the other items above will be valid for 12 months following the date of approval of the A share issue at the EGM and Class Meetings. Against For 4. Approve the conditions for Private Offering of A shares have been complied with by the Company. Issuer Against For 5. Approve the 'The Report of Use of Proceeds from the Last Fund Raising Exercise and Independent Assurance Report', as specified. Issuer Against For 6. Approve the 'Feasibility Analysis Report on the Use of Proceeds to be Raised by the Private Offering of A Shares of the Company', as specified. Issuer Company Name Meeting Date CUSIP Ticker ALUMINUM CORP CHINA LTD 8/24/09 ACH Vote MRV Proposal Proposed by Issuer or Security Holder For N/A S.1.1 Approve, in relation to the plan for the proposed A share issue by the Company, the type of shares and nominal value: the domestic listed RMB denominated ordinary shares (A shares), with a nominal value of RMB 1.00 each Issuer For N/A S.1.2 Approve, in relation to the plan for the proposed A share issue by the Company, the method of issue: private offering, the Company will within 6 months from obtaining the approval of the CSRC, issue the A shares to no more than 10 specific target subscribers at the appropriate time Issuer For N/A S.1.3 Approve, in relation to the plan for the proposed A share issue by the Company, the target subscribers: securities investment fund management Companies, securities Companies, insurance institutional investors, trust investment Companies, finance Companies and Qualified Foreign Institutional Investors who are qualified legal persons, natural persons, or other legally qualified investors; the Company will determine the target subscribers after obtaining the relevant approval and in accordance with the implementation details of private offering of shares by listed Companies through a bidding process. Issuer For N/A S.1.4 Approve, in relation to the plan for the proposed A share issue by the Company, the lock-up period: the A shares subscribed by the target subscribers are not transferable for a period of 12 months from the date of completion of the A share issue. Issuer For N/A S.1.5 Approve, in relation to the plan for the proposed A share issue by the Company, the subscription method: all target subscribers will subscribe for the A shares in cash Issuer For N/A S.1.6 Approve, in relation to the plan for the proposed A share issue by the Company, the number of A shares to be issued: not more than one billion A shares, the number of A shares to be issued will be adjusted correspondingly according to the proportion of changes in the total share capital in case of ex-rights or ex-dividend such as distribution of dividends, Issuer bonus issue, capitalization issue, new issue or placing be the Company during the period from the pricing base date to the date of issue of the A share; authorize the Board of the EGM and Class Meetings to finalize the number of A shares to be issued, having regard to the actual circumstances and after consultation with the lead underwriter(s) of the A share issue For N/A S.1.7 Approve, in relation to the plan for the proposed A share issue by the Company, the pricing base date and price of the issue: the pricing base date of the A share issues the date of announcement of the resolutions of the 13th meeting of the 3rd session of the Board; the issue price per A share will not be less than 90% of the average trading price of the A Shares in the 20 days immediately preceding the pricing base date (the Issuer average trading price of the A Shares in the 20 days immediately preceding the pricing base date equal to the total amount of A Shares traded in the 20 days immediately preceding the pricing base date/the total volume of A Shares traded in the 20 days immediately preceding the pricing base date); the exact pricing will be determined by the Board after obtaining the approval of the CSRC in accordance with the authority granted at the EGM and Class Meetings and in compliance with the 'Implementation Details of Private Offering of Shares by Listed Companies', bidding results and in consultation with the lead underwriter(s), the minimum issue price of the A share issue will be adjusted CONTD CONTD correspondingly in case of ex-rights or ex-dividend such as distribution of dividends, bonus issue, capitalization issue or placing during the period from the pricing base date of the A Share Issue to the issue date of the A Shares For N/A S.1.8 Approve, in relation to the plan for the proposed A share issue by the Company, the place of listing: after expiration of the lock-up period, the A Shares issued pursuant to the A share issue will be traded on the Shanghai Stock Exchange. Issuer For N/A S.1.9 Approve, in relation to the plan for the proposed A share issue by the Company, the use of proceeds: the proceeds raised will not exceed RMB 10 billion; after deduction of the relevant expenses, the proceeds will be used in the Chongqing 800,000 tonnes Alumina Construction Project, Xing Xian Alumina Project, Zhongzhou Ore-dressing Bayer Process expansion construction project and to supplement the working capital, Issuer details of the project investments are as specified; if the actual net proceeds raised in the A share issue are less than the amount proposed to be utilized as set out above, the Company will make up the shortfall by its own means; if the time at which the proceeds raised does not match the implementation schedule of the projects, the Company may utilize other funds first and swap them with the proceeds raised when the funds are in place. For N/A S1.10 Approve, in relation to the plan for the proposed A share issue by the Company, the arrangement with regard to the cumulated profits not distributed: the new A shareholders after completion of the A share Issue and existing shareholders will share the cumulated profits not distributed prior to the A share issue Issuer For N/A S1.11 Approve, in relation to the plan for the proposed A share issue by the Company, the period of validity of the A share issue resolutions: 1 months from the date of the resolutions passed at the respective EGM, A Share Class Meeting and H Share Class Meeting Issuer For N/A S.2 Approve the Detailed Plan for the Private Offering of A Shares, as specified Issuer For N/A S.3 Authorize the Board the persons to be fully authorized by the Board, in connection with the proposed A Share issue, to deal with specific matters relating to the private offering of A Shares pursuant to the A share issue, including: 1) to formulate and implement the specific proposal for the A share issue, to determine the number of shares to be issued, the issue price, the target subscribers, the time for the issue, the commencement Issuer and the end of the issue period and all other matters relating to the A share issue; 2) to revise the above approvals for the purpose of complying with relevant laws and regulations or the requirements of the relevant securities regulatory authorities (except those matters which are not required to be approved afresh at a general meeting pursuant to the relevant laws and regulations and the Articles of Association) and to adjust the projects for which proceeds are to be utilized before the A share issue, taking into account factors such as the approval of the projects by the relevant authorities, the change in relevantCONTD market conditions and the change in the conditions for implementing the projects for which the proceeds are to be utilized; 3) to sign any document relating to the A share issue and to complete the procedures for all necessary or appropriate applications, submissions, registrations and filings in relation to the A share issue; 4) to execute, amend, supplement, deliver, submit and implement all agreements and application documents in relation to the A share issue application and approval process; 5) amend the Articles of Association and handle the relevant trade and industry amendment registration upon completion of the A share issue and all other matters in relation to the A share issue; 6) to adjust or reduce the proposed amount of proceeds to be applied in any one or more projects in the event that the actual amount of the net proceeds raised is less than the total proposed amount of proceeds to be applied and to apply the unused proceeds to supplement the Company's working capital in the event the actual amount of capital applied to the projects is less than the CONTD CONTD actual amount of net proceeds raised; 7) to handle matters relating to the listing on the Shanghai Stock Exchange of the A shares issued pursuant to the A share issue upon completion of the A share issue; 8) to deal with, in its absolute discretion, all other matters relating to the A share issue and 9) the authorizations in items (1) to (7) above will be valid from the date of approval of the A share issue at the EGM and Class Meetings and willcontinue to be valid while the matters relating thereto subsist and the authorizations under the other items above will be valid for 12 months following the date of approval of the A share issue at the EGM and Class Meetings Company Name Meeting Date CUSIP Ticker ALUMINUM CORP CHINA LTD 12/30/09 ACH Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve and ratify, the renewal of the Mutual Supply Agreement (as specified) and all transactions contemplated thereunder and in connection therewith; approve the proposed revised annual caps as specified in relation to the Mutual Supply Agreement for the 3 years ending 31 DEC 2012; and authorize and 1 Director of the Company, for and on behalf of Issuer the Company to execute all such other documents and agreements and do such acts or things as he may in his absolute discretion consider to be necessary, desirable, appropriate or expedient to implement or give effect to the transactions under the Mutual Supply Agreement and the annual caps thereunder. For For 2. Approve and ratify, the renewal of the Provision of Aluminum and Aluminum Allow Ingots and Aluminum Fabrication Services Agreement (as specified) and all transactions contemplated thereunder and in connection therewith; approve the proposed revised annual caps as specified in relation to the provision of Aluminum and Aluminum Alloy Ingots and Aluminum Fabrication Services Agreement for the 3 years ending 31 DEC Issuer 2012; and authorize any 1 Director of the Company, for and on behalf of the Company to execute all such other documents and agreements and do such acts or things as he may in his absolute discretion consider to be necessary, desirable, appropriate or expedient to implement or give effect to the transactions under the Provision of Aluminum and Aluminum Allow Ingots and Aluminum Fabrication Services Agreement and the annual caps thereunder. For For 3. Approve and ratify, the renewal of the Provision of Engineering, Construction and Supervisory Service Agreement (as specified) and all transactions contemplated thereunder and in connection therewith; approve the proposed revised annual caps as specified in relation to the provision of Aluminum and Aluminum Allow Ingots and Aluminum Fabrication Services Agreement for the 3 years ending 31 DEC 2012; and Issuer authorize any 1 Director of the Company, for and on behalf of the Company to execute all such other documents and agreements and do such acts or things as he may in his absolute discretion consider to be necessary, desirable, appropriate or expedient to implement or give effect to the transactions under the Provision of Aluminum and Aluminum Alloy Ingots and Aluminum Fabrication Services Agreement and the annual caps thereunder. For For 4. Approve and ratify, the renewal of the Long Term Agreement for Sale and Purchas of Alumina as specified, (as specified), and all transactions contemplated thereunder and in connection therewith; approve the proposed revised annual caps as specified in relation to the Long Term Agreement for Sale and Purchase of Alumina for the 3 years ending 31 Issuer DEC 2012; and authorize any 1 Director of the Company, for and on behalf of the Company to execute all such other documents and agreements and do such acts or things as he may in his absolute discretion consider to be necessary, desirable, appropriate or expedient to implement or give effect to the transactions under the Long Term Agreement for Sale and Purchase of Alumina and the annual caps thereunder. Company Name Meeting Date CUSIP Ticker ALUMINUM CORP CHINA LTD 8/24/09 ACH Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the Directors' report for the YE 31 DEC 2009 Issuer For For 2. Approve the report of the Supervisory Committee for the YE 31 DEC 2009 Issuer For For 3. Approve the Independent Auditors' report and the audited financial report of the Company for the YE 31 DEC 2009 (including the financial report prepared in accordance with the International Financial Reporting Standards and the financial report prepared in accordance with the PRC Accounting Standards for Business Enterprises (2006)) Issuer For For 4. Approve the non-payment of 2009 final dividends for the YE 31 DEC 2009 and non-implementation of increasing share capital by transferring capital reserves Issuer For For 5.a Re-appoint Mr. Xiong Weiping as an Executive Director of the 4th session of the Board for a term of three years expiring upon conclusion of the Company's 2012 AGM Issuer For For 5.b Re-appoint Mr. Luo Jianchuan as an Executive Director of the 4th session of the Board for a term of three years expiring upon the conclusion of the Company's 2012 AGM Issuer For For 5.c Re-appoint Mr. Chen Jihua as an Executive Director of the 4th session of the Board for a term of three years expiring upon conclusion of the Company's 2012 AGM Issuer For For 5.d Re-appoint Mr. Liu Xiangmin as an Executive Director of the 4th session of the Board for a term of three years expiring upon conclusion of the Company's 2012 AGM Issuer For For 6.a Re-appoint Mr. Shi Chungui as a Non-Executive Directors of the 4th session of the Board for a term of three years expiring upon conclusion of the Company's 2012 AGM Issuer For For 6.b Re-appoint Mr. Lv Youqing as a Non-Executive Directors of the 4th session of the Board for a term of three years expiring upon conclusion of the Company's 2012 AGM Issuer For For 7.a Re-appoint MR. Zhang Zhuoyuan as an Independent Non-Executive Directors of the 4th session of the Board for a term of three years expiring upon conclusion of the Company's 2012 AGM Issuer For For 7.b Re-appoint Mr. Wang Mengkui as an Independent Non-Executive Directors of the 4th session of the Board for a term of three years expiring upon conclusion of the Company's 2012 AGM Issuer For For 7.c Re-appoint Mr. Zhu Demiao as an Independent Non-Executive Directors of the 4th session of the Board for a term of three years expiring upon conclusion of the Company's 2012 GM Issuer For For 8.a Re-appoint Mr. Ao Hong as a shareholders-elected Supervisors of the 4th session of the Supervisory Committee for a term of three expiring upon conclusion of the Company's 2012 AGM Issuer For For 8.b Re-appoint Mr. Zhang Zhankui as a shareholders-elected Supervisors of the 4th session of the Supervisory Committee for a term of three years expiring upon conclusion of the Company's 2012 AGM Issuer For For 9. Authorize the Board to set the remuneration for the Company's Directors and Supervisors for year 2010 Issuer For For 10. Approve the renewal of one-year liability insurance for the Company's Directors, Supervisors and Senior Management (from 18 May 2010 to 17 May 2011) Issuer For For 11. Re-appoint PricewaterhouseCoopers (Certified Public Accountants, Hong Kong) as the International Auditors and PricewaterhouseCoopers Zhong Tian (CPAs Company Limited as PRC Auditors of the Company to hold office until conclusionof the next AGM, and authorize the Audit Committee of the Board to determine their remuneration Issuer Against For 12. Approve proposals (if any) put forward at such meeting by any shareholder(s) holding 3% or more of the shares carrying the right to vote at such meeting Issuer Against For S.13 Amend the Articles of Association of the Company (as specified), and authorize any one Director or Secretary to the Board to deal with on behalf of the Company the relevant filing, amendments and registration (where necessary) procedures and other related issues arising from the amendments to the Articles of Association of the Company Issuer Against For S.14 Approve the issue mandate Issuer For For S.15 Approve the issue of short-term bills Issuer For For S.16 Approve the issue of medium-term notes Issuer Company Name Meeting Date CUSIP Ticker ANHUI CONCH CEM CO LTD 12/23/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. ELECT MR. JI QINYING AS AN EXECUTIVE DIRECTOR COMMENCING ON THE DATE ON WHICH THIS RESOLUTION IS PASSED AND EXPIRING ON THE DATE OF EXPIRY OF THE TENURE OF THE 4TH SESSION OF THE BOARD OF DIRECTORS OF THE COMPANY. Issuer For For 2. ELECT MR. QI SHENGLI AS AN EXECUTIVE DIRECTOR COMMENCING ON THE DATE ON WHICH THIS RESOLUTION IS PASSED AND EXPIRING ON THE DATE OF EXPIRY OF THE TENURE OF THE 4TH SESSION OF THE BOARD OF DIRECTORS OF THE COMPANY. Issuer For For 3. ELECT MR. WU JIANPING AS AN EXECUTIVE DIRECTOR COMMENCING ON THE DATE ON WHICH THIS RESOLUTION IS PASSED AND EXPIRING ON THE DATE OF EXPIRY OF THE TENURE OF THE 4TH SESSION OF THE BOARD OF DIRECTORS OF THE COMPANY. Issuer Company Name Meeting Date CUSIP Ticker ANHUI CONCH CEM CO LTD 6/3/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the report of the Board of Directors of the Company for the YE 31 DEC 2009 Issuer For For 2. Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2009 Issuer For For 3. Receive and approve the audited financial reports prepared in accordance with the accounting standards generally accepted in the People's Republic of China the "PRC" and the International Financial Reporting Standards respectively for the YE 31 DEC 2009 Issuer For For 4.a Re-elect Mr. Guo Wensan as an Executive Director of the Company for a term commencing on 3 JUN 2010 and expiring on 2 JUN 2013 Issuer For For 4.b Re-elect Mr. Guo Jingbin as an Executive Director of the Company for a term commencing on 3 JUN 2010 and expiring on 2 JUN 2013 Issuer For For 4.c Re-elect Mr. Ji Qinying as an Executive Director of the Company for a term commencing on 3 JUN 2010 and expiring on 2 JUN 2013 Issuer For For 4.d Re-elect Mr. Qi Shengli as an Executive Director of the Company for a term commencing on 3 JUN 2010 and expiring on 2 JUN 2013 Issuer For For 4.e Re-elect Mr. Wu Jianping as an Executive Director of the Company for a term commencing on 3 JUN 2010 and expiring on 2 JUN 2013 Issuer For For 4.f Re-elect Mr Kang Woon as an independent Non-Executive Director of the Company for a term commencing on 3 JUN 2010 and expiring on 2 JUN 2013 Issuer For For 4.g Re-elect Mr. Chan Yuk Tong as an independent Non-Executive Director of the Company for a term commencing on 3 JUN 2010 and expiring on 2 JUN 2012 Issuer For For 4.h Re-elect Mr. Ding Meicai as an Independent Non-Executive Director of the Company for a term commencing on 3 JUN 2010 and expiring on 2 JUN 2013 Issuer For For 4.i Re-elect Mr. Wang Jun as a supervisor of the Supervisory Committee of the Company for a term commencing on 3 JUN 2010 and expiring on 2 JUN 2013 Issuer For For 4.j Re-elect Mr. Wang Yanmou as a supervisor of the Supervisory Committee of the Company for a term commencing on 3 JUN 2010 and expiring on 2 JUN 2013 Issuer For For 5. Re-appointment of KPMG Huazhen Certified Public Accountants and KPMG Certified Public Accountants as the PRC auditors and International auditors of the Company respectively, and authorize the Board to determine the remuneration of the auditors Issuer For For S.6 Approve, the Company's 2009 profit appropriation proposal the details of which are set out in item no 5 entitled "Profit Appropriation Proposal" of the "Report of the Directors" contained in the Company's 2009 Annual Report and in page 5 of the Company's circular dated 16 APR 2010, of which this notice forms part, and b the amendments to the articles of association of the Company as described in Appendix 2 to the circular of the Company dated 16 APR 2010, CONTD. Issuer CONTD, of which this notice forms part in connection with the Capitalization Issue, and c the grant of authority to the board of Directors of the Company to make all necessary and desirable amendments to the Company's articles of association in order to reflect the allocation of the Company's capital reserve-share premium to the Company's share capital under the Capitalization Issue as defined in the Company's circular dated 16 APR 2010 which contains the notice of 2009 AGM, and to do all necessary actions and attend to all necessary filings arising therefrom and in connection therewith Against For S.7 Approve, subject to the restrictions under c and d below and in accordance with the requirements of the Rules Governing the Listing of Securities the "Listing Rules" on the The Stock Exchange of Hong Kong Limited "HK Stock Exchange", the Company Law of the PRC, and other applicable laws and regulations in each case, as amended from time to Issuer time, an unconditional general mandate he and is hereby granted to the Board to exercise once or in multiple times during the "Relevant Period" as defined below all the powers of the Company to allot and issue ordinary shares "new shares" on such terms and conditions as the Board may determine and theta, in the exercise of their powers to allot and issue shares, CONTD. CONTD. The authority of the Board shall include with limitation: I the determination of the class and number of the shares to be allotted; ii the determination of the issue price of the new shares; iii the determination of the opening and closing dates of the issue of new shares; iv the determination of the class and number of new shares if any to be issued to the existing shareholders; v to make or grant offers, agreements and options which might require the exercise of such powers; and vi in the case of an offer or issue of shares to the shareholders of the Company, excluding shareholders who are residents outside the PRC CONTD. CONTD. Or the Hong Kong Special Administrative Region "Hong Kong" on account of prohibitions or requirements under overseas laws or regulations or for some other reasons which the Board considers expedient; b upon the exercise of the powers granted under paragraph a, the Board may during the "Relevant Period" make or grant offers, agreements and options which might require the shares relating to the exercise of the authority thereunder being allotted and issued after the expiry of the "Relevant Period"; c the aggregate amount of the overseas listed foreign shares to be allotted or conditionally or unconditionally agreed to be allotted whether pursuant to the exercise of options or otherwise by the Board pursuant to CONTD. CONTD. The authority granted under paragraph a above excluding any shares which may be allotted up on the conversion of the capital reserve into capital in accordance with the Company Law of the PRC or the Articles of Association of the Company shall not exceed 20% of the aggregate number of the overseas listed foreign shares of the Company in issue as at the date of passing of this Resolution; d the Board in exercising the powers granted under paragraph a above shall be in i compliance with the Company Law of the PRC, CONTD. CONTD. Other applicable laws and regulations of the PRC, and the Listing Rules in each case, as amended from time to time and ii subject to the approvals ofChina Securities Regulatory Commission "CSRC" and relevant authorities of the PRC being given; Authority expires at the earlier of the conclusion of the next AGM of the Company or the date falling 12 months from the date of passing of this Resolution; f the Board shall, subject to the relevant approvals of the relevant authorities and the exercise of the powers granted under paragraph a above in accordance with the Company Law CONTD. CONTD. And other applicable laws and regulations of the PRC, increase the Company's registered capital to such amount as shall equal the aggregate nominal amounts of the relevant number of shares allotted and issued upon the exercise of the powers granted under paragraph a of this Resolution, provided that the registered capital of the Company shall not exceed 120% of the amount of registered capital of the Company as at the date of passing this Resolution; g subject to the Listing Committee of the HK Stock Exchange granting listing of, and permission to deal in, CONTD. CONTD. The H Shares in the Company's share capital proposed to be issued by the Company and to the approval of CSRC for the issue of shares, authorize the Board to amend, as it may deem appropriate and necessary, Articles 23, 24 and 27 of the Articles of Association of the Company to reflect the change in the share capital structure of the Company in the event of an exercise of the powers granted under paragraph a to allot and issue new shares Company Name Meeting Date CUSIP Ticker ANHUI EXPRESSWAY CO LTD. 3/26/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve Mr. Zhou Ren Qiang as the Director of the Company for a term until 16 AUG 2011 and authorize the Board of Directors of the Company to determine the Director's emoluments and the terms of the service contract of Mr. Zhou Ren Qiang Issuer For For 2. Approve Mr. Wang Wei Sheng as the Supervisor of the Company for a term until 16 AUG 2011 and authorize the Supervisory Committee of the Company to determine the Supervisor's emoluments and the terms of the service contract of Mr. Wang Wei Sheng Issuer Company Name Meeting Date CUSIP Ticker ANHUI EXPRESSWAY CO LTD. 5/28/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the 2009 working report of the Board of Directors Issuer For For 2. Approve the 2009 working report of the Supervisory Committee Issuer For For 3. Approve the 2009 audited financial report Issuer For For 4. Approve the 2009 profit appropriation proposal Issuer For For 5. Appointment of the 2010 Auditor and to authorize the Board of Directors to fix their remuneration Issuer For For 6. Approve to adjusting the remuneration of the Company's internal Directors and Supervisors Issuer Against For S.1 Amend the Articles of Association Issuer Against For S.2 Authorize the Board of Directors to allot and issue new shares H shares Issuer Company Name Meeting Date CUSIP Ticker ASIAN CITRUS HOLDINGS LTD 12/11/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the audited financial statements and the reports of the Directors and the Auditors of the Company and its subsidiaries for YE 30 JUN 2009 Issuer For For 2. Declare a final dividend of RMB 0.08 per share of HKD 0.01 each for the YE 30 JUN 2009 Issuer For For 3. Re-elect Mr. Tong Hung Wai, Tommy as an Executive Director of the Company, who retires by rotation Issuer For For 4. Re-elect Mr. Cheng Wai Sun as an Executive Director of the Company, who retires by rotation Issuer For For 5. Re-elect Mr. Ip Chi Ming as a Non-Executive Director of the Company, who retires by rotation Issuer For For 6. Re-appoint Baker Tilly Hong Kong Limited as the Auditors of the Company to hold office from the conclusion of the next meeting, during which accounts will be laid before the Company and authorize the Directors to fix their remuneration Issuer Against For 7. Approve to grant an unconditional mandate to the Directors to allot new ordinary shares Issuer For For 8. Approve to grant an unconditional mandate to the Directors to repurchase shares of the Company Issuer Against For 9. Approve to extend the ordinary shares issue mandate granted to the Directors Issuer For For 10. Re-elect Dr. Lui Ming Wah, SBS JP, as a Non-Executive Directors of the Company, who retires by rotation Issuer Company Name Meeting Date CUSIP Ticker BANK OF CHINA LTD 5/27/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the 2009 working report of the Board of Directors of the Bank Issuer For For 2. Approve the 2009 working report of the Board of Supervisors of the Bank Issuer For For 3. Approve the 2009 annual financial statements of the Bank Issuer For For 4. Approve the 2009 Profit Distribution Plan of the Bank Issuer For For 5. Approve the 2010 annual budget of the Bank Issuer For For 6. Re-appoint PricewaterhouseCoopers Zhong Tian CPAs Limited Company and PricewaterhouseCoopers Hong Kong as the Bank's External Auditors for 2010 Issuer For For 7.1 Re-elect Mr. Xiao Gang as an Executive Director of the Bank Issuer For For 7.2 Re-elect MR. Li Lihui as an Executive Director of the Bank Issuer For For 7.3 Re-elect Mr. Li Zaohang as an Executive Director of the Bank Issuer For For 7.4 Re-elect Mr. Zhou Zaiqun as an Executive Director of the Bank Issuer For For 7.5 Re-elect Mr. Anthony Francis Neoh as an Independent Non-executive Director of the Bank Issuer For For 7.6 Re-elect Mr. Huang Shizhong as an Independent Non-executive Director of the Bank Issuer For For 7.7 Re-elect Ms. Huang Shizhong as an Independent Non-executive Director of the Bank Issuer For For 8.1 Re-elect Mr. Wang Xueqiang as a shareholders' representative Supervisor of the Bank Issuer For For 8.2 Re-elect Mr. Liu Wanming as a shareholders' representative Supervisor of the Bank Issuer For For 9. Approve the remuneration scheme for the External Supervisors of the Bank Issuer Against For S.10 Amend the Articles of Association of the bank Issuer Against For S.11 Approve the proposal in relation to the general mandate on issuance of new shares of the Bank Issuer Against For 12. Approve the proposal on adjustments of several items of the delegation of authorities by the shareholders' meeting to the Board of Directors of the Bank Issuer Company Name Meeting Date CUSIP Ticker BANK OF CHINA LTD, BEIJING 3/19/10 Vote MRV Proposal Proposed by Issuer or Security Holder Against For S.1 Authorize the Board and/or a Board Committee, during the Relevant Period as hereafter defined, an unconditional general mandate to separately or concurrently allot, issue and/or deal with A Shares and/or H Shares, and to make or grant offers, agreements, options or conversion rights in respect thereof: such mandate shall not extend beyond the Relevant Period save that the Board may during the Relevant Period make or grant offers, agreements, options or conversion rights which might require the exercise of such powers after the end of the Relevant Period; the aggregate CONTD. Issuer CONTD. Nominal amount of the A Shares and/or H Shares to be allotted, issued and/or dealt with or agreed conditionally or unconditionally to be issued and/or dealt with by the Board shall not exceed 20% of the aggregate nominal amount of each of the existing A Shares and/or H Shares at the date of the passing of this resolution; and the Board will only exercise its power under such mandate in accordance with the Company Law of the PRC and the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited as amended from time to time or applicable laws, rules and regulations of other government or regulatory bodies and only if all necessary approvals from the China Securities Regulatory Commission and/or other relevant PRC government authorities are obtained, CONTD CONTD. Authority expires the earlier of the conclusion of the next AGM of the Bank following the passing of this special resolution or the expiration of the 12-month period following the passing of this special resolution; Contingent on the Board resolving to issue shares pursuant to paragraph of this special resolution, the Board is authorized to increase the registered capital of the Bank to reflect the number of shares to be CONTD. CONTD. Issued by the Bank pursuant to this special resolution and to make such appropriate and necessary amendments to the Articles of Association of the Bank as they think fit to reflect such increase in the registered capital of the Bank and to make any other action and complete any formality required to effect the issuance of shares pursuant to paragraph of this special resolution and the increase in the registered capital of the Bank Against For S.2.1 Approve each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Type of securities to be issued Issuer Against For S.2.2 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: issue size Issuer Against For S.2.3 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: par value and issue price Issuer Against For S.2.4 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: term Issuer Against For S.2.5 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: interest rate Issuer Against For S.2.6 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: method and timing of interest payment Issuer Against For S.2.7 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: conversion period Issuer Against For S.2.8 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: CB Conversion Price and adjustment Issuer Against For S.2.9 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Downward adjustment to CB Conversion Price Issuer Against For S2.10 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Conversion method of fractional share Issuer Against For S2.11 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Terms of redemption Issuer Against For S2.12 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Redemption at the option of the CB Holders Issuer Against For S2.13 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Dividend rights of the year of conversion Issuer Against For S2.14Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Method of issuance and target subscribers Issuer Against For S2.15 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Subscription arrangement for the existing A Shareholders Issuer Against For S2.16 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: CB Holders and meetings Issuer Against For S2.17 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Use of proceeds from the issuance of the Convertible Bonds Issuer Against For S2.18Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Special provisions in relation to supplementary capital Issuer Against For S2.19Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: Guarantee and security Issuer Against For S2.20 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: the validity period of the resolution of the issuance of the Convertible Bonds Issuer Against For S2.21 Approve that each of the following items in respect of the proposed issuance of the A share convertible corporate bonds Convertible Bonds within the PRC by the Bank, and shall be implemented subsequent to the granting of the approval from the relevant governmental authorities in the PRC upon application: matters relating to authorization in connection with the issuance of the Convertible Bonds Issuer Against For 3. Approve the Capital Management Plan 2010 to 2012 Issuer Against For 4. Approve the Feasibility Analysis Report on Use of Proceeds of the Public Issuance of A Share Convertible Corporate Bonds by the Bank Issuer For For 5. Approve the Utilization Report on the Bank's Use of Proceeds from the Previous Issuance of Securities by the Bank Issuer For For 6. Elect Mr. Li Jun as a Supervisor of the Bank Issuer Company Name Meeting Date CUSIP Ticker BANK CHINA LTD 5/27/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the 2009 working report of the Board of Directors of the bank Issuer For For 2. Approve the 2009 working report of the Board of Supervisors of the bank Issuer For For 3. Approve the 2009 annual financial statements of the bank Issuer For For 4. Approve the 2009 Profit Distribution Plan of the bank Issuer For For 5. Approve the 2010 annual budget of the bank Issuer For For 6. Re-appoint PricewaterhouseCoopers Zhong Tian CPAs Limited Company and PricewaterhouseCoopers Hong Kong as the Bank's External Auditors for 2010 Issuer For For 7.1 Re-elect Mr. Xiao Gang as an Executive Director of the Bank Issuer For For 7.2 Re-elect Mr. Li Lihui as an Executive Director of the Bank Issuer For For 7.3 Re-elect Mr. Li Zaohang as an Executive Director of the Bank Issuer For For 7.4 Re-elect Mr. Zhou Zaiqun as an Executive Director of the Bank Issuer For For 7.5 Re-elect Mr. Anthony Francis Noth as an Independent Non-Executive Director of the Bank Issuer For For 7.6 Re-elect Mr. Huang Shizhong as an Independent Non-Executive Director of the Bank Issuer For For 7.7 Re-elect Ms. Huang Danhan as an Independent Non-Executive Director of the Bank Issuer For For 8.1 Election of Mr. Qin Ronsgheng as an External Supervisor of the Bank Issuer For For 8.2 Election of Mr. Bai Jingming as an External Supervisor of the Bank Issuer For For 9. Approve the remuneration scheme for the External Supervisors of the Bank Issuer Against For S.10 Approve the proposal to amend the Articles of Association of the Bank Issuer Against For S.11 Approve the proposal in relation to the general mandate on issuance of new shares of the Bank Issuer For For 8.A.1 Re-elect Mr. Wang Xueqiang as a shareholders' representative Supervisor of the Bank Issuer For For 8.A.2 Re-elect Mr. Liu Wanming as a shareholders' representative Supervisor of the Bank Issuer Against For 12. Approve the proposal on adjustments of several items of the delegation of authorities by the shareholders' meeting to the Board of Directors of the Bank Issuer Company Name Meeting Date CUSIP Ticker BYD CO. LTD. 9/8/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For S.1 Approve, in respect of the Company's initial public offering and listing of A Shares, to issue domestic listing Renminbi denominated ordinary share ("A Shares") and apply for the listing of A Shares on the Shenzhen Stock Exchange (the "A Share Issue") subject to the following conditions: type of shares to be issued: Renminbi denominated ordinary shares (A Shares); nominal value of the A Shares: RMB 1.00 each; number of A Issuer shares to be issued: not more than 100,000,hares, authorize the Board to determine the actual number of A Shares to be issued after taking into account the then market condition upon the A Share Issue; Issue targets: natural persons, legal persons or other investors recognized by the China Securities Regulatory Commission ("CSRC"), who maintain A Share accounts with the Shenzhen Stock Exchange but excluding those who are prohibited under the PRC laws, regulations or other regulations or other regulator requirements which the Company shall comply with: method of issue: to be conducted via a combination of placement through offline offering to target investors, and issue at fixed price for CONTD CONTD subscription by online fund, or such other methods as permitted my CSRC; issue price: to be determined by negotiation between the Board and the lead underwriter based on the condition of the securities market; use of proceeds: the total investment amount of the proceeds from the proposed A Share Issue will be approximately RMB 2,850,000,000 and invested in the following projects: i) production project on lithium-ion batteries; ii) the project on the research, development and manufacturing base for automobiles in Shenzhen; iii) the expansion project on automobile products and accessories of BYD Auto Company Limited; and iv) the second phase of the project on solar energy batteries manufacturing facilities with a production capacity of 300 MW per year for the second phase and a target production capacity of 1 GW per year after all phases; in the event that the proceeds raised are insufficient, the Board will determine the actual usage of the proceeds according to the significance and urgency of the above investments projects and any shortfall will be raised by the Company itself; in the event that such proceeds CONTD CONTD exceed the total investment amount of these projects, the surplus will be applied as working capital, before receiving such proceeds, the Company will finance the above investment projects with its existing funds and bank loans based on the individual progress of the above investment projects, upon receiving such proceeds, these existing funds so applied will be replaced by the proceeds and bank loans will be repaid; place of listing: the Shenzhen Stock Exchange; time for offering and listing: to be determined after discussion and agreement between the Board and the relevant regulatory authorities, following the approval by CSRC and the stock exchange; distribution arrangements with regard to accumulated profits prior to the offering: all shareholders of the Company after the offering will be entitled to share the undistributed profits accumulated prior to the A Share Issue; (Authority expires 12 months from the date of passing of the resolution by the Shareholders' general meeting) For For S.2 Authorize the Board of Director to deal with the matters for the initial public offering and listing of A Shares and to deal with the matters in respect of the A Share Issue at its discretion and with full authority subject to and as stipulated by the relevant laws and regulations, including but not limited to the following: to implement all procedures in connection with the A Share Issue, including the submission of the application for the A Share Issue to the CSRC and after the approval of the said application, the submission of the application for listing of the A Shares to the Stock Issuer For For Exchange; to propose amendments, supplements, explanations and clarifications in respect of relevant documents to regulatory authorities such as CSRC on behalf of the Company; to determine and deal with at its discretion and with full authority, matters relating to the A Share Issue: under the proposal of the A Share Issue considered and approved by the Shareholders' general meeting and permitted by CSRC, to formulate, review, amend and execute all application documents, other necessarydocuments and agreements in respect to the A Share Issue CONT Issuer CONT in accordance to the requirements of relevant regulatory authorities, stock exchange and approving authorities, including but not limited to prospectus and other relevant documents; to publish relevant documents to the media and provide explanations, illustrations and clarifications on behalf of the Company; within the scope of the usage of proceeds approved by the Shareholders' general meeting and in accordance with the actual circumstances, to make analysis and reasonable adjustments on the projects, investment amounts, timing and method of the implementation, etc. under the usage of proceeds from the A Share Issue; upon the completion of A Share Issue, to deal with the relevant registration and settlement matters with the China Securities Depository and Clearing Corporation Limited and its branch companies based on the actual conditions of the A Share Issue, to make supplementary amendments to the Articles of Association of the Company accordingly and undertake the relevant procedures such as application for approval and changes of business registration, and to make CONT CONT amendments to the Articles of Association of the Company within the scope of the proposal of the A Share issue and in accordance with the requirements of the supervisory authorities; to determine specific amounts for the proceeds prior to the A Share Issue according to the needs of the Company; to amend the proposal of the issue and continue to deal with the CONT CONT matters of the A Share Issue in the event of changes in the policies on share issues during the offering period; to take any other actions or deal with any other matters which are not specified but are necessary for the A Share Issue; subject to compliance with all regulatory requirements and based on actual circumstances, authorize the Board of Directors to delegate the aforesaid authorities to Mr. Wang Chuan-fu, Mr. Lu Xiang-yang or Mr. Xia Zuo-quan, being Directors of the Company, and the authorized person be entitles to deal with procedures such as examination and approval, registration, filing, etc. with relevant governments or institutions in respect of the A Share Issue, execute, implement, amend, complete documents for submission to relevant governments, institutions, organizations and individuals, and undertake all acts and matters relating to the A Share Issue be deems necessary and expedient; (Authority expires 12 months from the date of the passing of the resolution by the Shareholders' general meeting) For For S.3 Approve, in respect of the amendments to the Articles of Association of the Company and the schedule thereto, the amended "Articles of Association of BYD Company Limited" and the "Rules and Procedures of Shareholders' General Metting of BYD Company Limited", such amended Articles of Association and schedule thereto be effective after the approval of the A Share Issue by CSRC and from the date on which the A Shares are listed on the Stock Exchange, provided that the Articles of Association shall be submitted to the authorities on commerce; the relevant Issuer For For resolutions resolved at the Company's first EGM in 2008 held on 20 MAR 2008 approving the "Rules and Procedures of Board of Director Resolutions of BYD Company Limited", "Rules and Procedures of BYD Company Limited", "Regulations on Connected Transactions Strategies of BYD Company Limited" and "Regulations on External Guarantee of BYD Company Limited" remain to be valid, and the above mentioned will be effective after the approval of the A Share Issue by CSRC and from the date on which the A Shares are listed on the Stock Exchange. Issuer For For 4. Approve, in respect of the engagement of accountants for specific purpose, the engagement of Ernst & Young Hua Ming as the specific accountants for the purpose of the A Share Issue, which will produce audited reports and other specialist reports in accordance with the accounting principles and regulations in the PRC, and the term of engagement shall commence from the date on which this resolution is passed until the completion of the works for the A Share Issue, and authorize the Board of Directors to fix the remuneration of the above accountants based on actual Circumstances Issuer For For 5. Approve, in respect of the provision of guarantees for the Company's domestic subsidiaries, from the date on which this resolution is passed until the date of the conclusion of the 2009 AGM of the Shareholders to be held in 2010, and under the credit amount signed off by banks and the Company, provide joint liability guarantees for its domestic subsidiaries in respect of bank loans to such subsidiaries within such credit amount Issuer For For 6. Approve, in respect of the amendments to Usage Management System of Funds Raised of BYD Company Limited, the amendments to "Usage Management System of Funds Raised of BYD Company Limited", and the amended "Usage Management System of Funds Raised of BYD Company Limited" be effective after the approval of the A Share Issue by CSRC and from the date on which the A Shares issued under the A Share Issue are listed on the Stock Exchange Issuer Company Name Meeting Date CUSIP Ticker BYD CO. LTD. 9/8/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For S.1 Approve, in respect of the Company's initial public offering and listing of A Shares, to issue domestic listing Renminbi denominated ordinary shares ("A Shares") and apply for the listing of A Shares on the Shenzhen Stock Exchange (the "A Share Issue") subject to the following conditions: type of share to be issued: Renminbi denominated ordinary shares (A Shares); nominal value of the A Shares: RMB 1.00 each; number of A shares to be issued: not more than 100,000,hares, authorize the Board to determine the actual number of A Shares to be issued after taking Issuer into account the then market condition upon the A Share Issue; Issue targets: natural persons, legal persons or other investors recognized by the China Securities Regulatory Commission ("CSRC"), who maintain A Share accounts with the Shenzhen Stock Exchange but excluding those who are prohibited under the PRC laws, regulations or other regulator requirements which the Company shall comply with; method of issue: to be conducted via a combination of placement through offline offering to target investors, and issue at fixed price for subscription by online fund, CONTD CONTD or such other methods as permitted by CSRC; issue price: to be determined by negotiation between the Board and the lead underwriter based on the condition of the securities market; use of proceeds: the total investment amount of the proceeds from the proposed A Share Issue will be approximately RMB 2,850,000,000 and invested in the following projects: i) production project on lithium-ion batteries; ii) the project on the research, development and manufacturing base for automobiles in Shenzhen; iii) the expansion project on automobile products and accessories of BYD Auto Company Limited; and iv) the second phase of the project on solar energy batteries manufacturing facilities with a production capacity of 300 MW per year for the second phase and a target production capacity of 1 GW per year after all phases; in the event that the proceeds raised are insufficient, the Board will determine the actual usage of the proceeds according to the significance and urgency of the above investment projects and any shortfall will be raised by the Company itself; in the event that such proceeds exceed the total investment amount CONTD CONTD of these projects, the surplus will be applied as working capital, before receiving such proceeds, the Company will finance the above investment projects with its existing funds and bank loans based on the individual progress of the above investment projects, upon receiving such proceeds, these existing funds so applied will be replaced by the proceeds and bank loans will be repaid; place of listing: then Shenzhen Stock Exchange; time for offering and listing: to be determined after discussion and agreement between the Board and the relevant regulatory authorities, following the approval by CSRC and the stock exchange; distribution arrangements with regard to accumulated profits prior to the offering: all shareholders of the Company after the offering will be entitled to share the undistributed profits accumulated prior to the A Share Issue; (Authority expires 12 months from the date of passing of the resolution by the Shareholders' general meeting) For For S.2 Authorize the Board of Directors to deal with the matters for the initial public offering and listing of A Shares and to deal with the matters in respect of the A Share Issue at its discretion and with full authority subject to and as stipulated by the relevant laws and regulations, including but not limited to the following: to implement all procedures in connection with the A Share Issue, including the submission of the application for the A Share Issue to the CSRC and after the approval of the said application, the submission of the application for listing of the A Shares to the Stock Issuer Exchange ; to propose amendments, supplements, explanations and clarifications in respect of relevant documents to regulatory authorities such as CSRC on behalf of the Company; to determine and deal with at its discretion and with full authority, matters relating to the A Share Issue: under the proposal of the A Share Issue considered and approved by the Shareholders' general meeting and permitted by CSRC, to formulate and execute the proposal of the A Share Issue, including but not CONTD CONTD limited to determine the time of issue, number of A Shares to be issued, method of issue, issue price, issue targets, quantity and proportion of A Shares to be issued to corresponding issue targets, and other relevant matters relating to the A Share Issue in accordance to the requirements of relevant matters relating to the A Share Issue and to make alterations to the above in accordance with actual circumstances; to formulate, review, amend and execute all application documents, other necessary documents and agreements in respect of the A Share Issue in accordance to the requirements of relevant regulatory authorities, stock exchange and approving authorities, including but not limited to prospectus and other relevant documents; to publish relevant documents to the media and provide explanations, illustrations and clarifications on behalf of the Company; within the scope of usage of proceeds approved by the Shareholders' general meeting and in accordance with the actual circumstances, to make analysis and reasonably adjustments on the projects, investment amounts, timing and method of the CONTD CONTD implementation, etc. under the usage of proceeds from the A Share Issue, upon the completion of A Share Issue, to deal with the relevant registration and settlement matters with the China Securities Depository and Clearing Corporation Limited and its branch companies based on the actual conditions of the A Share Issue; based on the conditions of the A Share Issue, to make CONTD CONTD supplementary amendments to the Articles of Association of the Company accordingly and undertake the relevant procedures such as application for approval and changes of business registration and to make amendments to the Articles of Association of the Company within the scope of the proposal of the A Share Issue and in accordance with the requirements of the supervisory authorities; to determine specific accounts for proceeds prior to the A Share Issue according to the needs of the Company; to amend the proposal of the issue and continue to deal with matters of the A Share Issue, in the event of changes in the policies on share issues during the offering period; to take any other actions or deal with any other matters which are not specified but are necessary for the A Share Issue; subject to compliance with all regulatory requirements and based on actual circumstances, authorize the Board of Directors to delegate the aforesaid authorities to Mr. Wang Chuan-fu, Mr. Lu Xiang-yang or Mr. Xia Zuo-quan, being Directors of the Company, and the authorized person be entitled to deal with procedures CONTD CONTD such as examination and approval, registration, filing, etc. with relevant governments or institutions in respect of the A Share Issue, execute, implement, amend, complete documents for submission to relevant governments or institutions in respect of the A Share Issue, execute implement, amend, complete documents for submission to relevant governments, institutions, organizations and individuals, and undertake all acts and matters relating to the A Share Issue be deems necessary and expedient; (Authority expires 12 months from the date of the passing of the resolution by the Shareholders' general meeting) For For S.3 Approve, in respect of the amendments to the Articles of Association of the Company and the schedule thereto, the amended "Articles of Association of BYD Company Limited" and the "Rules and Procedures of Shareholders' General Meeting of BYD Company Limited", such amended Articles of Association and schedule thereto be effective after the approval of the A Share Issue by CSRC and from the date on which the A Shares are listed on the Stock Exchange, provided that the Articles of Association shall be submitted to the authorities on commerce, the relevant Issuer resolutions resolved at the Company's first EGM in 2008 held on 20 MAR 2008 approving the "Rules and Procedures of Board of Director Resolutions of BYD Company Limited", "Rules and Procedures of Supervisory Committee Resolutions of BYD Company Limited", "Regulations on Independent Non-executive Directors of BYD Company Limited", "Regulations on Connected Transactions Strategies of BYD Company Limited" and "Regulations on External Guarantee of BYD Company Limited" remain to be valid, and the above mentioned will be effective after CONTD CONTD the approval of the A Share Issue by CSRC and from the date on which the A Shares are listed on the Stock Exchange. For For 4. Approve, in respect of the engagement of accountants for specific purpose, the engagement of Ernst & Young Hua Ming as the specific accountants for the purpose of the A Share Issue, which will produce audited reports and other specialist reports in accordance with the accounting principles and regulations in the PRC, and the term of engagement shall commence from the date on which this resolution is passed until the completion of the works for the A Share Issue, and authorize the Board of Directors to fix the remuneration of the above accountants based on actual Circumstances. Issuer For For 5. Approve, in respect of the provision of guarantees for the Company's domestic subsidiaries, from the date on which this resolution passed until the date of the conclusion of the 2009 AGM of the Shareholders to be held in 2010, and under the credit amount signed off by banks and the Company, provide joint liability guarantees for its domestic subsidiaries in respect of bank loans to such subsidiaries within such credit amount. Issuer For For 6. Approve, in respect of the amendments to Usage Management System of Funds Raised of BYD Company Limited, the amendments to "Usage Management System Raised of BYD Company Limited" be effective after the approval of the A Share Issue by CSRC and from the date on which the A Shares issued under the A Share Issue are listed on the Stock Exchange. Issuer Company Name Meeting Date CUSIP Ticker BYD CO. LTD. 5/13/10 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1. Approve the working report of the Board of Directors for the Company for the YE 31 DEC 2009 Issuer For For 2. Approve the working report of the Supervisory Committee of the Company for the YE 31 DEC 2009 Issuer For For 3. Approve the audited financial statements of the Company as at and for the YE 31 DEC 2009 Issuer For For 4. Approve the proposal for appropriation of profit of the Company for the YE 31 DEC 2009 Issuer For For 5. Re-appoint Ernst & Young as the Company's International Auditors for the FY of 2010, to hold office until the conclusion of the next AGM of the Company, and authorize the Board of Directors of the Company to determine its remuneration Issuer For For 6. Approve the remuneration of the Directors of the Company in 2010 Issuer For For 7. Approve the remuneration of the Supervisors of the Company in 2010 Issuer For For 8. Approve the Company, from the date on which this resolution is passed until the date of the conclusion of the 2010 AGM of the shareholders to be held in 2011, and subject to the credit amount signed off by banks and the Company, to provide joint liability guarantees for its domestic subsidiaries in respect of bank loans to such subsidiaries within such credit amount Issuer Abstain For 9. Approve or ratify (i) the release of the pledge of 4,000,000 Domestic Shares and 27,000,000 Domestic Shares by Mr. Lu Xiang-yang and Guangzhou Youngy Management & InvestmentGroup Company Limited (Guangzhou Youngy), respectively, to China Construction Bank, Dongshan branch (CCB) to secure certain borrowings from CCB to Guangzhou Rongda Power Supply Material Co., Ltd (Guangzhou Rongda); (ii) the pledge of 15,200,000 Domestic Shares and 40,000,000 Domestic Shares Issuer by Mr. Lu Xiang-yang and Guangzhou Youngy, respectively, to CCB to secure certain new borrowings from CCB to Guangzhou Rongda; (iii) the release of the pledge of 60,000,000 Domestic Shares by Mr. Lu Xiang-yang to Shenzhen Development Bank, Yangeheng branch (SDB) to secure certain borrowing from SDB to Guangzhou Rongda; and (iv) the pledge of 44,607,155 Domestic Shares by Mr. Lu Xiang-yang to SDB to secure certain new borrowing from SDB to Guangzhou Rongda Against For 10. Approve the proposals (if any) put forward in accordance with the Articles of Association of the Company by any shareholder(s) holding 5% or more of the Shares carrying the right to vote at the AGM Issuer Against For S.11 Authorize the Board of Directors of the Company (the Board) a general mandate to allot, issue and deal with additional shares in the capital of the Company, whether domestic shares or H shares, subject to the conditions: (i) that the aggregate nominal amount of shares allotted, issued and dealt with or agreed conditionally or unconditionally to be allotted, issued or dealt with by the Board pursuant to the general mandate shall not exceed 20% of the total nominal amount of shares of the same class of the Issuer Company in issue; (ii) that the exercise of the general mandate is subject to all governmental and/or regulatory approval(s), if any, under the applicable law (including but without limitation to the Company Law of the PRC and the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited); (Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of a 12-month period following the passing of this resolution; and to approve, execute and do or procure to be executed and done, all such documents, deeds and things CONTD CONTD as it may consider necessary in connection with the allotment and issue of any new shares pursuant to the exercise of the general mandate referred to in this resolution Against For S.12 Authorize the Directors of BYD Electronic (International) Company Limited (BYD Electronic) to allot, issue and otherwise deal with new shares of BYD Electronic not exceeding 20% of the aggregate nominal amount of the issued share capital of BYD Electronic Issuer Company Name Meeting Date CUSIP Ticker BYD CO. LTD. 9/8/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the working report of the Board of Directors of the Company for the YE 31 DEC 2009 Issuer For For 2. Approve the working report of the Supervisory Committee of the Company for the YE 31 DEC 2009 Issuer For For 3. Approve the audited financial statements of the Company for the YE 31 DEC 2009 Issuer For For 4. Approve the proposal for appropriation of profit of the Company for the YE 31 DEC 2009 Issuer For For 5. Re-appoint Ernst & Young as the Company's International Auditors for the FY of 2010, to hold office until the conclusion of the next AGM of the Company, and authorize the Board of Directors of the Company to determine its remuneration Issuer For For 6. Approve the remuneration of the Directors of the Company in 2010 Issuer For For 7. Approve the remuneration of the Supervisors of the Company in 2010 Issuer For For 8. Approve the Company, from the date on which this resolution is passed until the date of the conclusion of the 2010 AGM of the shareholders to be held in 2011, and subject to the credit amount signed off by banks and the Company, to provide joint liability guarantees for its domestic subsidiaries in respect of bank loans to such subsidiaries within such credit amount Issuer Abstain For 9. Approve or ratify (i) the release of the pledge of 4,000,000 Domestic Shares and 27,000,000 Domestic Shares by Mr. Lu Xiang-yang and Guangzhou Youngy Management & Investment Group Company Limited (Guangzhou Youngy), respectively, to China Construction Bank, Donshan branch (CCB) to secure certain borrowings from CCB to Guangzhou Rongda Power Supply Material Co., Ltd (Guangzhou Rongda); (ii) the pledge of 15,200,000 Domestic Shares and 40,000,000 Domestic Shares Issuer by Mr. Lu Xiang-yang and Guangzhou Youngy, respectively, to CCB to secure certain new borrowings from CCB to Guangzhou Rongda; (iii) the release of the pledge of 60,000,000 Domestic Shares by Mr. Lu Xiang-yang to Shenzhen Development Bank, Yangeheng branch (SDB) to secure certain borrowing from SDB to Guangzhou Rongda; and C3223(iv) the pledge of 44,607,155 Domestic Shares by Mr. Lu Xiang-yang to SDB to secure certain new borrowing from SDB to Guangzhou Rongda Against For 10. Approve the proposals (if any) put forward in accordance with the Articles of Association of the Company by any shareholder(s) holding 5% or more of the Shares carrying the right to vote at the AGM Issuer Against For S.11 Authorize the Board of Directors of the Company (the Board) a general mandate to allot, issue and deal with additional shares in the capital of the Company, whether domestic shares or H shares, subject to the conditions: (i) that the aggregate nominal amount of shares allotted, issued and dealt with or agreed conditionally or unconditionally to be allotted, issued or dealt with by the Board pursuant to the general mandate shall not exceed 20% of the total nominal amount of shares of the same class of the Issuer Company in issue; (ii) that the exercise of the general mandate is subject to all governmental and/or regulatory approval(s), if any, under the applicable law (including but without limitation to the Company Law of the PRC and the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited); (Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of a 12-month period following the passing of this resolution; and to approve, execute and do or procure to be executed and done, all such documents, deeds and things as CONTD CONTD it may consider necessary in connection with the allotment and issue of any new shares pursuant to the exercise of the general mandate referred to in this resolution Against For S.12 Authorize the Directors of BYD Electronic (International) Company Limited (BYD Electronic) to allot, issue and otherwise deal with new shares of BYD Electronic not exceeding 20% of the aggregate nominal amount of the issued share capital of BYD Electronic Issuer Company Name Meeting Date CUSIP Ticker CHAODA MODERN AGRICULTURE 11/27/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the audited financial statements, the reports of the Directors and of the Auditors for the FYE 30 JUN 2009 Issuer For For 2. Approve the final dividend for the FYE 30 JUN 2008 Issuer For For 3. Re-elect Mr. Kwok Ho as an Executive Director of the Company Issuer For For 3.B Re-elect Mr. Fung Chi Kin as an Independent Non-Executive Director of the Company Issuer For For 3.C Re-elect Mr. Tam Ching Ho as an Independent Non-Executive Director of the Company Issuer For For 3.D Authorize the Board of Directors of the Company (the Directors) to fix the Directors' remuneration Issuer For For 4. Re-appoint Grant Thornton as the Auditors of the Company and authorize the Board of Directors to fix their remuneration Issuer Against For 5.A Authorize the Directors of the Company to purchase, or otherwise acquire shares of HKD 0.10 each in the capital of the Company, The Stock Exchange of Hong Kong Limited (the Stock Exchange) or on any other stock exchange on which the shares may be listed and recognized by the Securities and Futures Commission of Hong Kong and the Stock Exchange for this purpose to and in accordance with all applicable laws and requirements of the Rules Governing the Listing of Securities on the Stock Issuer Exchange (as amended from time to time), not exceeding 10% of the aggregate nominal amount of the issued share capital of the Company (Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which AGM of the Company is required by the Articles of Association of the Company or any applicable laws to be held) Against For 5.B Authorize the Directors of the Company to allot, issue and deal with additional shares in the capital of the Company offers, agreements, options (including bonds, warrants and debentures convertible into shares of the Company) and rights conversion which might require the exercise of such powers during and after the end of the relevant period, shall not exceed aggregate amount of share capital of the Company in issue as at the date of passing this resolution, and otherwise than rights issue; b) the exercise of options under any share option scheme or similar arrangement for the Issuer time being adopted or issue to option holders of shares in the Company; or c) an issue of shares in the Company upon the exercise of any rights subscription or conversion attaching to any warrants, convertible bonds, debentures or notes issued by the Company; and dividend and/or other similar arrangement provided for the allotment of shares in lieu of the whole or part of a dividend of The Company in accordance with the Articles of Association of the Company from time to time;CONTD CONTD (Authority expires the earlier at the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company in the Articles of Association of the Company or any applicable laws to be held) Against For 5.C Approve, conditional upon the passing of Resolutions 5.A and 5.B, to extend the general mandate granted to the Directors Company to allot, issue and otherwise deal with the shares of the Company pursuant to Resolution 5.B by the addition the amount representing the aggregate nominal amount of the shares of the Company purchased or otherwise acquired by the pursuant to Resolution 5.A, provided that such amount does not exceed 10% of the aggregate nominal amount of the issue of the Company at the date of passing this resolution. Issuer Company Name Meeting Date CUSIP Ticker CHINA AGRI-INDUSTIRES HLDGS LTD. 12/3/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the depositary services to be provided by COFCO Finance Co., Ltd. Pursuant to the Financial Services Agreement dated 27 OCT 2009 between COFCO Agricultural Industries Management Services Co., Ltd., COFCO Finance Co., Ltd. And the Company (the Financial Services Agreement), subject to the relevant caps as specified; and ratify and approve the execution of the Financial Services Agreement, as specified. Issuer For For 2. Approve the entrustment loans to be advanced to COFCO East Ocean Oils & Grains Industries (Zhangjiagang) Co., Ltd. And COFCO ADM Oils & Grains Industries (Heze) Co., Ltd. By COFCO Agriculture Industries Management Co., Ltd. Pursuant to the Entrustment Loan Framework Agreement dated 27 OCT 2009 between COFCO Agricultural Industries Management Services Co., Ltd., COFCO Finance Co., Ltd. and the Company (the Entrustment Loan Framework Agreement) subject to the relevant caps as specified; and ratify and approve the execution of the Entrustment Loan Framework Agreement, as specified Issuer For For 3. Authorize any 1 or more of the Directors of the Company (the 'Directors') to execute and deliver such other documents and supplemental agreements or deeds on behalf of the Company and to do all such things and take all such actions as he or they may consider necessary or desirable for the purpose of giving effect to the Financial Services Agreement and the Entrustment Loan Framework Agreement and the transactions contemplated thereunder with such changes as any Director(s) may consider necessary, desirable or expedient Issuer Company Name Meeting Date CUSIP Ticker CHINA AGRI-INDUSTIRES HLDGS LTD. 5/25/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the audited consolidated financial statements of the Company and its subsidiaries and the reports of the Directors and Auditors for the YE 31 DEC 2009 Issuer For For 2. Approve a final dividend of HKD 5.9 cents per share for the YE 31 DEC 2009 Issuer Against For 3. Approve the Scheme Amendment Proposal as defined in the Company's circular dated 22 APR 2010, and any one or more of the Directors of the Company be and are hereby authorized to execute and deliver such other documents or supplemental agreements or deeds on behalf of the Company and to do all such things and take all such actions as he or they may consider necessary or desirable for the purpose of giving effect to the Scheme Amendment Proposal Issuer For For 4.a.1 Re-elect Mr. Yu Xubo as an Executive Director and the Managing Director of the Company Issuer For For 4.a.2 Re-elect Mr. Chi Jingtao as a Non-Executive Director of the Company Issuer For For 4.a.3 Re-elect Mr. Lam Wai Hon, Ambrose as an Independent Non-executive Director of the Company Issuer For For 4.b Authorize the Board of Directors of the Company to fix the above executive Director's and Non-executive Directors remuneration Issuer For For 5. Re-appoint Auditors and authorize the Board of Directors of the Company to fix their remuneration Issuer Against For 6. Approve to increase the authorized share capital of the Company from HKD 400,000,000 divided into 4,000,000,000 shares to HKD 1,000,000,000 divided into 10,000,000,000 shares by creation of an additional HKD 600,000,000 divided into 6,000,000,000 shares ranking pari passu in all respects with the existing issued and unissued shares Issuer Against For 7.a Authorize the Directors to allot, issue and deal with additional shares of the Company Issuer For For 7.b Authorize the Directors to repurchase the Company's own shares Issuer Against For 7.c Approve to add the nominal amount of the shares repurchased under Resolution 7B to the mandate granted to the Directors under resolution 7A Issuer Company Name Meeting Date CUSIP Ticker CHINA BLUECHEMICAL LTD 2/7/10 Vote MRV Proposal Proposed by Issuer or Security Holder Against For S.1 Approve the proposed amendment to the Articles of Association of the Company as specified and authorize the Board to deal with on behalf of the Company the relevant filing and amendments where necessary procedures and other related issues arising from the amendments to the Articles of Association of the Company Issuer Against For 2. Approve that the conditional upon Resolution No. 1 as specified in the notice dated 21 DEC 2009 of this meeting being passed, the Company may send or supply Corporate Communications to its holders of H Shares in relation to whom the conditions set out below are met by making such Corporate Communications available on the Company's own website and authorize the Directors, to sign all such documents and/or do all such things which the Directors may consider necessary or expedient and in the interest of the shareholders and the Company for the purpose of effecting or otherwise in connection with the Company's proposed Issuer communication with its holders of H Shares through the Company website; the supply of Corporate Communications by making such Corporate Communications available on the Company's own website is subject to the fulfillment of the following conditions: a) that each holder of H Shares has been asked individually by the Company to agree that the Company may send or supply Corporate Communications to such holder through its website; and the Company has not received any objection from CONTD CONTD such holders of H Shares within a 28 day period beginning with the date on which the Company's request was sent Against For 3. Approve the assessment results under the H-Share Appreciation Rights Scheme Issuer Company Name Meeting Date CUSIP Ticker CHINA BLUECHEMICAL LTD 6/4/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the report of the Board of the Directors of the Company the 'Board' for the YE 31 DEC 2009 Issuer For For 2. Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2009 Issuer For For 3. Approve the audited financial statements and the Auditors' report of the Company for the YE 31 DEC 2009 Issuer For For 4. Approve the proposal for distribution of profit of the Company for the YE 31 DEC 2009 and the declaration of the Company's final dividend for the YE 31 DEC 2009 Issuer For For 5. Approve the budget proposals of the Company for the year 2010 Issuer For For 6. Appointment of Mr. Gu Zongqin as the Independent Non-Executive Director of the Company, authorize any Executive Director of the Company to sign a Service Contract with Mr. Gu Zongqin for and on behalf of the Company, and authorize the Board to determine his remuneration based on the recommendation by the remuneration Committee of the Board Issuer For For 7.Appointment of Mr. Qiu Kewen as the Supervisor of the Company, authorize any Executive Director of the Company to sign a Service Contract with Mr. Qiu Kewen for and on behalf of the Company, and authorize the Board, which in turn will further delegate the Remuneration Committee of the Board to determine his remuneration Issuer For For 8. Re-appoint Ernst & Young Hua Ming and Ernst & Young as the Domestic and International Auditors of the Company for a term until the conclusion of the next AGM of the Company and authorize the Audit Committee of the Board to determinetheir remuneration Issuer Against For S.9 CONTD. Board, contingent on the Board resolving to separately or concurrently issue domestic shares and overseas listed foreign shares (H Shares) pursuant to Paragraph (a) of this special resolution, to increase the registered capital of the Company to reflect the number of such shares authorized to be issued by the Company pursuant to Paragraph (a) of this special resolution and to make such appropriate and necessary amendments to the Articles of Association of the Company as they think fit Issuer to reflect such increases in the registered capital of the Company and to take any other action and complete any formality required to effect the separate or concurrent issuance of domestic shares and overseas listed foreign shares (H Shares) pursuant to Paragraph (a) of this special resolution and the increase in the registered capital of the Company CONTD. CONTD. Oversees listed foreign shares H Shares to be issued and allotted or agreed conditionally or unconditionally to be issued and allotted by the Board shall not exceed 20% of each of its existing domestic shares and overseas listed foreign shares H Shares of the Company; and the Board will only exercise its power under such mandate in accordance with the Company Law of the PRC and the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited as amended from time to time or applicable laws, rules and regulations of other government or regulatory bodies and only if all necessary approvals from the China Securities Regulatory Commission and/or other relevant PRC government authorities are obtained; authorize the Board, contingent on the Board resolving to separately or concurrently issue domestic CONTD. CONTD. Shares and oversees listed foreign shares H Shares pursuant to this special resolution, to increase the registered capital of the Company to reflect the number of such shares authorized to be issued by the Company pursuant to of this special resolution and to make such appropriate and necessary amendments to the Articles of Association of the Company as they think fit to reflect such increases in the registered capital of the Company and to take any other action and complete any formality required to effect the separate or concurrent issuance of domestic shares and overseas listed foreign shares H Shares pursuant to this CONTD. CONTS. Special resolution and to the increase in the registered capital of the Company; Authority expires at the conclusion of the next AGM of the Company or 12 months period following the passing of this special resolution Company Name Meeting Date CUSIP Ticker CHINA COMMUNICATIONS SERVICES CORPORATION LTD, BEI 7/31/09 Vote MRV Proposal Proposed by Issuer or Security Holder For N/A 1.1 Re-elect Li Ping as a Director of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012; authorize any Director of the Company to sign on behalf of the Company the Director's service contract with Li Ping, and that the Board of Directors of the Company to determine his remuneration. Issuer For N/A 1.2 Re-elect Zhang Zhiyong as a Director of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012; authorize any Director of the Company to sign on behalf of the Company the Director's service contract with Zhang Zhiyong, and that the Board of Directors of the Company to determine his remuneration. Issuer For N/A 1.3 Re-elect Yuan Jianxing as a Director of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012; authorize any Director of the Company to sign on behalf of the Company the Director's service contract with Yuan Jianxing, and that the Board of Directors of the Company to determine his remuneration. Issuer For N/A 1.4 Re-elect Liu Aili as a Director of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012; authorize any Director of the Company to sign on behalf of the Company the Director's service contract with Liu Aili, and that the Board of Directors of the Company to determine his remuneration. Issuer For N/A 1.5 Re-elect Zhang Junan as a Director of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012; authorize any Director of the Company to sign on behalf of the Company the Director's service contract with Zhang Juanan, and that the Board of Directors of the Company to determine his remuneration. Issuer For N/A 1.6 Re-elect Wang Jun as an Independent Director of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012; authorize any Director of the Company to sign on behalf of the Company the Director's service contract with Wang Jun, and that the Board of Directors of the Company to determine his remuneration. Issuer For N/A 1.7 Re-elect Chan Mo Po, Paul as an Independent Director of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012; authorize any Director of the Company to sign on behalf of the Company that the Director's service contract with Chan Mo Po, Paul, and that the Board of Directors of the Company to determine his remuneration. Issuer For N/A 1.8 Re-elect Zhao Chunjun as an Independent Director of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012; authorize any Director of the Company to sign on behalf of the Company the Director's service contract with Zhao Chanjun, and that the Board of Directors of the Company to determine his remuneration. Issuer For N/A 1.9 Re-elect Wu Shangzhi as an Independent Director of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012; authorize any Director of the Company to sign on behalf of the Company the Director's service contract with Wu Shangzhi, and that the Board of Directors of the Company to determine his remuneration. Issuer For N/A 1.10 Re-elect Hao Weimin as an Independent Director of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012; authorize any Director of the Company to sign on behalf of the Company the Director's service contract with Hao Weimin, and that the Board of Directors of the Company to determine his remuneration. Issuer For N/A 2.1 Re-elect Xia Jianghua as a Supervisor of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held 2012. Issuer For N/A 2.2 Re-elect Hai Liancheng as a Supervisor of the Company, with effect from 31 JUL 2009 for a term of 3 years until the AGM of the Company for the year 2011 to be held in 2012. Issuer For N/A 2.3 Authorize any Director of the Company to sign on behalf of the Company the Supervisor's service contract with each Supervisor, and that the Supervisory Committee of the Company to determine the Supervisor's remuneration Issuer Against N/A S.3.1 Amend Article 3.6 of the Company's Articles of Association, regarding change of shareholding in the Company Issuer Against N/A S.3.2 Amend Article 25 of the Company's Articles of Association, regarding dispatch and provision of corporate communications. Issuer Company Name Meeting Date CUSIP Ticker CHINA COMMUNICATIONS SERVICES CORP. LTD., BEI 12/29/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Approve the re-election of Zhou Jichang as an Executive Director of the Company, with effect from 29 DEC 2009 for a term of 3 years. Issuer For For 1.2 Approve the re-election of Meng Fengchao as an Executive Director of the Company, with effect from 29 DEC 2009 for a term of 3 years. Issuer For For 1.3 Approve the re-election of Fu Junyuan as an Executive Director of the Company, with effect from 29 DEC 2009 for a term of 3 years. Issuer For For 1.4 Approve the re-election of Zhang Changfu as a Non-Executive Director of the Company, with effect from 29 DEC 2009 for a term of 3 years. Issuer For For 1.5 Approve the re-election of Lu Hongjun as an Independent Non-Executive Director of the Company, with effect from 29 DEC 2009 for a term of 3 years. Issuer For For 1.6 Approve the re-election of Yuan Yaohui as an Independent Non-Executive Director of the Company, with effect from 29 DEC 2009 for a term of 3 years. Issuer For For 1.7 Approve the re-election of Zou Qiao as an Independent Non-Executive Director of the Company, with effect from 29 DEC 2009 for a term of 3 years. Issuer For For 1.8 Approve the election of Liu Zhangmin as an Independent Non-Executive Director of the Company, with effect from 29 DEC 2009 for a term of 3 years. Issuer For For 1.9 Approve the election of Daniel R. Fung as an Independent Non-Executive Director of the Company, with effect from 29 DEC 2009 for a term of 3 years. Issuer Company Name Meeting Date CUSIP Ticker CHINA COMMUNICATINOS SERVICES CORPORATION LTD, BEI 12/29/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve and ratify, the Supplies Procurement Services Framework Agreement (together with the proposed annual caps) with China Telecommunications Corporation as specified and authorize any Director of the Company to do all such further acts and things and execute such further documents and take all such steps which in their opinion may be necessary, desirable or expedient to implement and/or give effect to the terms of such agreement. Issuer For For 2. Approve and ratify, the 2009 Supplemental Strategic Agreement, as specified and authorize any Director of the Company to do all such further acts and things and execute such further documents and take all such steps which in their opinion may be necessary, desirable or expedient to implement and/or give effect to the terms of such agreement. Issuer Company Name Meeting Date CUSIP Ticker CHINA COMMUNICATINOS SERVICES CORPORATION LTD, BEI 6/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the report of the Board of Directors of the Company for the year 2009 Issuer For For 2. Approve the report of the Supervisory Committee of the Company for the year 2009 Issuer For For 3. Approve the audited consolidated financial statements of the Company for the YE 31 DEC 2009 Issuer For For 4. Approve the profit distribution plan for the year 2009 as recommended by the Board of Directors of the Company Issuer For For 5. Re-appoint PricewaterhouseCoopers as the Company's International Auditors and PricewaterhouseCoopers Zhong Tian CPAs Limited Company as the Company's domestic Auditors for a term ending at the next AGM of the Company and authorize the Board of Directors of the Company to determine their respective remuneration Issuer For For 6. Re-elect Mr. Liu Xiangdong as the Supervisor of the Company, with effect from 18 JUN 2010 for a term of three years Issuer For For 7. Re-elect Mr. Xu Sanhao as the Supervisor of the Company, with effect from 18 JUN 2010 for a term of three years Issuer Against For 8. Approve the Share Appreciation Rights Plan; authorize the Board of Directors of the Company to implement the Share Appreciation Rights Plan, approve, execute, perform, amend and terminate all such agreements, deeds, any other document or do things as it may consider necessary in connection with the implementation of the Share Appreciation Rights Plan, except for those rights that can only be exercised with the approval by the Shareholders of the Company as specifically provided by the laws, regulations or other regulatory documents Issuer Against For S.9 Authorize the Board of Directors of the Company (i) to exercise the powers to allot, issue and deal with additional H shares and domestic shares of the Company not more than 20% of each of the existing issued H shares and domestic shares of the Company in issue at the date of passing this resolution during the Relevant Period (as defined in the Notice of AGM which was dispatched on or around the same time as this form of proxy), either separately or concurrently, and to make or grant offers, Issuer agreements and options in respect thereof; (ii) to increase the registered capital and amend the Articles of Association of the Company to reflect such increase in the registered capital of the Company under the above general mandate; and (iii) to approve, execute or do or procure to be done documents or things in connection with the issue of these additional shares Company Name Meeting Date CUSIP Ticker CHINA COMMUNICATINOS SERVICES CORPORATION LTD, BEI 6/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the consolidated financial statements of the Company, the report of the Directors, the report of the Supervisory Committee and the report of the International Auditors for the YE 31 DEC 2009 and authorize the Board of Directors of the Company to prepare the budget of the Company for the year 2010 Issuer For For 2. Approve the profit distribution proposal and the declaration and payment of a final dividend for the YE 31 DEC 2009 Issuer For For 3. Reappointment of KPMG and DPMG Huazhen as the International Auditors and Domestic Auditors of the Company, respectively for the YE 31 DEC 2010 and authorize the Board to fix the remuneration of the Auditors Issuer Against For S.4 Approve to grant a general mandate to the Board to issue, allot and deal with the additional shares in the Company not exceeding 20% of each of the existing domestic shares and H shares as the case may be in issue Issuer Against For S.5 Authorize the Board to increase the registered capital of the Company and amend the Articles of Association of the Company to reflect such increase in the registered capital of the Company under the general mandate Issuer Company Name Meeting Date CUSIP Ticker CHINA CONSTRUCTION BANK CORPORATION 6/24/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the 2009 report of Board of Directors Issuer For For 2. Approve the 2009 report of Board of Supervisors Issuer For For 3. Approve the 2009 final financial accounts Issuer For For 4. Approve the 2010 fixed assets investment budget Issuer For For 5. Approve the profit distribution plan for 2009 Issuer For For 6. Approve the 2009 final emoluments distribution plan for Directors and Supervisors Issuer For For 7. Approve the appointment of Auditors for 2010 Issuer Against For S.8.1 Approve the proposed Rights Issue of A Shares and H Shares: Type and nominal value of Rights Shares Issuer Against For S.8.2 Approve the proposed Rights Issue of A Shares and H Shares: Proportion and number of Shares to be issued Issuer Against For S.8.3 Approve the proposed Rights Issue of A Shares and H Shares: Subscription Price of the Rights Issue Issuer Against For S.8.4 Approve the proposed Rights Issue of A Shares and H Shares: Target subscribers Issuer Against For S.8.5 Approve the proposed Rights Issue of A Shares and H Shares: Use of proceeds Issuer Against For S.8.6 Approve the proposed Rights Issue of A Shares and H Shares: Arrangement for the accumulated undistributed profits of the Bank prior to the Rights Issue Issuer Against For S.8.7 Approve the proposed Rights Issue of A Shares and H Shares: Effective period of the resolution Issuer Against For S.9 Approve the authorization for the Rights Issue of A shares and H shares Issuer Against For 10. Approve the feasibility report on the proposed use of proceeds raised from the rights issue of A shares and H shares Issuer Against For 11. Approve the report on the sue of proceeds from the previous A share issue Issuer Against For 12. Approve the mid-term plan of capital management Issuer For For 13.1 Election of Mr. Guo Shuqing to continue serving as an Executive Director of the Bank Issuer For For 13.2 Election Mr. Zhang Jianguo to continue serving as an Executive Director of the Bank Issuer For For 13.3 Election of Lord Peter Levene to continue serving as an Independent Non-Executive Director of the Bank Issuer For For 13.4 Election of Dame Jenny Shipley to continue serving as an Independent Non-Executive Director of the Bank Issuer For For 13.5 Election of Mr. Elaine La Roche to continue serving as an Independent Non-Executive Director of the Bank Issuer For For 13.6 Election of Mr. Wong Kai-Man to continue serving as an Independent Non-Executive Director of the Bank Issuer For For 13.7 Election of Ms. Sue Yang to serve as Non-Executive Director of the Bank Issuer For For 13.8 Election of Mr. Yam Chi Kwong, Joseph to serve as an Independent Non-Executive Director of the Bank Issuer For For 13.9 Election of Mr. Zhao Xijun to serve as an Independent Non-Executive Director of the Bank Issuer For For 14.1 Election of Mr. Xie Duyang to continue serving as shareholder representative Supervisor of the Bank Issuer For For 14.2 Election of Ms. Liu Jin to continue serving as shareholder representative Supervisor of the Bank Issuer For For 14.3 Election of Mr. Guo Feng to continue serving as External Supervisor of the Bank Issuer For For 14.4 Election of Mr. Dai Deming to continue serving as External Supervisor of the Bank Issuer For For 14.5 Election of Mr. Song Fengming to serve as shareholder representative Supervisor of the Bank Issuer For For 15.1 Election of Mr. Zhu Xiaohuang as an Executive Director of the bank Issuer For For 15.2 Election of Ms. Wang Shumin as an Non-Executive Director of the bank Issuer For For 15.3 Election of Mr. Wang Yong as an Non-Executive Director of the bank Issuer For For 15.4 Election of Ms. Li Xiaoling as an Non-Executive Director of the bank Issuer For For 15.5 Election of Mr. Zhu Zhenmin as an Non-Executive Director of the bank Issuer For For 15.6 Election of Mr. Lu Xiaoma as an Non-Executive Director of the bank Issuer For For 15.7 Election of Ms. Chen Yuanling as an Non-Executive Director of the bank Issuer Against For 16. Approve the adjustment of items delegation of authorities by the shareholders' general meeting Issuer Company Name Meeting Date CUSIP Ticker CHINA CONSTRUCTION BANK CORPORATION 6/14/10 Vote MRV Proposal Proposed by Issuer or Security Holder Against For S.1.1 Approve the proposed Rights Issue of A shares and H shares: type and nominal value of Rights Shares Issuer Against For S.1.2 Approve the proposed Rights Issue of A shares and H shares: proportion and number of shares to be issued Issuer Against For S.1.3 Approve the proposed Rights Issue of A shares and H shares: subscription price of the Rights Issue Issuer Against For S.1.4 Approve the proposed Rights Issue of A shares and H shares: target subscribers Issuer Against For S.1.5 Approve the proposed Rights Issue of A shares and H shares: use of proceeds Issuer Against For S.1.6 Approve the proposed Rights Issue of A shares and H shares: arrangement for the accumulated undistributed profits of the Bank prior to the Rights Issue Issuer Against For S.1.7 Approve the proposed Rights Issue of A shares and H shares: effective period of the resolution Issuer Company Name Meeting Date CUSIP Ticker CHINA DONGXLANG (GROUP) CO. LTD. 9/25/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve and ratify the execution of the agreement (the "Cooperation Agreement") entered into between (Shanghai Gabanna Sporting Goods Co., Limited) ("Shanghai Gabanna") and Mr. Chen Yiliang, Mr. Chen Yiyong, Mr. Chen Yizhong, (Dong Gan Jing Ji Company Limited) and (Dong Gan Jiu Liu Sportswear Company Limited) on 24 AUG 2009, pursuant to which, among others, Shanghai Gabanna agreed to subscribe for 30% equity interest in the joint venture Company, namely (Shanghai Yi Bo Tu Li Company Limited), (as specified), the terms thereof, the execution and delivery thereof the Company and the performance and implementation of Issuer transactions contemplated thereunder; and authorize any 1 Director of the Company and the performance and implementation of the things and to approve, execute and deliver all notices, documents, instruments or agreements as may be necessary, desirableor expedient to carry out to give effect to any or all transactions contemplated under the Cooperation Agreement and the New Framework Agreement and to agree such variations, amendments or waivers thereof as are, in the opinion CONTD CONTD of such Director, in the interests of the Company, if the use of common seal is required under the Cooperation Agreement and the New Framework Agreement, any two Directors or any on Director and the Company secretary of the Company are authorized to sign and use the common seal. For For 2.Approve the New Framework Agreement to be entered into between the Company, (Dong Gan Jing Ji Company Limited) and (Han Bo Jia Ye (Beijing) Company Limited), (as specified), the terms thereof, the execution and delivery thereof by the Company and the performance and implementation of the transactions contemplated thereunder; and authorize any 1 Director of the Company for and on behalf of the Company to do all acts and things and to approve, execute and deliver all notices, documents, instruments or agreements and may be necessary, desirable or expedient to carry out to Issuer give effect to any or all transactions contemplated under the Cooperation Agreement and the New Framework Agreement and to agree such variations, amendments or waivers thereof as are, in the opinion of such Director, in the interests of the Company, if the use of common seal is required under the Cooperation Agreement and the New Framework Agreement, any two Directors or any one Director and the Company secretary of the Company are authorized to sign and use the common seal For For 3 Approve the annual caps of the Company under the New Framework Agreement in the amount of RMB 455,000,000, RMB 591,000,000 and RMB 769,000,000 for the 3 years ending 31 DEC 2010, 2011 and 2012; and authorize any 1 Director of the Company for and on behalf of the Company to do all acts and things and to approve, execute and deliver all notices, documents, instruments or agreements and may be necessary, desirable or expedient to carry out to give effect to any or all transactions Issuer contemplated under the Cooperation Agreement and the New Framework Agreement and to agree such variations, amendments or waivers thereof as are, in the opinion of such Director, in the interests of the Company, if the use of common seal is required under the Cooperation Agreement and the New Framework Agreement, any two Directors or any one Director and the Company secretary of the Company are authorized to sign and use the common seal Company Name Meeting Date CUSIP Ticker CHINA DONGXLANG (GROUP) CO. LTD. 5/12/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and adopt the audited financial statements and the reports of the Directors "Directors" and the Auditors of the Company for the YE 31 DEC 2009 Issuer For For 2.a Approve to declare a final dividend for the YE 31 DEC 2009 to the shareholders of the Company which shall be paid out of the share premium account of the Company, if necessary, subject to provisions of the Companies Law 2007 revision of the Cayman Islands Issuer For For 2.b Approve to declare a final special dividend for the YE 31 DEC 2009 to the shareholders of the Company, if necessary, subject to provisions of the Companies Law 2007 revision of the Cayman Islands Issuer For For 3.a.i Re-elect Mr. Qin Dazhong as an Executive Director Issuer For For 3.aii Re-elect Mr. Gao Yu as a Non-Executive Director Issuer For For 3.b Authorize the Board of Directors "Board" of the Company to fix the Directors' Remuneration Issuer For For 4. Re-appointment of Messrs.'. PricewaterhouseCoopers, Certified Public Accountants, as the Auditors of the Company until the conclusion of the next AGM and authorize the Board to fix their remuneration Issuer Against For 5. Authorize the Directors to exercise during the Relevant Period as defined in paragraph d below all the powers of the Company to allot, issue and deal with additional shares of HKD 0.01 in the share capital of the Company "Shares" and to make or grant offers, agreements, options or warrants which would or might require the exercise of such powers; after the end of the Relevant Period; the aggregate nominal value of share Issuer capital allotted or agreed conditionally or unconditionally to be allotted whether pursuant to an option or otherwise by the Directors pursuant to the mandate in paragraph a, otherwise than pursuant to i a Right Issue as defined in paragraph d below, or ii any option scheme or similar arrangement for the time being adopted by the Company for the purpose of granting or issuing Shares CONTD CONTDor rights to acquire Shares of the Company to the Directors, officers and/or employees of the Company and/or any of its subsidiaries; or iii any scrip dividend or similar arrangement pursuant to the articles of association of the Company from time to time, shall not exceed 20% of the aggregate nominal amount of the share capital of the Company in issue as at the date of this Resolution and the said mandate shall be limited accordingly; Authority expires the conclusion of the next AGM of the Company the expiration of the period within which the next AGM of the Company required by the Company's articles of association or any applicable law to be held For For 6. Authorize the Directors a general mandate to exercise during the Relevant Period as defined in paragraph b below all the powers of the Company to purchase or otherwise acquire Shares in accordance with all applicable laws and the requirements of the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited, provided that the aggregate nominal amount of Shares so purchased or otherwise acquired Issuer shall not exceed 10% of the aggregate nominal amount of the share capital of the Company in issue as at the date of this Resolution; Authority expires the conclusion of the next AGM of the Company the expiration of the period within which the next AGM of the Company required by the Company's articles of association or any applicable law to be held Against For 7. Approve the condition upon the passing of resolution No. 5 and No. 6 above, the aggregate nominal amount of the Shares which are purchased or otherwise acquired by the Company pursuant to resolution No. 6 shall be added to the aggregate nominal amount of the Shares which may be issued pursuant to resolution No. 5, provided that such aggregated amount shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company as at the date of this Resolution Issuer For For 8. Authorize the Board to pay out of the share premium account of the Company such interim dividends to shareholders as may be declared from time to time during the period from the passing of this Resolution until 31 DEC 2010 up to a maximum amount of HKD 500,000,000, subject to provisions of the Companies Law 2007 revision of the Cayman Islands Issuer Company Name Meeting Date CUSIP Ticker CHINA DONGXLANG (GROUP) CO. LTD. 5/12/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and adopt the audited financial statements and the reports of the Directors "Directors" and the Auditors of the Company for the YE 31 DEC 2009 Issuer For For 2.a Approve to declare a final dividend for the YE 31 DEC 2009 to the shareholders of the Company which shall be paid out of the share premium account of the Company, subject to provisions of the Companies Law 2007 revision of the Cayman Islands Issuer For For 2.b Approve to declare a final special dividend for the YE 31 DEC 2009 to the shareholders of the Company which shall be paid out of the share premium account of the Company, if necessary, subject to provisions of the Companies Law 2007 revision of the Cayman Islands Issuer For For 3.a.i Re-elect MR. Qin Dazhong as an Executive Director Issuer For For 3.aii Re-elect Mr. Gao Yu as a Non-Executive Director Issuer For For 3.b Authorize the Board of Directors "Board" of the Company to fix the Directors' Remuneration Issuer For For 4. Re-appointment of Messrs. PricewaterhouseCoopers, Certified Public Accountants, as the Auditors of the Company until the conclusion of the next AGM and authorize the Board to fix their remuneration Issuer Against For 5. Authorize the Directors to exercise during the Relevant Period as defined in paragraph d below all the powers of the Company to allot, issue and deal with additional shares of HKD 0.01 in the share capital of the Company "Shares" and to make or grant offers, agreements, options or warrants which would or might require the exercise of such powers; after the end of the Relevant Period; the aggregate nominal value of share capital allotted or agreed conditionally or unconditionally to be allotted Issuer whether pursuant to an option or otherwise by the Directors pursuant to the mandate in paragraph a, otherwise than pursuant to i a Right Issue as defined in paragraph d below; or ii any option scheme or similar arrangement for the time being adopted by the Company for the purpose of granting or issuing Shares CONTD CONTDor rights to acquire Shares of the Company to the Directors, officers and/or employees of the Company and/or any of its subsidiaries; or iii any scrip dividend or similar arrangement pursuant to the articles of association of the Company from time to time, shall not exceed 20% of the aggregate nominal amount of the share capital of the Company in issue as at the date of this Resolution and the said mandate shall be limited accordingly; Authority expires the conclusion of the next AGM of the Company the expiration of the period within which the next AGM of the Company required by the Company's articles of association or any applicable law to be held For For 6. Authorize the Directors as a general mandate to exercise during the Relevant Period as defined in paragraph b below all the powers of the Company to purchase or otherwise acquire Shares in accordance with all applicable laws and the requirements of the Rules Governing the Listing of Securities of The Stock Exchange of Hong Kong Limited, provided that the aggregate nominal amount of Shares so purchased or otherwise acquired shall not exceed 10% of the aggregate nominal amount of the share capital of the Company in issue as at the date of this Resolution; Authority expires the conclusion of the next AGM of the Company the expiration of the period within which the next AGM of the Company required by the Company's articles of association or any applicable law to be held Issuer Against For 7. Approve the condition upon the passing of resolution No. 5 and No. 6 above, the aggregate nominal amount of Shares which are purchased or otherwise acquired by the Company pursuant to resolution No. 6 shall be added to the aggregate nominal amount of the Shares which may be issued pursuant to resolution No. 5, provided that such aggregate amount shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company as at the date of this Resolution Issuer For For 8. Authorize the Board to pay out the share premium account of the Company such interim dividends to shareholders as may be declared from time to time during the period from the passing of this Resolution until 31 DEC 2010 up to a maximum amount of HKD 500,000,000,subject to provisions of the Companies Law 2007, revision of the Cayman Islands Issuer Company Name Meeting Date CUSIP Ticker CHINA HIGH SPEED TRANSMISSION EQUIP GROUP CO LTD 1/15/10 Vote MRV Proposal Proposed by Issuer or Security Holder Against For 1. Ratify and approve the Amended and Restated Equity Swap dated 06 NOV 2009 entered into between the Company and Morgan Stanley & Co, International Plc as specified, the terms thereof and the transactions contemplated there under in all respects and authorize any one Director of the Company, generally and unconditionally, to do all such further acts and things and to sign and execute all such other documents, instruments and agreements and to take such steps which in the opinion of the director may be necessary, appropriate, desirable or expedient and/or give effect to the terms of the Amended and Restated Equity Swap and the transactions contemplated thereunder. Issuer Against For 2. Approve the proposed potential off-market repurchase by the Company of up to 12,612,707 ordinary shares of the Company as contemplated by the Amended and Restated Equity Swap "Share Repurchase" which represent up to approximately 1.01% of the existing issued share capital of the Company and authorize any one Director of the Company to do all such further acts and things and to sign and execute all such other documents, instruments and agreements and to take such steps which in the opinion of the Director may be necessary, appropriate, desirable or expedient to implement and/or give effect to the Share Repurchase Issuer Company Name Meeting Date CUSIP Ticker CHINA HIGH SPEED TRANSMISSION EQUIP GROUP CO LTD 6/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the audited consolidation financial statements and together with the Directors' report and the independent Auditors' report of the Company for the YE 31 DEC 2009 Issuer For For 2. Declare a final dividend in respect of the YE 31 DEC 2009 Issuer For For 3.a Re-elect Mr. Hu Yeuming as an Executive Director Issuer For For 3.b Re-elect Mr. Chen Yongdao as an Executive Director Issuer For For 3.c Re-elect Mr. Lu Xun as an Executive Director Issuer For For 3.d Re-elect Mr. Jin Maoji as an Executive Director Issuer For For 3.e Authorize the Board of Directors of the Company to fix the remuneration of Directors Issuer For For 4. Re-appoint Deloitte Touche Tohmatsu as the Auditors of the Company and authorize the Board of Directors of the Company to fix their remuneration Issuer Against For 5. Approve to grant a general mandate to the Directors of the Company to allot, issue and deal with the Company's share Issuer For For 6. Approve to grant a general mandate to the Directors of the Company to repurchase the Company's shares Issuer Against For 7. Approve to extend the general mandate to issue shares of the Company by adding thereto the shares repurchased by the Company Issuer Company Name Meeting Date CUSIP Ticker CHINA INTERNATIONAL MARINE CONTAINERS GROUP LTD. 12/16/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the Audit Firm appointment system Issuer Against For 2. Approve the guarantee for a project. Issuer Company Name Meeting Date CUSIP Ticker CHINA INTERNATIONAL MARINE CONTAINERS GROUP LTD. 4/26/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the 2009 work report of the Board of Directors Issuer For For 2. Approve the 2009 work report of Independent Directors Issuer For For 3. Approve the 2009 work report of the Supervisory Committee Issuer For For 4. Approve the 2009 annual report Issuer For For 5. Approve the 2010 bank credit guarantee for subsidiaries Issuer Against 6. Approve the Company and its controlled subsidiary to provide 2010 credit guarantee for its dealers and clients Issuer For For 7. Approve the controlled subsidiary to provide bank credit guarantee for the Company's subsidiaries Issuer For For 8. Approve the 2009 profit distribution plan 1)cash dividend shares (Tax included): CNY 1.2000 2)Bonus issue from profit (share/10 shares): None 3) Bonus issue from capital reserve (share/10 shares): None Issuer For For 9. Appointment of the audit firm Issuer For For 10. Election of independent Directors Issuer For For 11. Election of Independent Directors Issuer For For 12. Election of shareholder representative Issuer Company Name Meeting Date CUSIP Ticker CHINA LIFE INS CO LTD 6/4/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the report of the Board of Directors of the Company for the Year 2009 Issuer For For 2. Approve the report of the Supervisory Committee of the Company for the Year 2009 Issuer For For 3. Approve the audited financial statements of the Company and the Auditor's Report for the YE 31 DEC 2009 Issuer For For 4. Approve the Profit Distribution and Cash Dividend Distribution Plan of the Company for the Year 2009 Issuer For For 5. Re-appoint PricewaterhouseCoopers Zhong Tian Public Accountants Limited Company and PricewaterhouseCoopers, respectively, as the PRC Auditor and International Auditor of the Company for the year 2010 and to authorize the Board of Directors to determine their remuneration Issuer For For 6. Appointment of Mr. Anthony Francis Neoh as an Independent Nonexecutive Director of the Company Issuer For For 7. Approve the renewal of liability insurance for the Directors and Senior Management officers of the Company Issuer Against For 8. Amend the Articles of Association Company Name Meeting Date CUSIP Ticker CHINA MOBILE LTD. 5/12/10 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1. Receive and consider the Audited financial statements and the Reports of the Directors and Auditors of the Company and its subsidiaries for the YE 31 DEC 2009 Issuer For For 2. Approve to declare a final dividend for the YE 31 DEC 2009 Issuer For For 3.i Re-election of Li Yue as a Director Issuer For For 3.ii Re-election of Lu Xiangdong as a Director Issuer For For 3.iii Re-election of Xin Fanfei as a Director Issuer For For 3.iv Re-election of Frank Wong Dwon Shing as a Director Issuer For For 4. Re-appointment of Messrs. KPMG as the Auditors and to authorize the Directors to fix their remuneration Issuer For For 5. Authorize the Directors during the relevant period of all the powers of the Company to purchase shares of HKD 0.10 each in the capital of the Company including any form of depositary receipt representing the right to receive such Shares; and the aggregate nominal amount of shares which may be purchased on The Stock Exchange of Hong Kong Limited or any other stock exchange on which securities of the Company may be listed Issuer and which is recognized for this purpose by the Securities and Futures Commission of Hong Kong and The Stock Exchange of Hong Kong Limited shall not exceed or represent more than 10% of the aggregate nominal amount of the share capital of the Company in issue at the date of passing this resolution, and the said approval shall be limited accordingly; CONTD CONTDAuthority expires earlier at the conclusion of the next AGM of the meeting or the expiration of period within which the next AGM of the Company is required by law to be held Against For 6. Authorize the Directors to exercise full powers of the Company to allot, issue and deal with additional shares in the Company including the making and granting of offers, agreements and options which might require shares to be allotted, whether during the continuance of such mandate or thereafter provided that, otherwise than pursuant to (i) a rights issue where shares are offered to shareholders on a fixed record date in Issuer proportion to their then holdings of shares; (ii) the exercise of options granted under any share option scheme adopted by the Company; (iii) any scrip dividend or similar arrangement providing for the allotment of shares in lieu of the whole or part of a dividend in accordance with the Articles of Association of the Company, the aggregate nominal amount of the shares allotted shall not exceed the CONTD CONTDaggregate of: (a) 20% of the aggregate nominal amount of the share capital of the Company in issue at the date of passing this resolution, plus (b) if the Directors are so authorized by a separate ordinary resolution of the shareholders of the Company the nominal amount of the share capital of the Company repurchased by the Company subsequent to the passing of this resolution up to a maximum equivalent to 10% of the aggregate nominal amount of the share capital of the Company in issued at the date of passing this Resolution; Authority expires earlier at the conclusion of the next AGM of the meeting or the expiration of period within which the next AGM of the Company is required by law to be held Against For 7. Authorize the Directors of the Company to exercise the powers of the Company referred to in the resolution as specified in item 6 in the notice of this meeting in respect of the share capital of the Company as specified Issuer Company Name Meeting Date CUSIP Ticker CHINA MOBILE LTD. 5/12/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and consider the Audited financial statements and the Reports of the Directors and Auditors of the Company and its subsidiaries for the YE 31 DEC 2009 Issuer For For 2. Approve to declare a final dividend for the YE 31 DEC 2009 Issuer For For 3.i Re-election of Li Yue as a Director Issuer For For 3.ii Re-election of Lu Xiangdong as a Director Issuer For For 3.iii Re-election of Xin Fanfei as a Director Issuer For For 3.iv Re-election of Frank Wong Kwong Shing as a Director Issuer For For 4. Re-appointment of Messrs. KPMG as the Auditors and to authorize the Directors to fix their remuneration Issuer For For 5. Authorize the Directors during the relevant period of all the powers of the Company to purchase shares of HKD 0.10 each in the capital of the Company including any form of depositary receipt representing the right to receive such shares ; and the aggregate nominal amount of shares which may be purchased on The Stock Exchange of Hong Kong Limited or any other stock exchange on which securities of the Company may be listed Issuer and which is recognized for this purpose by the Securities and Futures Commission of Hong Kong and The Stock Exchange of Hong Kong Limited shall not exceed or represent more than 10% of the aggregate nominal amount of the share capital of the Company in issue at the date of passing this resolution, and the said approval shall be limited accordingly; CONTD CONTDAuthority expires earlier at the conclusion of the next AGM of the meeting or the expiration of period within which the next AGM of the Company is required by law to be held Against For 6. Authorize the Directors to exercise full powers of the Company to allot, issue and deal with additional shares in the Company including the making and granting of offers, agreements and options which might require shares to be allotted, whether during the continuance of such mandate or thereafter provided that, otherwise than pursuant to (i) a rights issue where shares are offered to shareholders on a fixed record date in Issuer proportion to their then holdings of shares; (ii) the exercise of options granted under any share option scheme adopted by the Company; (iii) any scrip dividend or similar arrangement providing for the allotment of shares in lieu of the whole or part of a dividend in accordance with the Articles of Association of the Company, the aggregate nominal amount of the shares allotted shall not exceed the CONTD CONTDaggregate of: (a) 20% of the aggregate nominal amount of the share capital of the Company in issue at the date of passing this resolution, plus (b) if the Directors are so authorized by a separate ordinary resolution of the shareholders of the Company the nominal amount of the share capital of the Company repurchased by the Company subsequent to the passing of this resolution up to a maximum equivalent to 10% of the aggregate nominal amount of the shares capital of the Company in issue at the date of passing this Resolution; Authority expires earlier at the conclusion of the next AGM of the meeting or the expiration of period within which the next AGM of the Company is required by law to be held Against For 7. Authorize the Directors of the Company to exercise the powers of the Company referred to in the resolution as specified in item 6 in the notice of this meeting in respect of the share capital of the Company as specified Issuer Company Name Meeting Date CUSIP Ticker CHINA PETE AND CHEM CORP. 10/15/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve: a) the Mutual Supply Agreement Amendments, the Major Continuing Connected Transactions and its caps for the 3 years ending on 31 DEC 2012; b) the Non-Major Continuing Connected Transactions; and authorize Mr. Wang Xinhua, the Chief Financial Officer of Sinopec Corp., to sign or execute such other documents or supplemental agreements or deeds on behalf of Sinopec Corp. and to do such things and take all such actions pursuant to the relevant Board resolutions as necessary or desirable for the purpose of giving effect to the above resolution with such changes as he (or she) may consider necessary, desirable or expedient Issuer Company Name Meeting Date CUSIP Ticker CHINA PETROLEUM & CHEMICAL CORP SINOPEC 5/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the report of the Board of Directors of Sinopec Corporation for the Year 2009 Issuer For For 2. Receive the report of the Board of Supervisors of Sinopec Corporation for the Year 2009 Issuer For For 3. Approve the audited accounts and audited consolidated accounts of Sinopec Corporation for the YE 31 DEC 2009 Issuer For For 4. Approve the Plan for allocating any surplus common reserve funds at an amount of RMB 20 billion from the after-tax profits Issuer For For 5. Approve the Profit Distribution Plan for the YE 31 DEC 2009 Issuer For For 6. Authorize the Board of Directors of Sinopec Corporation (the "Board of Directors") to determine the interim Profit Distribution Plan of Sinopec Corporation for 2009 Issuer For For 7. Re-appoint KPMG Hauzhen and KPMG as the Domestic and Overseas Auditors of Sinopec Corporation for the year 2010, respectively, and authorize the Board of Directors to determine their remuneration Issuer For For 8. Approve the proposal in respect of the acquisition of certain equity interest and loans held by Sinopec International Petroleum Exploration and Production Corporation Issuer For For S.9 Authorize the Board of Directors, pursuant to the relevant regulations, within the maximum balance of the issuable bonds, namely after issuance, the relevant accumulative debt financing instruments balance shall not exceed 40% of the latest total audited net assets of Sinopec Corporation, to determine issuance of debt financing instruments, including but not limited to short term financial instruments, mid-term financial notes and corporate bonds; to determine the terms of conditions and all other matters Issuer in relation to the issuance of such debt financing instrument(s) based on the needs of Sinopec Corporation and the market conditions, including without limitation to the determination of the actual value, interest rates, term, targeted group and use of proceeds of the bond(s) subject to the aforementioned limits, as well as to the production and disclosure of all necessary documents thereof (Authority expires at the completion of next AGM of Sinopec Corporation) Against For S10.A Approve type of securities to be issued Issuer Against For S10.B Approve an issuance size Issuer Against For S10.C Approve the nominal value and issue price Issuer Against For S10.D Approve the term Issuer Against For S10.E Approve the interest rate Issuer Against For S10.F Approve the method and timing of interest payment Issuer Against For S10.G Approve the conversion period Issuer Against For S10.H Approve the determination and adjustment of conversion price Issuer Against For S10.I Approve the downward adjustment to conversion price Issuer Against For S10.J Approve the conversion method of fractional share Issuer Against For S10.K Approve the terms of redemption Issuer Against For S10.L Approve the terms of sale back Issuer Against For S10.M Approve the dividend rights of the year of conversion Issuer Against For S10.N Approve the method of issuance and target subscribers Issuer Against For S10.O Approve the subscription arrangement for existing shareholders Issuer Against For S10.P Approve the subscription arrangement for existing shareholders Issuer Against For S10.Q Approve the use of proceeds from the issuance of the Convertible Bonds Issuer Against For S10.R Approve the guarantee Issuer Against For S10.S Approve the validity period of the resolution in relation to the issuance of the convertible bonds Issuer Against For S10.T Approve the matters relating to authorization in relation to the issuance of the convertible bonds Issuer Against For S10.U Approve the Feasibility Analysis Report on the use of proceeds from the issuance of the convertible bonds Issuer Against For S10.V Receive the report on the use of proceeds from last issuance of securities Issuer Against For S.11 Authorize the Board of Directors of Sinopec Corporation a general mandate to issue new shares: in order to grant discretion to the Board of Directors on the flexibility of issuance of new shares, to allot issue and deal with shares not exceeding 20% of the existing domestic listed shares and overseas listed foreign shares of Sinopec Corporation, however notwithstanding the obtaining of the general mandate, any issue of domestic shares needs shareholders' approval at shareholders' meeting in accordance with the relevant PRC Laws and regulations' it is resolved as follows: 1) Subject to paragraphs (3) and (4) and pursuant to the Company Issuer Law (the "Company Law") of the People's Republic of China (the "PRC") and the listing rules of the relevant stock exchanges (as amended from time to time), to allot, issue and deal with shares during the Relevant Period and to determine the terms and conditions for the allotment and issue of new shares including the following terms: a) class and number of new shares to be issued; b) price determination method of new shares and/or issue price (including price range); c) the starting and CONTD CONTD closing dates for the issue; d) class and number of new shares to be issued to existing shareholders; and e) the making or granting of offers, agreements and options which might require the exercise of such powers; 2) to make or grant offers, agreements and option which would or might require the exercise of such powers after the end of the relevant period; 3) the aggregate nominal amount of new domestic listed shares and new overseas listed foreign shares allotted, issued and dealt with or agreed conditionally or unconditionally to be allotted, issued and dealt with (whether pursuant to an option or otherwise) by the Board of Directors of Sinopec Corporation pursuant to the approval in paragraph (1), otherwise than pursuant to issue of shares by conversion of the surplus reserve into share capital in accordance with the Company Law of the PRC and the Articles of Association of Sinopec Corporation, shall not exceed 20% of each class of the existing domestic listed shares and overseas listed foreign shares of Sinopec Corporation in exercising the power granted in paragraph (1), the Board of Directors of Sinopec Corporation must CONTD CONTD (i) comply with the Company Law of the PRC and the relevant regulatory stipulations (as amended from time to time) of the places where Sinopec Corporation is listed; and (ii) obtain approval from China Securities Regulatory Commission and other relevant PRC government departments, The Board of Directors of Sinopec Corporation, subject to the approval of the relevant authorities of the PRC and in accordance with the Company Law of the PRC, authorized to increase the registered capital of Sinopec Corporation to the required amount upon the exercise of the powers pursuant to paragraph (1) above to authorize the Board of Directors to sign the necessary documents, CONTD CONTD complete the necessary formalities and take other necessary steps to complete the allotment and issue and listing of new shares, provided the same do not violate the relevant laws, administrative regulations, listing rules of the relevant stock exchanges and the Articles of Association.Subject to the approval of the relevant PRC authorities, authorize the Board of Directors of Sinopec Corporation to make appropriate and necessary amendments to the Articles of Association after completion of the allotment and issue of new shares according to the method, type and number of the allotment and issue of new shares by Sinopec Corporation and the actual situation of the shareholding structure of Sinopec Corporation at the time of completion of the allotment and issue of new shares in order to reflect the alteration of the share capital structure and registered capital of Sinopec Corporation pursuant to the exercise of this mandate (Authority expires earlier of the conclusion of the next AGM of Sinopec Corporation or 12 months) For For 12.1 Election of Mr. Ma Weihua as an Independent Non-Executive Directors of the Fourth Session of the Board of Directors of Sinopec Corp Issuer For For 12.2 Election of Mr. Wu Xiaogen as an Independent Non-Executive Directors of the Fourth Session of the Board of Directors of Sinopec Corp Company Name Meeting Date CUSIP Ticker CHINA RAILWAY CONSTRUCTION CORPORATION LIMITED 6/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder Against For I.1 Approve the fulfillment of conditions to the non-public issuance of A shares by the Company Issuer Against For I.2 Approve the Plan in relation the non-public issuance and placing of A shares (supplemented and revised) Issuer Against For I.3 Approve the connected transactions in relation to the non-public issuance and placing of A shares Issuer Against For I.4 Approve the report on the use of proceeds from previous issuance Issuer Against For I.5 Approve the feasible study report on the Investment Projects to be financed by the issue proceeds from the non-public issuance and placing of A shares Issuer Against For I.6 Approve the waiver from the requirements of general offer by China Railway Construction Corporation (CRCCG) Issuer Against For I.7 Authorize the Board of Directors to deal with relevant matters in relation to the non-public issuance and placing of A shares Issuer Against For I1SA Approve the types and nominal value of A shares to be issued, within the state of PRC and be implemented subsequent to the grant of the approvals from the relevant governmental authorities in the PRC upon application Issuer Against For I.1SB Approve the method of issuance of the Non-Public Issuance and Placing of A share, within the state of the PRC and be implemented subsequent to the grant of the approvals from the relevant governmental authorities in the PRC upon application Issuer Against For I.1SC Approve the target subscribers and method of subscription of the Non-Public Issuance and Placing of A share, within the state of the PRC and be implemented subsequent to the grant of the approvals from the relevant governmental authorities in the PRC upon application Issuer Against For I.1SD Approve the size of the issuance of the Non-Public Issuance and Placing of A share, within the state of the PRC and be implemented subsequent to the grant of the approvals from the relevant governmental authorities in the PRC upon application Issuer Against For I.1SE Approve the issue price and pricing principle of the Non-Public issuance and Placing of A share, within the state of the PRC and be implemented subsequent to the grant of the approvals from the relevant governmental authorities in the PRC upon application Issuer Against For I.1SF Approve the lock-up period arrangement of the Non-Public Issuance and Placing of A Share, within the state of the PRC and be implemented subsequent to the grant of the approvals from the relevant governmental authorities in the PRC upon application Issuer Against For I.1SG Approve the use of proceeds of the Non-Public Issuance and Placing of A share, within the state of the PRC and be implemented subsequent to the grant of the approvals from the relevant governmental authorities in the PRC upon application Issuer Against For I.1SH Approve the place of listing of the Non-Public Issuance and Placing of A share, within the state of PRC and be implemented subsequent to the grant of the approvals from the relevant governmental authorities in the PRC upon application Issuer Against For I.1SI Approve the arrangement in relation to the accumulated undistributed profits of the Company prior to the non-public issuance and placing of A shares of the Company within the state of the PRC and be implemented subsequent to the grant of the approvals from the relevant governmental authorities in the PRC upon application Issuer Against For I.1SJ Approve the Valid period of the resolution in relation to the Non-public issuance and placing of A shares of the Company within the state of the PRC and be implemented subsequent to the grant of the approvals from the relevant governmental authorities in the PRC upon application Issuer Against For I.S.2 Approve the Share Subscription Framework Agreement and the Supplemental Agreement entered into by the Company and CRCCG: (a) the terms of the Share Subscription Framework Agreement entered into by the Company and CRCCG on 02 MAR 2010 and the Supplementary Agreement entered into by the Company and CRCCG on 26 APR 2010, and all transactions contemplated under the Share Subscription Framework Agreement and the Supplementary Agreement; and (b) the Share Subscription Framework Agreement and the Supplementary Agreement Issuer entered into by the Directors of the Company and authorize the Directors of the Company to do all such acts and things and to sign and execute all documents and to take such steps as the directors of the Company (or any one of them) may in their absolute discretion consider necessary, appropriate, desirable or expedient to give effect to or in connection with the Share Subscription Framework Agreement and the Supplementary Agreement or any of the transactions contemplated there under and all other matters incidental thereto For II.1 Approve the audited financial statements of the Company for the YE 31 DEC 2009 For II.2 Approve the Profits Distribution Plan of the Company for the YE 31 DEC 2009 and the proposal for distribution of the final dividend for the year 2009 For II.3 Approve the annual report for the YE 31 DEC 2009 of the Company and its summary For II.4 Approve the report of the Board of Directors of the Company for YE 31 DEC 2009 Against II.5 Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2009 For II.6 Appointment of Accounting Firm as the External Auditors of the Company for the year 2010 and the payment of its auditing expenses For II.7 Approve the remuneration packages of Directors for the year 2009 For II.8 Approve the adjustment to the annual basic salaries for the Independent Directors of the Company Against II.9 Amend the rule governing the decision-making process in relation to connected transactions of the Company Against II.S1 Authorize the Board of Directors to issue the overseas listed foreign invested shares ("H Share(s)") of the Company; (a) subject to Paragraphs (i), (ii) and (iii) below, during the Relevant Period (as defined), an unconditional general mandate to allot, issue and/or deal with additional H Shares, and to make or grant offers, agreements or options in respect thereof: (i) such mandate shall not extend beyond the Relevant Period save that the board of directors may during the Relevant Period make or grant offers, agreements or options which might require the exercise of such powers after the end of the Relevant Period; (ii) the aggregate nominal amount of the H Shares to be allotted, issued and/or dealt with or agreed conditionally or unconditionally to be allotted, issued and/or dealt with by the board of directors shall not exceed 20% of the aggregate nominal amount of its existing H Shares at the date of the passing of this resolution; and (iii) the Board of Directors will only exercise its power under such mandate in accordance with Company Law and the CONTD CONTD Listing Rules of Hong Kong Stock Exchange (as amended from time to time) or applicable laws, rules and regulations of any other government or regulatory bodies and only if all necessary approvals from the CSRC and/or other relevant PRC government authorities are obtained; (Authority expires the earlier of the conclusion of the next AGM or the expiration of the period within which the next AGM is to be held by law); (c) contingent on the Board of Directors resolving to issue H Shares to be issued by the Company pursuant to Paragraph (a) of this special resolution and to make such appropriate and necessary amendments to the Articles of Association of the Company as they thing fit to reflect such increase in the registered capital of the Company and to take any other action and complete any formality required to effect the issuance of H Shares pursuant to Paragraph (a) of this special resolution and the increase in the registered capital of the Company Company Name Meeting Date CUSIP Ticker CHINA RAILWAY CONSTRUCTION CORPORATION LIMITED 6/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder Against For S.1.a Approve the Non-Public Issuance and Placing of A Shares of the Company within the PRC and to implement subsequent to the grant of approvals from the relevant governmental authorities in the PRC upon application: Types and nominal value of A Shares to be issued Issuer Against For S.1.b Approve the Non-Public Issuance and Placing of A Shares of the Company within the PRC and to implement subsequent to the grant of approvals from the relevant governmental authorities in the PRC upon application: Method of issuance Issuer Against For S.1.c Approve the Non-Public Issuance and Placing of A Shares of the Company within the PRC and to implement subsequent to the grant of approvals from the relevant governmental authorities in the PRC upon application: Target subscribers and method of subscription Issuer Against For S.1.d Approve the Non-Public Issuance and Placing of A Shares of the Company within the PRC and to implement subsequent to the grant of approvals from the relevant governmental authorities in the PRC upon application: The size of issuance Issuer Against For S.1.e Approve the Non-Public Issuance and Placing of A Shares of the Company within the PRC and to implement subsequent to the grant of approvals from the relevant governmental authorities in the PRC upon application: Issue price and pricing principle Issuer Against For S.1.f Approve the Non-Public Issuance and Placing of A Shares of the Company within the PRC and to implement subsequent to the grant of approvals from the relevant governmental authorities in the PRC upon application: Lock-up period arrangement Issuer Against For S.1.g Approve the Non-Public Issuance and Placing of A Shares of the Company within the PRC and to implement subsequent to the grant of approvals from the relevant governmental authorities in the PRC upon application: Use of proceeds Issuer Against For S.1.h Approve the Non-Public Issuance and Placing of A Shares of the Company within the PRC and to implement subsequent to the grant of approvals from the relevant governmental authorities in the PRC upon application: Place of listing Issuer Against For S.1.a Approve the Non-Public Issuance and Placing of A Shares of the Company within the PRC and to implement subsequent to the grant of approvals from the relevant governmental authorities in the PRC upon application: Arrangement relating to the accumulated undistributed profits of the Company prior to the Non-Public Issuance and Placing of A Shares Issuer Against For S.1.a Approve the Non-Public Issuance and Placing of A Shares of the Company within the PRC and to implement subsequent to the grant of approvals from the relevant governmental authorities in the PRC upon application: Valid period of the resolution on relation to the Non-Public Issuance and Placing of A Shares Issuer Company Name Meeting Date CUSIP Ticker CHINA RAILWAY GROUP LTD 6/29/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 Approve the report of the Board of Directors of the Company FYE 31 DEC 2009 Issuer For For 2. Approve the report of the Supervisory Committee of the Company FYE 31 DEC 2009 Issuer For For 3. Approve the work report of Independent Directors of the Company FYE 31 DEC 2009 Issuer For For 4. Approve the audited consolidated financial statements of the Company FYE 31 DEC 2009 Issuer For For 5. Re-appoint Deloitte Touche Tohmatsu as the Company's international Auditors and Deloitte Touche Tohmatsu CPA Ltd. As the Company's domestic Auditors for a term ending at the next AGM of the Company and to authorize the Board of Directors of the Company to determine their remuneration Issuer For For 6. Approve the Profit Distribution Plan of the Company FYE 31 DEC 2009 Issuer For For 7. Approve the adjustments to the remuneration for the Independent Directors of the Company Issuer Company Name Meeting Date CUSIP Ticker CHINA SHANSHUI CEMENT GROUP LTD 5/19/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. To receive and adopt the audited consolidated financial statements of the Company and its subsidiaries and the reports of the Directors and Auditors for the year ended 31 December 2009 Issuer For For 2. To declare a final dividend for the year ended 31 December 2009 Issuer For For 3.1 To re-elect Mr. Yu Yuchuan as a Director and to authorize the Board of Directors of the Company to fix the Director's remuneration Issuer For For 3.2 To re-elect Mr. Homer Sun as a Director and to authorize the Board of Directors of the Company to fix the Director's remuneration Issuer For For 3.3 To re-elect Mr. Sun Jianguo as a Director and to authorize the Board of Directors of the Company to fix the Director's remuneration Issuer For For 4. To re-appoint KPMG as the Auditors of the Company and to authorize the Board of Directors to fix their remuneration Issuer Against For 5.1 To grant a general and unconditional mandate to the Board of Directors to issue shares of the Company Issuer For For 5.2 To grant a general and unconditional mandate to the Board of Directors to repurchase the Company's shares Issuer Against For 5.3 To put the extension of the general mandate granted to the Board of Directors pursuant to Resolution 5.1 to cover the shares repurchased by the Company pursuant to Resolution 5.2 Issuer Against For S.6.1 To amend the Articles of Association of the Company (the "Articles") in relation to the appointment of new Directors by special resolution Issuer For For S.6.2 To amend the Articles in relation to the maximum and minimum number of Directors Issuer For For S.6.3 To amend the Articles in relation to the establishment of Executive Committee and Nomination Committee Issuer For For S.6.4 To amend the Articles in relation to the term of the Chairman and Vice-Chairman Issuer Against For S.6.5 To amend the Articles in relation to the Notice of Board meeting Issuer Company Name Meeting Date CUSIP Ticker CHINA SHENHUA ENERGY COMPANY LTD 6/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Authorize the Board of Directors, to repurchase domestic shares (A shares) and overseas-listed foreign invested shares (H shares): by reference to market conditions and in accordance with needs of the Company, to repurchase domestic shares (A shares) not exceeding 10% of the number of domestic shares (A shares) in issue at the time when this resolution is passed at AGM and the relevant resolutions are passed at class meetings of shareholders, pursuant to PRC laws and regulations and for repurchases of domestic shares (A shares), the Company will seek Issuer further approval from its shareholders in general meeting for each repurchase of domestic shares (A shares) even where the general mandate is granted, but will not be required to seek shareholders' approval at class meetings of domestic share (A share) shareholders or overseas-listed foreign invested share (H Share) shareholders; 2) approve a general mandate to the Board of Directors to, by reference to market conditions and in accordance with needs of the Company, to repurchase overseas-listed foreign invested shares (H shares) not exceeding 10% of the CONTD CONTD number of overseas-listed foreign invested shares (H shares) in issue at the time when this resolution is passed at annual general meeting and the relevant resolutions are passed at class meetings of shareholders; 3) authorize the Board of Directors to (including but not limited to the following): i) formulate and implement detailed repurchase plan, including but not limited to repurchase price, number of shares to repurchase, time of repurchase and period of repurchase; ii) notify creditors in accordance with the PRC Company Law and articles of association of the Company; iii) open overseas share accounts and to carry out related change of foreign exchange registration procedures; iv) carry out relevant approval procedures required by regulatory authorities and venues in which the Company is listed, and to carry out filings with the China Securities Regulatory Commission, v) carry out cancelation procedures for repurchased shares, decrease registered capital, and to make corresponding amendments to the articles of association of the CONTD For CONTD Company relating to share capital and shareholdings etc, and to carry out statutory registrants and filings within and outside China; vi) approve and execute, on behalf of the Company, documents and matters related to share repurchase; (Authority expires at the earlier of the conclusion of the AGM of the Company for 2010; or the expiration of a period of 12 months contd.following the passing of this special resolution at the AGM for 2009, the first A shareholders' class meeting in 2010 and the first H shareholders' class meeting in 2010); the date on which the Issuer authority conferred by this special resolution is revoked or varied by a special resolution of shareholders at a general meeting, or a special resolution of shareholders at a class meeting of domestic share (A share) shareholders or a class meeting or overseas-listed foreign invested share (H share) shareholders, except where the Board of Directors has resolved to repurchase domestic shares (A shares) or overseas-listed foreign invested shares (H shares) during the Relevant Period CONTD CONTD and the share repurchase is to be continued or implemented after the Relevant Period Company Name Meeting Date CUSIP Ticker CHINA SHIPPING CONTAINER LINES CO LTD 12/15/09 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1. Approve to renew Non-exempt Continuing Connected Transactions entered into under the Master Supply Agreement, the First Master Liner and Cargo Agency Agreement, the First Master Loading and Unloading Agreement and the Second Master Loading and Unloading Agreement, and the Revised Master Provision of Containers Agreement, together with their respective proposed annual caps for each of the 3 years ending 31 DEC 2010, 2011 and 2012, as specified. Issuer For For 2. Approve the Financial Services Framework Agreement to be entered into between the Company and China Shipping (Group) Company, the transactions in respect of the provision of deposit services and loan services contemplated thereunder and its proposed annual caps for each of the 4 years ending 31 DEC 2009, 2010, 2011, and 2012, as specified and authorize any one Director of the Company to sign the Financial Framework Agreement for and on behalf of the Company. Issuer Against For 3. Approve no change the Articles of Association as specified. Issuer For For 4. Appoint Mr. Wu Daqi as an Independent Non-Executive Director for a term commencing at the conclusion of the EGM and ending at the conclusion of the AGM of the Company for the year 2009, i.e. in or around JUN 2010 and authorize the Board to fix the remuneration of Mr. Wu Daqi. Issuer For For 5. Approve the resignation of Mr. Wang Zongxi as an Independent Non-Executive Director. Issuer Company Name Meeting Date CUSIP Ticker CHINA SHENHUA ENERGY COMPANY LTD 6/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the report of the Board of Directors of the Company for the YE 31 DEC 2009 Issuer For For 2. Approve the report of the Board of supervisors of the Company for the YE 31 DEC 2009 Issuer For For 3. Approve the audited financial statements of the Company for the YE 31 DEC 2009 Issuer For For 4. Approve the Company's profit distribution plan for the YE 31 DEC 2009, i.e. final dividend for the YE 31 DEC 2009 in the amount of RMB 0.53 per share inclusive of tax be declared and distributed, the aggregate amount of which is approximately RMB 10,541,000,000 Issuer For For 5. Approve the remuneration of the Directors and supervisors of the Company for the YE 31 DEC 2009, i.e. aggregate remuneration of the executive Directors is in the amount of RMB 902,336.78; aggregate remuneration of the non-executive Directors is in the amount of RMB 1,612,500, of which the aggregate remuneration of the independent non-executive Directors is in the amount of RMB 1,612,500, the non-executive Directors other than the independent non-executive Directors are remunerated by Shenhua Group Corporation Limited and are not remunerated by the Company in cash; remunerations of the supervisors is in the amount of RMB 1,262,331.32 Issuer For For 6. Re-appointment of KPMG Huazhen and KPMG as the PRC and international Auditors respectively of the Company for 2010, the term of such re-appointment of shall continue until the next AGM, and to authorize a committee compromising of Mr. Zhang Xiwu, Mr. Zhang Yuzhuo and Mr. Ling Wen, all being Directors of the Company, to determine their remuneration Issuer For For 7. Approve the revision of annual capital of continuing connected transactions carried out pursuant to the Transportation Service Framework Agreement dated 18 DEC 2009 entered into between the Company and Taiyuan Railway Bureau from RMB 2,600,000,000 to RMB 7,000,000,000 for the YE 31 DEC 2010 Issuer For For 8. Approve the revision of annual capital of continuing connected transactions carried our pursuant to the Mutual Coal Supply Agreement dated 23 MAR 2007 entered into between the Company and Shenhua Group Corporation Limited for the supply of coal by the Company and its subsidiaries the Group to Shenhua Group Corporation Limited and its subsidiaries excluding the Group the Shenhua Group from RMB 2,732,720,000 to RMB 4,500,000,000 for the year ending 31 DEC 2010 Issuer For For 9. Approve the Mutual Coal Supply Agreement dated 12 MAR 2010 entered into between the Company and Shenhua Group Corporation Limited, the transactions contemplated there under and the following proposed annual capitals; a proposed annual capitals of RMB 6,600,000,000, RMB 7,000,000,000 and RMB 7,500,000,000 for the three YE 31 DEC 2011, 31 DEC 2012 and 31 DEC 2013, respectively, for the supply of coal by the Group to the Shenhua Group; and b proposed annual capitals of RMB 11,000,000,000, RMB 13,000,000,000 and RMB 16,000,000,000 for the three YE 31 DEC 2011, 31 DEC 2012 and 31 DEC 2013, respectively for the supply of coal by the Shnhua Group to the Group Issuer For For 10. Approve the Mutual Supplies and Services Agreement dated 12 MAR 2010 entered into between the Company and Shenhua Group Corporation Limited, the transactions contemplated there under and the following proposed annual capitals: a proposed annual capitals of RMB 4,600,000,000, RMB 7,300,000,000 and RMB 8,600,000,000 for the three YE 31 DEC 2011, 31 DEC 2012, and 31 DEC 2013, respectively, for production supplies and ancillary services by the Group to the Shenhua Group; and b proposed annual capitals of RMB 5,500,000,000, RMB 6,000,000,000 and RMB 6,600,000,000 for the 3 YE 31 DEC 2011, 31 DEC 2012, and 31 DEC 2013, respectively, for production supplies and ancillary services by the Shenhua Group to the Group Issuer For For 11. Approve the Coal Supply Framework Agreement dated 12 MAR 2010 entered into between the Company and China Datang Corporation, the proposed annual capitals thereto of RMB 4,300,000,000, RMB 4,600,000,000 and RMB 4,900,000.000 for the 3 years ending 31 DEC 2011, 31 DEC 2012 and 31 DEC 2013, respectively, and the transactions contemplated there under Issuer For For 12. Approve the Coal Supply Framework Agreement dated 12 MAR 2010 entered into between the Company and Tianjin Jinneng Investment Company, the proposed annual capitals thereto RMB 4,100,000,000, RMB 4,400,000,000 and RMB 4,800,000,000 for the 3 YE 31 DEC 2011, 31 DEC 2012 and 31 DEC 2013, repetitively, and the transactions contemplated there under Issuer For For 13. Approve the Coal Supply Framework Agreement dated 12 MAR 2010 entered into between the Company and Jiangsu Guoxin Asset Management Group Company Limited, the proposed annual capitals thereto of RMB 3,500,000,000, RMB 3,800,000,000 and RMB 4,100,000,000 for the three YE 31 DEC 2011, 31 DEC 2012 and 31 DEC 2013 respectively, and the transactions contemplated there under Issuer For For 14. Approve the Transportation Service Framework Agreement dated 12 MAR 2010 entered into between the Company and Taiyuan Railway Bureau, the proposed annual capitals there to of RMB 8,100,000,000, RMB 8,600,000,000 and RMB 9,300,000,000 for the three years ending 31 DEC 2011, 31 DEC 2012 and 31 DEC 2013, respectively, and the transactions contemplated there under Issuer For For 15. Approve the Coal Supply Framework Agreement dated 12 MAR 2010 entered into between the Company and Shaanxi Province Coal Transportation and Sales Group Co Ltd, the proposed annual capitals thereto of RMB 6,000,000,000, RMB 6,400,000,000 and RMB 7,100,000,000 for the three years ending 31 DEC 2011, 31 DEC 2012, and 31 DEC 2013, respectively, and the transactions contemplated thereunder Issuer For For 16.1 Re-appointment of Dr. Zhang Xiwu as an executive Director of the Company Issuer For For 16.2 Re-appointment of Dr. Zhang Yuzhuo as an Executive Director of the Company Issuer For For 16.3 Re-appointment of Dr. Ling Wen as an executive Director of the Company Issuer For For 16.4 Re-appointment of Mr. Han Jianguo as a non-executive Director for the Company Issuer For For 16.5 Appointment of MR. Liu Benrun as a non-executive Director of the Company Issuer For For 16.6 Appointment of Mr. Xie Songlin as a non-executive Director of the Company Issuer For For 16.7 Re-appointment of Mr. Gong Huazhang as an Independent non-executive Director of the Company Issuer For For 16.8 Appointment of Mr. Guo Peizhang as an independent non-executive Director of the Company Issuer For For 16.9 Appointment of Ms. Fan Hsu Lai Tai as an independent non-executive Director of the Company Issuer For For 17.1 Appointment of Mr. Sun Wenjian as a shareholders' representative supervisor of the Company Issuer For For 17.2 Appointment of Mr. Tank Ning as a shareholders representative supervisor of the Company Issuer Against For S.18 Approve a general mandate to the Board of Directors to, by reference to market conditions and in accordance with needs of the Company, to allot, issue and deal with, either separately or concurrently, additional domestic shares A shares and overseas listed foreign invested shares H shares not exceeding 20% of each of the number of domestic shares A shares and the number of overseas-listed foreign invested shares H Issuer shares in issue at the time of passing this resolution at AGM; pursuant to PRC laws and regulations, the Company will seek further approval from its shareholders in general meeting for each issuance of domestic shares A shares even where this general mandate is approved; 2 the Board of Directors be authorized to including but not limited to the following: i formulate and implement detailed CONTD CONTD issuance plan, including but not limited to the class of shares to be issued, pricing mechanism and/or issuance price including price range, number of shares to be issued, allottees and use of proceeds, time of issuance, period of issuance and whether to issue shares to existing shareholders; ii approve and execute, on behalf of the Company, agreements related to share issuance, including but not limited to underwriting agreements and engagement agreements of professional advisers; iii approve and execute, on behalf of the Company, documents related to share issuance for submission to regulatory authorities, and to carry out approval procedures required by regulatory authorities and venues in which the Company is listed; iv amend, as required by regulatory authorities within or outside China, agreements and statutory CONTD CONTD documents referred to in ii and iii above, v engage the serviced of professional advisers for share issuance related matters, and to approve and execute all acts, deeds, documents or other matters necessary, appropriate or required for share issuance; vi increase the registered capital of the Company after share issuance, and to make corresponding amendments to the articles of association of the Company relating to share capital and shareholdings etc, and to carry out statutory registrations and filings within and outside China; Authority expires from the conclusion of the AGM of the Company for 2010 the expiration of a period of 12 months following the passing resolution at the AGM for 2009, or c the date on which the authority conferred by this special resolution CONTD CONTD is revoked or varied by a special resolution of shareholders at a general meeting, except where the Board of Directors has resolved to issue domestic shares A or overseas-listed foreign invested H shares during the Relevant Period and the share issuance is to be continued or implemented after the Relevant Period For For S.19 Approve the following general mandate to repurchase domestic shares A shares and overseas-listed foreign invested shares H shares; 1 approve a general mandate to the Board of Directors to, by reference to market conditions and in accordance with needs of the Company, to repurchase domestic shares A shares not exceeding 10% of the number of domestic shares A shares in issue at the time when this resolution is Issuer passed at AGM and the relevant resolutions are passed at class meetings of shareholders; pursuant to PRC laws and regulations, and for repurchases of domestic shares A shares, the Company will seek further approval from its shareholders in general meeting for each repurchase of domestic shares A shares even where the general mandate is granted, but will not be required to seek shareholders' approval CONTD CONTD at class meetings of domestic share A share shareholders overseas-listed foreign invested share H share shareholders; 2 approve a general mandate to the Board of Directors to, by reference to market conditions and in accordance with needs of the Company, to repurchase overseas-listed foreign invested shares H shares not exceeding 10% of the number of overseas-listed foreign invested shares H shares in issue at the time when this resolution is passed at AGM and the relevant resolutions are passed at class meetings of shareholders; 3 the Board of Directors be authorized to including but not limited to the following: i formulate and implement detailed repurchase plan, including but not limited to repurchase price, number of shares to repurchase, time of repurchase and period of repurchases etc; ii notify CONTD CONTD creditors in accordance with the PRC Company Law and articles of association of the Company; iii open overseas share accounts and to carry out related change of foreign exchange registration procedures; iv carry out relevant approval procedures required by regulatory authorities and venues in which the Company is listed, and to carry out filings with the China Securities Regulatory Commission; v carry out cancellation procedures for repurchased shares, decrease registered capital, and to make corresponding amendments to the articles of association of the Company relating to shares capital and shareholdings etc, and to carry out statutory registrations and filings within and outside China; vi approve and execute, on behalf of the Company, documents and matters related to share repurchase; The above CONTD CONTD general mandate will expire on the earlier of Relevant Period: a the conclusion of the AGM of the Company for 2010; b the expiration of a period of twelve months following the passing of this special resolution at the AGM for 2009, the first A shareholders' class meeting in 2010 and the first H shareholders' class meeting in 2010; or c the date on which the authority conferred by this special resolution is revoked or varied by a special resolution of shareholders at a general meeting or a special resolution of shareholders at a class meeting of domestic share A share shareholders or a class meeting of overseas-listed foreign invested share H share shareholders, except where the Board of Directors CONTD CONTD has resolved to repurchase domestic shares A shares or overseas-listed foreign invested shares H shares during the Relevant Period and the share repurchase is to be continued or implemented after the relevant period Company Name Meeting Date CUSIP Ticker CHINA SOUTHN AIRLS LTD 4/30/10 Vote MRV Proposal Proposed by Issuer or Security Holder Against For S.1 Approve the satisfaction of the conditions of the non-public issue of A Shares and the non-public issue of H Shares by the Company Issuer Against For S.2.1 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the types of shares to be issued and the par value Issuer Against For S.2.2 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the issue mechanism and subscription method Issuer Against For S.2.3 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the targeted subscribers and their relationship with the Company Issuer Against For S.2.4 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the price determination date Issuer Against For S.2.5 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the minimum issue price Issuer Against For S.2.6 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the number of shares to be issued and the issue scale Issuer Against For S.2.7 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the adjustment to the number of shares issue and the minimum issue price Issuer Against For S.2.8 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the lock-up period Issuer Against For S.2.9 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the place of listing Issuer Against For S2.10 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the use of proceeds Issuer Against For S2.11 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the relationship between the non-public issue of A Shares and non-public issue of H Shares Issuer Against For S2.12 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the arrangement for the distribution of profits accumulated before the non-public issue of shares Issuer Against For S2.13 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the Proposal for Non-Public Issue of A Shares by China Southern Airlines Company Limited Issuer Against For S2.14 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the validity period of this resolution Issuer Against For S.3 Approve the Subscription Agreement relating to the Subscription of Non-Public Issue of A Shares of China Southern Airlines Company Limited and "Subscription Agreement Relating to the Subscription of Non-Public Issue of H Shares of China Southern Airlines Company Limited", copies of which are tabled at the EGM and marked "A" and as specified Issuer Against For S.4 Authorize any Director to make appropriate and necessary amendments to the relevant provisions of the Articles of Association in order to reflect changes in the registered capital and shareholding structure of the Company as a result of the Subscription and execute all such documents and/or do all such matters and take all such actions which the Directors may deem necessary or expedient and in the interest of the Company in respect of the amendments to the Articles of Association pursuant to the results of the Subscription and the requirements if any of the relevant PRC authorities including but not limited to all applications, filings and registrations with the relevant authorities Issuer Against For 5. Approve the "Explanation on the use of funds raised in previous fund raising exercise", as specified Issuer Against For 6. Approve the "Feasibility study report on the funds raised from the non-public issue of A Shares of China Southern Airlines Company Limited", as specified Issuer Against For 7. Approve the waiver from making a mandatory general offer to the Independent Shareholders by CSAHC and Nan Lung Issuer Against For 8. Authorize the Board with full power to deal with all matters relating to the non-public issue of A Shares and the non-public issue of H Shares Issuer Company Name Meeting Date CUSIP Ticker CHINA SOUTHN AIRLS LTD 4/30/10 Vote MRV Proposal Proposed by Issuer or Security Holder Against For S.1 Approve the satisfaction of the conditions of the non-public issue of A Shares and the non-public issue of H Shares by the Company Issuer Against For S.2.1 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the types of shares to be issued and the par value Issuer Against For S.2.2 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the issue mechanism and subscription method Issuer Against For S.2.3 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the targeted subscribers and their relationship with the Company Issuer Against For S.2.4 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the price determination date Issuer Against For S.2.5 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the minimum issue price Issuer Against For S.2.6 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the number of shares to be issued and the issue scale Issuer Against For S.2.7 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the adjustment to the number of shares issue and the minimum issue price Issuer Against For S.2.8 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the lock-up period Issuer Against For S.2.9 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the place of listing Issuer Against For S2.10 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the use of proceeds Issuer Against For S2.11 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the relationship between the non-public issue of A Shares and non-public issue of H Shares Issuer Against For S2.12 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the arrangement for the distribution of profits accumulated before the non-public issue of shares Issuer Against For S2.13 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the Proposal for Non-Public Issue of A Shares by China Southern Airlines Company Limited Issuer Against For S2.14 Approve the proposal of the non-public issue of A Shares and the non-public issue of H Shares: the validity period of this resolution Issuer Against For S.3 Approve the Subscription Agreement relating to the Subscription of Non-Public Issue of A Shares of China Southern Airlines Company Limited and "Subscription Agreement Relating to the Subscription of Non-Public Issue of H Shares of China Southern Airlines Company Limited", copies of which are tabled at the EGM and marked "A" and as specified Issuer Against For S.4 Authorize any Director to make appropriate and necessary amendments to the relevant provisions of the Articles of Association in order to reflect changes in the registered capital and shareholding structure of the Company as a result of the Subscription and execute all such documents and/or do all such matters and take all such actions which the Directors may deem necessary or expedient and in the interest of the Company in respect of the amendments to the Articles of Association pursuant to the results of the Subscription and the requirements if any of the relevant PRC authorities including but not limited to all applications, filings and registrations with the relevant authorities Issuer Against For 5. Approve the "Explanation on the use of funds raised in previous fund raising exercise", as specified Issuer Against For 6. Approve the "Feasibility study report on the funds raised from the non-public issue of A Shares of China Southern Airlines Company Limited", as specified Issuer Against For 7. Approve the waiver from making a mandatory general offer to the Independent Shareholders by CSAHC and Nan Lung Issuer Against For 8. Authorize the Board with full power to deal with all matters relating to the non-public issue of A Shares and the non-public issue of H Shares Issuer Company Name Meeting Date CUSIP Ticker CHINA TELECOM CORP LTD 12/29/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. APPROVE THE CONTINUING TRANSACTIONS UNDER THE ENGINEERING FRAMEWORK AGREEMENT (AS AMENDED BY ITS SUPPLEMENTAL AGREEMENTS), TOGETHER WITH THE PROPOSED ANNUAL CAP; AND AUTHORIZE ANY DIRECTOR OF THE COMPANY TO DO ALL SUCH FURTHER ACTS AND THINGS AND EXECUTE SUCH FURTHER DOCUMENTS AND TAKE ALL SUCH STEPS WHICH IN THEIR OPINION AS MAY BE NECESSARY, DESIRABLE OR EXPEDIENT TO IMPLEMENT AND/OR GIVE EFFECT TO THE TERMS OF SUCH CONTINUING CONNECTED TRANSACTIONS. Issuer For For 2. APPROVE THE CONTINUING CONNECTED TRANSACTIONS CONTEMPLATED UNDER THE ANCILLARY TELECOMMUNICATIONS SERVICES FRAMEWORK AGREEMENT (AS AMENDED BY ITS SUPPLEMENTAL AGREEMENTS), TOGETHER WITH THE PROPOSED ANNUAL CAP; AND AUTHORIZE ANY DIRECTOR OF THE COMPANY TO DO ALL SUCH FURTHER ACTS AND THINGS AND EXECUTE SUCH FURTHER DOCUMENTS AND TAKE ALL SUCH STEPS WHICH IN THEIR OPINION AS MAY BE NECESSARY, DESIRABLE OR EXPEDIENT TO IMPLEMENT AND/OR GIVE EFFECT TO THE TERMS OF SUCH CONTINUING CONNECTED TRANSACTIONS. Issuer For For 3. APPROVE THE CONTINUING CONNECTED TRANSACTIONS CONTEMPLATED UNDER THE STRATEGIC AGREEMENT AND ITS SUPPLEMENTAL AGREEMENT (AS AMENDED BY THE 2); AND AUTHORIZE ANY DIRECTOR OF THE COMPANY TO DO ALL SUCH FURTHER ACTS AND THINGS AND EXECUTE SUCH FURTHER DOCUMENTS AND TAKE ALL SUCH STEPS WHICH IN THEIR OPINION AS MAY BE NECESSARY, DESIRABLE OR EXPEDIENT TO IMPLEMENT AND/OR GIVE EFFECT TO THE TERMS OF SUCH CONTINUING CONNECTED TRANSACTIONS. Issuer For For 4. ELECT MR. MIAO JIANHUA AS A SUPERVISOR OF THE COMPANY, EFFECTIVE FROM THE DATE OF THIS RESOLUTION UNTIL THE AGM OF THE COMPANY FOR THE YEAR 2; AUTHORIZE ANY DIRECTOR OF THE COMPANY TO SIGN, ON BEHALF OF THE COMPANY, THE SUPERVISOR'S SERVICE CONTRACT WITH MR. MIAO JIANHUA; AND AUTHORIZE THE SUPERVISORY COMMITTEE OF THE COMPANY TO DETERMINE MR. MIAO JIANHUA'S REMUNERATION. Issuer For For S.5 AMEND ARTICLE 13 OF THE ARTICLES OF ASSOCIATION OF THE COMPANY; AND AUTHORIZE ANY DIRECTOR OF THE COMPANY TO TAKE ALL ACTIONS WHICH IN HIS/HER OPINION IS NECESSARY OR DESIRABLE TO COMPLETE THE PROCEDURES FOR THE APPROVAL AND/OR REGISTRATION OR FILING OF THE AFOREMENTIONED AMENDMENTS TO THE ARTICLES OF ASSOCIATION. Issuer Company Name Meeting Date CUSIP Ticker CHINA TELECOM CORP LTD 5/25/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the consolidated financial statements of the Company, the report of the Board of Directors, the report of the Supervisory Committee and the report of the international Auditor for the YE 31 DEC 2009 be considered and approved, and the Board of Directors be authorized to prepare the budget of the Company for the year 2010 Issuer For For 2. Approve the profit distribution proposal and the declaration and payment of a final dividend for the year ended 31 December 2009 Issuer For For 3. Reappointment of KPMG and KPMG Huazhen as the international Auditor and domestic Auditor of the Company respectively for the year ending 31 DEC 2010 be considered and approved, and the Board be authorized to fix the remuneration of the Auditors Issuer For For S.4.1 Approve the issue of debentures by the Company Issuer Against For S.4.2 Authorize the Board to issue debentures and determine the specific terms, conditions and other matters of the debentures Issuer For For S.5.1 Approve the issue of company bonds in the People's Republic of China Issuer Against For S.5.2 Authorize the Board to issue company bonds and determine the specific terms, conditions and other matters of the company bonds in the People's Republic of China Issuer Against For S.6 Grant a general mandate to the Board to issue, allot and deal with additional shares in the Company not exceeding 20% of each of the existing domestic Shares and H Shares as the case may be in issue Issuer Against For S.7 Authorize the Board to increase the registered capital of the Company and to amend the Articles of Association of the Company to reflect such increase in the registered capital of the Company and amend the Article of Association of the Company to reflect such increase in the registered capital of the Company under the general mandate Issuer Company Name Meeting Date CUSIP Ticker CHINA UNICOME (HONG KONG) LTD. 11/3/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For S.1 Approve the terms of the Draft Agreement (the "Share Repurchase Agreement", a copy of which has been produced to this Meeting marked A and signed by the Chairman of this Meeting for identification purposes), proposed to be entered into between the Company and SK Telecome Co., Ltd. ("SKT") pursuant to which SKT will sell, and the Company will purchase, 899,745,075 fully paid-up shares of HKD 0.10 each in the capital of the Company (the "Repurchase Shares") on the terms set out in the Share Repurchase Agreement for a total consideration of HKD Issuer 9,991,669,057.87, being HKD 11.105 for each Repurchase Share, to be satisfied on completion in cash (the "Share Repurchase"); authorize any Director to execute the Share Repurchase Agreement on behalf of the Company; authorize the Director, acting together, individually or by Committee to execute the Share Repurchase Agreement on behalf of the Company; authorize the Directors, acting together, individually or by Committee to execute all such documents and/or do all such acts on behalf of the Company as they may consider necessary, desirable or CONTD CONTD expedient to give effect to the Share Repurchase and the Share Repurchase Agreement Company Name Meeting Date CUSIP Ticker CHONG QING CHANGAN AUTOMOBILE CO LTD 12/4/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the increase of the expected amount of continuing connected transactions of 2009. Issuer Company Name Meeting Date CUSIP Ticker CHINA RESOURCES LAND LTD 6/1/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the audited financial statements and the Directors Issuer For For 2. Declare a final dividend Issuer For For 3.1 Re-elect Mr. Wu Xiangdong as a Director Issuer For For 3.2 Re-elect Mr. Jiang Wei as a Director Issuer For For 3.3 Re-elect Mr. Li Fuzuo as a Director Issuer For For 3.4 Re-elect Mr. Du Wenmin as a Director Issuer For For 3.5 Re-elect Mr. Wang Shi as a Director Issuer For For 3.6 Re-elect Mr. Ma Si Hang Frederick as a Director Issuer For For 3.7 Approve to fix the remuneration of the Directors Issuer For For 4. Re-appoint the Auditor and authorize the Directors to fix their remuneration Issuer For For 5. Grant a general mandate to the Directors to repurchase shares of the Company Issuer Against For 6. Grant a general mandate to the Directors to issue new shares of the Company Issuer Against For 7. Approve to extend the general mandate to be given to the Directors to issue new shares Issuer Company Name Meeting Date CUSIP Ticker CHONG QING CHANGAN AUTOMOBILE CO LTD 4/26/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the 2009 work report of the Board of Directors Issuer For For 2. Approve the 2009 work report of the Supervisory Committee Issuer For For 3. Approve the 2009 annual report and its abstract Issuer For For 4. Approve the 2009 financial resolution report Issuer For For 5. Approve the 2009 profit distribution plan as follows:1) cash dividend/10 shares (tax included) CNY 0.6500 2) bonus issue from profit (share/10 shares): none 3) bonus issue from capital reserve (shares/10 shares): none Issuer For For 6. Approve the permission of a Company and other Company's to sue the Company's trademark Issuer For For 7. Approve the estimated 2010 continuing connected transactions Issuer For For 8. Appointment of 2010 audit firm Issuer Against For 9. Authorize the Chairman of the Board to handle matters in relation to financing business Issuer Company Name Meeting Date CUSIP Ticker CHINA SOUTHERN AIRLS LTD 11/27/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve and ratify the equity transfer agreement (the Transfer Agreement) entered into between the Company as vendor Southern Air Holding Limited (CSAHC) as purchaser on 28 SEP 2009, pursuant to which, among others, the Company has agreed to sell to CSAHC the 50% shareholding in the registered capital of MTU Maintenance Zhuhai Co. Ltd. (JV Company specified), the terms thereof, the execution and delivery thereof by the Company and the performance and implementation Issuer transactions contemplated thereunder; and authorize any one Director of the Company for and on behalf of the Company and things and to approve, execute and deliver all notices, documents, instruments or agreements as may be necessary, expedient to carry out or to give effect to any or all transactions contemplated under the Transfer Agreement and to agreed variations, amendments or waivers thereof as are, in the opinion of such Director, in the interests of the Company. For For 2. Approve and ratify the Agreement entered into between the Company, CSAHC, the JV Company and MTU Aero Engines SEP 2009 (as specified), the terms thereof, the execution and delivery thereof by the Company and the performance and if of the continuing connected transactions contemplated thereunder and the restrictive annual cap amounts; and authorize Director of the Company for and on behalf of the Company to do all acts and things and to approve, execute and deliver all documents, instruments or agreements as may be necessary, desirable or expedient to carry out or to give effect to any or contemplated under the Agreement and to agree to such variations, amendments or waivers thereof as are, in the opinion of the Director, in the interests of the Company. Issuer Company Name Meeting Date CUSIP Ticker CHINA TAIPING INSURANCE HOLDINGS CO LTD 5/31/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and approve the audited financial statements, the report of the Directors and the Independent Auditor's report for the YE 31 DEC 2009 Issuer For For 2.a Re-elect Mr. Lin fan as a Director Issuer For For 2.b Re-elect Mr. Song Shuguang as a Director Issuer For For 2.c Re-elect Mr. Peng Wei as a Director Issuer For For 2.d Re-elect Mr. Shen Koping Michael as a Director Issuer For For 2.e Re-elect Mr. Che Shujian as a Director Issuer For For 2.f Authorize the Board to fix the Directors' fees Issuer For For 3. Re-appoint Deloitte Touche Tohmatsu as the Auditor and authorize the Board of Directors to fix their Remuneration Issuer Against For 4. Authorize the Directors to issue shares of the Company Issuer For For 5. Authorize the Directors to repurchase shares of the Company Issuer Against For 6. Approve to extend the general mandate to issue shares by addition thereto the shares repurchased by the Company Issuer Company Name Meeting Date CUSIP Ticker CHINA UNICOM HONG KONG LTD 5/12/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the financial statements and reports of the Directors and of the Independent Auditor for the YE 31 DEC 2009 Issuer For For 2. Declare a final dividend for the YE 31 DEC 2009 Issuer For 3.a.1 Re-elect Mr. Zuo Xunsheng as a Director Issuer For 3.a.2 Re-elect Mr. Tong Jilu as a Director Issuer For 3.a.3 Re-elect Mr. Cheung Wing Lam Linus as a Director Issuer For For 3.b Authorize the Board of Directors to fix remuneration of the Directors for the year ending 31 DEC 2010 Issuer For For 4. Re-appoint Messrs. PricewaterhouseCoopers as the Auditor, and authorize the Board of Directors to fix their remuneration for the year ending 31 DEC 2010 Issuer For For 5.Authorize the Directors to repurchase shares in the Company not exceeding 10% of the aggregate nominal amount of the existing issued share capital Issuer Against For 6. Authorize the Directors to issue, allot and deal with additional shares in the Company not exceeding 20% of the aggregate nominal amount of the existing issued share capital Issuer Against For 7. Authorize the Directors to issue, allot and deal with shares by the number of shares repurchased Issuer Company Name Meeting Date CUSIP Ticker CHONG QING CHANGAN AUTOMOBILE CO LTD 12/15/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the increase of the expected amount of continuing connected transactions of 2009 Issuer Company Name Meeting Date CUSIP Ticker CHONG QING CHANGAN AUTOMOBILE CO LTD 3/8/10 Vote MRV Proposal Proposed by Issuer or Security Holder Against For 1. Approve the Company's eligibility for additional public A-share offering Issuer Against For 2. Approve the scheme for the Company's additional public A-share offering in 2010 Issuer Against For 3. Approve the feasibility report on investment projects financed by funds to be raised from the Company's additional public A-share offering in 2010 Issuer Against For 4. Amend the Company's Articles of Association Issuer Against For 5. Approve a project Issuer For For 6. Approve to change the Directors Issuer For For 7. Approve to change the Supervisors Issuer Company Name Meeting Date CUSIP Ticker CNOOC LTD 5/20/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For A.1 Receive and approve the audited statement of accounts together with the report of the Directors and Independent Auditors report thereon for the YE 31 DEC 2009 Issuer For For A.2 Declare a final dividend for the YE 31 DEC 2009 Issuer For For A.3.1 Re-election of Mr. Tse Hau Yin, Aloysius as an Independent Non-Executive Director Issuer For For A.3.2 Re-election of Mr. Zhou Shouwei as an Non-executive Director Issuer For For A.3.3 Re-election of Mr. Yang Hua as an Executive Director Issuer For For A.3.4 Authorize the Board of Directors to fix the remuneration of each of the Directors Issuer For For A.4 Re-election of Mr. Chiu Sung Hong as Independent Non-Executive Director and authorize the Board of Directors to fix his remuneration Issuer For For A.5 Re-appointment the Company's Independent Auditor and authorize the Board of Directors to fix their remuneration Issuer For For B.1 Approve to grant a general mandate to the Directors to repurchase shares in the capital of the Company not exceeding 10% of the share capital of the Company in issue as at the date of passing of this resolution Issuer Against For B.2 Approve to grant a general mandate to the Directors to allot, issue and deal with additional shares in the capital of the Company not exceeding 20% of the share capital of the Company in issue as at the date of passing of this resolution Issuer Against For B.3 Approve to grant a general mandate to the Directors to allot, issue and deal with shares in the capital of the Company by the aggregate number of shares repurchased, which shall not exceed 10% of the share capital of the Company in issue as at the date of passing of this resolution Issuer Company Name Meeting Date CUSIP Ticker DATANG INTERNATIONAL POWER GENERATION CO LTD. 8/10/09 Vote MRV Proposal Proposed by Issuer or Security Holder For N/A 1. Approve the provision of guarantee by the Company for the borrowing of Inner Mongolia Datang International Zhuozi Windpower Company Limited. Issuer For N/A 2. Approve the provision of guarantee by the Company for the borrowing of Jiangsu Datang International Lvsigang Power Generation Company Limited. Issuer For N/A 3. Approve the provision of guarantee by the Company for the borrowing of Yunnan Datang International Lixianjiang Hydropower Development Company Limited. Issuer For N/A 4. Approve the provision of guarantee by the Company for the borrowing of Inner Mongolia Datang International Hohhot Thermal Power Generation Company Limited. Issuer For N/A 5. Approve the provision guarantee by the Company for the borrowing of Inner Mongolia Datang International Renewable Energy Resource Development Company Limited. Issuer Company Name Meeting Date CUSIP Ticker DATANG INTERNATIONAL POWER GENERATION CO LTD. 8/10/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the fund contribution of Datang Energy and Chemical Company Limited 'Energy and Chemical Company' to establish Inner Mongolia Datang International Duolun Coal Chemical Company Limited 'Duolun Coal Chemical Company', for the purposes of constructing and operating the Duolun Coal Chemical Project Issuer For For 2. Approve the provision of counter-guarantee by the Company for a loan of Datang International Hong Kong Limited 'Hong Kong Company' Issuer For For 3. Approve the provision of entrusted loan to Duolun Coal Chemical Company by China Datang Finance Company Limited under the Revolving Entrusted Loan Agreement 'Datang Finance Company' Issuer Company Name Meeting Date CUSIP Ticker DATANG INTERNATIONAL POWER GENERATION CO LTD. 6/11/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the report of the board of Directors of the Company the Board for the year 2009 including Independent Non-Executive Directors report on work Issuer For For 2. Approve the report of the Supervisory Committee of the Company for the year 2009 Issuer For For 3. Approve the Proposal of final accounts for the year 2009 Issuer For For 4. Approve the profit distribution proposal for the year 2009 Issuer For For 5. Approve the provisions of guarantees for financings of Xinyo Power Company, Qian'an Thermal Power Company, Diaobingshan Power Company, Liaosing Wind Power Company and Zhangzhou Wind Power Company Issuer Against For S.6 Amend the Articles of Association of the Company Issuer Against For S.7 Approve the proposal on requesting the general meeting to grant a mandate to the Board to issue new shares not more than 20% of each class of shares Issuer Company Name Meeting Date CUSIP Ticker DATANG INTERNATIONAL POWER GENERATION CO LTD. 6/11/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the report of the Board of Directors of the Company (the Board) for the year 2009 (including Independent Non-Executive Directors report on work) Issuer For For 2. Approve the report of the Supervisory Committee of the Company for the year 2009 Issuer For For 3. Approve the proposal of final accounts for the year 2009 Issuer For For 4. Approve the profit distribution proposal for the year 2009 Issuer For For 5. Approve the resolution on provisions of guarantees for financings of Xinya Power Company, Qian'an Thermal Power Company, Diaobingshang Power Company, Liaoning Wind Power Company and Zhangzhou Wind Power Company Issuer For For 6. Approve the capital contribution to the establishment of Fuxin Coal-based Gas Company for the purpose of constructing Fuxin Coal-based Gas Project Issuer For For 7. Approve the resolution on adjustment of total investment and capital contribution proposal of Keqi Coal-based Gas Project Issuer For For 8. Appointment of the Auditor of the Company Issuer Against For S.9 Amend the Articles of Association of the Company Issuer Against For S.10 Grant a mandate to the Board to issue new shares not more than 20% of each class of shares Issuer Against For S.11 Approve the resolution on the fulfillments to the conditions for non-public issue of a shares by Datang International Power Generation Company Limited Issuer Against For S12.1 Approve the resolution for Non-public issue of A shares: Share type and par value Issuer Against For S12.2 Approve the resolution for Non-public issue of A shares: Issue size Issuer Against For S12.3 Approve the resolution for Non-public issue of A shares: Method and timing of issue Issuer Against For S12.4 Approve the resolution for Non-public issue of A shares: Target subscribers and subscription method Issuer Against For S12.5 Approve the resolution for Non-public issue of A shares: Place of listing Issuer Against For S12.6 Approve the resolution for Non-public issue of A shares: Issue price and method of pricing Issuer Against For S12.7 Approve the resolution for Non-public issue of A shares: Use of fundraising proceeds Issuer Against For S12.8 Approve the resolution for Non-public issue of A shares: Arrangement for the lock-up period Issuer Against For S12.9 Approve the resolution for Non-public issue of A shares: Effective period for current issue Issuer Against For S12.10 Approve the resolution for Non-public issue of A shares: Effective period for current issue Issuer Against For S.13 Approve the feasibility analysis report on the use of fundraising proceeds under the current non-public issue of A shares Issuer Against For S.14 Approve the report on the previous use of fundraising proceeds Issuer Against For S.15 Authorize the Board to conduct all matters in relation to the current non-public issue of a shares at its discretion Issuer Company Name Meeting Date CUSIP Ticker DONGFANG ELECTRIC CORP LTD. 12/30/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve, pursuant to the relevant undertaking made by Dongfang Electric Corporation (hereafter as "DEC") during the listing of entire assets of principal operations, the long term development strategy of the Company and its need to reduce the number of connected transactions and minimize peer competitions, to contribute a capital of RMB 155,787,400 to acquire 27.3% equity interest held by DEC in Dongfang (Guangzhou) Heavy Machinery Co., Ltd (hereafter as DFHM), upon competition of the Acquisition, the Company will own a 27.3% equity interest in DFHM directly and a 30% equity interest through Dongfang Boiler (Group) Co., Ltd., a subsidiary of the Company, the total shareholding in DFHM will be 57.3%. DFHM will be consolidated into the consolidated statements of the Company. Issuer For For 2. Appoint ShineWing Certified Public Accountants and SHINEWING (HK) CPA Limited as the domestic and overseas Auditors of the Company respectively for the year 2009, and authorize the Board of Directors to determine their remunerations. Issuer Company Name Meeting Date CUSIP Ticker DONGFANG ELECTRIC CORP LTD. 6/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder Against For S.1 Approve the Bonus Issue subject to and conditional upon the Company obtaining the approvals from the relevant PRC authorities and the Listing Committee of The Stock Exchange Hong Kong Limited granting the listing of, and permission to deal in, new H Shares Issuer Against For S.2 Approve the increase in the registered share capital of the Company from RMB 1,001,930,000 to RMB 2,003,860,000 upon completion of the Bonus Issue Issuer Against For S.3 Authorize any one Director of the Company to take any action and execute any documents as he thinks necessary or fit to effect and implement the Bonus Issue Issuer Against For S.4 Amend the Articles of Association of the Company Issuer Company Name Meeting Date CUSIP Ticker DONGFANG ELECTRIC CORP LTD. 6/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the 2009 report of the Board of Directors Issuer For For 2. Approve the 2009 report of the Supervisory Committee Issuer For For 3. Approve the proposal for the distribution of profits after tax for the year 2009, including the proposal for the declaration and payment of final dividends for the YE 31 DEC 2009 Issuer For For 4. Approve the 2009 Audited Financial Report of the Company Issuer For For 5. Approve the re-appointment of Shinewing Certified Public Accountants and Shinewing HK CPA Limited as PRC and international auditors of the Company for the year 2010 and to authorize the Board to determine their respective remuneration Issuer For For 6. Approve the appointment of Mr. Peng Shaobing as an Independent Director for a term commencing from 18 JUN 2010 until 27 JUN 2012 and to authorize the Board to determine his remuneration in accordance with the remuneration plan for the Members of the sixth session of the Board and the Supervisory Committee previously approved by the Shareholders at the annual general meeting of the Company held on 25 JUN 2009 Issuer Against For S.1.a Approve the Bonus Issue subject to and conditional upon the Company obtaining the approvals from the relevant PRC authorities and the Listing Committee of The Stock Exchange Hong Kong Limited granting the listing of, and permission of, and permission to deal in, new H Shares Issuer Against For S.1.b Approve the increase in the registered share capital of the Company from CNY 1,001,930,000 to CNY 2,003,860,000 upon completion of the Bonus Issue Issuer Against For S.1.c Authorize any one Director of the Company to take any action and Execute any documents as he thinks necessary or fit to effect and implement the Bonus Issue Issuer Against For S.1.d Amend the Articles of Association of the Company Issuer Against S.2 Approve to grant the general mandate to the Directors to allot new shares of the Company Issuer Company Name Meeting Date CUSIP Ticker FAIRWOOD HOLDINGS LTD. 8/27/09 FRWDF.PK Vote MRV Proposal Proposed by Issuer or Security Holder For N/A 1. Receive and adopt the audited accounts for the YE 31 MAR 2009 together with the Directors' and the Auditors' reports thereon. Issuer For N/A 2. Declare a final dividend of HKD 28.0 cents per share for the YE 31 MAR 2009. Issuer Against N/A 3.i Re-elect Mr. Tony Tsoi Tong Hoo as a Director. Issuer Against N/A 3.ii Re-elect Dr. Peter Lau Kwok Kuen as a Director Issuer Against N/A 4. Authorize the Board of Directors to fix the remuneration of the Directors. Issuer Against N/A 5. Authorize the Board of Directors to appoint additional Directors up to the maximum number determined by the shareholders Issuer For N/A 6. Re-appoint KPMG as the Auditors and authorize the Board of Directors to fix their remuneration. Issuer Against N/A 7.A Authorize the Directors of the Company, during the relevant period (as hereinafter specified) to allot, issue and deal with additional shares in the capital of the Company and make or grant offers, agreements and options which might require the exercise of such power, during and after the relevant period, not exceeding the aggregate of (a) 20% of the aggregate nominal amount of the share capital of the Company in issue at the date of passing this Resolution plus (b) (if the Directors of the Company are so authorized by a separate ordinary resolution of the shareholders of the Company) the nominal amount of share capital of the Company Issuer repurchased by the Company subsequent to the passing of this Resolution (up to a maximum equivalent to 10% of the aggregate nominal amount of the share capital of the Company in issue at the date of passing such separate ordinary resolution), otherwise than pursuant to i) a Rights Issue (as specified), ii) an issue of shares upon the exercise of subscription rights under any option scheme or similar arrangement of shares or rights to acquire shares of the Company or iii) any scrip dividend or CONTD CONTD similar arrangement providing for the allotment of shares in lieu of the whole or part of a dividend on shares of the Company in accordance with the Bye-laws of the Company and; (Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by the Company's Bye-laws or any applicable laws to be held) Against N/A 7.B Authorize the Directors of the Company, subject to this Resolution, during the Relevant Period (which shall have the same meaning for the purpose of this Resolution, mutatis mutandis, as given the resolution specified as Resolution 7A) of all the powers of the Company to repurchase shares of HKD 1.00 each in the capital of the Company on The Stock Exchange of Hong Kong Limited ('Stock Exchange') or any other stock exchange on which the shares of the Company may be listed and recognized for this purpose by the Securities and Futures Commission of Issuer Hong Kong and the Stock Exchange under the Hong Kong Code on Share Repurchases, subject to and in accordance with all applicable laws and the requirements of the Rules Governing the Listing of Securities on the Stock Exchange or of any other stock exchange as amended from time to time; b) the aggregate nominal amount of shares which may be repurchased pursuant to the approval in this Resolution shall not exceed 10% of the aggregate nominal amount of the share capital of the Company in issue at the date of passing this Resolution Against N/A 7.C Authorize the Directors of the Company, conditional upon the passing of the Resolutions 7A and 7B as specified, to exercise the powers the Company referred to in Resolution 7A in respect of the nominal amount of the share capital of the Company referred to this resolution. Issuer Company Name Meeting Date CUSIP Ticker GOLDEN MEDITECH CO. LTD. 8/28/09 GMDTF.PK Vote MRV Proposal Proposed by Issuer or Security Holder For N/A 1. Adopt the audited consolidated financial statements of the Company, its subsidiaries, the reports of the Directors (the Directors) of the Company and the Auditors for the YE 31 MAR 2009 Issuer Against N/A 2.A Re-elect Mr. Kam Yuen as an Executive Director Issuer Against N/A 2.B Re-elect Ms. Zheng Ting as an Executive Director Issuer Against N/A 2.C Re-elect Mr. Gao Zong Ze as an Independent Non-Executive Director Issuer Against N/A 3. Authorize the Directors to fix the remuneration of the Directors Issuer For N/A 4. Re-appoint KPMG as the Auditors and authorize the Directors to fix their remuneration Issuer Against N/A 5. Approve to increase authorized share capital of the Company from HKD 200,000,000.00 divided into 2,000,000,000 shares of HKD 0.10 each (the "Shares") to HKD 400,000,000.00 by the creation of 2,000,000,000 new Shares Issuer Against N/A 6. Authorize the Board of Directors (the Board) to allot, issue and deal with additional shares of HKD 0.10 each in the Company (the Shares) or securities convertible into shares and to make or grant offers, agreements, options, warrants, or similar rights during and after the relevant period, not exceeding 20% of the aggregate nominal amount of the share capital of the Company in issue otherwise than pursuant to: i) a rights issue; ii) the exercise of the subscription rights under options granted under any option scheme or similar arrangement for the time being; or iii) any scrip dividend Issuer dividend or similar arrangement providing for the allotment and issue of shares or other securities of the Company in lieu of the whole or part of a dividend on shares in accordance with the Articles of Association of the Company, or iv) any issue of shares pursuant to the exercise of rights of subscription or conversion under the terms of any warrants, bonds, debentures, notes and other securities of the Company which carry rights to subscribe for or are convertible into shares; (Authority expires CONTD CONTD the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by any applicable Law or the Articles of Association of the Company to be held. Against N/A 7. Authorize the Board during relevant period to repurchase shares the aggregate nominal amount of shares which may be repurchased by the Company on the Stock Exchange of Hong Kong Limited (the Stock Exchange) or any other stock exchange recognized for this purpose by the Securities and Futures Commission of Hong Kong and the Stock Exchange under the Hong Kong Code on shares repurchases, not Issuer exceeding 10% of the aggregate nominal amount of the share capital of the Company in issue as at the date of passing of this resolution; (Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company required by any applicable law or the Articles of Association of the Company to be held) Against N/A 8. Approve, conditional upon the passing of Resolutions 6 and 7 as specified, the aggregate nominal amount of share capital of the Company that may be allotted, issued or dealt with or agreed conditionally or unconditionally to be allotted, issued or dealt with by the Board pursuant to and in accordance with the mandate granted under Resolution 6 be increased and extended by the addition thereto of the aggregate nominal amount of shares repurchased by the Company pursuant to and in accordance with the mandate granted under Resolution 7, provided that such amount does not exceed 10% of the aggregate nominal amount of the issued share capital of the Company at the date of passing this Resolution. Issuer Company Name Meeting Date CUSIP Ticker GOLDEN MEDITECH CO LTD 3/15/10 GMDTF.PK Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For S.1 Approve, subject to and conditional upon the confirmation of the Registrar of Companies in the Cayman Islands, to change the English name of the Company from "Golden Meditech Company Limited" to "Golden Meditech Holdings Limited" and the Chinese name of the Company as specified, and authorize the Directors of the Company to do all such acts and things and sign or execute all such documents or make such arrangements as they may, in their absolute discretion, consider necessary or expedient to effect and implement the change of English and Chinese names of the Company Issuer Company Name Meeting Date CUSIP Ticker GOLDIN PROPERTIES HOLDINGS LTD. 7/22/09 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For N/A 1. Receive, approve and adopt the audited financial statements and the reports of the Directors and the Auditors for the YE 31 MAR 2009 Issuer For N/A 2.a.i Re-elect Professor Huang Xiaojian as a Director Issuer For N/A 2.aii Re-elect Mr. Lai Chi Kin, Lawrence as a Director Issuer For N/A 2.aiii Re-elect Dr. Cheng Kwan Wai, Sunny as a Director Issuer For N/A 2.b Authorize the Board of Directors to fix the remuneration of the Directors Issuer For N/A 3. Re-appoint Deloitte Touche Tohmatsu as the Auditors and authorize the Board of Directors to fix their remuneration Issuer Against N/A 4. Authorize the Directors of the Company, subject to this resolution, pursuant to the Rules Governing the Listing of Securities on the Stock Exchange of Hong Kong Limited (the Stock Exchange), during the Relevant Period (as specified) of all of the powers of the Company to allot, issue and deal with additional shares in the capital of the Company or securities convertible into such shares or options, warrants or similar rights to subscribe for any shares in the Company or convertible securities to make or grant offers, agreements and options which might require the exercise Issuer of such powers; the aggregate nominal amount of share capital allotted or agreed conditionally or unconditionally to be allotted (whether pursuant to an option or otherwise) by the Directors pursuant to the approval in paragraph (a) above, otherwise than pursuant to: i) a Rights Issue (as specified); or ii) the exercise of any option granted under any Option Scheme or similar arrangement for the time being adopted for the grant or issue to the grantees as specified in such scheme or similar arrangements of options to subscribe for or rights to acquire, shares of the CONTD CONTD Company; or iii) the exercise of subscription or conversion rights under the terms of any warrants issued by the Company or any securities which are convertible into ordinary shares of the Company; or iv) any scrip dividend or similar arrangement providing for the allotment of shares in lieu of the whole or part of a dividend on shares of the Company in accordance with the Articles of Association of the Company; shall not exceed 20% of the aggregate nominal amount of the share capital of the Company in issue as at the date of passing this Resolution and the said approval to the Directors in paragraph (a) above shall be limited accordingly; and (Authority expires the earlier of the conclusion of the next AGM of the Company; or the expiration of the period within which the next AGM of the Company required by the Articles of Association of the Company or any applicable law of Hong Kong to be held) For N/A 5. Approve, the Directors (the Directors), subject to this resolution, during the Relevant Period (as specified) of all of the powers of the Company to repurchase its own shares on the Stock Exchange or any other stock exchange on which the shares of the Company are listed and recognized by the Securitas and Futures Commission of Hong Kong and the Stock Exchange for this purpose, subject to and in accordance with all applicable laws and/or the requirements of the Rules Governing the Listing of Securities on the Stock Exchange or any other stock exchanges as Issuer amended from time to time; the aggregate nominal amount of the share capital repurchased or agreed conditionally or unconditionally to be repurchased by the Company pursuant to the approval in the paragraph (a) above during the Relevant Period shall not exceed 10% of the aggregate nominal amount of the share capital of the Company in issue on the date of this Resolution and the said approval to the Directors in paragraph (a) above shall be limited accordingly; and (Authority expires the earlier of the conclusion of the next AGM of the Company; or CONTD CONTD the expiration of the period within which the next AGM of the Company require by the Articles of Association of the Company or any applicable law of Hong Kong to be held) For N/A 6. Approve, conditional upon Resolution 5 above being passed, the aggregate nominal amount of the shares in the capital of the Company which are repurchased by the Company under the authority granted to the Directors as mentioned in Resolution 5 above shall be added to the aggregate nominal amount of the share capital of the Company that may be allotted or agreed conditionally or unconditionally to be allotted by the Directors pursuant to Resolution 4 above, provide that the amount of share capital repurchased by the Company shall not exceed 10% of the total nominal amount of the share capital of the Company in issue on the date of this Resolution. Issuer Against N/A 7. Approve, subject to and conditional upon the Listing Committee of The Stock Exchange of Hong Kong Limited granting the listing of and permission to deal in, the ordinary shares of the Company (Shares) to be issued pursuant to the exercise of options which may be granted under the New Scheme Limit (as specified), the refreshment of the scheme mandate limit under the share option scheme adopted by the Company on 27 AUG 2002, Issuer of up to 10% of the number of Shares in issue as at the date of passing of this Resolution (New Scheme Limit) and authorize the Directors of the Company to grant options and allot and issue Shares pursuant to the exercise of any options granted under the New Scheme Limit and to do all such acts, deeds, and things as they shall, in their absolute discretion, deem fit in order to effect the foregoing. Company Name Meeting Date CUSIP Ticker GUANGDONG INVESTMENT LTD. 6/2/2010 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1. Receive and approve the audited consolidated financial statements and the reports of the Directors and the Auditors for the YE 31 DEC 2009 Issuer For For 2. Declare a final dividend for the YE 31 DEC 2009 Issuer For For 3.i Re-elect Ms. Xu Wenfang as a Director Issuer For For 3.ii Re-elect Mr. Li Wai Keung as a Director Issuer For For 3.iii Re-elect Dr. Chan Cho Chak, John as a Director Issuer For For 3.iv Re-elect Dr. Li Kwok Po, David as a Director Issuer For For 3.v Authorize the Board to fix the remuneration of the Directors Issuer For For 4. Re-appoint the Auditors and authorize the Board to fix their remuneration Issuer Against For 5. Authorize the Directors to issue shares in the Company Issuer For For 6. Authorize the Directors to repurchase shares in the Company Issuer Against For 7. Approve to extend the general mandate granted to the Directors to issue shares by adding the number of shares repurchased Issuer Company Name Meeting Date CUSIP Ticker HENGAN INTL GROUP CO LTD 5/24/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and consider the audited consolidated accounts and the reports of the Directors and Auditors for the YE 31 DEC 2009 Issuer For For 2. Declare a final dividend for the YE 31 DEC 2009 Issuer For For 3.1 Re-elect Mr. Sze Man Bok as a Director Issuer For For 3.2 Re-elect Mr. Hung Ching Shan as a Director Issuer For For 3.3 Re-elect Mr. Loo Hong Shing Vincent as a director Issuer For For 3.4 Re-elect Mr. Wang Ming Fu as a director Issuer For For 3.5 Authorize the Board of Directors to fix the remuneration of the Directors Issuer For For 4. Re-appoint the Auditors and authorize the Board of Directors to fix their remuneration Issuer Against For 5. Approve to grant a general mandate to the Board of Directors to allot and issue shares Issuer For For 6. Approve to grant a general mandate to the Board of Directors to exercise all powers of the Company to purchase its own securities Issuer Against For 7. Approve to extend the general mandate granted to the Board of Directors pursuant to Resolution 5 above by an amount representing the aggregate nominal amount of shares in the capital of the Company purchased by the Company pursuant to the general mandate granted pursuant to Resolution 6 above Issuer Company Name Meeting Date CUSIP Ticker HENGDELI HOLDINGS LTD, GEORGETOWN 5/11/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the audited financial statements and the report of the Directors and the Auditors for the YE 31 DEC 2009' Issuer For For 2. Declare the final dividend Issuer For For 3.a Re-elect Shi Zhongyang as a Director and authorize the Board of Directors to fix his remuneration Issuer For For 3.b Re-elect Cai Jianmin as a Director and authorize the Board of Directors to fix his remuneration Issuer For For 3.c Re-elect Wong Kam Fai William as a Director and authorize the Board of Directors to fix his remuneration Issuer For For 4. Re-appoint KPMG as the Auditors and authorize the Board of Directors to fix their remuneration Issuer Against For 5.A Authorize the Directors of the Company the Directors, subject to this resolution, during and after the relevant period as defined below of all powers to allot, issue and deal with additional shares in the capital of the Company and to make or grant offers, agreements, options and warrants which would or might require the exercise of such powers, the aggregate number of shares of the Company allotted or agreed conditionally or Issuer unconditionally to be allotted whether pursuant to an option or otherwise by the Directors pursuant to this resolution, otherwise than pursuant to (i) a Right Issue as defined below, (ii) any option scheme or similar arrangement for the time being adopted for the grant or issue to officers CONTD. CONTD. And/or employees of the Company and/or any of its subsidiaries of shares or rights to acquire shares of the Company or (iii) any scrip dividend or similar arrangement providing for the allotment of shares in lieu of the whole or part of the cash payment for a dividend on shares of the Company in accordance with the Articles of Association of the Company, shall not exceed 20% of the aggregate nominal amount of issued share capital of the Company as at the date of this Resolution and the said approval shall be limited accordingly; Authority expires at the conclusion of the next AGM of the Company; or the expiration of the period within which the next AGM of the Company is required by the Articles of Association of the Company or any applicable Law to be held For For 5.B Authorize the Directors, subject to this resolution, during the Relevant Period as defined below of all the powers of the Company to purchase its own shares on The Stock Exchange of Hong Kong Limited Stock Exchange, subject to and in accordance with all applicable Laws and the requirements of the Rules Governing the Listing of Securities on the Stock Exchange or of any other Stock Exchange, the aggregate number of shares of the Company to be repurchased by the Company pursuant to the approval in paragraph (a) of this resolution CONTD Issuer CONTD. During the relevant period shall not exceed 406,902,600, being 10% of the existing issued share capital of the Company as at the date of passing this resolution and the said approval shall be limited; Authority expires at the conclusion of the next AGM of the Company; or the expiration of the period within which the next AGM of the Company is required by the Articles of Association of the Company or any applicable Law to be held Against For 6. Approve, conditional upon Resolutions 5A and 5B being passed, the aggregate number of shares of the Company which are repurchased by the Company under authority granted to the Directors as mentioned in Resolution 5B shall be added to the aggregate number of shares of the Company that may be allotted or agreed conditionally or unconditionally to be allotted by the Directors pursuant to Resolution 5A above Issuer Company Name Meeting Date CUSIP Ticker HUADIAN POWER INTERNATIONAL CORPORATION 12/22/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Approve that, China Huadian and its subsidiaries (excluding the Group) will provide to the Company and its subsidiaries an annual average loan balance not exceeding RMB 16 billion for each of the FY from 2009 to 2011; and authorize the General Manager or the Financial Controller of the Company or their respective authorized person(s) to sign related agreements and documents including the relevant loan contracts as Issuer appropriate with China Huadian and its subsidiaries (excluding the Group) and determine the relevant loan amount, interest rates and the term thereof, in accordance with the approved financial statements and the capital demand of the production, operation and project construction of the Company. For For 1.2 Approve that, Shandong International Trust will provide to the Company and its subsidiaries an annual average loan balance not exceeding RMB 8 billion for the each of the FY from 2009-2011; and authorize the General Manager or the Financial Controller of the Company and their respective authorized person(s) to sign related agreements and documents including the relevant loan contracts as appropriate with Shandong International Trust and determine the relevant loan amount, interest rates and the term Issuer For For thereof, in accordance with the approved financial statements and the capital demand of the production, operation and project construction of the Company; provided that: i) the financing cost of the Company shall not be higher than that available to the Company from the commercial banks for the same financing products with the same term during the same period; and ii) the Company shall not be required to provide any securities or pledges. Issuer For For 2. Appoint Mr. Chen Dianlu as a Non-Executive Director, with a term of office commencing at the conclusion of the EGM until the expiration of the current session of the Board (as specified). Issuer Company Name Meeting Date CUSIP Ticker HC INTERNATIONAL INC 4/30/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the audited financial statements and the reports of the Directors and Auditors of the Company and its subsidiaries for the YE 31 DEC 2009 Issuer For For 3. Re-appoint the Auditors and authorize the Board of Directors to fix their remuneration Issuer For For 2.a Re-elect Mr. Guo Fansheng as an Executive Director Issuer For For 2.b Re-elect Mr. Zhang Ke as an independent Non-Executive Director Issuer For For 2.c Authorize the Board of Directors to fix the remuneration of the Directors Issuer Against For 4.a Authorize the Directors, subject to the requirements of therules governing the listing of securities on the Growth Enterprise Market of The Stock Exchange of Hong Kong Limited the GEM Listing Rules, to allot, issue and deal with additional shares or securities convertible into shares in the capital of the Company and to make or grant offers, agreements and options including but not limited to warrants, bonds, debentures and other Issuer securities convertible into shares of the Company during the relevant period as specified; and authorize the Directors to make or grant offers, agreements and options including but not limited to warrants, bonds, debentures and other securities convertible into shares of the Company during the relevant period as specified which would or might require the exercise of CONTD CONTD such power during or after the end of the relevant period as specified; the aggregate nominal amount of share capital allotted, issued or dealt with or agreed conditionally or unconditionally to be allotted, issued or dealt with whether pursuant to the exercise of options or otherwise by the Directors of the Company pursuant to the approval in paragraph i of this resolution, otherwise than pursuant to: a Rights Issue as specified; b the exercise of any option under any share option scheme or similar arrangement of the Company for the time being adopted for the grant or issue to officers and/or employees of the Company and/or any of its subsidiaries of shares or rights to acquire shares of the Company; or c any scrip dividend or similar arrangement providing for the allotment of shares in lieu CONTD CONTD of the whole or part of a dividend on shares of the Company in accordance with the Articles of Association of the Company in force from time to time; or d the exercise of rights of subscription or conversion under the terms of any warrants issued by the Company or any securities which are convertible into shares; or e a specific authority granted by the shareholders of the Company in General Meeting shall not exceed 20% of the aggregate nominal amount of the share capital of the Company in issue as at the date of passing this resolution shall be limited accordingly; Authority expires the earliest of the conclusion of the next AGM of the Company or the period within which the next AGM of the Company is required by the Articles of Association of the Company or any applicable laws to be held For For 4.b Authorize the Directors of the Company to repurchase its shares in the capital of the Company on The Stock Exchange of Hong Kong Limited the Stock Exchange or any other stock exchange during the relevant period as specified on which the shares of the Company may be listed and which are recognized for this purpose by the Securities and Futures Commission of Hong Kong and the Stock Exchange, in accordance with all applicable laws and/or the requirements of the Stock Exchange or of any other stock exchange and the Hong Kong Code on share repurchases; the aggregate nominal amount of shares of the Company to be repurchased by the Company pursuant to COND CONTD shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company as at the date of passing this resolution Authority expires the earliest of the conclusion of the next AGM of the Company or there period within which the next AGM of the Company is required by the Articles of Association of the Company, or any applicable laws to be held Against For 4.c Approve conditional upon Resolutions 4 A and 4 B, the general mandate granted to the Directors of the Company to exercise the powers of the Company to allot, issue and deal with additional shares pursuant to the Resolution 4 A be and is hereby extended by the addition to the aggregate nominal amount of the share capital of the Company which may be allotted or agreed conditionally or unconditionally to be allotted and issued by the Directors of the Company CONTD Issuer CONTD pursuant to such general mandate of an amount representing the aggregate nominal amount of the share capital of the Company repurchased by the Company under the authority granted to the directors of the Company pursuant to the Resolution of 4 B, provided that such an amount shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company as at the date of passing this Resolution N/A None 5. Transact any other business None Company Name Meeting Date CUSIP Ticker HUA HAN BIO-PHARMACEUTICAL HOLDINGS LTD. 12/18/09 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1. Receive and adopt the audited consolidated statements and the reports of the Directors of the Company and the Auditors of the Company for the YE 30 JUN 2009 Issuer For For 2. Declare a final dividend of HK 2.8 cents per share of HKD 0.10 each in the Company for the YE 30 JUN 2009 Issuer For For 3.A Re-elect Mr. Zhang Peter Y. as a Director Issuer For For 3.B Re-elect Professor Kung Hsiang Fu as a Director. Issuer For For 3.C Authorize the Board of Directors to fix the Directors' remuneration Issuer For For 4. Re-appoint the Company's Auditors and authorize the Board of Directors of the Company to fix their remuneration Issuer Against For 5. Authorize the Directors of the Company, pursuant to the Rules Governing the Listing of Securities on The Stock Exchange of Hong Kong Limited (Listing Rules) to allot, issue or otherwise deal with unissued shares in the capital of the Company and to make or grant offers, agreements and options, including warrants to subscribe for shares of the Company during and after the relevant period, not exceeding the aggregate of 20% of the aggregate nominal amount of the share capital of the Company and the aggregate nominal amount of any share capital of the Company purchased by the Company (up to a maximum equivalent to 10% Issuer of the aggregate nominal amount of the issued share capital of the Company), otherwise than pursuant to : i) a rights issue; or ii) the exercise of any options granted under all Share Option Schemes of the Company adopted from time to time in accordancewith the Listing Rules; iii) any scrip dividend or similar arrangement providing for the allotment and issue of shares in lieu of the whole or part of a dividend on shares in the Company in accordance with the Articles of Association of CONTD CONTD the Company in force from time to time; or iv) any issues of shares of the Company upon the exercise of rights of subscription or conversion under the terms of any warrants of the Company or convertible securities; (Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM is required by the Articles of Association of the Company or any other applicable law of the Cayman Islands to be held) For For 6. Authorize the Directors of the Company to purchase shares of the Company during the relevant period, on The Stock Exchange of Hong Kong Limited (Stock Exchange) or any other stock exchange on which the shares may be listed and recognized by the Securities and Futures Commission of the Hong Kong Code and the Stock Exchange, the Companies Law, Chapter 22 (Law 3 of 1961, as consolidated and revised) Issuer of the Cayman Islands and all other applicable laws in this regard, not exceeding 10% of the aggregate nominal amount of the issued share capital of the Company; (Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM is required by the Articles of Association of the Company or any other applicable law of the Cayman Islands to be held) For For 7. Approve, conditional on the passing of Resolutions 5 and 6, to extend the general mandate granted to the Directors of the Company pursuant to Resolution 5 by addition to the aggregate nominal amount of the shares which may be allotted by the Directors of the Company pursuant to or in accordance with such general mandate of an amount representing the aggregate nominal amount of the share capital of the Company purchased by the Company pursuant to or in accordance with the authority granted under Resolution 6. Issuer For For 8. Approve, subject to and conditional upon the Listing Committee of the Stock Exchange granting the listing of, and permission to deal in, such number of shares of the Company, which may fall to be allotted and issued pursuant to the exercise of the options which may be granted under the Share Option Scheme adopted by the Company on 25 NOV 2002 (Share Option Scheme), representing the 10% mandate under the Share Option Scheme (Refreshed Scheme Mandate) provided that the total number of shares of the Share Options Schemes of the Company under the limit as Issuer refreshed herby shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company as at the day on which this resolution is passed (options previously granted under the Share Option Scheme and any other share option schemes of the Company (including options outstanding, cancelled, lapsed or exercised in accordance with the terms of the Share Option Scheme or any other Share Option Schemes of the Company) shall not be counted for the purpose of calculating the Refreshed Scheme Mandate); and authorize the Directors of CONTD CONTD the Company or a duly authorized Committee (i) at their absolute discretion grant options to subscribe for shares of the Company within the Refreshed Scheme Mandate in accordance with the rules of the Share Option Scheme, and (ii) to allot, issue and deal with Shares pursuant to the exercise of options granted under the Share Option Scheme within the Refreshed Scheme Mandate. Company Name Meeting Date CUSIP Ticker HUADIAN POWER INTERNATIONAL CORPORATION 12/22/09 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1. Approve the Framework Agreement on the continuing connected transactions (for 2010) between Honing Power International Inc. and China Honing Group, the continuing connected transactions as contemplated thereby and the transaction caps thereof. Issuer For For 2. Approve the Capital Contribution Agreement among Honing Power International Inc., China Honing Group and HIPDC, and the transaction as contemplated thereby. Issuer Company Name Meeting Date CUSIP Ticker HUADIAN POWER INTERNATIONAL CORPORATION 6/8/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the report of the Board for the YE 31 DEC 2009 Issuer For For 2. Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2009 Issuer For For 3. Approve the proposed profit distribution proposal of the Company for the YE 31 DEC 2009 Issuer For For 4. Approve the audited financial statements of the Company for the YE 31 DEC 2009 Issuer For For 5. Re-appointment of KPMG and KPMG Huazhen as the International and domestic Auditors of the Company, for the year ending 31 DEC 2010, and authorize the Board to determine their remuneration Issuer For For 6. Approve the report of the Independent Non-Executive Directors of the YE 31 DEC 2009 Issuer For For 7. Approve the resolution in relation to the provision of project loan guarantee to the subsidiaries of the Company Issuer For For S.8.A Approve the issuance of Interbank Debt Financing Instruments by the Company: Issuance of short-term debentures Issuer For For S.8.B Approve the issuance of Interbank Debt Financing Instruments by the Company: issuance of medium-term notes Issuer Against For S.9 Approve the resolution in relation to the granting of general mandate Company Name Meeting Date CUSIP Ticker HUANENG PWR INTL INC 3/16/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For S.1.1 Approve the Class of shares and nominal value per share, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S.1.2 Approve the Method of issuance, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S.1.3 Approve the Target subscribers, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S.1.4 Approve the Method of subscription, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S.1.5 Approve the Number of shares to be issued, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S.1.6 Approve the Price determinate date, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S.1.7 Approve the Subscription price, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S.1.8 Approve the Adjustment to the number of shares to be issued and the subscription price, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S.1.9 Approve the Lock-up periods, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S1.10 Approve the Listing of shares, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S1.11 Approve the Use of proceeds, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S1.12 Approve the Arrangement regarding the accumulated undistributed earnings, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S1.13 Approve the relationship between the New A Share Issue and the New H Share Issue, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S1.14 Approve the Validity period of these resolutions, in relation to the New A Share Issue and the New H Share Issue by the Company Issuer For For S.2 Approve the signing of the Subscription Agreements with designated investors Issuer Company Name Meeting Date CUSIP Ticker HUANENG PWR INTL INC 3/15/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For S.1.1 Approve, in relation to the New H Share Issue by the Company, the Class of shares and nominal value per share Issuer For For S.1.2 Approve, in relation to the New H Share Issue by the Company, the method of issuance Issuer For For S.1.3 Approve, in relation to the New H Share Issue by the Company, the target subscribers Issuer For For S.1.4 Approve, in relation to the New H Share Issue by the Company, the method of subscription Issuer For For S.1.5 Approve, in relation to the New H Share Issue by the Company, the number of shares to be issued Issuer For For S.1.6 Approve, in relation to the New H Share Issue by the Company, the price determinate date Issuer For For S.1.7 Approve, in relation to the New H Share Issue by the Company, the subscription price Issuer For For S.1.8 Approve, in relation to the New H Share Issue by the Company, the adjustment to the number of shares to be issued and the subscription price Issuer For For S.1.9 Approve, in relation to the New H Share Issue by the Company, the lock-up period(s) Issuer For For S1.10 Approve, in relation to the New H Share Issue by the Company, the listing of shares Issuer For For S1.11 Approve, in relation to the New H Share Issue by the Company, the use of proceeds Issuer For For S1.12 Approve, in relation to the New H Share Issue by the Company, the arrangement regarding the accumulated undistributed earnings Issuer For For S1.13 Approve, in relation to the New A Share Issue and the New H Share Issue by the Company, the relationship between the New A Share Issue and the New H Share Issue Issuer For For S1.14 Approve, in relation to the New H Share Issue by the Company, the validity period of these resolutions Issuer For For S.2 Approve the resolution regarding the signing of the Subscription Agreements with designated investors Issuer For For 3. Approve the resolution that the Company meets with the conditions for the New A Share Issue Issuer For For 4. Approve the resolution regarding the Company's feasibility report on the use of proceeds from the New A Share Issue Issuer For For 5. Approve the resolution regarding the Company's report on the use of proceeds from previous fund raising Issuer For For s.6 Approve the resolution regarding amendments to the Articles of Association consequential to the New Issue Issuer For For S.7 Approve the resolution regarding the general authorization from the general meeting to the Board of Directors to process all related matters incidental to the New A Share Issue and the New H Share Issue Issuer Company Name Meeting Date CUSIP Ticker HUANENG PWR INTL INC 6/22/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the working report from the Board of Directors of the Company for year 2009 Issuer For For 2. Approve the working report from the Supervisory Committee of the Company for year 2009 Issuer For For 3. Approve the audited financial statements of the Company for year 2009 Issuer For For 4. Approve the profit distribution plan of the Company for year 2009 Issuer For For 5. Approve the proposal regarding the appointment of the Company's Auditors for year 2010 Issuer For For S.6 Approve the proposal regarding the issue of short-term debentures by the Company Issuer Company Name Meeting Date CUSIP Ticker INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED 11/27/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For S.1 Approve that a voluntary tender offer ("Voluntary Tender Offer") to be made by Industrial & Commercial Bank of China (the "Bank") for all the outstanding ordinary shares (and, if applicable, preference shall (including 306,264,561 ordinary shares of ACL BANK Public Company Limited which agreed to sell to the bank) at an offer price of 11.5 Baht per share and authorize the Board and things which are desirable or necessary in order to implement the Voluntary Tender to the Board in this paragraph (i) can be Issuer further delegated by the Board to Senior Mar pursue delisting of the shares of ACL BANK Public Company Limited from the Stock following completion of the Voluntary Tender Offer, a subsequent voluntary tender offer of outstanding shares of ACL BANK Public Company Limited at an offer price to be determined and the Bank and authorize the Board to do all such acts and things which are desirable or tender offer for delisting, provided that the authorization granted to the Board in the Board to Senior Management of the Bank For For 2. Appoint Sir Malcolm Christopher McCarthy as an Independent Non-Executive Director of the Board. Issuer For For 3. Appoint Mr. Kenneth Patrick Chung as an Independent Non-Executive Director of the Board. Issuer Company Name Meeting Date CUSIP Ticker INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED 4/8/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Appointment of Ms. Wang Lily as an Executive Director of the bank Issuer For For 2. Approve the fixed assets investment budget of the bank for 2010 Issuer Company Name Meeting Date CUSIP Ticker INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED 5/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the 2009 work report of the Board of Directors of the Bank Issuer For For 2. Approve the 2009 work report of the Board of Supervisors of the Bank Issuer For For 3. Approve the Bank' 2009 audited accounts Issuer For For 4. Approve the Bank' 2009 Profit Distribution Plan Issuer For For 5. Re-appoint Ernst & Young and Ernst & Young Hua Ming as the Auditors of the Bank for 2010 for the term from the passing of this resolution until the conclusion of the next AGM and to fix the aggregate audit fees for 2010 at RMB 159.60 million Issuer For For 6. Approve the Capital Management Plan of the Industrial and Commercial Bank of China Limited for Years 2010 to 2012 as set out in Appendix 1 to the circular of the Bank dated 02 APR 2010 Issuer Against For S.7 Approve the proposal in respect of general mandate to issue H Shares and A Shares convertible corporate bonds as set out in the circular of the Bank dated 02 APR 2010 Issuer Against For S8.1 Approve the types of securities to be used, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.2 Approve the issue size, in respect of the proposed issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.3 Approve the nominal value and issue price in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.4 Approve the term, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.5 Approve the interest rate, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.6 Approve the timing and method of interest payment in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.7 Approve the conversion period, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.8 Approve the method for determining the number of shares for conversion, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.9 Approve the determination and adjustment of CB conversion price, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.10 Approve the downward adjustment to CB conversion price, in respect of the proposed public issuance and listing of the A Share convertible corporate bond as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.11 Approve the terms of redemption, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.12 Approve the terms of sale back, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.13 Approve the dividend rights of the year of conversion, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.14 Approve the method of issue and target investors,in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.15 Approve the subscription arrangement for the existing holders of A Shares,in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.16 Approve CB holders and CB holders' meetings,in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.17 Approve the use of proceeds from the issuance of the convertible bonds, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.18 Approve the special provisions in relation to supplementary capital, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.19 Approve the security, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.20 Approve the matters relating to authorization in connection with the issuances of the convertible bonds, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For S8.21 Approve the matters relating to authorization in connection with the issuance of the convertible bonds, in respect of the proposed public issuance and listing of the A Share convertible corporate bonds as set out in Appendix 2 to the circular of the Bank dated 02 APR 2010 and the implementation of these resolutions subject to approvals of relevant applications having been granted by the relevant governmental authorities in the People's Republic of China Issuer Against For 9. Approve the Feasibility Analysis report on Use of Proceeds from the Public Issuance of A Share Convertible Corporate Bonds as set out in Appendix 3 to the Circular of the Bank dated 02 APR 2010 Issuer For For 10. Approve the report on Utilization of Proceeds from Previous Issuances as set out in Appendix 4 to the circular of the Bank dated 02 APR 2010 Issuer Company Name Meeting Date CUSIP Ticker JOLIMARK HOLDINGS LTD 5/17/10 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1. Receive and adopt the audited consolidated financial statements and the reports of the Directors and Auditors for the YE 31 DEC 2009 Issuer For For 2.A Re-elect Mr. Ou Guo Liang as an Executive Director Issuer For For 2.B Re-elect Mr. Lai Ming, Joseph as an Independent Non-Executive Director Issuer For For 3. Authorize the Board of Directors to fix the remuneration of the Director Issuer For For 4. Re-appoint PricewaterhouseCoppers as the Auditors and to authorize the Board of Directors to fix their remuneration Issuer For For 5. Declare the final and special dividend for the YE 31 DEC 2009 out of share premium Issuer Against For 6.A Grant the general mandate to the Directors to issue new Shares Issuer For For 6.B Grant the general mandate to the Directors to repurchase Shares Issuer Against For 6.C Approve to extend the general mandate to issue new Shares of the Company by adding the number of the Shares repurchased Issuer Company Name Meeting Date CUSIP Ticker JIANGXI COPPER CO LTD. 6/17/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the report of the Board of Directors of the Company for the year of 2009 Issuer For For 2. Approve the report of the Supervisory Committee of the Company for the year of 2009 Issuer For For 3. Approve the audited financial statements and the auditors' reports for the year of 2009 Issuer For For 4.Approve the proposal for distribution of profit of the Company for the year of 2009 Issuer For For 5. Appoint Ernst & Young Hua Ming and Ernst & Young as the Company's domestic and International Auditors for the year of 2010 and to authorize the Board of Directors of the Company to determine their remunerations and any one Executive Director of the Company to enter into the service agreement and any other related documents with Ernst & Young Hua Ming and Ernst & Young Issuer Against For S.6 Authorize the Directors of the Company to issue new H shares of not more than 20% of the total H Shares in issue as at the date of the AGM Issuer Company Name Meeting Date CUSIP Ticker KWANG SUNG ELECTRONICS H.K. CO. LTD 5/26/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the Audited financial statements, the Directors' report and the Auditor's report for the YE 31 DEC 2009 Issuer For For 2.a Re-elect Mr. Lee Kyu Young as a Director Issuer For For 2.b Re-elect Mr. Kim Chan Su as a Director Issuer For For 3. Authorize the Board of Directors to fix the Directors' remuneration Issuer For For 4. Re-appoint Shinewing HK CPA limited as the Auditors and authorize the Directors to fix their remuneration Issuer For For 5.i Authorize the Directors, to repurchase the shares of the Company, not exceeding 10% of the issued share capital of the Company as at the date of passing this resolution Issuer Against For 5.ii Authorize the Directors, to allot, issue and deal with any unissued shares of the Company, not exceeding 20% of the issued share capital of the Company as at the date of passing this resolution Issuer Against For 5.iii Approve, conditional upon the passing of Resolutions 5(i) and 5(ii), to extend the general mandate granted to the Directors under Resolution 5(ii), not exceeding the aggregate nominal amount of the shares repurchased under the resolution mandate Issuer Company Name Meeting Date CUSIP Ticker MINDRAY MEDICAL INT'L LTD. 12/15/09 MR Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. RE-ELECTION OF MR. XU HANG AS A DIRECTOR OF THE COMPANY. Issuer For For 2. RE-ELECTION OF MR. CHEN QINGTAI AS A DIRECTOR OF THE COMPANY. Issuer For For 3. RE-ELECTION OF MR. RONALD EDE AS A DIRECTOR OF THE COMPANY. Issuer For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008. Issuer For For 5.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. Issuer Against For 6. INCREASE BY 6,000,'S 2,000,000 Issuer Company Name Meeting Date CUSIP Ticker PETROCHINA CO LTD 5/20/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the report of the Board of Directors of the Company for the year 2009 Issuer For For 2. Receive the report of the Supervisory Committee of the Company for the year 2009 Issuer For For 3. Approve the Audited Financial Statements of the Company for the year 2009 Issuer For For 4. Approve the declaration and payment of the final dividends for the YE 31 DEC 2009 in the amount and in the manner recommended by the Board of Directors Issuer For For 5. Authorize the Board of Directors to determine the distribution of interim dividends for the year 2010 Issuer For For 6. Approve the continuation of appointment of PricewaterhouseCoopers, Certified Public Accountants, as the International Auditors of the Company and PricewaterhouseCoopers Zhong Tian CPAs Company Limited, Certified Public Accountants, as the Domestic Auditors of the Company, for the 2010 and authorize the Board of Directors to fix their remuneration Issuer For For 7. Approve the transactions as contemplated in the Subscription Agreement entered into between the Company, China Petroleum Finance Co., Ltd and China National Petroleum Corporation dated 25 MAR 2010 Issuer Against For S.8 Authorize the Board of Directors, granted an unconditional general mandate to separately or concurrently issue, allot and deal with additional domestic shares and overseas listed foreign shares of the Company in accordance with the status quo of the market, including to decide on the class and number of shares to be issued; the pricing mechanism and/or the issue price (or the range of issue price); the opening and closing date and time of such issue; the class and number of shares to be issued and allotted to current shareholders of the Company; and/or make any proposals, enter into any agreements or grant any share options or conversion rights which may involve the exercise of the power mentioned above; the number of the domestic shares and overseas listed foreign shares issued and allotted or agreed conditionally to be issued and allotted whether or CONTD CONTD not by way of the exercise share options, conversion rights or by any other means in accordance with (a) above shall not exceed 20% of each of the existing domestic shares and overseas listed foreign shares of the Company in issue as at the date of this resolution; (c) the Board of Directors may make any proposals, enter into any agreements or grant any share options or conversion rights which may invoke the exercise, after the expiry of the relevant period of this mandate, of the power mentioned above; Authority expire after the 12 month period following the passing of this resolution; and to make such amendments to the Articles of Association of the Company as it thinks fit so as to reflect the increased registered share capital and the new capital structure of the Company by reference to the manner of the allotment and issuance, class and number of shares of the Company allotted and issued, as well as the capital CONTD CONTD of the Company alter such allotment and issuance; and to execute and do or procure to be executed and done, all such documents, deeds and things as it may consider necessary in connection with the issue of such shares so long as the same does not contravene and laws, rules, regulations or listing rules of the stock exchange on which the shares of the Company are listed, and the Articles of Association of the Company; in order to facilitate the issuance of shares in accordance with this resolution in a timely manner, to establish a special committee of the Board of Directors comprising Jiang Jiemin, Zhou Jiping and Wang Guoliang and to authorize such committee to exercise all such power granted to the Board of Directors to execute and do all such documents, deeds and things as it may consider necessary in connection with the issue of such shares contingent on the passing of sub paragraphs (a) to (f) of this resolution an CONTD CONTD the relevant period of this mandate; the Board of Directors and the special committee of the Board of Directors will only exercise its respective power under such mandate in accordance with the Company Law of the PRC, the Securities Law of the PRC, regulations or the listing rules of the stock exchange on which the Shares of the Company are listed as amended from time to time and only if all necessary approvals from the China Securities Regulatory Commission and/or other relevant PRC government authorities are obtained and the special committee of the Board of Directors will only exercise its power under such mandate in accordance with the power granted by the shareholders at the AGM to the Board of Directors Company Name Meeting Date CUSIP Ticker PING AN INSURANCE (GROUP) COMPANY OF CHINA LTD. 8/7/09 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director Against For S.1 Authorize the Directors of the Company : subject to the satisfaction or waiver (where appropriate) of the conditions set out in the Share Purchase Agreement (as defined in the circular of the Company dated 23 JUN 2009 (the "Circular") and the Listing Committee of The Stock Exchange of Hong Kong Limited granting the approval for the listing of, and permission to deal in, the Consideration Shares, to: (a) allot and issue the Consideration Shares (as defined in the Circular) in accordance with the terms and conditions of the Share Purchase Agreement; and (b) do all acts Issuer acts and things in connection with the allotment and issue of the Consideration Shares; and to make amendments to the Articles of Association of the Company as they think fit as a result of the allotment and issuance of the Consideration Shares as provided in this resolution, which include: (a) amendments to Article 21 (regarding details of the approval and the number of issued shares) and Article 24 (regarding the registered capital of the Company) of the Articles of Association of the Company; CONTD CONTD and (b) amendments to corresponding Articles in the Articles of Association of the Company to reflect the actual situation after the completion of the issuance of Consideration Shares. Company Name Meeting Date CUSIP Ticker PING AN INSURANCE (GROUP) COMPANY OF CHINA LTD. 8/7/09 Vote MRV Proposal Proposed by Issuer or Security Holder Against N/A S.1 Authorize the Directors of the Company, subject to the satisfaction or waiver (where appropriate) of the conditions as specified in the Share Purchase Agreement and the Listing Committee of The Stock Exchange of Hong Kong Limited granting, approval for the listing of, and permission to deal in, the Consideration Shares, to: a) allot and issue the Consideration Shares as specified, in accordance with the terms and conditions of the Share Purchase Agreement; and b) do all acts and things in connection with the allotment and issue of the Consideration Shares; and to make amendments to the Articles of Association of the Company as they think fit Issuer as a result of the allotment and issuance of the Consideration Shares in this resolution, which include: a) amendments to Article 21 (regarding details of the approval and the number of issued shares) and Article 24 (regarding the registered capital of the Company) of the Articles of Association of the Company; and amendments to corresponding articles in the Articles of Association of the Company to reflect the actual situation after the completion of the issuance of Consideration Shares. Company Name Meeting Date CUSIP Ticker PING AN INSURANCE (GROUP) COMPANY OF CHINA LTD. 12/18/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the Bank deposits arrangements between the Company and its subsidiaries and The Hong Kong and Shanghai Banking Corporation Limited as referred to in the announcement (the "Announcement") of the Company published on 27 OCT 2009 on the website of The Stock Exchange of Hong Kong Limited (http://www.hkexnews.hk) and the Company's website (http://www.pingan.com) and dispatched to the Shareholders of the Company together with this notice and the proposed annual cap for the said Bank deposits arrangements in the amount of USD 1,500 million on any given day for each of the 3 years ending 31 DEC 2012; and authorize the Board of Directors of the Company to do all such acts and things and execute such documents and take all steps which in its opinion be necessary, desirable or expedient in relation to the said bank deposits arrangements. Issuer For For 2. Approve the Bank deposits arrangements between the Company and its subsidiaries and Industrial and Commercial Bank of China Limited and Industrial and Commercial Bank of China (Asia) Limited as referred to in the Announcement and the proposed annual cap for the said bank deposits arrangements in the amount of RMB 43,200 million on any given day for each of the 3 years ending in 31 DEC 2012; and authorize the Board of Directors of the Company to do all such acts and things and execute such documents and take all steps which in its opinion may be necessary, desirable or expedient in relation to the said bank deposits arrangement. Issuer For For 3. Approve the Bank deposits arrangements between the Company and its subsidiaries and Bank of Communications Co., Ltd. As referred to in the announcement published on 27 OCT 2009 on the website of the Shanghai Stock Exchange (http://www.sse.cm.cn) and the Company's website (http://www.pingan.com) and the proposed annual cap for the said bank deposits arrangements in the amount of RMB 39,000 million on any given day for each of the 2 years ending 31 DEC 2012; and authorize the Board of Directors of the Company to do all such acts and things and execute such documents and take all steps which in its opinion may be necessary, desirable or expedient in relation to the said bank deposits arrangements. Issuer For For 4. Approve the Company's policy on the appointment of Auditors as referred to in the announcement published on 27 OCT 2009 on the website of the Shanghai Stock Exchange (http://www.sse.com.cn) and the Company's website (http://www.pingan.com). Issuer For For 5. Approve the appointment of Mr. Guo Limin as a Non-Executive Director of the Company as referred to in the Announcement. Issuer Company Name Meeting Date CUSIP Ticker PING AN INSURANCE (GROUP) COMPANY OF CHINA LTD. 6/29/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the report of the Board of Directors of the Company for the YE 31 DEC 2009 Issuer For For 2. Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2009 Issuer For For 3. Approve the annual report of the Company and its summary for the YE 31 DEC 2009 Issuer For For 4. Approve the report of the Auditors and audited financial statements of the Company for the YE 31 DEC 2009 Issuer For For 5. Approve the profit distribution plan and the recommendation for the final dividend for the YE 31 DEC 2009 Issuer For For 6. Re-appointment of Ernst & Young Hua Ming as the PRC Auditors and Ernst & Young as the international Auditors of the Company to hold office until the conclusion of the next AGM and to authorize the Board of Directors to fix their remuneration Issuer For For 7. Appointment of Mr. David Fried as a Non-executive Director of the Company Issuer Against For S.8 Amend the Articles of Association of the Company, and to authorize the Board of Directors to make further amendments to the Articles of Association of the Company that it considers necessary, appropriate or expedient in accordance with the applicable laws and regulations, and the requirements of China Insurance Regulatory Commission and other relevant regulatory authorities Issuer Against For S.9 Approve to give a general mandate to the Board of Directors to issue, allot and deal with additional H shares not exceeding 20% of the H shares of the Company in issue and authorize the Board of Directors to make corresponding statements to the Articles of Association as it thinks fit so as to reflect the new capital structure upon the allotment of issuance of shares Issuer None None To consider and review the Performance Report of the Directors for the Year 2009 of the Company None None None To consider and review the "Report on Connected Transactions and Implementation of Management System of Connected Transactions for 2009 None Against For 10. Approve the holders of the 299,088,758 H shares of the Company which were newly issued on 06 MAY 2010 are entitled to receive the final dividend for the YE 31 DEC 2009, if any as the other shareholders of the Company are entitled to Issuer Against For S.11 Approve the proposed further amendments to the Articles of Association of the Company as set out in Appendix I to the supplemental circular to be dispatched to shareholders of the Company on 11 MAY 2010; and authorize the Chairman of the Board of Directors or a person authorized by him to make appropriate amendments to the Articles of Associationwhenever necessary in the process of submitting the same for approval, as required from time to time by the relevant regulatory authorities administration of industry and commerce as well as the stock exchanges Issuer Company Name Meeting Date CUSIP Ticker SHANDONG WEIGAO GROUP MEDICAL POLYMER CO LTD 5/10/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the audited consolidated financial statements of the Group including the Company and its subsidiaries for the YE 31 DEC 2009 Issuer For For 2. Approve the report of the Board of Directors of the Company the Board for the year 31 DEC 2009 Issuer For For 3. Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2009 Issuer For For 4. Approve the Profit Distribution Plan for the YE 31 DEC 2009 and the Final Distribution Plan Company for the YE 31 DEC 2009 and authorize the Board for the distribution of the final dividends to the shareholders of the Company for the YE 31 DEC 2009 Issuer For For 5 Re-appoint Deloitte Distribution Plan for the YE 31 DEC 2009 and authorize the Board to determine his remuneration Issuer For For 6.i Re-elect Mr. Chen Xue Li as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.ii Re-elect Ms. Zhou Shu Hua as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.iii Re-elect Mr. Zhang Hua Wei as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.iv Re-elect Mr. Wang Yi as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.v Re-elect Mr. Miao Yan Guo as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.vi Re-elect Mr. Wang Zhi Fan as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.vii Re-elect Mr. Wu Chuan Ming as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.viii Re-elect Mr. Shi Huan as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.ix Re-elect Mr. Luan Jian Ping as an Independent Non-Executive Director of the Company for another term of 3 years Issuer For For 6.x Re-elect Mr. Li Jia Miao as an Independent Non-Executive Director of the Company for another term of 3 years Issuer For For 7.i Re-elect Mr. Bi Dong Mei as a Supervisor of the Company for another term of 3 years Issuer For For 7.ii Re-elect Mr. Miao Hai Sheng as a Supervisor of the Company for another term of 3 years Issuer For For 8. Authorize the Board to approve the remuneration of the Directors and supervisors of the Company for the YE 31 DEC 2010 Issuer Against For S.9 Authorize the Directors of the Company, a subject to Paragraph c, d and e below to allot, issue and deal with non-listed Shares and/or H Shares severally or jointly b the approval in Paragraph a above shall authorize the Board the Relevant Period to make or grant offers, agreements and options which would or might require the exercise of Issuer such powers during and after the end of the Relevant Period; c the aggregate nominal amount of non-listed Shares allotted and issued or agreed to be allotted and issued whether pursuant to an option or otherwise by the Board of Directors to Paragraphs a and b above, otherwise CONTD CONT than pursuant to i rights issue in Paragraph f; ii upon the exercise of rights of conversion under the terms of any securities which are convertible into Shares; iii upon the exercise of rights of subscription under the terms of any warrants issued by the Company; or iv any Scrip Dividend Plan of other similar arrangement in lieu of the whole or part of a dividend on Shares allotted pursuant to the Company's Articles of Association, shall not exceed 20% of the aggregate nominal amount of the non-listed Shares in issue on the date of passing this resolution; d the aggregate nominal amount of H Shares allotted and issued or agreed to be allotted and issued whether pursuant to an option or otherwise by the Board of Directors pursuant to Paragraphs a and b above, CONTD CONTD otherwise than pursuant to I rights issue as defined in Paragraph f; ii upon the exercise of rights of conversion under the terms of any securities which are convertible into Shares; iii upon the exercise of rights of subscription under the terms of any warrants issued by the Company; or iv any Scrip Dividend Plan of other similar arrangement in lieu of the whole or part of a dividend on Shares allotted pursuant to the Company's Articles of Association, shall not exceed 20% of the aggregate nominal amount of the H Shares in issue on the date of passing this resolution; e the approval referred to in Paragraph a above is conditional upon the Company obtaining the approval from China Securities Regulatory Commission; Authority expires the earlier of the conclusion of the next AGMor the expiration of the period within the 12 month period after then passing of this resolution. CONTD CONTD authorize the Board to, at its discretion, make any amendment of the Articles of Association of the Company where necessary, so as to increase the registered capital of the Company, and to reflect the new capital structure upon the granting of approval for the allotment or issue of the shares in the Company pursuant to paragraph (a) above Company Name Meeting Date CUSIP Ticker SHIMAO PROPERTY HOLDINGS LIMITED 5/31/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and adopt the audited consolidated financial statements together with the reports of the Directors and the Auditor of the Company for the YE 31 DEC 2009 Issuer For For 2. Declare the final dividend for the YE 31 DEC 2009 Issuer For For 3.I Re-elect Mr. Sai Fei as an Executive Director of the Company Issuer For For 3.II Re-elect Mr. Hui Wing Mau as an Executive Director of the Company Issuer For For 3.III Re-elect Mr. Ip Wai Shing, Andy as an Executive Director of the Company Issuer For For 3.IV Re-elect Mr. Lu Hong Bing as an Independent Non-Executive Director of the Company Issuer For 3.V Authorize the Board of Directors to fix the remuneration of Directors Issuer For For 4. Re-appoint PricewaterhouseCoopers at the Auditor of the Company and authorize the Board of Directors of the Company to fix their remuneration Issuer Against For 5. Authorize the Board of Directors of the Company to issue shares in the Company Issuer For For 6. Authorize the Directors of the Company to repurchase shares in the Company Issuer Against For 7. Approve to extend the general mandate granted to the Directors of the Company to issue shares by adding the number of shares repurchased Issuer Company Name Meeting Date CUSIP Ticker SINOFERT HLDGS LTD 3/18/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Ratify and approve the MOUs as specified and the execution thereof and implementation of all transactions there under; the proposed maximum aggregate annual values of the transactions under the MOUs as specified; and authorize the Directors of the Company to sign, execute, perfect and deliver all such documents and do all such deeds, acts, matters and things as they may in their absolute discretion consider necessary or desirable for the purpose of or in connection with the implementation of the MOUs Issuer and all transactions and other matters contemplated there under or ancillary thereto, to waive compliance from and/or agree to any amendment or supplement to any of the provisions of the MOUs which in their opinion is not of a material nature and to effect or implement any other matters referred to in this resolution. For For 2. Ratify and approve the Sales Contract as specified and the execution thereof and implementation of all transactions there under; and authorize the Directors of the Company to sign, execute, perfect and deliver all such documents and do all such deeds, acts, matters and things as they may in their absolute discretion consider necessary or desirable for the purpose of or in connection with the implementation of the Sales Contract and all transactions and other matters contemplated there under or ancillary thereto, to waive compliance from and/or agree to any amendment or supplement to any of the provisions of the Sales Contract which in their opinion is not of a material nature and to effect or implement any other matters referred to in this resolution Issuer Company Name Meeting Date CUSIP Ticker SINOFERT HLDGS LTD, HAMILTON 6/9/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and adopt the audited financial statements of the Company and the reports of the Directors and the Auditors of the Company for the YE 31 DEC 2009 Issuer For For 2.a Re-elect Mr. Liu De Shu as a Non-Executive Director of the Company Issuer For For 2.b Re-elect Mr. Du Ke Ping as an Executive Director of the Company Issuer For For 2.c Re-elect Mr. Ko Ming Tung, Edward as an Independent Non-executive Director of the Company Issuer For For 2.d Re-elect Mr. Tang Tim Sek as an Independent Non-executive Director of the Company Issuer For For 3. Authorize the Board of Directors of the Company to fix the remuneration for all Directors Issuer For For 4. Re-appoint Deloitte Touche Tohmatsu as the Auditors of the Company and to authorize the Board of Directors of the Company to fix their remuneration Issuer Against For 5. Authorize the Directors a general mandate to allot, issue and deal with ordinary shares of the Company Issuer For For 6. Authorize the Directors a general mandate to repurchase ordinary shares of the Company Issuer Against For 7. Authorize the directors to allot, issue and deal with ordinary shares of the Company by the number of ordinary shares repurchased Issuer Against For S.8 Approve the proposed amendments to the bye-laws of the Company Issuer Company Name Meeting Date CUSIP Ticker TACK FAT GROUP INTERNATIONAL LTD., GEORGETOWN 10/6/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve to treat the AGM as an AGM of the Company, convened and held (out of time) pursuant to the Company's Articles of Association and to ratify the convening and holding of the AGM (out of time) Issuer For For 2. Receive and adopt the audited consolidated financial statements and the reports of Messrs Fox Hei Yu and Roderick John Sutton, the joint and several provisional liquidators of the Company (the "Provisional Liquidators") and the Auditors of the Company and its subsidiaries for the YE 31 MAR 2008 Issuer For For 3.I.A Re-elect Mr. Chan Chak Kai, Kenneth as a Director of the Company Issuer For For 3.I.B Re-elect James D. McMullen as a Director of the Company Issuer For For 3.II Authorize the Board of Directors of the Company (the "Board") or the Provisional Liquidators to fix the Directors' remuneration Issuer For For 4. Appoint Messrs. Hopkins CPA Limited as the Auditors of the Company and authorize the Board of the Provisional Liquidators to fix their remuneration. Issuer Company Name Meeting Date CUSIP Ticker 3SBIO INC. 10/12/09 88575Y105 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1ATO RE-ELECT DR. JING LOU AS DIRECTOR TO SERVE FOR HIS RESPECTIVE TERM OR UNTIL HIS SUCCESSOR IS ELECTED AND DULY QUALIFIED. Issuer For For 1BTO RE-ELECT MOUJIA QI AS DIRECTOR TO SERVE FOR HIS RESPECTIVE TERM OR UNTIL HIS SUCCESSOR IS ELECTED AND DULY QUALIFIED. Issuer For For 02TO RATIFY THE APPOINTMENT OF ERNST & YOUNG HUA MING (E&Y) AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF 3SBIO INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. Issuer Company Name Meeting Date CUSIP Ticker YANZHOU COAL MNG CO LTD 2/26/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Elect Mr. Li Weimin as a Director of the Company, whose appointment will Issuer Against For S.2 Amend the Rules of Procedures for the Board of Yanzhou Coal Mining Company Limited Issuer Against For S.3 Amend the Rules of Procedures for the Supervisory Committee of Yanzhou Coal Mining Company Limited Issuer Company Name Meeting Date CUSIP Ticker YANZHOU COAL MNG CO LTD 6/25/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the working report of the Board of Directors of the Company the "Board" for the YE 31 DEC 2009 Issuer For For 2. Approve the working report of the Supervisory Committee of the Company for the YE 31 DEC 2009 Issuer For For 3. Approve the audited financial statements for the Company as at and for the YE 31 DEC 2009 Issuer For For 4. Approve the proposed profit distribution plan of the Company for the YE 31 DEC 2009 and to authorize the Board to distribute an aggregate cash dividend of RMB 1,229.6 million tax inclusive, equivalent to RMB 0.25 tax inclusive per share to the shareholders of the Company Issuer For For 5. Approve the remuneration of the Directors and Supervisors of the Company for the YE 31 DEC 2010 Issuer For For 6. Re-appointment of Grant Thornton and Shine Wing Certified Public Accountants Ltd as the Company's International and PRC Auditors for the year 2010, respectively, until the conclusion of the next AGM and to determine their remuneration arrangements Issuer For For 7. Approve the purchase of liability insurance for the Directors, Supervisors and senior officers of the Company Issuer For For S.8 Approve the proposal regarding the expansion of the business scope of Yanzhou Coal Mining Company Limited and amendments to the Articles of Association of the Company Issuer Against For S.9 Authorize the Board to issue, allot and deal with additional H Shares in the share capital of the Company and to make or grant offers, agreements and options in respect thereof, subject to the following terms: i) such mandate shall not extend beyond the Relevant Period save that the Board may during the Relevant Period make or grant offers, agreements or options which might require the exercise of such powers after the end of the Relevant Period; ii) the number of shares allotted or agreed conditionally or unconditionally to be allotted whether pursuant to an option Issuer or otherwise by the Board shall not exceed 20% of the number of H Shares in issue as at the date of the this resolution; and iii) the Board will only exercise its power under such mandate in accordance with the Company Law of the PRC and the Rules Governing the Listing of Securities Regulatory Commission and/or other relevant PRC government authorities obtained; "H Shares" means the overseas-listed foreign invested shares in the share capital of the Company with a par value of RMB 1.00 each, and which are held and traded in Hong Kong dollars; AuthorityCONTD CONTD expires at the conclusion of the next AGM of the Company following the passing of this resolution or expiration of a 12 month period following the passing of this resolution or the date on which the authority set out in the is resolution is revoked or varied by a special resolution of the shareholders of the Company in a general meeting; authorize the Board, contingent on the Directors resolving to issue shares pursuant to this resolution, to approve, execute and dor or procure to be executed and done, all such documents, deeds and things as it may consider relevant in connection with the issue of such new shares including, but not limited to, determining the time and place of issue, making all necessary applications to the relevant authorities and entering into an underwriting CONTD CONTD agreement or any other agreement, to determine the use of proceeds and to make all necessary filings and registrations with the relevant PRC, Hong Kong and other authorities, and to make such amendments to the Articles of Association as it thinks fit so as to reflect the increase in registered capital of the Company and to reflect the new share capital structure of the Company under the intended allotment and issue of the shares of the Company pursuant to this resolution For For S.10 Authorize the Board of the Company, subject to this resolution, to repurchase the issued H shares of the Company on the Hong Kong Stock Exchange, subject to and in accordance with all applicable laws, rules and regulations and/or requirements of the governmental or regulatory body of securities in the PRC, the Hong Kong Stock Exchange or any other governmental or regulatory body be approved; the aggregate nominal value of H Shares of the Company authorized to be repurchased subject to the approval in this resolution during the Relevant Period shall not exceed 10% Issuer of the aggregate nominal value of the issued H Shares of the Company as at the date of the passing of this resolution; i) the passing of a special resolution with the same terms as the resolution set out in this paragraph except for this sub-paragraph (c) (i) at a class meeting for the holders of Domestic Shares of the Company to be held on 25 JUN 2010 or on such adjourned date as may be applicable; and the class meeting for the holders of H Shares to be held on 25 JUN 2010 or on such adjourned date as may be applicable for such CONTD CONTD purpose; ii) the approval of the relevant PRC regulatory authorities as may be required by laws, rules and regulations of the PRC being obtained by the Company if appropriate; and iii) the Company not being required by any of its creditors to repay or to provide guarantee in respect of any amount due to any of them or if the Company is so required by any of its creditors, the Company having, in its absolute discretion, repaid or provided guarantee in respect of such amount pursuant to the notification procedure set out in Articles of Association; subject to the approval of all relevant PRC regulatory authorities for the repurchase of such H Shares being granted, the Board be authorized to: i) amend the Articles of Association as it thinks fit so as to reduce the registered share capital of the Company and to reflect CONTD CONTD the capital structure of the Company upon the repurchase of H shares of the Company as contemplated in this resolution; and ii) file the amended Articles of Association with the relevant governmental authorities of the PRC; Authority expires at the conclusion of the next AGM or the expiration of a 12 month period following the passing of this special resolution or the date on which the authority set out in this special resolution is revoked or varied by a special resolution of the shareholders of the Company in any general meeting or by a special resolution of holders of H shares or holders of domestic shares of the Company at their respective class meetings Company Name Meeting Date CUSIP Ticker ZTE CORP 12/29/09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. APPROVE THE SPECIFIC SYSTEM FOR THE SELECTION AND APPOINTMENT OF ACCOUNTANTS' FIRMS OF ZTE CORPORATION, WITH A VIEW TO STANDARDIZING THE SELECTION AND APPOINTMENT OF ACCOUNTANTS' FIRM FOR THE AUDITING PERIODIC FINANCIAL STATEMENTS PREPARED IN ACCORDANCE WITH THE PRC ACCOUNTING STANDARDS FOR BUSINESS ENTERPRISES AND THE AUDITING OF SIGNIFICANT ASSET RESTRUCTURING, OFFERING GENUINE PROTECTION FOR SHAREHOLDERS' INTERESTS AND ENHANCING THE QUALITY OF FINANCIAL INFORMATION. Issuer For For 2. APPROVE THE 2010-2("ZTE KANGXUN") ON THE ONE HAND AND CONNECTED PARTIES SHENZHEN ZHONGXINGXIN TELECOMMUNICATIONS EQUIPMENT COMPANY, LIMITED, SHENZHEN ZHONGXING XINDI TELECOMMUNICATIONS EQUIPMENT COMPANY, Issuer LIMITED, SHENZHEN ZHONGXING XINYU FPC COMPANY, LIMITED AND ZHONGXING XINZHOU COMPLETE EQUIPMENT CO., LTD, ON THE OTHER, IN RELATION TO THE PURCHASE OF CASES, CABINETS, DISTRIBUTION FRAMES, FLEXIBLE PRINTED CIRCUIT BOARDS AND SHELTERS, WITH ESTIMATED MAXIMUM ACCUMULATED TRANSACTION AMOUNTS (EXCLUDING VAT) AS FOLLOWS: RMP 1,, RMB 1,, For For APPROVE THE PROVISION OF PERFORMANCE GUARANTEE FOR WHOLLY-OWNED SUBSIDIARY ZTE TELECOM INDIA PRIVATE LIMITED, WHEREBY THE GUARANTEE WOULD BE PROVIDED ON BEHALF OF ZTE INDIA FOR AN AMOUNT NOT EXCEEDING USD 33 MILLION, COMPRISING (1) THE PROVISION OF PERFORMANCE GUARANTEE ON BEHALF OF ZTE INDIA FOR AN AMOUNT NOT EXCEEDING USD 30 MILLION WITH A TERM COMMENCING ON THE DATE ON WHICH THE FRAME CONTRACT TAKES EFFECT UPON EXECUTION AND ENDING ON THE DATE ON WHICH THE PERFORMANCE OF ZTE INDIA'S OBLIGATIONS UNDER THE FRAME CONTRACT IS COMPLETED, AND (2) THE COMPANY'S APPLICATION TO Issuer THE RELEVANT BAND FOR THE ISSUANCE OF A BANK ASSURANCE LETTER TO PROVIDE GUARANTEE FOR AN AMOUNT NOT EXCEEDING USD 3 MILLION IN FAVOR OF THE LOCAL INDIAN BANK WHO HAS PROVIDED ON BEHALF OF ZTE INDIA A BANK ASSURANCE LETTER IN RESPECT OF CONTRACT PERFORMANCE IN FAVOR OF UNITECH WIRELESS IN CONNECTION WITH THE FRAME CONTRACT COMMENCING ON THE DATE ON WHICH THE RELEVANT BANK ASSURANCE LETTER IS ISSUED AND ENDING ON THE DATE OF EXPIRY OF THE BANK ASSURANCE LETTER IN RESPECT OF CONTRACT PERFORMANCEcontd contd PROVIDED BY ZTE INDIA IN FAVOR OF UNITECH WIRELESS UNDER THE FRAME CONTRACT; THE BANK ASSURANCE LETTER IN RESPECTOF CONTRACT PERFORMANCE PROVIDED BY ZTE INDIA SHALL BE VALID FROM THE DATE OF ISSUANCE UNTIL THE CONCLUSION OF A 12-MONTH PERIOD AFTER THE EXPIRY OF THE LAST WARRANTY PERIOD OF THE EQUIPMENT PROVIDED OR THE DATE ON WHICH THE PERFORMANCE OF ZTE INDIA'S OBLIGATIONS UNDER THE FRAME CONTRACT IS FULLY COMPLETED, WHICHEVER IS LATER. Company Name Meeting Date CUSIP Ticker ZTE CORP 3/30/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Election of Mr. Hou Weigui as a Non-Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.2 Election Mr. Xie Weiliang as a Non-Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.3 Election of Mr. Lei Fanpei as a Non-Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.4 Election of Mr. Zhang Junchao as a Non-Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.5 Election of Mr. Wang Zhanchen as a Non-Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.6 Election of Mr. Dong Lianbo as a Non-Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.7 Election of Mr. Yin Yimin as a Non-Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.8 Election of Mr. Shi Lirong as a Non-Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.9 Election of Mr. He Shinyou as a Non-Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer Against For 1.10 Election of Mr. Li Jin as an Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 JUN 2010 Issuer For For 1.11 Election of Ms. Qu Xiaohui as an Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.12 Election of Mr. Wei Wei as an Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.13 Election of Mr. Chen Naiwei as an Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 1.14 Election of Mr. Tan Zhenhui as an Independent Director of the Fifth Session of the Board of Directors of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 2.1 Election of Ms. Wang Yan as a Shareholders' Representative Supervisor of the Fifth Session of the Supervisory Committee of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer For For 2.2 Election of Ms. Xu Weiyan as a Shareholder' Representative Supervisor of the Fifth Session of the Supervisory Committee of the Company for a term commencing on 30 MAR 2010 and ending on 29 MAR 2013 Issuer Company Name Meeting Date CUSIP Ticker ZTE CORP 6/3/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Appoint the financial statements for the YE 31 DEC 2009 audited by the PRC and Hong Kong Auditors Issuer For For 2. Approve the report of the Board of Directors of the Company for the YE 31 DEC 2009 Issuer For For 3. Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2009 Issuer For For 4. Approve the report of the President of the Company for the YE 31 DEC 2009 Issuer For For 5. Approve the final financial accounts of the Company for the YE 31 DEC 2009 Issuer For For 6. Approve the application by the Company to Bank of China Limited (Shenzhen Branch) for a RMB 24.9 billion composite credit facility Issuer For For 7.1 Re-appoint Ernst & Young Hua Ming as the PRC Auditors of the Company for 2010 and approve a proposal be made to the 2009 AGM and authorize the Board of Directors to determine the audit fees of Ernst & Young Hua Ming for 2010 based on the specific audit work to be conducted Issuer For For 7.2 Appoint Ernst & Young as the Hong Kong Auditors of the Company for 2010 and approve a proposal be made to the 2009 AGM and authorize the Board of Directors to determine the audit fees of Ernst & Young for 2010 based on the specific audit work to be conducted Issuer For For 8. Election of an Independent Director and the election of Mr. Timothy Alexander Steinert, as specified as an Independent Director of the Company for a term commencing on 30 JUN 2010 and ending on 29 MAR 2013 Issuer Against For 9. Approve the adjustment of the allowance granted to Independent Directors Issuer For For S.10 Approve the proposals of profit distribution and capitalization from capital reserves of the Company for 2009 Issuer Against For S.11 Approve the general mandate for 2010 to be granted to the Company Issuer Against For S12.1 Approve the amendment of the relevant terms of Article 24 and Article 27 in Chapter 3 of the Articles of Association corresponding to the change in the total share capital of the Company (following the registration of the Subject Shares under the Phase I Share Incentive Scheme with China Securities Depository and Clearing Company Limited, Shenzhen Branch, the issue of additional H shares and the exercise of A share warrants attached to the Bonds cum Warrants issue in 2008) Issuer Against S12.2 Authorize the Board of Directors to amend the Articles of Association and process registration of changes in registered capital Issuer Company Name Meeting Date CUSIP Ticker ZTE CORP 6/3/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the financial statements for the year ending 31 DEC 2009 audited by the PRC and Hong Kong Auditors Issuer For For 2. Approve the report of the Board of Directors of the Company for the year ending 31 DEC 2009 Issuer For For 3. Approve the report of the Supervisory Committee of the Company for the year ending 31 DEC 2009 Issuer For For 4. Approve the report of the President of the Company for the year ending 31 DEC 2009 Issuer For For 5. Approve the final financial accounts of the Company for the year ending 31 DEC 2009 Issuer For For 6. Approve the resolution on the proposed application by the Company to Bank of China Limited (Shenzhen Branch) for a RMB 24.9 billion composite credit facility Issuer For For 7.1 Re-appointment of Ernst & Young Hua Ming as the PRC Auditors of the Company for 2010 and a proposal be made to the 2009 AGM to authorize the Board of Directors to determine the audit fees of Ernst & Young Hua Ming for 2010 based on the specific audit work to be conducted Issuer For For 7.2 Re-appointment of Ernst & Young as the Hong Kong Auditors of the Company for 2010 and a proposal be made to the 2009 AGM to authorize the Board of Directors to determine the audit fees of Ernst & Young for 2010 based on the specific audit work to be conducted Issuer For For 8. Election of Mr. Timothy Alexander Steinert as an Independent Director of the fifth session of the Board of Directors of the Company for a term commencing on 30 JUN 2010 and ending on 29 MAR 2013 Issuer For For 9. Approve the resolution on the adjustment of the allowance granted to Independent Directors Issuer Against For 10. Approve the resolution on the application for the 2010 investment quota for fixed-income derivatives Issuer For For S.11 Approve the proposals of profit distribution and capitalization from capital reserves of the Company for 2009 Issuer Against For S.12 Approve the resolution on the general mandate for 2010 to be granted to the Company Issuer Against For S13.1 Approve the amendment of the relevant terms of Article 24 and Article 27 in Chapter 3 of the Articles of Association corresponding to the change in the total share capital of the Company (following the registration of the Subject Shares under the Phase I Share Incentive Scheme with China Securities Depository and Clearing Company Limited, Shenzhen Branch, the issue of additional H shares and the exercise of A share warrants attached to the Bonds cum Warrants issued in 2008) Issuer Against For S13.2 Authorize the Board of Directors to amend the Articles of Association and process registration of changes in registered capital Issuer Name of Fund: Buffalo Small Cap Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker ADRAN INC. 5/5/2010 00738A106 ADTN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For THOMAS R. STANTON For H. FENWICK HUSS For ROSS K. IRELAND For WILLIAM L. MARKS For JAMES E. MATTHEWS For BALAN NAIR For ROY J. NICHOLS For For ROY J. NICHOLS Issuer For For 03RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ADTRAN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker ALIGN TECHNOLOGY, INC. 5/20/2010 ALGN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Against 1AELECTION OF DIRECTOR: DAVID E. COLLINS For 1BELECTION OF DIRECTOR: JOSEPH LACOB For 1CELECTION OF DIRECTOR: C. RAYMOND LARKIN, JR. Against 1DELECTION OF DIRECTOR: GEORGE J. MORROW Against 1EELECTION OF DIRECTOR: DR. DAVID C. NAGEL For 1FELECTION OF DIRECTOR: THOMAS M. PRESCOTT For 1GELECTION OF DIRECTOR: GREG J. SANTORA For 1HELECTION OF DIRECTOR: WARREN S. THALER For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALIGN TECHNOLOGY, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Against For 03PROPOSAL TO APPROVE AMENDED AND RESTATED 2 Issuer For For 04PROPOSAL TO APPROVE 2 Issuer Company Name Meeting Date CUSIP Ticker ALLSCRIPTS-MISYS HEALTCARE SOLUTIONS 10/8/2009 P84581010 MDRX Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For KELLY J. BARLOW Issuer For For SIR DOMINIC CADBURY Issuer For For CORY A. EAVES Issuer For For MARCEL L. "GUS" GAMACHE Issuer For For PHILIP D. GREEN Issuer For For JOHN KING Issuer For For MICHAEL J. KLUGER Issuer For For MIKE LAWRIE Issuer For For GLEN E. TULLMAN Issuer Against For 02APPROVAL OF THE ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. INCENTIVE PLAN. Issuer For For 03APPROVAL OF AN AMENDMENT TO THE ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. AMENDED AND RESTATED 1,140,209. Issuer Against For 04APPROVAL OF AN AMENDMENT TO SECTION 9 OF THE ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. AMENDED AND RESTATED 1, INCLUDING THE PERFORMANCE CRITERIA SET FORTH THEREIN. Issuer For For 05RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS ALLSCRIPTS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker AMERICAN MEDICAL SYSTEMS 4/29/2010 02744M108 AMMD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ALBERT JAY GRAF For ROBERT MCLELLAN, M.D. For For 2PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker AMERISTAR CASINOS 6/16/2010 03070Q101 ASCA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CARL BROOKS For GORDON R. KANOFSKY For J. WILLIAM RICHARDSON For For 2PROPOSAL TO RATIFY THE SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker AMYLIN PHARMACEUTICALS, INC 5/19/2010 CECO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ADRIAN ADAMS For TERESA BECK For M. KATHLEEN BEHRENS For DANIEL M. BRADBURY For PAUL N. CLARK For PAULO F. COSTA For ALEXANDER DENNER For KARIN EASTHAM For JAMES R. GAVIN III For JAY S. SKYLER For JOSEPH P. SULLIVAN For For 02TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker CAREER EDUCATION CORPORATION 5/19/2010 CECO Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN Issuer For For 1BELECTION OF DIRECTOR: DAVID W. DEVONSHIRE Issuer Against For 1CELECTION OF DIRECTOR: PATRICK W. GROSS Issuer For For 1DELECTION OF DIRECTOR: GREG L. JACKSON Issuer For For 1EELECTION OF DIRECTOR: THOMAS B. LALLY Issuer For For 1FELECTION OF DIRECTOR: STEVEN H. LESNIK Issuer For For 1GELECTION OF DIRECTOR: GARY E. MCCULLOUGH Issuer For For 1HELECTION OF DIRECTOR: EDWARD A. SNYDER Issuer For For 1IELECTION OF DIRECTOR: LESLIE T. THORNTON Issuer For For 02APPROVE THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN AMENDMENT AND RESTATEMENT EFFECTIVE JANUARY 1, 2010. Issuer For For 03RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker CHARLES RIVER LABORATORIES INTL., INC. 5/6/2010 CRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES C. FOSTER For NANCY T. CHANG For STEPHEN D. CHUBB For DEBORAH T. KOCHEVAR For GEORGE E. MASSARO For GEORGE M. MILNE, JR. For C. RICHARD REESE For DOUGLAS E. ROGERS For SAMUEL O. THEIR For WILLIAM H. WALTRIP For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 25, 2010. Issuer Company Name Meeting Date CUSIP Ticker CHRISTOPHER & BANKS CORPORATION 7/29/2009 CBK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MARK A. COHN For JAMES J. FULD, JR. For For 2. TO APPROVE THE CHRISTOPHER & BANKS CORPORATION 2 Issuer For For 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 27, 2010 Issuer Against Against 4. TO CONSIDER A STOCKHOLDER PROPOSAL REQUESTING THAT OUR BOARD OF DIRECTORS TAKE THE NECESSARY STEPS TO DECLASSIFY THE BOARD OF DIRECTORS Security Holder Company Name Meeting Date CUSIP Ticker CIENA CORPORATION 4/14/2010 CIEN Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: LAWTON W. FITT Issuer For For 1BELECTION OF DIRECTOR: PATRICK H. NETTLES, PH.D Issuer For For 1CELECTION OF DIRECTOR: MICHAEL J. ROWNY Issuer For For 1DELECTION OF DIRECTOR: PATRICK T. GALLAGHER Issuer For For 02APPROVAL OF THE AMENDMENT OF THE 2 Issuer For For 03RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CIENA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker COLDWATER CREEK INC. 6/12/2010 P95221010 CWTR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES R. ALEXANDER For JERRY GRAMAGLIA For KAY ISAACSON-LEIBOWITZ For For 2TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA FOR EXECUTIVE INCENTIVE COMPENSATION. Issuer For For 3TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. Issuer Company Name Meeting Date CUSIP Ticker CORINTHIAN COLLEGES, INC. 11/17/2009 COCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PAUL R. ST. PIERRE For LINDA AREY SKLADANY For ROBERT LEE For For 02RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 30, 2010. Issuer Company Name Meeting Date CUSIP Ticker THE CORPORATE EXECUTIVE BOARD COMPANY 6/10/2010 21988R102 EXBD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For THOMAS L. MONAHAN III For GREGOR S. BAILAR For STEPHEN M. CARTER For GORDON J. COBURN For NANCY J. KARCH For DAVID W. KENNY For DANIEL O. LEEMON For For 02RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker COSTAR GROUP, INC. 6/2/2010 22160N109 CSGP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For MICHAEL R. KLEIN For ANDREW C. FLORANCE Against DAVID BONDERMAN For MICHAEL J. GLOSSERMAN For WARREN H. HABER For JOSIAH O. LOW, III For CHRISTOPHER J. NASSETTA For Issuer 2PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer For Issuer 3PROPOSAL TO AMEND THE COSTAR GROUP, INC. 2,300,000 SHARES. Issuer Company Name Meeting Date CUSIP Ticker CREE, INC. 10/29/2009 CREE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CHARLES M. SWOBODA For JOHN W. PALMOUR, PH.D. For DOLPH W. VON ARX For CLYDE R. HOSEIN For ROBERT A. INGRAM For FRANCO PLASTINA For HARVEY A. WAGNER For THOMAS H. WERNER For For 02APPROVAL OF AMENDMENT TO THE 2004 LONG-TERM INCENTIVE COMPENSATION PLAN. Issuer For For 03RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 27, 2010. Issuer Company Name Meeting Date CUSIP Ticker DEALERTRACK HOLDINGS, INC. 5/24/2010 TRAK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ANN B. LANE For JOHN J. MCDONNELL JR. For BARRY ZWARENSTEIN For For 2THE RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker DEVRY INC. 11/11/2009 DV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DARREN R. HUSTON For WILLIAM T. KEEVAN For LYLE LOGAN For JULIA A. MCGEE For For 02RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For Against 03APPROVAL OF STOCKHOLDER PROPOSAL - ELIMINATING MEDICALLY UNNECESSARY SURGERIES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING OF STOCKHOLDERS. Security Holder Company Name Meeting Date CUSIP Ticker DIEBOLD, INCORPORATED 4/29/2010 DBD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRUCE L. BYRNES For MEI-WEI CHENG For PHILLIP R. COX For RICHARD L. CRANDALL For GALE S. FITZGERALD For PHILLIP B. LASSITER For JOHN N. LAUER For THOMAS W. SWIDARSKI For HENRY D.G. WALLACE For ALAN J. WEBER For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR 2010. Issuer For For 03TO RE-APPROVE THE COMPANY'S ANNUAL CASH BONUS PLAN. Issuer Company Name Meeting Date CUSIP Ticker DOLBY LABORATORIES, INC. 2/9/2010 2569T107 DLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAY DOLBY For KEVIN YEAMAN For PETER GOTCHER For NICHOLAS DONATIELLO, JR For TED W. HALL For BILL JASPER For SANFORD ROBERTSON For ROGER SIBONI For AVADIS TEVANIAN, JR For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 24, 2010. Issuer Company Name Meeting Date CUSIP Ticker F5 NETWORK, INC. 3/11/2010 FFIV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: DEBORAH L. BEVIER For 1BELECTION OF DIRECTOR: ALAN J. HIGGINSON For 1CELECTION OF DIRECTOR: JOHN MCADAM For For 02PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker FAIRCHILD SEMICONDUCTOR INTL., INC. 5/5/2010 FCS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CHARLES P. CARINALLI For RANDY W. CARSON For ANTHONY LEAR For THOMAS L. MAGNANTI For KEVIN J. MCGARITY For BRYAN R. ROUB For RONALD W. SHELLY For MARK S. THOMPSON For For 02PROPOSAL TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN CONNECTION WITH OUR BOARD OF DIRECTORS' ADOPTION OF A MAJORITY VOTING STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. Issuer For For 03PROPOSAL TO APPROVE AN AMENDMENT TO THE FAIRCHILD SEMICONDUCTOR 2. Issuer For For 04PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker FIRSTSERVICE CORPORATION 4/12/2010 33761N109 FSRV Vote MRV Proposal Proposed by Issuer or Security Holder For For 01IN RESPECT OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, AS THE INDEPENDENT AUDITORS OF THE CORPORATION AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Issuer For 02 Director Issuer For DAVID R. BEATTY For BRENDAN CALDER For PETER F. COHEN For BERNARD I. GHERT For MICHAEL D. HARRIS For JOHN P. CURTIN, JR. For JAY S. HENNICK For STEVEN S. ROGERS For For 03APPROVING AN AMENDMENT TO THE FIRSTSERVICE STOCK OPTION PLAN, AS AMENDED, TO INCREASE THE MAXIMUM NUMBER OF SUBORDINATE VOTING SHARES RESERVED FOR ISSUANCE PURSUANT TO THE EXERCISE OF STOCK OPTIONS GRANTED THEREUNDER, ALL AS MORE PARTICULARLY SET FORTH AND DESCRIBED IN THE ACCOMPANYING MANAGEMENT INFORMATION CIRCULAR. Issuer Company Name Meeting Date CUSIP Ticker FORMFACTOR, INC. 5/20/2010 FORM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CHENMING HU For LOTHAR MAIER For For 2RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS FORMFACTOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 Issuer Company Name Meeting Date CUSIP Ticker FTI CONSULTING, INC. FCN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRENDA J. BACON For JAMES W. CROWNOVER For DENNIS J. SHAUGHNESSY . For GEORGE P. STAMAS For For 02APPROVE THE AMENDMENT TO THE FTI CONSULTING, INC. 2,500, Issuer For For 03RATIFY THE RETENTION OF KPMG LLP AS FTI CONSULTING, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker GENTEX CORPORATION 5/13/2010 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN MULDER For FREDERICK SOTOK For WALLACE TSUHA Against Against 02A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. Security Holder For For 03RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker HEIDRICK & STRUGGLES INTERNATIONAL, INC. 5/27/2010 HSII Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For IAELECTION OF DIRECTOR: RICHARD I. BEATTIE Against IBELECTION OF DIRECTOR: ANTONIO BORGES For ICELECTION OF DIRECTOR: JOHN A. FAZIO For For IITO RATIFY THE APPOINTMENT BY THE BOARD OF DIRECTORS OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker HEXCEL CORPORATION 5/6/2010 HXL Vote MRV Proposal Proposed by Issuer or Security Holder For 01 Director Issuer Withhold JOEL S. BECKMAN For DAVID E. BERGES For LYNN BRUBAKER For JEFFREY C. CAMPBELL For SANDRA L. DERICKSON For W. KIM FOSTER For JEFFREY A. GRAVES For DAVID C. HILL For DAVID C. HURLEY For DAVID L. PUGH For For 2PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker INTERNAP NETWORK SERVICES CORPORATION 6/17/2010 45885A300 INAP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For KEVIN L. OBER* For GARY M. PFEIFFER* For MICHAEL A. RUFFOLO* For DEBORA J. WILSON** For For 02TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY'S COMMON STOCK. Issuer For For 03TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker THE KNOT, INC. 5/19/2010 KNOT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CHARLES BAKER For PETER SACHSE For For 2TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker KORN/FERRY INTERNATIONAL 9/10/2009 KFY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For KENNETH WHIPPLE For B. DENISE KINGSMILL For GEORGE SHAHEEN Against For 02 AN AMENDMENT AND RESTATEMENT OF THE KORN/FERRY INTERNATIONAL 2(THE "2008 PLAN") TO, AMONG OTHER THINGS, INCREASE THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE DELIVRED PURSUANT TO AWARDS GRANTED UNDER THE 2,360,000 SHARES. Issuer For For 03 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY'S 2 Issuer Company Name Meeting Date CUSIP Ticker LIFE TIME FITNESS, INC. 4/22/2010 53217R207 LTM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BAHRAM AKRADI For GILES H. BATEMAN For JACK W. EUGSTER For GUY C. JACKSON For JOHN K. LLOYD For MARTHA A. MORFITT For JOHN B. RICHARDS For JOSEPH S. VASSALLUZZO For For 2RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Company Name Meeting Date CUSIP Ticker MARKETAXESS HOLDINGS INC. 6/3/2010 57060D108 MKTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD M. MCVEY For DR. S. BROWN-HRUSKA For ROGER BURKHARDT For STEPHEN P. CASPER For DAVID G. GOMACH For CARLOS M. HERNANDEZ For RONALD M. HERSCH For JEROME S. MARKOWITZ For T. KELLEY MILLET For NICOLAS S. ROHATYN For JOHN STEINHARDT For For 2TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker MANHATTAN ASSOCIATES, INC. 5/20/2010 MANH Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN J. HUNTZ, JR. For DAN J. LAUTENBACH For THOMAS E. NOONAN For For 02RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker MEDICIS PHARMACEUTICAL CORPORATION 5/18/2010 MRX Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: MICHAEL A. PIETRANGELO Issuer For For 1BELECTION OF DIRECTOR: LOTTIE H. SHACKELFORD Issuer For For 1CELECTION OF DIRECTOR: JONAH SHACKNAI Issuer For For 2RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF MEDICIS FOR THE FISCAL YEAR ENDING Issuer Company Name Meeting Date CUSIP Ticker MKS INSTRUMENTS, INC. 5/3/2010 55306N104 MKSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CRISTINA H. AMON For RICHARD S. CHUTE For PETER R. HANLEY For For 02TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker MONSTER WORLWIDE, INC. 6/8/2010 MWW Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: SALVATORE IANNUZZI Issuer For For 1BELECTION OF DIRECTOR: ROBERT J. CHRENC Issuer For For 1CELECTION OF DIRECTOR: JOHN GAULDING Issuer For For 1DELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Issuer For For 1EELECTION OF DIRECTOR: CYNTHIA P. MCCAGUE Issuer Against For 1FELECTION OF DIRECTOR: JEFFREY F. RAYPORT Issuer For For 1GELECTION OF DIRECTOR: ROBERTO TUNIOLI Issuer For For 1HELECTION OF DIRECTOR: TIMOTHY T. YATES Issuer For For 02RATIFICATION OF THE APPOINTMENT OF BDO SEIDMAN, LLP AS MONSTER WORLDWIDE, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 Issuer Company Name Meeting Date CUSIP Ticker MORNINGSTAR, INC. 5/18/2010 MORN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JOE MANSUETO For 1BELECTION OF DIRECTOR: DON PHILLIPS For 1CELECTION OF DIRECTOR: CHERYL FRANCIS For 1DELECTION OF DIRECTOR: STEVE KAPLAN For 1EELECTION OF DIRECTOR: BILL LYONS For 1FELECTION OF DIRECTOR: JACK NOONAN For 1GELECTION OF DIRECTOR: PAUL STURM For 1HELECTION OF DIRECTOR: HUGH ZENTMYER For For 02RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS MORNINGSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker MSCI INC. 4/8/2010 55354G100 MXB Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: BENJAMIN F. DUPONT Issuer For For 1BELECTION OF DIRECTOR: HENRY A. FERNANDEZ Issuer For For 1CELECTION OF DIRECTOR: ALICE W. HANDY Issuer For For 1DELECTION OF DIRECTOR: CATHERINE R. KINNEY Issuer For For 1EELECTION OF DIRECTOR: LINDA H. RIEFLER Issuer For For 1FELECTION OF DIRECTOR: GEORGE W. SIGULER Issuer For For 1GELECTION OF DIRECTOR: SCOTT M. SIPPRELLE Issuer For For 1HELECTION OF DIRECTOR: RODOLPHE M. VALLEE Issuer For For 02TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Issuer Company Name Meeting Date CUSIP Ticker NATIONAL INSTRUMENTS CORPORATION 5/11/2010 NATI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES J. TRUCHARD For JOHN M. BERRA For For 02TO APPROVE NI'S 2, INCLUDING APPROVAL OF ITS MATERIAL TERMS AND PERFORMANCE GOALS FOR PURPOSES OF INTERNAL REVENUE CODE SECTION 162(M). Issuer For For 03TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS NI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker NAVIGANT CONSULTING, INC. 4/28/2010 63935N107 NCI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withhold JAMES R. THOMPSON Withhold SAMUEL K. SKINNER For MICHAEL L. TIPSORD For For 02PROPOSAL TO REAPPROVE THE PERFORMANCE MEASURES UNDER NAVIGANT CONSULTING'S 2005 LONG-TERM INCENTIVE PLAN. Issuer For For 03PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY IN 2010. Issuer Company Name Meeting Date CUSIP Ticker NEUSTAR, INC. 6/23/2010 64126X201 NSR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GARETH C.C. CHANG For JEFFREY E. GANEK For HELLENE S. RUNTAGH For For 02RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker OXFORD INDUSTRIES 6/14/2010 OXM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: GEORGE C. GUYNN For 1BELECTION OF DIRECTOR: HELEN B. WEEKS For 1CELECTION OF DIRECTOR: E. JENNER WOOD III For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM DURING FISCAL 2010. Issuer Company Name Meeting Date CUSIP Ticker PANERA BREAD COMPANY 5/13/2010 69840W108 PNRA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LARRY J. FRANKLIN For CHARLES J. CHAPMAN, III For For 02APPROVE THE PROPOSAL TO AMEND THE COMPANY'S 2,500,,300,000. Issuer For For 03APPROVE THE PROPOSAL TO AMEND THE COMPANY'S 1,,000. Issuer For For 04RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2010. Issuer Company Name Meeting Date CUSIP Ticker PF CHANGS 4/22/2010 69333Y108 PFCB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director For 1AELECTION OF DIRECTOR: KERRII B. ANDERSON Issuer For 1BELECTION OF DIRECTOR: RICHARD L. FEDERICO Issuer For 1CELECTION OF DIRECTOR: LESLEY H. HOWE Issuer For 1DELECTION OF DIRECTOR: DAWN E. HUDSON Issuer For 1EELECTION OF DIRECTOR: KENNETH A. MAY Issuer For 1FELECTION OF DIRECTOR: M. ANN RHOADES Issuer For 1GELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Issuer For 1HELECTION OF DIRECTOR: ROBERT T. VIVIAN Issuer For 1IELECTION OF DIRECTOR: R. MICHAEL WELBORN Issuer For 1JELECTION OF DIRECTOR: KENNETH J. WESSELS Issuer For For 02APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING JANUARY 2, 2011. Issuer For For 03APPROVAL OF ADJOURNMENT OF THE MEETING TO SOLICIT ADDITIONAL PROXIES. Issuer Company Name Meeting Date CUSIP Ticker PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. 5/20/2010 P91911010 PPDI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STUART BONDURANT, M.D. For FREDRIC N. ESHELMAN For FREDERICK FRANK For GENERAL DAVID L. GRANGE For GENERAL DAVID L. GRANGE For TERRY MAGNUSON, PH.D. For ERNEST MARIO, PH.D. For JOHN A. MCNEILL, JR. For For 02RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Issuer Abstain For 03IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING. Issuer Company Name Meeting Date CUSIP Ticker PSS WORLD MEDICAL, INC. 8/20/2009 69366A100 PSSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer JEFFREY C. CROWE STEVEN T. HALVERSON For For 2. TO APPROVE THE AMENDED AND RESTATED 2 Issuer For For 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Issuer Company Name Meeting Date CUSIP Ticker SEMTECH CORPORATION 6/24/2010 SMTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GLEN M. ANTLE For W. DEAN BAKER For JAMES P. BURRA For BRUCE C. EDWARDS For ROCKELL N. HANKIN For JAMES T. LINDSTROM For MOHAN R. MAHESWARAN For JOHN L. PIOTROWSKI For For 02PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE CURRENT FISCAL YEAR. Issuer Company Name Meeting Date CUSIP Ticker TRIMBLE NAVIGATION LIMITED 5/19/2010 TRMB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN W. BERGLUND For JOHN B. GOODRICH For WILLIAM HART For MERIT E. JANOW For MERIT E. JANOW For BRADFORD W. PARKINSON For MARK S. PEEK For NICKOLAS W. VANDE STEEG For For 02TO RATIFY THE APPOINTMENT OF ERNST & LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For For 03TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Issuer Company Name Meeting Date CUSIP Ticker UNIVERSAL TECHNICAL INSTITUTE INC. 2/24/2010 UTI Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: A. RICHARD CAPUTO, JR. Issuer For For 1BELECTION OF DIRECTOR: ALLAN D. GILMOUR Issuer For For 02RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker VALMONT INDUSTRIES, INC. 4/27/2010 VMI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEPHEN R. LEWIS, JR. For KAJ DEN DAAS For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR FISCAL 2010. Issuer Company Name Meeting Date CUSIP Ticker VCA ANTECH, INC. 6/14/2010 WOOF Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT L. ANTIN For For 02RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker WADDELL & REED FINANCIAL, INC. 4/7/2010 WDR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For HENRY J. HERRMANN For JAMES M. RAINES For WILLIAM L. ROGERS For For 02RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2010. Issuer Against Against 03STOCKHOLDER PROPOSAL TO RECOMMEND THAT THE BOARD OF DIRECTORS ADOPT A POLICY REQUIRING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date CUSIP Ticker WMS INDUSTRIES 12/10/2009 WMS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For HAROLD H. BACH, JR. For ROBERT J. BAHASH For BRIAN R. GAMACHE For PATRICIA M. NAZEMETZ For LOUIS J. NICASTRO For NEIL D. NICASTRO For EDWARD W. RABIN, JR. For IRA S. SHEINFELD For BOBBY L. SILLER For WILLIAM J. VARESCHI, JR. For For 2. APPROVAL OF OUR AMENDED AND RESTATED INCENTIVE PLAN. Issuer For For 3. APPROVAL OF AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO INCREASE OUR AUTHORIZED COMMON STOCK TO 200,000,000 SHARES. Issuer For For 4. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker WRIGHT MEDICAL GROUP, INC. 5/13/2010 98235T107 WMGI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GARY D. BLACKFORD For CARMEN L. DIERSON For MARTIN J. EMERSON For LAWRENCE W. HAMILTON For GARY D. HENLEY For JOHN L. MICLOT For AMY S. PAUL For ROBERT J. QUILLINAN For DAVID D. STEVENS For For 02TO APPROVE AN AMENDMENT TO OUR 2, Issuer For For 03TO APPROVE THE MATERIAL TERMS OF OUR 2 Issuer For For 04TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2010. Issuer Name of Fund: Buffalo Mid Cap Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker ABERCROMBIE & FITCH CO. 6/9/2010 ANF Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: EDWARD F. LIMATO (CLASS OF 2013) Issuer For For 1BELECTION OF DIRECTOR: ROBERT A. ROSHOLT (CLASS OF 2013) Issuer For For 1CELECTION OF DIRECTOR: CRAIG R. STAPLETON (CLASS OF 2013) Issuer For For 1DELECTION OF DIRECTOR: ELIZABETH M. LEE (CLASS OF 2011) Issuer For For 02TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 03TO APPROVE THE ABERCROMBIE & FITCH CO. 2010 LONG-TERM INCENTIVE PLAN. Issuer Against Against 04TO APPROVE STOCKHOLDER PROPOSAL NO. 1 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Against Against 05TO APPROVE STOCKHOLDER PROPOSAL NO. 2 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Against Against 06TO APPROVE STOCKHOLDER PROPOSAL NO. 3 DESCRIBED IN THE PROXY STATEMENT, IF THE STOCKHOLDER PROPOSAL IS PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Company Name Meeting Date CUSIP Ticker AKAMAI TECHNOLOGIES, INC. 5/19/2010 00971T101 AKAM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: F. THOMSON LEIGHTON For 1BELECTION OF DIRECTOR: PAUL SAGAN For 1CELECTION OF DIRECTOR: NAOMI O. SELIGMAN For For 02TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT AUDITORS OF AKAMAI TECHNOLOGIES, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker AMYLIN PHARMACEUTICALS, INC 5/19/2010 CECO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ADRIAN ADAMS For TERESA BECK For M. KATHLEEN BEHRENS For DANIEL M. BRADBURY For PAUL N. CLARK For PAULO F. COSTA For ALEXANDER DENNER For KARIN EASTHAM For JAMES R. GAVIN III For JAY S. SKYLER For JOSEPH P. SULLIVAN For For 02TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker AUTOLIV, INC. 5/6/2010 AIV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT W. ALSPAUGH For WALTER KUNERTH For LARS NYBERG For LARS WESTERBERG For For 2RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG AB AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker CAREER EDUCATION CORPORATION 5/19/2010 CECO Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: DENNIS H. CHOOKASZIAN Issuer For For 1BELECTION OF DIRECTOR: DAVID W. DEVONSHIRE Issuer Against For 1CELECTION OF DIRECTOR: PATRICK W. GROSS Issuer For For 1DELECTION OF DIRECTOR: GREG L. JACKSON Issuer For For 1EELECTION OF DIRECTOR: THOMAS B. LALLY Issuer For For 1FELECTION OF DIRECTOR: STEVEN H. LESNIK Issuer For For 1GELECTION OF DIRECTOR: GARY E. MCCULLOUGH Issuer For For 1HELECTION OF DIRECTOR: EDWARD A. SNYDER Issuer For For 1IELECTION OF DIRECTOR: LESLIE T. THORNTON Issuer For For 02APPROVE THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN AMENDMENT AND RESTATEMENT EFFECTIVE JANUARY 1, 2010. Issuer For For 03RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker CHARLES RIVER LABORATORIES INTL., INC. 5/6/2010 CRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES C. FOSTER For NANCY T. CHANG For STEPHEN D. CHUBB For DEBORAH T. KOCHEVAR For GEORGE E. MASSARO For GEORGE M. MILNE, JR. For C. RICHARD REESE For DOUGLAS E. ROGERS For SAMUEL O. THEIR For WILLIAM H. WALTRIP For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 25, 2010. Issuer Company Name Meeting Date CUSIP Ticker CHICO'S FAS, INC. 6/24/2010 CHS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: VERNA K. GIBSON Against 1BELECTION OF DIRECTOR: BETSY S. ATKINS For 1CELECTION OF DIRECTOR: DAVID F. DYER For For 2PROPOSAL TO APPROVE CHICO'S FAS, INC. AMENDED AND RESTATED CASH BONUS INCENTIVE PLAN Issuer For For 3PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS Issuer Company Name Meeting Date CUSIP Ticker CHIPOTLE MEXICAN GRILL, INC. 12/17/2009 CMG Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01 PROPOSAL TO AMEND CHIPOTLE'S RESTATED CERTIFICATE OF INCORPORATION TO (A) EFFECT A RECLASSIFICATION OF EACH OUTSTANDING SHARE OF CHIPOTLE CLASS B COMMON STOCK INTO ONE SHARE OF CHIPOTLE CLASS A COMMON STOCK AND RENAME THE CLASS A COMMON STOCK AS "COMMON STOCK"; AND (B) ELIMINATE PROVISIONS RELATING TO CHIPOTLE'S PRIOR DUAL-CLASS COMMON STOCK STRUCTURE. Issuer Company Name Meeting Date CUSIP Ticker CHIPOTLE MEXICAN GRILL, INC. 6/8/2010 CMG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ALBERT S. BALDOCCHI For NEIL W. FLANZRAICH For DARLENE J. FRIEDMAN For For 02RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker CITRIX SYSTEMS, INC. 5/26/2010 CTXS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: MARK B. TEMPLETON For 1BELECTION OF DIRECTOR: STEPHEN M. DOW For 1CELECTION OF DIRECTOR: GODFREY R. SULLIVAN Against For 02AMENDMENT TO THE 2 Issuer For For 03RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Issuer Company Name Meeting Date CUSIP Ticker COVANTA HOLDING CORPORATION 5/6/2010 22282E102 CVA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DAVID M. BARSE For RONALD J. BROGLIO For PETER C.B. BYNOE For LINDA J. FISHER For JOSEPH M. HOLSTEN For ANTHONY J. ORLANDO For WILLIAM C. PATE For ROBERT S. SILBERMAN For JEAN SMITH For SAMUEL ZELL For For 02TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COVANTA HOLDING CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2"AGAINST" PROPOSAL 3. Issuer Against Against 03STOCKHOLDER PROPOSAL TO AMEND THE EQUITY AWARD PLAN FOR EMPLOYEES AND OFFICERS. Security Holder Company Name Meeting Date CUSIP Ticker DENTSPLY INTERNATIONAL INC. 5/11/2010 XRAY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director For 1AELECTION OF DIRECTOR: PAULA H. CHOLMONDELEY Issuer For 1BELECTION OF DIRECTOR: MICHAEL J. COLEMAN Issuer For 1CELECTION OF DIRECTOR: JOHN C. MILES II Issuer For 1DELECTION OF DIRECTOR: JOHN L. MICLOT Issuer For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT ACCOUNTANTS, TO AUDIT THE BOOKS AND ACCOUNTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer For For 03PROPOSAL TO APPROVE THE DENTSPLY INTERNATIONAL INC. 2 Issuer Company Name Meeting Date CUSIP Ticker DEVRY INC. 11/11/2009 DV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DARREN R. HUSTON For WILLIAM T. KEEVAN For LYLE LOGAN For JULIA A. MCGEE For For 02RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For Against 03APPROVAL OF STOCKHOLDER PROPOSAL - ELIMINATING MEDICALLY UNNECESSARY SURGERIES, IF PROPERLY PRESENTED AT THE ANNUAL MEETING OF STOCKHOLDERS. Security Holder Company Name Meeting Date CUSIP Ticker DOLBY LABORATORIES, INC. 2/9/2010 2569T107 DLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAY DOLBY For KEVIN YEAMAN For PETER GOTCHER For NICHOLAS DONATIELLO, JR For TED W. HALL For BILL JASPER For SANFORD ROBERTSON For ROGER SIBONI For AVADIS TEVANIAN, JR For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 24, 2010. Issuer Company Name Meeting Date CUSIP Ticker ELECTRONIC ARTS INC. 7/29/2009 ERTS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld LEONARD S. COLEMAN For JEFFREY T. HUBER For GARY M. KUSIN Withheld GERALDINE B. LAYBOURNE For GREGORY B. MAFFEI For VIVEK PAUL For LAWRENCE F. PROBST III For JOHN S. RICCITIELLO For RICHARD A. SIMONSON For LINDA J. SRERE Against For 2. APPROVE THE EMPLOYEE STOCK OPTION EXCHANGE PROGRAM Issuer Against For 3. APPROVE AMENDMENTS TO THE 2 Issuer For For 4. APPROVE AN AMENDMENT TO THE 2 Issuer For For 5. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS Issuer Company Name Meeting Date CUSIP Ticker F5 NETWORK, INC. 3/11/2010 FFIV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: DEBORAH L. BEVIER For 1BELECTION OF DIRECTOR: ALAN J. HIGGINSON For 1CELECTION OF DIRECTOR: JOHN MCADAM For For 02PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker FISERV, INC. 5/26/2010 FISV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For K.M. ROBAK For T.C. WERTHEIMER For D.R. SIMONS For For 02TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker FMC CORPORATION 4/27/2010 FMC Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR TO SERVE FOR THREE YEAR TERM: PIERRE BRONDEAU . Issuer For For 1BELECTION OF DIRECTOR TO SERVE FOR THREE YEAR TERM: DIRK A. KEMPTHORNE Issuer For For 1CELECTION OF DIRECTOR TO SERVE FOR THREE YEAR TERM: ROBERT C. PALLASH Issuer For For 1DELECTION OF DIRECTOR TO SERVE FOR THREE YEAR TERM: WILLIAM G. WALTER Issuer For For 02RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker GENTEX CORPORATION 5/13/2010 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN MULDER For FREDERICK SOTOK For WALLACE TSUHA Against Against 02A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. Security Holder For For 03RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker HEWITT ASSOCIATES, INC. 1/27/2010 42822Q100 HEW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JUDSON C. GREEN For MICHAEL E. GREENLEES For STEVEN P. STANBROOK For STACEY J. MOBLEY For For 02RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS Issuer Company Name Meeting Date CUSIP Ticker INTERACTIVE DATA CORPORATION 5/25/2010 45840J107 IDE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAYMOND L. D'ARCY For MYRA R. DRUCKER For RONA A. FAIRHEAD For DONALD P. GREENBERG For CASPAR J.A. HOBBS For PHILIP J. HOFFMAN For DONALD C. KILBURN For ROBERT C. LAMB JR. For VICTOR R. SIMONE, JR. For LUKE SWANSON For For 02RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker INTERNATIONAL GAME TECHNOLOGY 9/30/2009 IGT Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director Against For 01TO APPROVE A STOCK OPTION EXCHANGE PROGRAM FOR ELIGIBLE EMPLOYEES AS DESCRIBED IN IGT'S PROXY STATEMENT. Issuer Company Name Meeting Date CUSIP Ticker IRON MOUNTAIN INCORPORATED 6/4/2010 IRM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CLARKE H. BAILEY For 1BELECTION OF DIRECTOR: CONSTANTIN R. BODEN For 1CELECTION OF DIRECTOR: ROBERT T. BRENNAN For 1DELECTION OF DIRECTOR: KENT P. DAUTEN For 1EELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN For 1FELECTION OF DIRECTOR: MICHAEL LAMACH For 1GELECTION OF DIRECTOR: ARTHUR D. LITTLE For 1HELECTION OF DIRECTOR: C. RICHARD REESE For 1IELECTION OF DIRECTOR: VINCENT J. RYAN For 1JELECTION OF DIRECTOR: LAURIE A. TUCKER For 1KELECTION OF DIRECTOR: ALFRED J. VERRECCHIA For For 02THE APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INCORPORATED 2 Issuer For For 03THE APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INCORPORATED 2 Issuer For For 04THE APPROVAL OF AN AMENDMENT TO THE IRON MOUNTAIN INCORPORATED 2 Issuer For For 05THE RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker ITT EDUCATIONAL SERVICES, INC. 5/4/2010 45068B109 ESI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director For 1AELECTION OF DIRECTOR: JOHN F. COZZI Issuer For 1BELECTION OF DIRECTOR: KEVIN M. MODANY Issuer For 1CELECTION OF DIRECTOR: LLOYD G. WATERHOUSE Issuer For For 02TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS ITT/ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker JANUS INVESTMENT 4/29/2010 47102X105 JNS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: RICHARD M. WEIL For 1BELECTION OF DIRECTOR: G. ANDREW COX For 1CELECTION OF DIRECTOR: DEBORAH R. GATZEK For 1DELECTION OF DIRECTOR: ROBERT T. PARRY For 1EELECTION OF DIRECTOR: JOCK PATTON For For 2RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE JANUS CAPITAL GROUP INC. INDEPENDENT AUDITOR For For For 3APPROVE THE JANUS CAPITAL GROUP 2 For Company Name Meeting Date CUSIP Ticker JANUS CAPITAL GROUP INC. 4/29/2010 JNS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JEROME S. CONTRO For WILLIAM F. MCCALPIN For JOHN W. MCCARTER, JR. For DENNIS B. MULLEN For JAMES T. ROTHE For WILLIAM D. STEWART For MARTIN H. WALDINGER For LINDA S. WOLF For JOHN H. CAMMACK For JOHN P. MCGONIGLE For For 02APPROVE AN AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT TO CHANGE THE INVESTMENT ADVISORY FEE RATE FROM A FIXED RATE TO A RATE THAT ADJUSTS UP OR DOWN BASED UPON THE FUND'S PERFORMANCE RELATIVE TO ITS BENCHMARK INDEX. Issuer Company Name Meeting Date CUSIP Ticker KLA-TENCOR CORP. 11/4/2009 KLAC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT P. AKINS For ROBERT T. BOND For KIRAN M. PATEL For DAVID C. WANG Against For 02AMENDMENT & RESTATEMENT OF 2("2") TO INCREASE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER 2, INCLUDING LIST OF CORPORATE PERFORMANCE GOALS THROUGH WHICH CERTAIN AWARDS MADE UNDER PLAN MAY BE EARNED. Issuer For For 03TO APPROVE THE MATERIAL TERMS OF THE COMPANY'S PERFORMANCE BONUS PLAN, INCLUDING AN EXPANSION AND REAPPROVAL OF THE LIST OF CORPORATE PERFORMANCE GOALS TO WHICH THE PAYMENT OF CASH BONUS AWARDS MADE UNDER THE PLAN MAY BE TIED IN ORDER TO QUALIFY THOSE AWARDS AS PERFORMANCE-BASED COMPENSATION FOR PURPOSES OF SECTION 162(M). Issuer For For 04TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2010. Issuer Company Name Meeting Date CUSIP Ticker LIFE TIME FITNESS, INC. 4/22/2010 53217R207 LTM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BAHRAM AKRADI For GILES H. BATEMAN For JACK W. EUGSTER For GUY C. JACKSON For JOHN K. LLOYD For MARTHA A. MORFITT For JOHN B. RICHARDS For JOSEPH S. VASSALLUZZO For For 2RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Company Name Meeting Date CUSIP Ticker MEDICIS PHARMACEUTICAL CORPORATION 5/18/2010 MRX Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: MICHAEL A. PIETRANGELO Issuer For For 1BELECTION OF DIRECTOR: LOTTIE H. SHACKELFORD Issuer For For 1CELECTION OF DIRECTOR: JONAH SHACKNAI Issuer For For 2RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF MEDICIS FOR THE FISCAL YEAR ENDING Issuer Company Name Meeting Date CUSIP Ticker MONSTER WORLWIDE, INC. 6/8/2010 MWW Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: SALVATORE IANNUZZI Issuer For For 1BELECTION OF DIRECTOR: ROBERT J. CHRENC Issuer For For 1CELECTION OF DIRECTOR: JOHN GAULDING Issuer For For 1DELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. Issuer For For 1EELECTION OF DIRECTOR: CYNTHIA P. MCCAGUE Issuer Against For 1FELECTION OF DIRECTOR: JEFFREY F. RAYPORT Issuer For For 1GELECTION OF DIRECTOR: ROBERTO TUNIOLI Issuer For For 1HELECTION OF DIRECTOR: TIMOTHY T. YATES Issuer For For 02RATIFICATION OF THE APPOINTMENT OF BDO SEIDMAN, LLP AS MONSTER WORLDWIDE, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 Issuer Company Name Meeting Date CUSIP Ticker MORNINGSTAR, INC. 5/18/2010 MORN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JOE MANSUETO For 1BELECTION OF DIRECTOR: DON PHILLIPS For 1CELECTION OF DIRECTOR: CHERYL FRANCIS For 1DELECTION OF DIRECTOR: STEVE KAPLAN For 1EELECTION OF DIRECTOR: BILL LYONS For 1FELECTION OF DIRECTOR: JACK NOONAN For 1GELECTION OF DIRECTOR: PAUL STURM For 1HELECTION OF DIRECTOR: HUGH ZENTMYER For For 02RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS MORNINGSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker MSCI INC. 4/8/2010 55354G100 MXB Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: BENJAMIN F. DUPONT Issuer For For 1BELECTION OF DIRECTOR: HENRY A. FERNANDEZ Issuer For For 1CELECTION OF DIRECTOR: ALICE W. HANDY Issuer For For 1DELECTION OF DIRECTOR: CATHERINE R. KINNEY Issuer For For 1EELECTION OF DIRECTOR: LINDA H. RIEFLER Issuer For For 1FELECTION OF DIRECTOR: GEORGE W. SIGULER Issuer For For 1GELECTION OF DIRECTOR: SCOTT M. SIPPRELLE Issuer For For 1HELECTION OF DIRECTOR: RODOLPHE M. VALLEE Issuer For For 02TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Issuer Company Name Meeting Date CUSIP Ticker NATIONAL SEMICONDUCTOR CORPORATION 9/25/2009 NSM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRIAN L. HALLA For STEVEN R. APPLETON For GARY P. ARNOLD For RICHARD J. DANZIG For JOHN T. DICKSON For ROBERT J. FRANKENBERG For MODESTO A. MAIDIQUE For EDWARD R. MCCRACKEN For RODERICK C. MCGEARY For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. Issuer For For 3. APPROVAL OF THE EXECUTIVE OFFICERS INCENTIVE PLAN, AS AMENDED. Issuer Against For 4. APPROVAL OF THE 2 Issuer Against For 5. AMENDMENTS TO CERTAIN OF OUR EXISTING EQUITY INCENTIVE PLANS TO ALLOW FOR A ONE-TIME STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES OTHER THAN OUR NAMED EXECUTIVE OFFICERS AND DIRECTORS. Issuer Company Name Meeting Date CUSIP Ticker NETAPP, INC. 10/14/2009 64110D104 NTAP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DANIEL J. WARMENHOVEN For DONALD T. VALENTINE For JEFFRY R. ALLEN For ALAN L. EARHART For THOMAS GEORGENS For MARK LESLIE For NICHOLAS G. MOORE For GEORGE T. SHAHEEN For ROBERT T. WALL Against For 02TO APPROVE AN AMENDMENT TO THE 1(SHARES) THAT MAY BE ISSUED PURSUANT TO AWARDS UNDER THE STOCK ISSUANCE AND PERFORMANCE SHARE AND PERFORMANCE UNIT PROGRAMS. Issuer Against For 03TO APPROVE AN AMENDMENT TO THE AUTOMATIC OPTION GRANT PROGRAM CONTAINED IN THE 1 Issuer Against For 04TO APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE UNDER THE PURCHASE PLAN BY AN ADDITIONAL 6,700, Issuer Against For 05TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE EXECUTIVE COMPENSATION PLAN TO PROVIDE THE PLAN ADMINISTRATOR WITH DISCRETION TO DETERMINE THE LENGTH OF ANY PERFORMANCE PERIOD UNDER THE COMPENSATION PLAN AND TO LIMIT THE MAXIMUM AWARD THAT ANY PARTICIPANT MAY RECEIVE PURSUANT TO THE COMPENSATION PLAN TO $5,000, Issuer For For 06TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 30, 2010. Issuer Company Name Meeting Date CUSIP Ticker NEUSTAR, INC. 6/23/2010 64126X201 NSR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GARETH C.C. CHANG For JEFFREY E. GANEK For HELLENE S. RUNTAGH For For 02RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker PETSMART, INC. 6/16/2010 PETM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: RAKESH GANGWAL For 1BELECTION OF DIRECTOR: ROBERT F. MORAN For 1CELECTION OF DIRECTOR: BARBARA A. MUNDER For 1DELECTION OF DIRECTOR: THOMAS G. STEMBERG For For 02TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2, 2011. Issuer Against For 03TO AMEND OUR EXECUTIVE SHORT-TERM INCENTIVE PLAN. Issuer Company Name Meeting Date CUSIP Ticker PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. 5/20/2010 P91911010 PPDI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STUART BONDURANT, M.D. For FREDRIC N. ESHELMAN For FREDERICK FRANK For GENERAL DAVID L. GRANGE For GENERAL DAVID L. GRANGE For TERRY MAGNUSON, PH.D. For ERNEST MARIO, PH.D. For JOHN A. MCNEILL, JR. For For 02RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Issuer Abstain For 03IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING. Issuer Company Name Meeting Date CUSIP Ticker POLO RALPH LAUREN CORPORATION 8/6/2009 RL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For FRANK A. BENNACK, JR. For JOEL L. FLEISHMAN For STEVEN P. MURPHY For For 2. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE FOR THE FISCAL YEAR ENDING APRIL 3, 2010. Issuer Company Name Meeting Date CUSIP Ticker PRAXAIR, INC. 4/27/2010 74005P104 PX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEPHEN F. ANGEL For NANCE K. DICCIANI For EDWARD G. GALANTE For CLAIRE W. GARGALLI For IRA D. HALL For RAYMOND W. LEBOEUF For LARRY D. MCVAY For WAYNE T. SMITH For ROBERT L. WOOD For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Issuer Company Name Meeting Date CUSIP Ticker QUANTA SERVICES, INC. 5/20/2010 7.4762E+106 PWR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES R. BALL For JOHN R. COLSON For J. MICHAL CONAWAY For RALPH R. DISIBIO For BERNARD FRIED For LOUIS C. GOLM For WORTHING F. JACKMAN For BRUCE RANCK For JOHN R. WILSON For PAT WOOD, III For For 02RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For Against 03CONSIDERATION OF A STOCKHOLDER PROPOSAL CONCERNING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS Security Holder Company Name Meeting Date CUSIP Ticker QIAGEN N.V. 6/30/2010 N72482107 QGEN Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01TO ADOPT THE ANNUAL ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2009 ("FISCAL YEAR 2009"). Issuer For For 02TO DISCHARGE FROM LIABILITY THE MEMBERS OF THE MANAGING BOARD FOR THE PERFORMANCE OF THEIR DUTIES DURING FISCAL YEAR 2009. Issuer For For 03TO DISCHARGE FROM LIABILITY THE MEMBERS OF SUPERVISORY BOARD FOR PERFORMANCE OF THEIR DUTIES DURING FISCAL YEAR 2009. Issuer For For 4AELECTION OF SUPERVISORY DIRECTOR: PROF. DR. DETLEV RIESNER Issuer For For 4BELECTION OF SUPERVISORY DIRECTOR: DR. WERNER BRANDT Issuer For For 4CELECTION OF SUPERVISORY DIRECTOR: DR. METIN COLPAN Issuer For For 4DELECTION OF SUPERVISORY DIRECTOR: MR. ERIK HORNNAESS Issuer For For 4EELECTION OF SUPERVISORY DIRECTOR: PROF. DR. MANFRED KAROBATH Issuer For For 4FELECTION OF SUPERVISORY DIRECTOR: MR. HEINO VON PRONDZYNSKI Issuer For For 5AELECTION OF MANAGING DIRECTOR: MR. PEER SCHATZ Issuer For For 5BELECTION OF MANAGING DIRECTOR: MR. ROLAND SACKERS Issuer For For 5CELECTION OF MANAGING DIRECTOR: DR. JOACHIM SCHORR Issuer For For 5DELECTION OF MANAGING DIRECTOR: MR. BERND UDER Issuer For For 06PROPOSAL TO REAPPOINT ERNST & YOUNG ACCOUNTANTS AS AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For For 07TO AUTHORIZE THE MANAGING BOARD, UNTIL DECEMBER 30, 2011, TO ACQUIRE SHARES IN THE COMPANY'S OWN SHARE CAPITAL. Issuer Company Name Meeting Date CUSIP Ticker RED HAT, INC. 8/13/2009 RHT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer MICHELINE CHAU MARY ANNE FOX For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS RED HAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2010. Issuer Company Name Meeting Date CUSIP Ticker SIGMA-ALDRICH CORPORATION 5/4/2010 SIAL Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: REBECCA M. BERGMAN Issuer For For 1BELECTION OF DIRECTOR: GEORGE M. CHURCH Issuer For For 1CELECTION OF DIRECTOR: DAVID R. HARVEY Issuer For For 1DELECTION OF DIRECTOR: W. LEE MCCOLLUM Issuer For For 1EELECTION OF DIRECTOR: JAI P. NAGARKATTI Issuer For For 1FELECTION OF DIRECTOR: AVI M. NASH Issuer For For 1GELECTION OF DIRECTOR: STEVEN M. PAUL Issuer For For 1HELECTION OF DIRECTOR: J. PEDRO REINHARD Issuer For For 1IELECTION OF DIRECTOR: D. DEAN SPATZ Issuer For For 1JELECTION OF DIRECTOR: BARRETT A. TOAN Issuer For For 02APPROVAL OF THE SIGMA-ALDRICH CORPORATION CASH BONUS PLAN, AS AMENDED. Issuer For For 03RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2010. Issuer Against Against 04APPROVAL OF SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Security Holder Company Name Meeting Date CUSIP Ticker T. ROWE PRICE GROUP 4/14/2010 74144T108 TROW Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: EDWARD C. BERNARD Issuer For For 1BELECTION OF DIRECTOR: JAMES T. BRADY Issuer For For 1CELECTION OF DIRECTOR: J. ALFRED BROADDUS, JR. Issuer For For 1DELECTION OF DIRECTOR: DONALD B. HEBB, JR. Issuer For For 1EELECTION OF DIRECTOR: JAMES A.C. KENNEDY Issuer For For 1FELECTION OF DIRECTOR: BRIAN C. ROGERS Issuer For For 1GELECTION OF DIRECTOR: DR. ALFRED SOMMER Issuer For For 1HELECTION OF DIRECTOR: DWIGHT S. TAYLOR Issuer For For 1IELECTION OF DIRECTOR: ANNE MARIE WHITTEMORE Issuer For For 02RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker TIFFANY & CO. 5/20/2010 TIF Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: MICHAEL J. KOWALSKI For 1BELECTION OF DIRECTOR: ROSE MARIE BRAVO For 1CELECTION OF DIRECTOR: GARY E. COSTLEY For 1DELECTION OF DIRECTOR: LAWRENCE K. FISH For 1EELECTION OF DIRECTOR: ABBY F. KOHNSTAMM For 1FELECTION OF DIRECTOR: CHARLES K. MARQUIS For 1GELECTION OF DIRECTOR: PETER W. MAY For 1HELECTION OF DIRECTOR: J. THOMAS PRESBY For 1IELECTION OF DIRECTOR: WILLIAM A. SHUTZER For For 2RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker URBAN OUTFITTERS, INC. 5/18/2010 URBN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For SCOTT A. BELAIR For ROBERT H. STROUSE For For 2TO RE-APPROVE THE URBAN OUTFITTERS EXECUTIVE INCENTIVE PLAN. Issuer Against Against 3SHAREHOLDER PROPOSAL TO PROVIDE A REPORT REGARDING VENDOR CONDUCT. Security Holder Company Name Meeting Date CUSIP Ticker WHOLE FOODS MARKET, INC 3/8/2010 WFMI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DR. JOHN B. ELSTROTT For GABRIELLE E. GREENE For HASS HASSAN For STEPHANIE KUGELMAN For JOHN P. MACKEY For JONATHAN A. SEIFFER For MORRIS J. SIEGEL For JONATHAN D. SOKOLOFF For DR. RALPH Z. SORENSON For W.A. (KIP) TINDELL, III For For 02RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG, LLP AS INDEPENDENT AUDITOR FOR THE COMPANY FOR FISCAL YEAR 2010. Issuer For Against 03SHAREHOLDER PROPOSAL REGARDING EXPANDING THE REQUIREMENT FOR MAJORITY VOTING STANDARDS FOR ALL MATTERS REQUIRING A VOTE OF SHAREHOLDERS IN COMPANY'S ARTICLES OF INCORPORATION & BYLAWS. Security Holder Against Against 04SHAREHOLDER PROPOSAL REGARDING AMENDMENT OF THE COMPANY'S BYLAWS TO PERMIT REMOVAL OF A DIRECTOR WITH OR WITHOUT CAUSE. Security Holder Against Against 05SHAREHOLDER PROPOSAL REGARDING ESTABLISHING A BOARD OF DIRECTORS POLICY CONCERNING AN ENGAGEMENT PROCESS WITH PROPONENTS OF SHAREHOLDER PROPOSALS THAT ARE SUPPORTED BY A MAJORITY OF THE VOTES CAST. Security Holder Against Against 06SHAREHOLDER PROPOSAL REGARDING REQUESTING THAT THE BOARD OF DIRECTORS AMEND THE COMPANY'S CORPORATE GOVERNANCE PRINCIPLES TO ADOPT AND DISCLOSE A WRITTEN AND DETAILED CEO SUCCESSION PLANNING POLICY. Security Holder Name of Fund: Buffalo Science & Technology Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker ADRAN INC. 5/5/2010 00738A106 ADTN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For THOMAS R. STANTON For H. FENWICK HUSS For ROSS K. IRELAND For WILLIAM L. MARKS For JAMES E. MATTHEWS For BALAN NAIR For ROY J. NICHOLS For For ROY J. NICHOLS Issuer For For 03RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ADTRAN FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker AKAMAI TECHNOLOGIES, INC. 5/19/2010 00971T101 AKAM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: F. THOMSON LEIGHTON For 1BELECTION OF DIRECTOR: PAUL SAGAN For 1CELECTION OF DIRECTOR: NAOMI O. SELIGMAN For For 02TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT AUDITORS OF AKAMAI TECHNOLOGIES, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker ALIGN TECHNOLOGY, INC. 5/20/2010 ALGN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Against 1AELECTION OF DIRECTOR: DAVID E. COLLINS For 1BELECTION OF DIRECTOR: JOSEPH LACOB For 1CELECTION OF DIRECTOR: C. RAYMOND LARKIN, JR. Against 1DELECTION OF DIRECTOR: GEORGE J. MORROW Against 1EELECTION OF DIRECTOR: DR. DAVID C. NAGEL For 1FELECTION OF DIRECTOR: THOMAS M. PRESCOTT For 1GELECTION OF DIRECTOR: GREG J. SANTORA For 1HELECTION OF DIRECTOR: WARREN S. THALER For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALIGN TECHNOLOGY, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Against For 03PROPOSAL TO APPROVE AMENDED AND RESTATED 2 Issuer For For 04PROPOSAL TO APPROVE 2 Issuer Company Name Meeting Date CUSIP Ticker AMERICAN MEDICAL SYSTEMS 4/29/2010 02744M108 AMMD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ALBERT JAY GRAF For ROBERT MCLELLAN, M.D. For For 2PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker AMYLIN PHARMACEUTICALS, INC 5/19/2010 CECO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ADRIAN ADAMS For TERESA BECK For M. KATHLEEN BEHRENS For DANIEL M. BRADBURY For PAUL N. CLARK For PAULO F. COSTA For ALEXANDER DENNER For KARIN EASTHAM For JAMES R. GAVIN III For JAY S. SKYLER For JOSEPH P. SULLIVAN For For 02TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker APPLIED MATERIALS, INC. 3/9/2010 AMAT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For AART J. DE GEUS For STEPHEN R. FORREST For THOMAS J. IANNOTTI For SUSAN M. JAMES For ALEXANDER A. KARSNER For GERHARD H. PARKER For DENNIS D. POWELL For WILLEM P. ROELANDTS For JAMES E. ROGERS For MICHAEL R. SPLINTER For ROBERT H. SWAN For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS APPLIED MATERIALS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker ATHENAHEALTH INC. 5/27/2010 04685W103 ATHN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN A. KANE For RUBEN J. KING-SHAW, JR. For For 2TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ATHENAHEALTH, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For For 3TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR AT ANY AND ALL ADJOURNMENTS OR POSTPONEMENTS THEREOF. Issuer Company Name Meeting Date CUSIP Ticker AUTODESK, INC. 6/10/2010 ADSK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CARL BASS For 1BELECTION OF DIRECTOR: CRAWFORD W. BEVERIDGE For 1CELECTION OF DIRECTOR: J. HALLAM DAWSON For 1DELECTION OF DIRECTOR: PER-KRISTIAN HALVORSEN For 1EELECTION OF DIRECTOR: SEAN M. MALONEY For 1FELECTION OF DIRECTOR: MARY T. MCDOWELL For 1GELECTION OF DIRECTOR: CHARLES J. ROBEL For 1HELECTION OF DIRECTOR: STEVEN M. WEST For For 02RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS AUTODESK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2011. Issuer For For 03APPROVE THE AUTODESK, INC., EXECUTIVE INCENTIVE PLAN AS AMENDED, PURSUANT TO SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986. Issuer Against For 04APPROVE AMENDMENTS TO THE AUTODESK, INC., 2, AS AMENDED. Issuer Company Name Meeting Date CUSIP Ticker BROADCOM CORPORATION 5/20/2010 BRCM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOAN L. AMBLE For NANCY H. HANDEL For EDDY W. HARTENSTEIN For JOHN E. MAJOR For SCOTT A. MCGREGOR For WILLIAM T. MORROW For ROBERT E. SWITZ For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker CHARLES RIVER LABORATORIES INTL., INC. 5/6/2010 CRL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES C. FOSTER For NANCY T. CHANG For STEPHEN D. CHUBB For DEBORAH T. KOCHEVAR For GEORGE E. MASSARO For GEORGE M. MILNE, JR. For C. RICHARD REESE For DOUGLAS E. ROGERS For SAMUEL O. THEIR For WILLIAM H. WALTRIP For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 25, 2010. Issuer Company Name Meeting Date CUSIP Ticker CIENA CORPORATION 4/14/2010 CIEN Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: LAWTON W. FITT Issuer For For 1BELECTION OF DIRECTOR: PATRICK H. NETTLES, PH.D Issuer For For 1CELECTION OF DIRECTOR: MICHAEL J. ROWNY Issuer For For 1DELECTION OF DIRECTOR: PATRICK T. GALLAGHER Issuer For For 02APPROVAL OF THE AMENDMENT OF THE 2 Issuer For For 03RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CIENA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS, INC 11/12/2009 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CAROL A. BARTZ For 1BELECTION OF DIRECTOR: M. MICHELE BURNS For 1CELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For 1DELECTION OF DIRECTOR: LARRY R. CARTER For 1EELECTION OF DIRECTOR: JOHN T. CHAMBERS For 1FELECTION OF DIRECTOR: BRIAN L. HALLA For 1GELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For 1HELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For 1IELECTION OF DIRECTOR: RODERICK C. MCGEARY For 1JELECTION OF DIRECTOR: MICHAEL K. POWELL For 1KELECTION OF DIRECTOR: ARUN SARIN For 1LELECTION OF DIRECTOR: STEVEN M. WEST For 1MELECTION OF DIRECTOR: JERRY YANG Against For 02TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Issuer Against For 03TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Issuer For For 04TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Issuer Abstain Against 05PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Security Holder Abstain Against 06PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Security Holder Abstain Against 07PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder Company Name Meeting Date CUSIP Ticker CITRIX SYSTEMS, INC. 5/26/2010 CTXS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: MARK B. TEMPLETON For 1BELECTION OF DIRECTOR: STEPHEN M. DOW For 1CELECTION OF DIRECTOR: GODFREY R. SULLIVAN Against For 02AMENDMENT TO THE 2 Issuer For For 03RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Issuer Company Name Meeting Date CUSIP Ticker CORNING INC. 4/29/2010 GLW Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director 1AELECTION OF DIRECTOR: ROBERT F. CUMMINGS, JR. Issuer For For 1BELECTION OF DIRECTOR: CARLOS M. GUTIERREZ Issuer For For 1CELECTION OF DIRECTOR: WILLIAM D. SMITHBURG Issuer For For 1DELECTION OF DIRECTOR: HANSEL E. TOOKES II Issuer For For 1EELECTION OF DIRECTOR: WENDELL P. WEEKS Issuer For For 02RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CORNING'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Issuer For For 03APPROVAL OF THE 2 Issuer For For 04APPROVAL OF THE 2-EMPLOYEE DIRECTORS. Issuer For For 05APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Issuer For Against 06SHAREHOLDER PROPOSAL CONCERNING VOTING. Security Holder Company Name Meeting Date CUSIP Ticker THE CORPORATE EXECUTIVE BOARD COMPANY 6/10/2010 21988R102 EXBD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For THOMAS L. MONAHAN III For GREGOR S. BAILAR For STEPHEN M. CARTER For GORDON J. COBURN For NANCY J. KARCH For DAVID W. KENNY For DANIEL O. LEEMON For For 02RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker DEALERTRACK HOLDINGS, INC. 5/24/2010 TRAK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ANN B. LANE For JOHN J. MCDONNELL JR. For BARRY ZWARENSTEIN For For 2THE RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker DIAGEO PLC 10/14/2009 25243Q205 DEO Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01REPORT AND ACCOUNTS 2009. Issuer For For 02DIRECTORS' REMUNERATION REPORT 2009. Issuer For For 03DECLARATION OF FINAL DIVIDEND. Issuer For For 04RE-ELECTION OF LM DANON (1,3,4) AS A DIRECTOR. Issuer For For 05RE-ELECTION OF LORD HOLLICK (1,3,4*) AS A DIRECTOR. Issuer For For 06RE-ELECTION OF PS WALSH (2*) AS A DIRECTOR. Issuer For For 07ELECTION OF PB BRUZELIUS (1,3,4) AS A DIRECTOR. Issuer For For 08ELECTION OF BD HOLDEN (1,3,4) AS A DIRECTOR. Issuer For For 09RE-APPOINTMENT OF AUDITOR. Issuer For For 10REMUNERATION OF AUDITOR. Issuer Against For 11AUTHORITY TO ALLOT SHARES. Issuer Against For 12DISAPPLICATION OF PRE-EMPTION RIGHTS. Issuer For For 13AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Issuer Against For 14AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Issuer Against For 15ADOPTION OF THE DIAGEO PLC 2 Issuer Against For 16ADOPTION OF THE DIAGEO PLC 2 Issuer Against For 17ADOPTION OF THE DIAGEO PLC INTERNATIONAL SHAREMATCH PLAN 2009. Issuer Against For 18AUTHORITY TO ESTABLISH INTERNATIONAL SHARE PLANS. Issuer Against For 19ADOPTION OF THE DIAGEO PLC 2 Issuer Against For 20AMENDMENTS TO THE RULES OF DIAGEO PLC EXECUTIVE SHARE OPTION PLAN. Issuer Against For 21AMENDMENTS TO THE RULES OF DIAGEO PLC 2 Issuer Against For 22AMENDMENTS TO THE RULES OF DIAGEO PLC SENIOR EXECUTIVE SHARE OPTION PLAN. Issuer Against For 23REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Issuer Against For 24ADOPTION OF ARTICLES OF ASSOCIATION. Issuer Company Name Meeting Date CUSIP Ticker DIGITAL RIVER, INC. 5/27/2010 25388B104 DRIV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOEL A. RONNING* For PERRY W. STEINER* For CHERYL F. ROSNER** For For 02TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker DENTSPLY INTERNATIONAL INC. 5/11/2010 XRAY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director For 1AELECTION OF DIRECTOR: PAULA H. CHOLMONDELEY Issuer For 1BELECTION OF DIRECTOR: MICHAEL J. COLEMAN Issuer For 1CELECTION OF DIRECTOR: JOHN C. MILES II Issuer For 1DELECTION OF DIRECTOR: JOHN L. MICLOT Issuer For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT ACCOUNTANTS, TO AUDIT THE BOOKS AND ACCOUNTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer For For 03PROPOSAL TO APPROVE THE DENTSPLY INTERNATIONAL INC. 2 Issuer Company Name Meeting Date CUSIP Ticker DOLBY LABORATORIES, INC. 2/9/2010 2569T107 DLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAY DOLBY For KEVIN YEAMAN For PETER GOTCHER For NICHOLAS DONATIELLO, JR For TED W. HALL For BILL JASPER For SANFORD ROBERTSON For ROGER SIBONI For AVADIS TEVANIAN, JR For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 24, 2010. Issuer Company Name Meeting Date CUSIP Ticker EBAY INC. 4/29/2010 EBAY Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: DAVID M. MOFFETT Issuer For For 1BELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Issuer For For 1CELECTION OF DIRECTOR: THOMAS J. TIERNEY Issuer For For 02TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR EBAY INCENTIVE PLAN, INCLUDING TO SATISFY THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Issuer For For 03TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR 2, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 20 MILLION SHARES. Issuer For For 04TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker EHEALTH, INC. 6/14/2010 28238P109 EHTH Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For SCOTT N. FLANDERS For MICHAEL D. GOLDBERG For For 02TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Against For 03TO APPROVE THE MATERIAL TERMS OF THE EHEALTH, INC. AMENDED AND RESTATED 2-DEDUCTIBLE PERFORMANCE BASED COMPENSATION WITHIN THE MEANING OF SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. Issuer Company Name Meeting Date CUSIP Ticker ELECTRONIC ARTS INC. 7/29/2009 ERTS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld LEONARD S. COLEMAN For JEFFREY T. HUBER For GARY M. KUSIN Withheld GERALDINE B. LAYBOURNE For GREGORY B. MAFFEI For VIVEK PAUL For LAWRENCE F. PROBST III For JOHN S. RICCITIELLO For RICHARD A. SIMONSON For LINDA J. SRERE Against For 2. APPROVE THE EMPLOYEE STOCK OPTION EXCHANGE PROGRAM Issuer Against For 3. APPROVE AMENDMENTS TO THE 2 Issuer For For 4. APPROVE AN AMENDMENT TO THE 2 Issuer For For 5. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS Issuer Company Name Meeting Date CUSIP Ticker EMC CORPORATION 4/29/2010 EMC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: MICHAEL W. BROWN For 1BELECTION OF DIRECTOR: RANDOLPH L. COWEN For 1CELECTION OF DIRECTOR: MICHAEL J. CRONIN For 1DELECTION OF DIRECTOR: GAIL DEEGAN For 1EELECTION OF DIRECTOR: JAMES S. DISTASIO For 1FELECTION OF DIRECTOR: JOHN R. EGAN For 1GELECTION OF DIRECTOR: EDMUND F. KELLY For 1HELECTION OF DIRECTOR: WINDLE B. PRIEM For 1IELECTION OF DIRECTOR: PAUL SAGAN For 1JELECTION OF DIRECTOR: DAVID N. STROHM For 1KELECTION OF DIRECTOR: JOSEPH M. TUCCI For For 02TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Issuer Abstain Against 03TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SPECIAL SHAREHOLDER MEETINGS. Security Holder Abstain Against 04TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date CUSIP Ticker F5 NETWORK, INC. 3/11/2010 FFIV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: DEBORAH L. BEVIER For 1BELECTION OF DIRECTOR: ALAN J. HIGGINSON For 1CELECTION OF DIRECTOR: JOHN MCADAM For For 02PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker FISERV, INC. 5/26/2010 FISV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For K.M. ROBAK For T.C. WERTHEIMER For D.R. SIMONS For For 02TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker FLUOR CORPORATION 5/6/2010 FLR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JAMES T. HACKETT Against 1BELECTION OF DIRECTOR: KENT KRESA For 1CELECTION OF DIRECTOR: NADER H. SULTAN For For 02THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For Against 03A SHAREHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS ADOPT A POLICY THAT THE BOARD'S CHAIRMAN BE AN INDEPENDENT DIRECTOR WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF FLUOR. Security Holder Company Name Meeting Date CUSIP Ticker FMC CORPORATION 4/27/2010 FMC Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR TO SERVE FOR THREE YEAR TERM: PIERRE BRONDEAU . Issuer For For 1BELECTION OF DIRECTOR TO SERVE FOR THREE YEAR TERM: DIRK A. KEMPTHORNE Issuer For For 1CELECTION OF DIRECTOR TO SERVE FOR THREE YEAR TERM: ROBERT C. PALLASH Issuer For For 1DELECTION OF DIRECTOR TO SERVE FOR THREE YEAR TERM: WILLIAM G. WALTER Issuer For For 02RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker FORMFACTOR, INC. 5/20/2010 FORM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CHENMING HU For LOTHAR MAIER For For 2RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS FORMFACTOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 Issuer Company Name Meeting Date CUSIP Ticker HEWITT ASSOCIATES, INC. 1/27/2010 42822Q100 HEW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JUDSON C. GREEN For MICHAEL E. GREENLEES For STEVEN P. STANBROOK For STACEY J. MOBLEY For For 02RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS Issuer Company Name Meeting Date CUSIP Ticker GILEAD SCIENCES, INC. 5/11/2010 GILD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Against PAUL BERG For JOHN F. COGAN For ETIENNE F. DAVIGNON For JAMES M. DENNY Against CARLA A. HILLS For KEVIN E. LOFTON Against JOHN W. MADIGAN For JOHN C. MARTIN For GORDON E. MOORE For NICHOLAS G. MOORE For RICHARD J. WHITLEY For GAYLE E. WILSON For PER WOLD-OLSEN For For 02TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For Against 03IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. Security Holder Company Name Meeting Date CUSIP Ticker HEXCEL CORPORATION 5/6/2010 HXL Vote MRV Proposal Proposed by Issuer or Security Holder For 01 Director Issuer Withhold JOEL S. BECKMAN For DAVID E. BERGES For LYNN BRUBAKER For JEFFREY C. CAMPBELL For SANDRA L. DERICKSON For W. KIM FOSTER For JEFFREY A. GRAVES For DAVID C. HILL For DAVID C. HURLEY For DAVID L. PUGH For For 2PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/19/2010 INTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CHARLENE BARSHEFSKY For 1BELECTION OF DIRECTOR: SUSAN L. DECKER For 1CELECTION OF DIRECTOR: JOHN J. DONAHOE For 1DELECTION OF DIRECTOR: REED E. HUNDT For 1EELECTION OF DIRECTOR: PAUL S. OTELLINI For 1FELECTION OF DIRECTOR: JAMES D. PLUMMER For 1GELECTION OF DIRECTOR: DAVID S. POTTRUCK For 1HELECTION OF DIRECTOR: JANE E. SHAW For 1IELECTION OF DIRECTOR: FRANK D. YEARY For 1JELECTION OF DIRECTOR: DAVID B. YOFFIE For For 02RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Issuer Abstain For 03ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS MACHINES CORPORATION 4/27/2010 IBM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: A.J.P. BELDA For 1BELECTION OF DIRECTOR: C. BLACK For 1CELECTION OF DIRECTOR: W.R. BRODY For 1DELECTION OF DIRECTOR: K.I. CHENAULT For 1EELECTION OF DIRECTOR: M.L. ESKEW For 1FELECTION OF DIRECTOR: S.A. JACKSON For 1GELECTION OF DIRECTOR: A.N. LIVERIS For 1HELECTION OF DIRECTOR: W.J. MCNERNEY, JR. For 1IELECTION OF DIRECTOR: T. NISHIMURO For 1JELECTION OF DIRECTOR: J.W. OWENS For 1KELECTION OF DIRECTOR: S.J. PALMISANO For 1LELECTION OF DIRECTOR: J.E. SPERO For 1MELECTION OF DIRECTOR: S. TAUREL For 1NELECTION OF DIRECTOR: L.H. ZAMBRANO For For 02RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Withhold Against 03STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT Security Holder Withhold Against 04STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Security Holder Withhold Against 05STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS Security Holder Withhold Against 06STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Security Holder Company Name Meeting Date CUSIP Ticker ITT EDUCATIONAL SERVICES, INC. 5/4/2010 45068B109 ESI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director For 1AELECTION OF DIRECTOR: JOHN F. COZZI Issuer For 1BELECTION OF DIRECTOR: KEVIN M. MODANY Issuer For 1CELECTION OF DIRECTOR: LLOYD G. WATERHOUSE Issuer For For 02TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS ITT/ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker MANHATTAN ASSOCIATES, INC. 5/20/2010 MANH Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN J. HUNTZ, JR. For DAN J. LAUTENBACH For THOMAS E. NOONAN For For 02RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker MEDICIS PHARMACEUTICAL CORPORATION 5/18/2010 MRX Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: MICHAEL A. PIETRANGELO Issuer For For 1BELECTION OF DIRECTOR: LOTTIE H. SHACKELFORD Issuer For For 1CELECTION OF DIRECTOR: JONAH SHACKNAI Issuer For For 2RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF MEDICIS FOR THE FISCAL YEAR ENDING Issuer Company Name Meeting Date CUSIP Ticker MERCK & CO., INC. 8/7/2009 MRK Vote MRV Proposal Proposed by Issuer or Security Holder N/A 1. Director Issuer For For 1. PROPOSAL TO APPROVE THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 8, 2009, BY AND AMONG MERCK & CO., INC., SCHERING-PLOUGH CORPORATION , SP MERGER SUBSIDIARY TWO, INC. (FORMERLY BLUE, INC.) AND SP MERGER SUBSIDIARY TWO, INC. (FORMERLY PURPLE, INC.), AS IT MAY BE AMENDED. Issuer Company Name Meeting Date CUSIP Ticker MERCK & CO., INC. 5/25/2010 58933Y105 MRK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: LESLIE A. BRUN For 1BELECTION OF DIRECTOR: THOMAS R. CECH For 1CELECTION OF DIRECTOR: RICHARD T. CLARK For 1DELECTION OF DIRECTOR: THOMAS H. GLOCER For 1EELECTION OF DIRECTOR: STEVEN F. GOLDSTONE For 1FELECTION OF DIRECTOR: WILLIAM B. HARRISON, JR. For 1GELECTION OF DIRECTOR: HARRY R. JACOBSON For 1HELECTION OF DIRECTOR: WILLIAM N. KELLEY For 1IELECTION OF DIRECTOR: C. ROBERT KIDDER For 1JELECTION OF DIRECTOR: ROCHELLE B. LAZARUS For 1KELECTION OF DIRECTOR: CARLOS E. REPRESAS For 1LELECTION OF DIRECTOR: PATRICIA F. RUSSO For 1MELECTION OF DIRECTOR: THOMAS E. SHENK For 1NELECTION OF DIRECTOR: ANNE M. TATLOCK For 1OELECTION OF DIRECTOR: CRAIG B. THOMPSON For 1PELECTION OF DIRECTOR: WENDELL P. WEEKS For 1QELECTION OF DIRECTOR: PETER C. WENDELL For For 02RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer For For 03PROPOSAL TO ADOPT THE 2 Issuer For For 04PROPOSAL TO ADOPT THE 2010 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN. Issuer Company Name Meeting Date CUSIP Ticker MICROCHIP TECHNOLOGY INCORPORATED 8/14/2009 MCHP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVE SANGHI For ALBERT J. HUGO-MARTINEZ For L.B. DAY For MATTHEW W. CHAPMAN For WADE F. MEYERCORD Against For 2. AMENDMENT AND RESTATEMENT OF OUR 2) MODIFY THE AUTOMATIC GRANT PROVISIONS WITH RESPECT TO EQUITY COMPENSATION FOR NON-EMPLOYEE DIRECTORS TO PROVIDE FOR ANNUAL AWARDS OF OPTIONS AND RESTRICTED STOCK UNITS ("RSUS"), AND (II) REVISE THE DEFINITION OF "PERFORMANCE GOALS" FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Issuer For For 3. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MICROCHIP FOR THE FISCAL YEAR ENDING MARCH 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/19/2009 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01ELECTION OF DIRECTOR: WILLIAM H. GATES III Issuer For For 02ELECTION OF DIRECTOR: STEVEN A. BALLMER Issuer For For 03ELECTION OF DIRECTOR: DINA DUBLON Issuer For For 04ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Issuer For For 05ELECTION OF DIRECTOR: REED HASTINGS Issuer For For 06ELECTION OF DIRECTOR: MARIA KLAWE Issuer For For 07ELECTION OF DIRECTOR: DAVID F. MARQUARDT Issuer For For 08ELECTION OF DIRECTOR: CHARLES H. NOSKI Issuer For For 09ELECTION OF DIRECTOR: HELMUT PANKE Issuer For For 10RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Issuer For For 11TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Issuer For For 12ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer For Against 13SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Security Holder For Against 14SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Security Holder Company Name Meeting Date CUSIP Ticker MKS INSTRUMENTS, INC. 5/3/2010 55306N104 MKSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CRISTINA H. AMON For RICHARD S. CHUTE For PETER R. HANLEY For For 02TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker NATIONAL INSTRUMENTS CORPORATION 5/11/2010 NATI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES J. TRUCHARD For JOHN M. BERRA For For 02TO APPROVE NI'S 2, INCLUDING APPROVAL OF ITS MATERIAL TERMS AND PERFORMANCE GOALS FOR PURPOSES OF INTERNAL REVENUE CODE SECTION 162(M). Issuer For For 03TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS NI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker NATIONAL SEMICONDUCTOR CORPORATION 9/25/2009 NSM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRIAN L. HALLA For STEVEN R. APPLETON For GARY P. ARNOLD For RICHARD J. DANZIG For JOHN T. DICKSON For ROBERT J. FRANKENBERG For MODESTO A. MAIDIQUE For EDWARD R. MCCRACKEN For RODERICK C. MCGEARY For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. Issuer For For 3. APPROVAL OF THE EXECUTIVE OFFICERS INCENTIVE PLAN, AS AMENDED. Issuer Against For 4. APPROVAL OF THE 2 Issuer Against For 5. AMENDMENTS TO CERTAIN OF OUR EXISTING EQUITY INCENTIVE PLANS TO ALLOW FOR A ONE-TIME STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES OTHER THAN OUR NAMED EXECUTIVE OFFICERS AND DIRECTORS. Issuer Company Name Meeting Date CUSIP Ticker NETAPP, INC. 10/14/2009 64110D104 NTAP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DANIEL J. WARMENHOVEN For DONALD T. VALENTINE For JEFFRY R. ALLEN For ALAN L. EARHART For THOMAS GEORGENS For MARK LESLIE For NICHOLAS G. MOORE For GEORGE T. SHAHEEN For ROBERT T. WALL Against For 02TO APPROVE AN AMENDMENT TO THE 1(SHARES) THAT MAY BE ISSUED PURSUANT TO AWARDS UNDER THE STOCK ISSUANCE AND PERFORMANCE SHARE AND PERFORMANCE UNIT PROGRAMS. Issuer Against For 03TO APPROVE AN AMENDMENT TO THE AUTOMATIC OPTION GRANT PROGRAM CONTAINED IN THE 1 Issuer Against For 04TO APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE UNDER THE PURCHASE PLAN BY AN ADDITIONAL 6,700, Issuer Against For 05TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE EXECUTIVE COMPENSATION PLAN TO PROVIDE THE PLAN ADMINISTRATOR WITH DISCRETION TO DETERMINE THE LENGTH OF ANY PERFORMANCE PERIOD UNDER THE COMPENSATION PLAN AND TO LIMIT THE MAXIMUM AWARD THAT ANY PARTICIPANT MAY RECEIVE PURSUANT TO THE COMPENSATION PLAN TO $5,000, Issuer For For 06TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 30, 2010. Issuer Company Name Meeting Date CUSIP Ticker NEUSTAR, INC. 6/23/2010 64126X201 NSR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GARETH C.C. CHANG For JEFFREY E. GANEK For HELLENE S. RUNTAGH For For 02RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker NUVASIVE, INC 5/25/2010 NUVA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ALEXIS V. LUKIANOV For JACK R. BLAIR For For 02TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For For 03TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. Issuer Company Name Meeting Date CUSIP Ticker PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. 5/20/2010 P91911010 PPDI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STUART BONDURANT, M.D. For FREDRIC N. ESHELMAN For FREDERICK FRANK For GENERAL DAVID L. GRANGE For GENERAL DAVID L. GRANGE For TERRY MAGNUSON, PH.D. For ERNEST MARIO, PH.D. For JOHN A. MCNEILL, JR. For For 02RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Issuer Abstain For 03IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING. Issuer Company Name Meeting Date CUSIP Ticker QUANTA SERVICES, INC. 5/20/2010 7.4762E+106 PWR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES R. BALL For JOHN R. COLSON For J. MICHAL CONAWAY For RALPH R. DISIBIO For BERNARD FRIED For LOUIS C. GOLM For WORTHING F. JACKMAN For BRUCE RANCK For JOHN R. WILSON For PAT WOOD, III For For 02RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For Against 03CONSIDERATION OF A STOCKHOLDER PROPOSAL CONCERNING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS Security Holder Company Name Meeting Date CUSIP Ticker RED HAT, INC. 8/13/2009 RHT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer MICHELINE CHAU MARY ANNE FOX For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS RED HAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2010. Issuer Company Name Meeting Date CUSIP Ticker SEMTECH CORPORATION 6/24/2010 SMTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GLEN M. ANTLE For W. DEAN BAKER For JAMES P. BURRA For BRUCE C. EDWARDS For ROCKELL N. HANKIN For JAMES T. LINDSTROM For MOHAN R. MAHESWARAN For JOHN L. PIOTROWSKI For For 02PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR THE CURRENT FISCAL YEAR. Issuer Company Name Meeting Date CUSIP Ticker SONOSITE, INC. 4/20/2010 83568G104 SONO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withhold KIRBY L CRAMER For CARMEN L DIERSEN For STEVEN R GOLDSTEIN, MD For KEVIN M GOODWIN For PAUL V HAACK Withhold ROBERT G HAUSER, MD For RODNEY F HOCHMAN, MD For RICHARD O MARTIN, PHD For WILLIAM G PARZYBOK, JR. For For 02RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 03APPROVAL OF AMENDMENT AND RESTATEMENT OF SONOSITE'S RESTATED ARTICLES OF INCORPORATION. Issuer Company Name Meeting Date CUSIP Ticker TEXAS INSTRUMENTS INC. 4/13/2010 TXN Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: R.W. BABB, JR. Issuer For For 1BELECTION OF DIRECTOR: D.L. BOREN Issuer For For 1CELECTION OF DIRECTOR: D.A. CARP Issuer For For 1DELECTION OF DIRECTOR: C.S. COX Issuer For For 1EELECTION OF DIRECTOR: D.R. GOODE Issuer For For 1FELECTION OF DIRECTOR: S.P. MACMILLAN Issuer For For 1GELECTION OF DIRECTOR: P.H. PATSLEY Issuer For For 1HELECTION OF DIRECTOR: W.R. SANDERS Issuer For For 1IELECTION OF DIRECTOR: R.J. SIMMONS Issuer For For 1JELECTION OF DIRECTOR: R.K. TEMPLETON Issuer For For 1KELECTION OF DIRECTOR: C.T. WHITMAN Issuer For For 02BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker TRIMBLE NAVIGATION LIMITED 5/19/2010 TRMB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN W. BERGLUND For JOHN B. GOODRICH For WILLIAM HART For MERIT E. JANOW For MERIT E. JANOW For BRADFORD W. PARKINSON For MARK S. PEEK For NICKOLAS W. VANDE STEEG For For 02TO RATIFY THE APPOINTMENT OF ERNST & LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For For 03TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Issuer Company Name Meeting Date CUSIP Ticker YAHOO! INC. 6/24/2010 YHOO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CAROL BARTZ For 1BELECTION OF DIRECTOR: ROY J. BOSTOCK For 1CELECTION OF DIRECTOR: PATTI S. HART For 1DELECTION OF DIRECTOR: ERIC HIPPEAU For 1EELECTION OF DIRECTOR: SUSAN M. JAMES For 1FELECTION OF DIRECTOR: VYOMESH JOSHI For 1GELECTION OF DIRECTOR: ARTHUR H. KERN For 1HELECTION OF DIRECTOR: BRAD D. SMITH For 1IELECTION OF DIRECTOR: GARY L. WILSON For 1JELECTION OF DIRECTOR: JERRY YANG For For 02APPROVAL OF AMENDMENTS TO THE COMPANY'S 1996 DIRECTORS' STOCK PLAN. Issuer For For 03RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 04SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Security Holder Name of Fund: Buffalo Micro Cap Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker ALIGN TECHNOLOGY, INC. 5/20/2010 ALGN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Against 1AELECTION OF DIRECTOR: DAVID E. COLLINS For 1BELECTION OF DIRECTOR: JOSEPH LACOB For 1CELECTION OF DIRECTOR: C. RAYMOND LARKIN, JR. Against 1DELECTION OF DIRECTOR: GEORGE J. MORROW Against 1EELECTION OF DIRECTOR: DR. DAVID C. NAGEL For 1FELECTION OF DIRECTOR: THOMAS M. PRESCOTT For 1GELECTION OF DIRECTOR: GREG J. SANTORA For 1HELECTION OF DIRECTOR: WARREN S. THALER For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS ALIGN TECHNOLOGY, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Against For 03PROPOSAL TO APPROVE AMENDED AND RESTATED 2 Issuer For For 04PROPOSAL TO APPROVE 2 Issuer Company Name Meeting Date CUSIP Ticker CAPELLA EDUCATION CO. 5/11/2010 CPLA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For J. KEVIN GILLIGAN For MARK N. GREENE For JODY G. MILLER For STEPHEN G. SHANK For ANDREW M. SLAVITT For DAVID W. SMITH For JEFFREY W. TAYLOR For SANDRA E. TAYLOR For DARRELL R. TUKUA For For 02TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 Issuer Company Name Meeting Date CUSIP Ticker CIENA CORPORATION 4/14/2010 CIEN Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: LAWTON W. FITT Issuer For For 1BELECTION OF DIRECTOR: PATRICK H. NETTLES, PH.D Issuer For For 1CELECTION OF DIRECTOR: MICHAEL J. ROWNY Issuer For For 1DELECTION OF DIRECTOR: PATRICK T. GALLAGHER Issuer For For 02APPROVAL OF THE AMENDMENT OF THE 2 Issuer For For 03RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CIENA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker COHEN & STEERS, INC. 5/7/2010 19247A100 CNS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: MARTIN COHEN For 1BELECTION OF DIRECTOR: ROBERT H. STEERS For 1CELECTION OF DIRECTOR: RICHARD E. BRUCE For 1DELECTION OF DIRECTOR: PETER L. RHEIN For 1EELECTION OF DIRECTOR: RICHARD P. SIMON For 1FELECTION OF DIRECTOR: EDMOND D. VILLANI For For 02RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker COLDWATER CREEK INC. 6/12/2010 P95221010 CWTR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES R. ALEXANDER For JERRY GRAMAGLIA For KAY ISAACSON-LEIBOWITZ For For 2TO APPROVE THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA FOR EXECUTIVE INCENTIVE COMPENSATION. Issuer For For 3TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. Issuer Company Name Meeting Date CUSIP Ticker COMSCORE, INC. 7/29/2009 20564W105 SCOR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For WILLIAM J. HENDERSON For RONALD J. KORN For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. Issuer Company Name Meeting Date CUSIP Ticker DELTEK, INC. 7/29/2009 20564W105 SCOR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: NANCI E. CALDWELL For 1BELECTION OF DIRECTOR: EDWARD R. GRUBB For 1CELECTION OF DIRECTOR: JOSEPH M. KAMPF For 1DELECTION OF DIRECTOR: STEVEN B. KLINSKY For 1EELECTION OF DIRECTOR: THOMAS M. MANLEY For 1FELECTION OF DIRECTOR: ALBERT A. NOTINI. For 1GELECTION OF DIRECTOR: KEVIN T. PARKER For 1HELECTION OF DIRECTOR: JANET R. PERNA For 1IELECTION OF DIRECTOR: ALOK SINGH For For 2TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE, LLP AS DELTEK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker DIVX, INC. 6/11/2010 DIVX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CHRISTOPHER MCGURK For JAMES C. BRAILEAN For For 02TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF DIVX, INC.'S ("DIVX") BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS DIVX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For For 03TO REAPPROVE THE INTERNAL REVENUE CODE SECTION 162(M) PERFORMANCE CRITERIA AND AWARD LIMITS OF THE DIVX, INC. 2'S KEY OFFICERS THAT QUALIFY AS PERFORMANCE-BASED COMPENSATION UNDER SECTION 162(M) OF THE INTERNAL REVENUE CODE. Issuer Company Name Meeting Date CUSIP Ticker THE DIXIE GROUP 4/27/2010 DXYN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For J. DON BROCK For DANIEL K. FRIERSON For PAUL K. FRIERSON For WALTER W. HUBBARD For JOHN W. MURREY, III For LOWRY F. KLINE For For 02APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S 2,,300,000. Issuer For For 03RATIFICATION OF APPOINTMENT OF THE FIRM OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker DOUBLE-TAKE SOFTWARE, INC. 5/13/2010 DBTK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: DEAN GOODERMOTE For 1BELECTION OF DIRECTOR: DEBORAH M. BESEMER For 1CELECTION OF DIRECTOR: PAUL D. BIRCH For 1DELECTION OF DIRECTOR: JOHN B. LANDRY For 1EELECTION OF DIRECTOR: JOHN W. YOUNG For For 02TO RATIFY THE APPOINTMENT OF EISNER,LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker DST, INC. 6/3/2010 23335C101 DTSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For L. GREGORY BALLARD For BRADFORD D. DUEA For CRAIG S. ANDREWS For For 02THE RATIFY AND APPROVE GRANT THORNTON, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker EXPONENT, INC. 6/3/2010 23335C101 DTSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For SAMUEL H. ARMACOST For MARY B. CRANSTON For LESLIE G. DENEND, PH.D. For MICHAEL R. GAULKE For PAUL R. JOHNSTON, PH.D. For STEPHEN C. RIGGINS For JOHN B. SHOVEN, PH.D. For For 2TO RATIFY THE APPOINTMENT OF KPMG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS INDEPENDENT AUDITOR FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer For For 3TO APPROVE AN AMENDMENT OF THE 2 Issuer Company Name Meeting Date CUSIP Ticker HEIDRICK & STRUGGLES INTERNATIONAL, INC. 5/27/2010 HSII Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For IAELECTION OF DIRECTOR: RICHARD I. BEATTIE Against IBELECTION OF DIRECTOR: ANTONIO BORGES For ICELECTION OF DIRECTOR: JOHN A. FAZIO For For IITO RATIFY THE APPOINTMENT BY THE BOARD OF DIRECTORS OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker HORSEHEAD HOLDING CORP. 5/7/2010 ZINC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES M. HENSLER For For 02TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS HORSEHEAD HOLDING CORP.'S INDEPENDENT REGISTERED ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker ICON PLC 7/20/2009 45103T107 ICLR Vote MRV Proposal Proposed by Issuer or Security Holder For 2. Director Issuer For DR. RONAN LAMBE For DR. PETER GRAY For DR. ANTHONY MURPHY For For 1. TO RECEIVE THE ACCOUNTS AND REPORTS Issuer For For 5. TO AUTHORIZE THE FIXING OF THE AUDITOR'S REMUNERATION Issuer For For 6. TO AUTHORIZE THE COMPANY TO ALLOT SHARES Issuer For For 7. TO DISAPPLY THE STATUTORY PRE-EMPTION RIGHTS Issuer For For 8. TO AUTHORIZE THE COMPANY TO MAKE MARKET PURCHASES OF SHARES Issuer Company Name Meeting Date CUSIP Ticker ICU MEDICAL, INC. 5/14/2010 44930G107 ICUI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GEORGE A. LOPEZ, M.D. For ROBERT S. SWINNEY, M.D For For 2PROPOSAL TO RATIFY SELECTION OF DELOITTE & TOUCHE LLP AS AUDITORS FOR THE COMPANY Issuer For For 3PROPOSAL TO APPROVE AMENDMENT AND RESTATEMENT OF 2 Issuer Company Name Meeting Date CUSIP Ticker INTEGRAL SYSTEMS, INC. 2/17/2010 45810H107 ISYS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN M. ALBERTINE For JAMES B. ARMOR, JR. For ALAN W. BALDWIN For PAUL G. CASNER, JR. For WILLIAM F. LEIMKUHLER For BRUCE L. LEV For R. DOSS MCCOMAS For BONNIE K. WACHTEL For For 02TO RATIFY THE ACTION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS IN APPOINTING KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Issuer Company Name Meeting Date CUSIP Ticker INTERNAP NETWORK SERVICES CORPORATION 6/17/2010 45885A300 INAP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For KEVIN L. OBER* For GARY M. PFEIFFER* For MICHAEL A. RUFFOLO* For DEBORA J. WILSON** For For 02TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF THE COMPANY'S COMMON STOCK. Issuer For For 03TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker THE KNOT, INC. 5/19/2010 KNOT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CHARLES BAKER For PETER SACHSE For For 2TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker LANDEC CORPORATION 10/15/2009 LNDC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For GARY T. STEELE For NICHOLAS TOMPKINS For DUKE K. BRISTOW For ROBERT TOBIN For DEAN HOLLIS For For 02TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 30, 2010. Issuer For For 03TO APPROVE THE COMPANY'S 2 Issuer Company Name Meeting Date CUSIP Ticker MARKETAXESS HOLDINGS INC. 6/3/2010 57060D108 MKTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD M. MCVEY For DR. S. BROWN-HRUSKA For ROGER BURKHARDT For STEPHEN P. CASPER For DAVID G. GOMACH For CARLOS M. HERNANDEZ For RONALD M. HERSCH For JEROME S. MARKOWITZ For T. KELLEY MILLET For NICOLAS S. ROHATYN For JOHN STEINHARDT For For 2TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker MCCORMICK & SCHMICK'S SEAFOOD RESTAURANT 5/19/2010 MSSR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: J. RICE EDMONDS For 1BELECTION OF DIRECTOR: WILLIAM T. FREEMAN For 1CELECTION OF DIRECTOR: ELLIOTT H. JURGENSEN, JR. For 1DELECTION OF DIRECTOR: JEFFREY D. KLEIN For 1EELECTION OF DIRECTOR: JAMES R. PARISH For 1FELECTION OF DIRECTOR: DAVID B. PITTAWAY For 1GELECTION OF DIRECTOR: DOUGLAS L. SCHMICK For For 02RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE 2 Issuer Company Name Meeting Date CUSIP Ticker MYR GROUP INC. 5/21/2010 55405W104 MYRG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LARRY F. ALTENBAUMER For WILLIAM A. KOERTNER For WILLIAM D. PATTERSON For For 02APPROVAL OF THE MYR GROUP INC. SENIOR MANAGEMENT INCENTIVE PLAN. Issuer For For 03APPROVAL OF THE MYR GROUP INC. 2007 LONG-TERM INCENTIVE PLAN. Issuer For For 04RATIFICATION OF THE APPOINTMENT OF ERNST AND YOUNG LLP AS MYR GROUP INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker NATIONAL RESEARCH CORPORATION 5/7/2010 NRCI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For PATRICK E. BEANS For GAIL L. WARDEN For For 02AMENDMENTS TO THE 2-EMPLOYEE DIRECTOR STOCK PLAN Issuer Company Name Meeting Date CUSIP Ticker NEOGEN CORPORATION 10/8/2009 NEOG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LON M. BOHANNON For A. CHARLES FISCHER For RICHARD T. CROWDER, PHD For For 02RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM. Issuer Against Against 03SHAREHOLDER PROPOSAL REGARDING MODIFICATION OF EXISTING TRADING POLICY. Security Holder Company Name Meeting Date CUSIP Ticker NIC INC. 5/4/2010 62914B100 EGOV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For HARRY H. HERINGTON For ART N. BURTSCHER For DANIEL J. EVANS For ROSS C. HARTLEY For ALEXANDER C. KEMPER For WILLIAM M. LYONS For PETE WILSON For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker OMNICELL, INC. 5/25/2010 68213N109 OMCL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES T. JUDSON For GARY S. PETERSMEYER For DONALD C. WEGMILLER Against For 02PROPOSAL TO APPROVE AN AMENDMENT TO THE OMNICELL, INC. 2, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Issuer For For 03PROPOSAL TO APPROVE AN AMENDMENT TO THE OMNICELL, INC. AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED NUMBER OF SHARES OF COMMON STOCK FROM 50,000,,000,000, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Issuer For For 04PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker OXFORD INDUSTRIES 6/14/2010 OXM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: GEORGE C. GUYNN For 1BELECTION OF DIRECTOR: HELEN B. WEEKS For 1CELECTION OF DIRECTOR: E. JENNER WOOD III For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM DURING FISCAL 2010. Issuer Company Name Meeting Date CUSIP Ticker PDF SOLUTIONS, INC. 10/6/2009 PDFS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LUCIO L. LANZA For KIMON MICHAELS, PH.D For For 02 PROPOSAL TO RATIFY THE APPOINTMENT BY THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE OF DELOITTE AND TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. Issuer Company Name Meeting Date CUSIP Ticker PDF SOLUTIONS, INC. 5/18/2010 PDFS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN K. KIBARIAN For For 02PROPOSAL TO RATIFY THE APPOINTMENT BY THE AUDIT AND CORPORATE GOVERNANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For For 03PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 Issuer For For 04PROPOSAL TO APPROVE THE AMENDED AND RESTATED 2 Issuer Company Name Meeting Date CUSIP Ticker PROS HOLDING 6/10/2010 74346Y103 PDFS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ALBERT E. WINEMILLER . For RONALD F. WOESTEMEYER For For 02TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PROS HOLDINGS, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker RIMAGE CORPORATION 5/12/2010 RIMG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For SHERMAN L. BLACK For LAWRENCE M. BENVENISTE For PHILIP D. HOTCHKISS For THOMAS F. MADISON For STEVEN M. QUIST For JAMES L. REISSNER For For 02A PROPOSAL TO RATIFY AND APPROVE THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR RIMAGE CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker SANDERS MORRIS HARRIS GROUP 5/27/2010 80000Q104 SMHG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: GEORGE L. BALL For 1BELECTION OF DIRECTOR: RICHARD E. BEAN For 1CELECTION OF DIRECTOR: CHARLES W. DUNCAN For 1DELECTION OF DIRECTOR: RIC EDELMAN For 1EELECTION OF DIRECTOR: SCOTT B. MCCLELLAND For 1FELECTION OF DIRECTOR: BEN T. MORRIS For 1GELECTION OF DIRECTOR: ALBERT W. NIEMI, JR. For 1HELECTION OF DIRECTOR: DON A. SANDERS For 1IELECTION OF DIRECTOR: W. BLAIR WALTRIP Against For 02APPROVE THE AMENDMENT AND RESTATEMENT OF THE LONG-TERM INCENTIVE PLAN. Issuer For For 03RATIFICATION OF APPOINTMENT OF GRANT THORNTON, LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker SMART BALANCE, INC. 1/21/2010 83169Y108 SMBL Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01APPROVAL OF OUR PROPOSED SECOND AMENDED AND RESTATED COMPANY STOCK AND AWARDS PLAN. Issuer For For 02APPROVAL OF STOCK OPTION AWARDS PREVIOUSLY GRANTED TO CERTAIN EXECUTIVES. Issuer Company Name Meeting Date CUSIP Ticker SMART BALANCE, INC. 5/12/2010 83169Y108 SMBL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT S. GLUCK For STEPHEN B. HUGHES For JAMES E. LEWIS For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF EHRHARDT KEEFE STEINER & HOTTMAN PC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010 Issuer For For 03PROPOSAL TO APPROVE THE AMENDED AND RESTATED SMART BALANCE, INC. FINANCIAL PERFORMANCE INCENTIVE PROGRAM Issuer Company Name Meeting Date CUSIP Ticker SONOSITE, INC. 4/20/2010 83568G104 SONO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withhold KIRBY L CRAMER For CARMEN L DIERSEN For STEVEN R GOLDSTEIN, MD For KEVIN M GOODWIN For PAUL V HAACK Withhold ROBERT G HAUSER, MD For RODNEY F HOCHMAN, MD For RICHARD O MARTIN, PHD For WILLIAM G PARZYBOK, JR. For For 02RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against For 03APPROVAL OF AMENDMENT AND RESTATEMENT OF SONOSITE'S RESTATED ARTICLES OF INCORPORATION. Issuer Company Name Meeting Date CUSIP Ticker STEINER LEISURE LIMITED 6/10/2010 P8744Y102 STNR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CYNTHIA R. COHEN For DENISE DICKINS For For 02RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker STIFEL FINANCIAL CORP. 4/13/2010 SF Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN P. DUBINSKY For ROBERT E. LEFTON For SCOTT B. MCCUAIG For JAMES M. OATES For BEN A. PLOTKIN For For 02PROPOSAL TO APPROVE THE STIFEL FINANCIAL CORP. 2 Issuer For For 03PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS STIFEL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer Company Name Meeting Date CUSIP Ticker STR HOLDINGS INC. 6/3/2010 78478V100 STRI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DENNIS L. JILOT For ANDREW M. LEITCH For SUSAN C. SCHNABEL For SCOTT S. BROWN For JASON L. METAKIS For RYAN M. SPROTT For JOHN A. JANITZ For DOMINICK J. SCHIANO For For 02RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker STRATASYS, INC. 5/6/2010 SSYS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For S. SCOTT CRUMP For RALPH E. CRUMP For EDWARD J. FIERKO For JOHN J. MCELENEY For CLIFFORD H. SCHWIETER For GREGORY L. WILSON For For 02THE RATIFICATION OF GRANT THORTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker UNIVERSAL TECHNICAL INSTITUTE INC. 2/24/2010 UTI Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: A. RICHARD CAPUTO, JR. Issuer For For 1BELECTION OF DIRECTOR: ALLAN D. GILMOUR Issuer For For 02RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker VIRTUAL RADIOLOGIC CORPORATION 5/13/2010 92826B104 VRAD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For NABIL N. EL-HAGE For RICHARD J. NIGON For BRIAN SULLIVAN For For 02RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM. Issuer For For 03APPROVAL OF STOCKHOLDER PROPOSAL REQUESTING THE ADOPTION OF A MAJORITY VOTE STANDARD IN THE ELECTION OF DIRECTORS. Issuer Company Name Meeting Date CUSIP Ticker VIRTUAL RADIOLOGIC CORPORATION 5/13/2010 92826B104 VRAD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RICHARD L. MARKEE For B. MICHAEL BECKER For CATHERINE E. BUGGELN For JOHN H. EDMONDSON For DAVID H. EDWAB For JOHN D. HOWARD For DOUGLAS R. KORN For RICHARD L. PERKAL For BETH M. PRITCHARD For KATHERINE SAVITT-LENNON For For 2APPROVE THE ADOPTION OF THE VITAMIN SHOPPE 2 Issuer For For 3RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLC AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Issuer Name of Fund: Buffalo International Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker 51 JOB, INC. 8/28/2009 JOBS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DAVID K. CHAO For DR. XIAOYUE CHEN For HIROYUKI HONDA For DONALD L. LUCAS For RICK YAN For Against 6. TO APPROVE THE ADOPTION OF THE 2 Issuer Company Name Meeting Date CUSIP Ticker ABB LTD. 4/26/2010 ABB Vote MRV Proposal Proposed by Issuer or Security Holder For For 2AAPPROVAL OF THE ANNUAL REPORT, THE CONSOLIDATED FINANCIAL STATEMENTS, AND THE ANNUAL FINANCIAL STATEMENTS FOR 2009. Issuer For For 2BCONSULTATIVE APPROVAL ON THE 2 Issuer For For 03DISCHARGE OF THE BOARD OF DIRECTORS AND THE PERSONS ENTRUSTED WITH MANAGEMENT. Issuer For For 04APPROPRIATION OF AVAILABLE EARNINGS AND RELEASE OF LEGAL RESERVES. Issuer For For 05CAPITAL REDUCTION THROUGH CANCELLATION OF SHARES. Issuer For For 06CAPITAL REDUCTION THROUGH NOMINAL VALUE REPAYMENT. Issuer For For 07AMENDMENT TO THE ARTICLES OF INCORPORATION RELATED TO THE CAPITAL REDUCTION. Issuer Against For 8AAMENDMENT TO ARTICLE 6 OF THE ARTICLES OF INCORPORATION. Issuer Against For 8BDELETION OF ARTICLES 32 AND 33 OF THE ARTICLES OF INCORPORATION. Issuer For For 9ARE-ELECTION OF DIRECTOR: ROGER AGNELLI Issuer For For 9BRE-ELECTION OF DIRECTOR: LOUIS R. HUGHES Issuer For For 9CRE-ELECTION OF DIRECTOR: HANS ULRICH MARKI Issuer For For 9DRE-ELECTION OF DIRECTOR: MICHEL DE ROSEN Issuer For For 9ERE-ELECTION OF DIRECTOR: MICHAEL TRESCHOW Issuer For For 9FRE-ELECTION OF DIRECTOR: BERND W. VOSS Issuer For For 9GRE-ELECTION OF DIRECTOR: JACOB WALLENBERG Issuer For For 9HRE-ELECTION OF DIRECTOR: HUBERTUS VON GRUNBERG Issuer For For 10ELECTION OF THE AUDITORS. Issuer Company Name Meeting Date CUSIP Ticker ACINO HOLDINGS AG, BASEL 3/30/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the business report 2009; reports by the Auditing Agency Issuer For For 2. Approve the distribution of a dividend Issuer For For 3. Grant discharge to the Supervisory Board and the Corporate Management Issuer For For 4. Election of the Auditing Agency Issuer For For 5. Approve the elections to the Supervisory Board Issuer For For 6. Approve the authorized share capital Issuer For For 7. Amend the Articles of Association according to the new Bucheffekten Act (BEG) Issuer Company Name Meeting Date CUSIP Ticker ADIDAS AG 5/6/2010 Vote MRV Proposal Proposed by Issuer or Security Holder None None 1. Presentation of the financial statements and annual report for the 2009 FY with the report of the Supervisory Board, the group financial statements, the group annual report, and the reports pursuant to Sections 289(4) and 315(4) of the German Commercial Code None For For 2. Resolution on the appropriation of the distributable profit of EUR 284,555,044.87 as follows: payment of a dividend of EUR 0.35 per no-par share EUR 211,329,379.77 shall be carried forward Ex-dividend and payable date: 07 MAY 2010 Issuer For For 3. Ratification of the acts of the Board of Managing Directors Issuer For For 4. Ratification of the acts of the Supervisory Board Issuer Against For 5. Approval of the remuneration system for the Board of Managing Directors Issuer For For 6. Amendments to the Articles of Association Section 19(2), in respect of the notice of shareholders meeting being published in the electronic Federal Gazette at least 30 days prior to the last date of registration for the meeting, the publishing date of the notice of shareholders, meeting and the last date of registration not being included in the calculation of the 30 day period Section 20(1), in respect of shareholders being entitled to participate in and vote at the shareholders meeting if they register with the Issuer Company by the sixth day prior to the meeting and provide evidence of their shareholding Section 19(4), deletion Section 20(4), in respect of the Board of Managing Directors being authorized to permit the audiovisual transmission of the shareholders meeting Section 21(4), in respect of the Board of Managing Directors being authorized to permit shareholders to absentee vote at the shareholders meeting Against For 7. Resolution on the revocation of the existing authorized capital, the creation of new authorized capital, and the corresponding amendment to the Articles of Association, the existing authorized capital 2006 of up to EUR 20,000,000 shall be revoked, the Board of Managing Directors shall be authorized, with the consent of the Supervisory Board, to increase the share capital by up to EUR 20,000,000 through the issue of new bearer no-par shares against contributions in cash, within a period of five years (authorized capital 2010), shareholders shall be granted subscription rights except for residual amounts and for a capital increase of up to 10% of the share capital if the shares are issued at a price not materially below their market price Issuer For For 8. Resolution on the revocation of the contingent capital 1999/I and the corresponding amendment to the Articles of Association Issuer For For 9. Resolution on the revocation of the contingent capital 2003/II and the corresponding amendment to the Articles of Association Issuer Against For 10. Resolution on the authorization to issue convertible and/or warrant bonds, the creation of contingent capital, and the corresponding amendment to the Articles of Association, the authorization given by the shareholders meeting of 11 MAY 2006, to issue bonds and to create a corresponding contingent capital of up to EUR 20,000,000 shall be revoked, the Board of Managing Directors shall be authorized, with the consent of the Supervisory Board, to issue bearer and/or registered bonds of up to EUR 1,500,000,000 conferring conversion and/or option rights for shares Issuer of the Company, on or before 05 MAY 2015, Shareholders shall be granted subscription rights except for residual amounts, for the granting of such rights to holders of conversion or option rights, and for the issue of bonds conferring conversion and/or option rights for shares of the company of up to 10% of the share capital at a price not materially below their theoretical market value, the Company's share capital shall be increased accordingly by up to EUR 36,000,000 through the issue of up to 36,000,000 new bearer no-par shares, insofar as conversion and/or option CONTD CONTD rights are exercised (contingent capital 2010) For For 11. Renewal of the authorization to acquire own shares, the Company shall be authorized to acquire own shares of up to 10% of its share capital, at a price neither more than 10%, nor more than 20% below, the market price of the shares, on or before 05 MAY 2015, the Board of Managing Directors shall be authorized to offer the shares on the stock exchange or to all shareholders, to dispose of the shares in a manner other than the stock exchange or by way of a rights offering if the shares are sold at a price not materially below their market price, to sue the shares in connection with mergers and acquisitions or for satisfying option and conversion rights, and to retire the shares Issuer Against For 12. Authorization to acquire own shares by using derivatives in connection with item 11, the Company shall also be authorized to acquire own shares by using derivatives at a price neither more than 10% above, nor more than 20% below, the market price of the shares, the authorization shall be limited to up to 5% of the share capital Issuer For For 13. Resolution on the conversion of the bearer shares of the Company into registered shares and the corresponding amendments to the Articles of association and resolutions of shareholders meetings Issuer For For 14. Appointment of auditors a) Audit of the financial statements for the 2010 FY: KPMG AG, Frankfurt b) Review of the interim financial statements for the first half of the 2010 FY: KPMG AG, Frankfurt Issuer Company Name Meeting Date CUSIP Ticker AIRASIA BHD 6/24/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the audited financial statements together with the reports of the Directors and the Auditors for the FYE 31 DEC 2009 Issuer For For 2. Approve the Director's fees of MYR 967,000 for the FYE 31 DEC 2009 Issuer For For 3. Re-elect Mr. Conor McCarthy as a Director, who retires pursuant to Article 124 if the Company's Articles of Association Issuer For For 4. Re-elect Dato Fam Lee Ee as a Director, who retires pursuant to Article 124 of the Company's Articles of Association Issuer For For 5. Re-elect Dato' Mohamed Khadar Bin Merican as a Director, who retires pursuant to Article 124 of the Company's Articles of Association Issuer For For 6. Re-elect Dato' Leong Sonny @ Leong Khee Seong as a Director, who retires in accordance with Section 129 of the Companies Act, 1965 to hold office until the next AGM Issuer For For 7. Re-appoint Messrs PricewaterhouseCoopers as the Auditors of the Company and authorize the Directors to fix their remuneration Issuer Against For 8. Authorize the Directors of the Company, pursuant to Section 132D of the Companies Act, 1965 and subject to approval of relevant authorities to issue shares in the Company from time to time and upon such terms and conditions and for such purposes as the Directors may, in their absolute discretion, deem fit provided that the aggregate number of issued shares pursuant to this resolution does not exceed 10% of the issued share capital of the Company for the time being and that the Directors to obtain approval for the listing of and quotation for the additional shares so issued on the Main Market of Bursa Malaysia Securities Berhad; Authority shall continue in force until the conclusion of the next AGM of the Company Issuer None None 0 Transact any other business None Company Name Meeting Date CUSIP Ticker AMDOCS LIMITED 1/21/2010 G02602103 DOX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRUCE K. ANDERSON For ADRIAN GARDNER For CHARLES E. FOSTER For JAMES S. KAHAN For ZOHAR ZISAPEL For DOV BAHARAV For JULIAN A. BRODSKY For ELI GELMAN For NEHEMIA LEMELBAUM For JOHN T. MCLENNAN For ROBERT A. MINICUCCI For SIMON OLSWANG For GIORA YARON For For 02APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS FOR FISCAL YEAR 2009. Issuer For For 03RATIFICATION AND APPROVAL OF ERNST & YOUNG LLP AND AUTHORIZATION OF AUDIT COMMITTEE OF BOARD TO FIX REMUNERATION. Issuer Company Name Meeting Date CUSIP Ticker ANTA SPORTS PRODS LTD 4/9/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and approve the audited consolidated financial statements of the Company and its subsidiaries and the reports of the Directors and the Auditors of the Company for the YE 31 DEC 2009 Issuer For For 2. Declare a final dividend in respect of the YE 31 DEC 2009 Issuer For For 3. Declare a special dividend in respect of the YE 31 DEC 2009 Issuer For For 4. Re-elect Mr. Ding Shizhong as an Executive Director of the Company Issuer For For 5. Re-elect Mr. Zheng Jie as an Executive Director of the Company Issuer For For 6. Re-elect Mr. Dai Zhongchuan as an Independent Non-Executive Director of the Company Issuer For For 7. Authorize the Board of Directors of the Company to fix the remuneration of the Company's Directors Issuer For For 8. Re-appoint KPMG as the Company's Auditor and authorize the Board of Directors of the Company to fix their remuneration Issuer Against For 9. Authorize the Directors of the Company, pursuant to The Rules Governing the Listing of Securities on the Stock Exchange of Hong Kong Limited (the Listing Rules), to allot, issue and deal with the unissued shares (each, a Share) of HKD 0.10 each in the capital of the Company and make or grant offers, agreements and options during and after the relevant period, not exceeding the aggregate of 20% of the aggregate nominal amount of the share capital of the Company in issue as at the date of the passing of this resolution; and (if the Directors of the Company are so Issuer authorized by a separate ordinary resolution of the shareholders of the Company) the aggregate nominal value of any share capital of the Company repurchased by the Company subsequent to the passing of this resolution (up to a maximum equivalent to 10% of the aggregate nominal value of the share capital of the Company in issue as at the date of the passing of this resolution), otherwise than pursuant to: i) a rights issue (specified); or ii) the exercise of any options granted under all Share Option Schemes of the Company adopted from time to time in CONTD CONTD accordance with the Listing Rules; or iii) any scrip dividend or similar arrangements providing for the allotment and issue of Shares in lieu of the whole or part of a dividend on Shares in accordance with the Articles of Association of the Company in force from time to time; or iv) any issue of Shares upon the exercise of rights of subscriptions or conversion under the terms of any warrants of the Company or any securities which are convertible into Shares; and (Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which the next AGM of the Company is required by the Articles of Association of the Company or the applicable laws of the Cayman Islands to be held) For For 10. Authorize the Directors of the Company, to repurchase (or agree to repurchase) shares (each, a Share) of HKD 0.10 each in the capital of the Company on the Stock Exchange, or any other Stock Exchange on which the Shares may be listed and recognized by the Securities and Futures Commission of Hong Kong and the Stock Exchange for such purpose, and otherwise in accordance with the rules and regulations of the Securities and Futures Commission of Hong Kong, the Stock Exchange, the Companies Law, Chapter 22 (Law 3 of 1961, as consolidated and revised) Issuer of the Cayman Islands and all other applicable Laws in this regard, the aggregate nominal amount of shares which may be repurchased or agreed to be repurchased by the Company pursuant to this resolution, during the relevant period, shall not exceed 10% of the aggregate nominal value of the share capital of the Company as at the date of the passing of this resolution and the authority pursuant to this resolution shall be limited accordingly; and (Authority expires the earlier of the conclusion of the next AGM of the Company or the expiration of the period within which CONTD CONTD the next AGM of the Company is required by the Articles of Association of the Company or the applicable laws of the Cayman Islands to be held) Against For 11. Approve, conditional on the passing of Resolution 9 and 10 above, the general mandate granted to the Directors of the Company pursuant to Resolution 9 above be extend by the addition to the aggregate nominal value of the shares which may be allotted by the Directors of the Company pursuant to or in accordance with such general mandate of an amount representing the aggregate nominal value of the share capital of the Company repurchased or agreed to be repurchased by the Company pursuant to or in accordance with the authority granted under Resolution 10 above Issuer For For 12 Approve to extend the term of the sportswear sales agreement dated 31 DEC 2009 (the Sportswear Sales Agreement); and the expected annual caps for the sale and purchase of ANTA products under the Sportswear Sales Agreement with (Guangzhou Anda Trading Development Co, Ltd.) in the amount of RMB 401.64 million (equivalent to approximately HKD 456.26 million), RMB 502.05 million (equivalent to approximately HKD 570.33 million) and RMB 627.56 million (equivalent to approximately HKD 712.91 million) respectively for the 3 YE 31 DEC 2010, 2011, and 2012 Issuer Company Name Meeting Date CUSIP Ticker ARTIO GLOBAL INVESTORS 5/10/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1AELECTION OF DIRECTOR: DUANE R. KULLBERG Issuer For For 02THE RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker ASIAN CITRUS HOLDINGS LTD. 11/2/2009 ACTFF.PK Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the subdivision of the Company's shares Issuer For For 2. Approve the Post Listing Share Option Scheme Issuer For For S.3 Adopt the new Bye-Laws Issuer Company Name Meeting Date CUSIP Ticker BAYER AG, LEVERKUSEN 4/30/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Submission of the confirmed financial statements of Bayer AG and consolidated financial statements of the Bayer Group, then combined management report, the report of the Supervisory Board as well as the explanatory report by the Board of Management on takeover-relevant information for the FY 2009 and the Board of Management proposal for the distribution of the profit; resolution on the distribution of profit Issuer For For 2. Ratification of actions of the members of the Board of Management Issuer For For 3. Ratification of actions of the members of the Supervisory Board Issuer Against For 4. Approval of the compensation system for members of the Board of Management Issuer Against For 5. Rescission of the existing Authorized Capital I, creation of a new Authorized Capital I with the option of exclusion of subscription rights and amendments of Section 4 Paragraph 2 of the Articles of Incorporation (capital stock) Issuer Against For 6. Rescission of the existing Authorized Capital II, creation of a new Authorized Capital II with the option of exclusion of the subscription rights and amendment of Section 4 Paragraph 3 of the Articles of Incorporation (capital stock) Issuer Against For 7. Authority to issue bonds with warrants, convertible bonds, profit sharing rights or profit participation bonds (or a combination of these instruments) and to exclude subscription rights, creation of a new conditional capital through the recession of the existing conditional capital and amendment of the Articles of Incorporation Issuer Against For 8. Authorization for the acquisition and use of treasury shares with possible exclusion of subscription rights and any other tender rights Issuer Against For 9. Adjustments to the Articles of Incorporation in Section 14, 15 and 16 concerning the Act Implementing the Stockholder Rights Directive (ARUG) Issuer For For 10. Appointment of the Auditor for the audit of the financial statements and the audit review of the half-year financial report Issuer Company Name Meeting Date CUSIP Ticker BM&F BOVESPA SA BOLSA DE VALORES, MERCADORIAS E FU 4/20/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve to examine, discuss and vote the financial statements relating to FYE 31 DEC 2009 Issuer For For 2. Approve the destination of the year end results of 2009 and the distribution of dividends Issuer For For 3. Approve to set the remuneration for the members of the Board of Directors, the Executive Committee from the 2010 FY Issuer Company Name Meeting Date CUSIP Ticker BM&F BOVESPA SA BOLSA DE VALORES, MERCADORIAS E FU 4/20/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the acquisition by BMFANDBOVESPA of shares by the CME Group, Inc. CME, in accordance with the terms of the proposal from the Board of Directors and from the Executive Committee for the 2010 FY Issuer Company Name Meeting Date CUSIP Ticker BNP PARIBAS 5/12/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For O.1 Approve the balance sheet and the consolidated financial statements for the FYE on 31 DEC 2009 Issuer For For O.2 Approve the balance sheet and the financial statements for the FYE on 31 DEC 2009 Issuer For For O.3 Approve the allocation of income for the FYE on 31 DEC 2009 and distribution of the dividend Issuer For For O.4 Approve the Statutory Auditors' special report on the Agreements and Undertakings pursuant to Articles L.225-38 et seq. of the Commercial Code, including those concluded between a Company and its corporate officers, but also between companies of a group and mutual leaders of the Company Issuer For For O.5 Authorize the BNP Paribas to repurchase its own shares Issuer For For O.6 Approve the renewal of Mr. Louis Schweitzer's term as a Board Member Issuer For For O.7 Appointment of Mr. Michel Tilmant as Board Member Issuer For For O.8 Appointment of Mr. Emiel Van Brockhoven as Board Member Issuer For For O.9 Appointment of Mrs. Meglena Kuneva as Board Member Issuer For For O.10 Appointment of Mr. Jean-Laurent Bonnafe as Board Member Issuer For For O.11 Approve the setting the amount of attendances allowances Issuer Against For E.12 Approve the issuance, with preferential subscription rights, of common shares and securities giving access to the capital or entitling to allocation of debt securities Issuer Against For E.13 Approve the issuance, with cancellation of preferential subscription rights, of common shares and securities giving access to the capital or entitling to allocation of debt securities Issuer Against For E.14 Approval the issuance, with cancellation of preferential subscription rights, of common shares and securities giving access to the capital in order to remunerate for securities provided under public exchange offers Issuer Against For E.15 Approve the issuance, with cancellation of preferential subscription rights, of common shares in order to remunerate for contributions of unlisted securities within the limit of 10% of the capital Issuer Against For E.16 Authorize the overall limitation for issuance with cancellation of preferential subscription rights Issuer For For E.17 Grant authority for the capital increase by incorporation of reserves or profits, issuance premiums or contribution Issuer Against For E.18 Approve the overall limitation for issuance with or without preferential subscription rights Issuer Against For E.19 Authorize the Board of Directors to carry out transactions reserved for Members of the Company Saving Plan of BNP Paribas Group, which may take the form of capi8tal increases and/or sales or transfers of reserved securities Issuer For For E.20 Authorize the Board of Directors to reduce the capital by cancellation of shares Issuer For For E.21 Approve the merger absorption of Fortis Banque France by BNP Paribas; consequential increase of the share capital Issuer Against For E.22 Amend the Statutes consequential to the repurchase of preferred shares Issuer For For E.23 Authorize the powers for the formalities Issuer Company Name Meeting Date CUSIP Ticker BOLSAS Y MERCADOS ESPANOLES SA 4/30/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the annual accounts balance sheet, income statements, statement of changes in equity, cash flow statement and notes and Management Report, individual and consolidated Spanish Stock Exchanges and Markets, Sociedad Holding de Mercadosy Sistemas Financieros, SA, and management of its Board of Directors, all for the YE 31 DEC 2009 Issuer For For 2. Approve the application of income for the YE 31 DEC 2009 Issuer For For 3. Approve the distribution of an extraordinary dividend under free reserves, subject to prior approval of the proposed appropriation of earnings for the year 2009 Issuer For For 4.1 Re-elect Ms. Margarita Prat Rodrigo as a Member of Governing Body the statutory period of 4 years in accordance with the provisions of Article 38.1 of the statute Issuer For For 4.2 Re-elect D. Alvaro Cuervo-Garcia as a Member of the Board, the statutory period of 4 years in accordance with the provisions of Article 38.1 of the Bylaws Issuer For For 4.3 Re-elect D. Karel Lannoo as a Member of the Board, the statutory period of 4 years in accordance with the provisions of Article 38.1 of the Bylaws Issuer For For 4.4 Re-elect D. Manuel Olivencia Ruiz as a Member of the Board, for the statutory period of 4 years in accordance with the provisions of Article 38.1 of the Bylaws Issuer For For 4.5 Appoint Mr. Rosa Maria Garciaas a Member of the Governing Body, by Issuer For For 4.6 Appoint D. Carlos Stilianopoulos Ridruejo as a Member of the Board of Issuer For For 5. Approve to fix the remuneration of the President in accordance with the provisions of Article 40 of the Bylaws Issuer For For 7. Approve to renew the Deloitte, SL as an Auditor of Bolsas y Mercados Spanish, Sociedad Holding de Mercadosy Sistemas Financieros, SA and consolidated annual accounts of the Group, for a period of one year in accordance with the provision of Article 204 of the Companies Act Limited Issuer For For 8. Authorize the Board of Administration, where appropriate, acquisition of own shares directly or through Group companies, in accordance with Article 75 of the Companies Act, setting limits and requirements of these acquisitions and delegation to the Governing Body of the powers necessary for the implementation of the agreement adopted by the General Board in the regard Issuer For For 9. Grant authority to the formalize, correct, clarify, interpret, clarify, supplement, implement and raise public the agreements adopted Issuer For For 10. Approve to Inform the General Meeting of Shareholders on the amendments to the Regulations Governing Council, in accordance with the provisions of Article 115 of the Securities Exchange Act Issuer Company Name Meeting Date CUSIP Ticker CHEUNG KONG (HOLDINGS) LTD 5/27/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the audited financial statements, the report of the Directors and the Independent Auditor's report for the YE 31 DEC 2009 Issuer For For 2. Declare a final dividend Issuer For For 3.1 Election of Mr. Li Tzar Kuoi, Victor as a Directors Issuer For For 3.2 Election of Mr. Ip Tak Chuen, Edmond as a Director Issuer For For 3.3 Election of Mr. Chiu Kwok Hung, Justin as a Director Issuer For For 3.4 Election of Mr. Chow Kun Chee, Roland as a Director Issuer For For 3.5 Election of Mr. Yeh Yuan Chang, Anthony as a Director Issuer For For 3.6 Election of Mr. Chow Nin Mow, Albert as a Director Issuer For For 3.7 Election of Dr. Wong Yick-ming, Rosanna as a Director Issuer For For 4. Appointment of Messrs. Deloitte Touche Tohmatsu as the Auditor and authorize the Directors to fix their remuneration Issuer Against For 5.1 Authorize the Directors to issue additional shares of the Company Issuer For For 5.2 Authorize the Directors to repurchase shares of the Company Issuer Against For 5.3 Approve to extend the general mandate granted to the Directors pursuant to Resolution 5(1) to issue additional shares of the Company Issuer Company Name Meeting Date CUSIP Ticker CHINA GREEN (HOLDINGS) LTD. 9/30/2009 CIGEF.PK Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and approve the audited financial statements and the reports of the Directors and the Independent Auditor of the Company and its subsidiaries for the YE 30 APR 2009 Issuer For For 2. Declare a final dividend for the YE 30 APR 2009 Issuer For For 3.a Re-elect Mr. Sun Shao Feng as a Director Issuer For For 3.b Re-elect Mr. Nie Xing as a Director Issuer For For 3.c Re-elect Mr. Ip Siu Kay as a Director Issuer For For 3.d Re-elect Mr. Huang Zhigang as a Director Issuer For For 3.e Re-elect Mr. Zheng Baodong as a Director Issuer For For 3.fAuthorize the Directors to fix the remuneration of the Directors Issuer For For 4. Re-appoint CCIF CPA Limited as the Auditors of the Company and authorize the Directors to fix their remuneration Issuer Against For 5. Authorize the Directors of the Company to allot, issue and deal with additional shares of HKD 0.10 each in the share capital of the Company (the Shares) and make or grant offers, agreements and options (including warrants, bonds, and debentures convertible into shares) which would or might require the exercise of such powers, subject to and in accordance with all applicable laws, during and after the relevant period, not exceeding 20% of the aggregate nominal amount of the share capital of the Company in issue as at the date of the passing of this resolution, otherwise than Issuer pursuant to: i) a rights issue (as specified); or ii) the exercise of the conversion rights attaching to any convertible securities issued by the Company; or iii) the exercise of warrants to subscribe for shares; or iv) the exercise of options granted under any Share Option Scheme or similar arrangement for the time being adopted by the Company; or v) an issue of shares in lieu of the whole or part of a dividend on shares in accordance with the Bye-Laws of the Company; (Authority expires the earlierCONTD CONTD of the conclusion of the next AGM of the Company; the expiration of the period within which the next AGM is required by the Bye-laws of the Company or any applicable law of Bermuda to be held) For For 6. Authorize the Directors of the Company to repurchase the shares of the Company during the relevant period on The Stock Exchange of Hong Kong Limited (the Stock Exchange) or any other stock exchange on which the shares of the Company may be listed and recognized by the Securities and Futures Commission of Hong Kong and the Stock Exchange for this purpose, subject to and in accordance with all applicable laws and the requirements of the Rules Governing the Listing of Securities on the Stock Issuer Exchange or those of any other recognized Stock Exchange as amended from time to time, not exceeding 10% of the aggregate nominal amount of the share capital of the Company in issue as at the date of the passing of this resolution and the said approval shall be limited accordingly; (Authority expires the earlier of the conclusion of the next AGM of the Company; the expiration of the period within which the next AGM is required by the Bye-laws of the Company or any applicable law of Bermuda to be held) Against For 7. Approve to extend the general mandate granted to the Directors of the Company, conditional upon passing Resolutions 5 and 6, to allot, issue and deal with additional shares and to make or grant offers, agreements and options which might require the exercise of such powers pursuant to Resolution 5 by the addition thereto of an amount representing the aggregate nominal amount of the share capital of the Company repurchased by the Company under the authority granted pursuant to Resolution 6, provided that such amount shall not exceed 10% of the aggregate nominal amount of the issued share capital of the Company as at the date of passing the resolution Issuer Company Name Meeting Date CUSIP Ticker CHINA SHANSHUI CEMENT GROUP LTD. 9/2/2009 CCGLF.PK Vote MRV Proposal Proposed by Issuer or Security Holder Against For S.1 Amend the Articles 13.1, 16.1, 16.2, 16.3, 16.6, 16.18, 20.2, 20.6, 20.7 and 20.8 of the Articles of Association of the Company; adopt the restated and amended Memorandum and the Articles of Association of the Company, consolidating all the proposed amendments made in compliance with applicable Laws, as specified with immediate effect in replacement of the existing Memorandum and the Articles of Association of the Company; and authorize any Director of the Company to take such further action as he/she may in his/her sola and absolute discretion thinks fit for and on behalf of the Company to implement the aforesaid amendments tothe existing Articles of Association by the Company. Issuer Company Name Meeting Date CUSIP Ticker CHINA SHANSHUI CEMENT GROUP LTD. 9/2/2009 CCGLF.PK Vote MRV Proposal Proposed by Issuer or Security Holder For For IANALYZE THE MANAGEMENT'S ACCOUNTS AND FINANCIAL STATEMENTS SUPPORTED BY THE FISCAL COUNCIL'S AND EXTERNAL AUDITOR'S REPORTS RELATED TO THE FISCAL YEAR OF 2009, IN CONFORMITY WITH THE MANAGEMENT'S REPORT, BALANCE SHEETS AND THE CORRESPONDING NOTES TO THE FINANCIAL STATEMENTS. Issuer For For IANALYZE THE MANAGEMENT'S ACCOUNTS AND FINANCIAL STATEMENTS SUPPORTED BY THE FISCAL COUNCIL'S AND EXTERNAL AUDITOR'S REPORTS RELATED TO THE FISCAL YEAR OF 2009, IN CONFORMITY WITH THE MANAGEMENT'S REPORT, BALANCE SHEETS AND THE CORRESPONDING NOTES TO THE FINANCIAL STATEMENTS. Issuer For For IIIELECT THE MEMBERS OF THE BOARD OF DIRECTORS AND THE SITTING AND DEPUTY MEMBERS OF THE FISCAL COUNCIL. Issuer Company Name Meeting Date CUSIP Ticker CIA SANEAMENTO MINAS GERAIS SA 4/27/2010 Vote MRV Proposal Proposed by Issuer or Security Holder Against For 1. Amend the Corporate Bylaws of the Company as follows, Article 5, increase of the share capital of the Company, coming from the conversion of debentures, second issuance, into common shares, with the share capital of the Company increasing to BRL 2,636,459,548.98, fully subscribed for and paid in, represented by 115,299,504 common shares, all of which are nominative and have no par value Issuer Company Name Meeting Date CUSIP Ticker CIA SANEAMENTO MINAS GERAIS SA 4/27/2010 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Amend the Corporate Bylaws of the Company as follows, Article 5, increase of the share capital of the Company, coming from the conversion of debentures, second issuance, into common shares, with the share capital of the Company increasing to BRL 2,636,459,548.98, fully subscribed for and paid in, represented by 115,299,504 common shares, all of which are nominative and have no par value Company Name Meeting Date CUSIP Ticker CIA SANEAMENTO MINAS GERAIS SA 4/27/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For I Approve to take knowledge of the Director accounts, to examine, discuss and approve the financial statements for the FY ending 31 DEC 2009 Issuer For For II Approve the allocation of the net profit for the FYE on 31 DEC 2009, with the retention of part of the net profit for reinvestment, payment of interest over own capital, to be imputed to the amount of the minimum mandatory dividend Issuer For For III Approve the Investment Plan of Copasa Mg, under the terms of the Article 196 2 of Federal Law 640476 Issuer For For IV Election of the Members of the Board of Directors and Finance Committee Issuer Company Name Meeting Date CUSIP Ticker CIELO S A 4/30/2010 Vote MRV Proposal Proposed by Issuer or Security Holder Against For 1. Ratify once the capital budget is approved dividend and interest on shareholder equity amounts distributed during the FY, to decide regarding the increase of the share capital of the Company, in the amount of BRL 24,620,463.15, without the issuance of new shares, going from BRL 75,379,536.85 to BRL 100,000,000.00 Issuer Against For 2. Amend Article 5 of the corporate By-Laws of the Company, to state the new share capital amount Issuer For For 3. Approve to decide regarding the proposal for the change of the term in office of the members of the Board of Directors, with it going from the current term of one year to a term of two years, with reflection being allowed Issuer For For 4. Approve to decide regarding the proposal for the change of the term in office of the members of the Board of Directors, with it going from the current term of one year to a term of two years, with reelection being allowed Issuer For For 5. Amend of Article 13 of the corporate By-Laws, in regard to the term in office of the members of the Board of Directors Issuer For For 6. Amend of Article 18 of the corporate By-Laws, in regard to the term in office of the members of the executive committee and consolidation of that document Issuer Company Name Meeting Date CUSIP Ticker CIELO S A 4/30/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For I. Receive the administrators accounts, to examine, discuss and vote on the administrations report, the financial statements and the accounting statements accompanied by the Independent Auditors report, the Finance Committee report and Auditors Committee report regarding the FYE on 31 DEC 2009 Issuer For For II. Approve the capital budget, and ratify the early distributions of dividends Issuer For For III. Elect the members of the Board of Directors, under the terms of the applicable legislation, cumulative voting can be adopted for this item Issuer For For IV. Approve to set the global remuneration of the Company Directors Issuer Company Name Meeting Date CUSIP Ticker COMPANHIA BRASILEIRA DE MEIOS DE PAGAMENTO, SAO PA 12/14/2009 Vote MRV Proposal Proposed by Issuer or Security Holder For For I.Approve to change the corporate name of the Company to Cielo S.A. and the consequent amendment and consolidation of the Corporate By-Laws Issuer For For II. Elect full Members of the Finance Committee and their respective alternates, who will serve a term in office until the AGM that approves the accounts relative to the FY ending on 31 DEC 2009 Issuer Company Name Meeting Date CUSIP Ticker COMPANHIA DE SANEAMENTO DE MINAS GERAIS-COPASA 9/25/2009 Vote MRV Proposal Proposed by Issuer or Security Holder For For I. Approve to change the composition of the Board of Directors, by indication of the majority shareholder Issuer For For II. Approve the instatement of a bid process in regard to the performance of the construction work and services of expanding and improving the Rio Manso System, steps of 5 cubic meters and 6 cubic meters and construction of the Central Hydroelectric Generator with a capacity of 1000 KW in the amount of up to BRL 570,356,890.00 Issuer For For III. Approve the donation of vehicles in a precarious state of maintenance to the voluntary social assistance Issuer Company Name Meeting Date CUSIP Ticker COMPANHIA DE SANEAMENTO BASICO DO ESTADO 10/23/2009 20441A102 Vote MRV Proposal Proposed by Issuer or Security Holder For For IELECTION OF A MEMBER OF THE BOARD OF DIRECTORS. Issuer For For IIAUTHORIZATION FOR HOLDING AND ESTABLISHING THE CONDITIONS OF THREE (3) PRIVATE ISSUES OF SIMPLE DEBENTURES OF THE COMPANY, SECURED, NON-CONVERTIBLE INTO SHARES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For IIIESTABLISHMENT OF THE CONDITIONS APPLICABLE TO THE FIRST OF THE THREE (3) ISSUES OF DEBENTURES PURSUANT TO ITEM (II) ABOVE Issuer For For IVDELEGATION OF POWERS TO THE COMPANY'S BOARD OF DIRECTORS TO RESOLVE ON THE ESTABLISHMENT AND POSSIBLE AMENDMENTS OF THE CONDITIONS ADDRESSED BY ITEMS VI TO VIII OF ARTICLE 59 OF LAW 6,404/76, RELATED TO THE THREE (3) ISSUES OF DEBENTURES, PURSUANT TO ITEM (II) ABOVE, AS WELL AS ON THE OPPORTUNITY OF THE ISSUES. Issuer For For VAUTHORIZING THE COMPANY TO PRACTICE ANY AND ALL ACTS, PURSUANT TO THE LEGAL AND STATUTORY PROVISIONS, RELATED TO THE THREE (3) ISSUES OF DEBENTURES, PARTICULARLY, THE EXECUTION OF THE "COMMITMENT AGREEMENT FOR SUBSCRIPTION OF SIMPLE DEBENTURES, IN PRIVATE ISSUES" AND OF THE "FIDUCIARY ASSIGNMENT AGREEMENT OF RECEIVABLES AND OTHER COVENANTS AND OF THE ISSUE DEEDS". Issuer Company Name Meeting Date CUSIP Ticker COMPANHIA DE SANEAMENTO DE MINAS GERAIS - COPASA 2/23/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For I. Approve the removal because of resignation and elect a Member to the Board of Directors of the Company, on the nomination of the majority shareholder Issuer Against For II. Amend the Corporate By-Laws of the Company, as follows, Article 5, increase of the share capital of the Company, coming from the conversion of debentures, second issuance, into common shares, with the amount of the share capital of the Company increasing to BRL 2,636,459,548.98, totally subscribed for and paid in, represented by 115,299,504 common shares, all of which are nominative and have no par value Issuer For For III. Approve to enter into a Financing Agreement with Banco Nacional De Desenvolvimeno Economico E Social, in the amount of BRL 244,600,000.00 Issuer For For IV. Approve the formalization of the Settlement and Offsetting Agreements with the municipality of Belo Horizonte, amounts owed by Copasa MG, in reference to the Service Tax ISSQN, Property Tax IPTU, auditing fees and others and credits for the Company, relative to invoices for the services of water supply and sewage Issuer Company Name Meeting Date CUSIP Ticker COMPANHIA DE SANEAMENTO DE MINAS GERAIS - COPASA 6/14/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve to take out financing from Caixa Economica Federal in the amount of BRL 605,400,000.00 Issuer For For 2. Approve to take out financing from Banco Nacional De Desenvolvimento Economico E Social, in the amount of BRL 740,700,000.00 Issuer For For 3. Approve the inclusion of the services for revitalization of a unit and technological development for odor control, in the amount of BRL 37,000,000.00, within the original scope for the administrative bid process, in reference to contracting for the expansion and improvement project for the Riberao Arrudas Catchment area sewage treatment station, know as Ete Arrudas, for average secondary treatment capacity of 3,375 cubic meters a second, approved at the annual and EGM of shareholders on 28 APR 2009, with the amount going from up to BRL 162,300,000.00 to up to BRL 199,300,000.00 Issuer For For 4. Approve the donation, as a return, to the municipality of Piranguinho, of the real property in reference to the old local office and land area with 70 square meters, located in Piranguinho, Minas Gerais, in Alto Mantiqueira district Issuer Company Name Meeting Date CUSIP Ticker CREDIT AGRICOLE SA, PARIS 5/19/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For O.1 Approve the financial statements for the FY 2009 Issuer For For O.2 Approve the consolidated financial statements for the FY 2009 Issuer For For O.3 Approve the allocation of income, setting and payment of the dividend Issuer Against For O.4 Approve the option to pay the dividend with shares Issuer For For O.5 Approve the regulated undertakings pursuant to Article L.225-42-1 of the Commercial Code, decided in favor or Mr. Rene Carron Issuer For For O.6 Approve the regulated undertakings pursuant to Article L.225-42-1 of the Commercial Code, decided in favor of Mr. Bernard Mary Issuer For For O.7 Approve the regulated undertakings pursuant to Article L.225-42-1 of the Commercial Code, decided in favor of Mr. Jean-Yves Hocher Issuer For For O.8 Approve the regulated undertakings pursuant to Article L.225-42-1 of the Commercial Code, decided in favor of Mr. Jacques Lenormand Issuer For For O.9 Approve the conditions for Mr. Jean-Frederic de Leusse's end of term pursuant to Article L.225-42-1 of the Commercial Code Issuer For For O.10 Approve the conditions for Mr. George Pauget's end of term pursuant to Article L.225-42-1 Issuer For For O.11 Approval the regulated Undertakings pursuant to Article L.225-42-1 of the Commercial Code, decided in favor of Mr. Jean-Paul Chifflet Issuer For For O.12 Approve the regulated Undertakings pursuant to Articles L.225-42-1 of the Commercial Code, decided in favor of Mr. Michel Mathieu Issuer For For O.13 Approve the regulated Undertakings pursuant to Article L.225-42-1 of the Commercial Code, decided in favor of Mr. Bruno de Laage Issuer For For O.14 Ratify the co-optation of Mr. Philippe Brassac as a Board member Issuer For For O.15 Approve the renewal of Mr. Philippe Brassac's term as a Board member Issuer For For O.16 Ratify the co-optation of Mrs. Veronique Flachaire as a Board member Issuer For For O.17 Approve the Renewal of Mrs. Veronique Flachaire's term as a Board member Issuer For For O.18 Appointment of Mr. Claude Henry as a Board member Issuer For For O.19 Ratify the co-optation of Mr. Bernard Lepot as a Board member Issuer For For O.20 Appointment of Mr. Jean-Marie Sander as a Board member Issuer For For O.21 Appointment of Mr. Christian Talgorn Issuer For For O.22 Appointment of a Board member Madame Monice Mondardini Issuer For For O.23 Approve the attendance allowances to Board members Issuer For For O.24 Authorize the Board of Directors to purchase Company's common shares Issuer Against For E.25 Authorize the Board of Directors to increase the share capital by issuing common shares and/or securities giving access to common shares with preferential subscription rights Issuer Against For E.26 Authorize the Board of Directors to increase the share capital by issuing common shares and/or securities giving access to common shares with cancellation of preferential subscription rights outside of a public offer Issuer Against For E.27 Authorize the Board of Directors to increase the share capital by issuing common shares/and or securities giving access to common shares with cancellation of preferential subscription rights as part of a public offer Issuer Against For E.28 Authorize the Board of Directors to increase the amount of initial issuance, in the event of issuance of common shares or securities giving access to common shares with or without preferential subscription rights, decided according to 25th, 26th, 27th, 29th, 30th, 34th and 35th resolutions Issuer Against For E.29 Authorize the Board of Directors to issue common shares and/or securities giving access to common shares, for the remuneration of the contribution in kind granted to the Company and comprised of equity securities or securities giving access to the capital, outside of a public exchange offer Issuer Against For E.30 Authorize the Board of Directors to set the issue price of the common shares or any securities giving access to common shares, in the event of cancellation of preferential subscription rights, within the annual limit of 5% of the capital Issuer Against For E.31 Approve the overall limitation of authorization for issuances with or without preferential subscription rights Issuer Against For E.32 Authorize the Board of Directors to issue securities entitling to allotment of debt securities Issuer Against For E.33 Authorize the Board of Directors to increase the share capital by incorporation of reserves, profits, premiums or others Issuer Against For E.34 Authorize the Board of Directors to increase the share capital by issuing common shares reserved to employees of the Groupe Credit Agricole, members of a Company Saving Plan Issuer Against For E.35 Authorize the Board of Directors to increase the share capital by issuing common shares reserved to the Company Credit Agricole International Employees Issuer Against For E.36 Authorize the Board of Directors to carry out free allocation of shares, excising Issuer For For E.37 Authorize the Board of Directors to reduce the share capital by cancellation of common shares Issuer Against For E.A PLEASE NOTE THAT THIS RESOLUTION IS A SHAREHOLDER PROPOSAL: Approve the part of the exercise of the 34th resolution, the 4 Supervisory Boards of the FCPE, which met on 30 MAR 2010, suggest that Supervisory Boards are controlled by a majority of employees, in order to respect the balance of funds holders and to comply with the practice established in the FCPE CREDIT AGRICOLE S.A. Actions, while the management wants to maintain the parity between Employers and Employees Issuer For For E.38 Powers for the formalities Issuer Company Name Meeting Date CUSIP Ticker DAETWYLER HOLDING AG, ALTDORF 4/27/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the annual report, company and consolidated statements for 2009 and the Auditor's reports Issuer For For 2. Ratify the acts of the Directors Issuer For For 3. Approve the allocation of income and dividends of CHF 0.24 per registered share and CHF 1.20 per bearer share Issuer For For 4.1.1 Re-elect Ernst Leinhard as a Director representing Bearer Shareholders Issuer For For 4.1.2 Re-elect Messrs. Hans R. Ruegg and Werner Inderbitzin for a further term of office of four years, and Franz Steinegger for a term of three years Issuer For For 4.2 Re-appoint PricewaterhouseCoopers AG as the Statutory Auditors for a term of one year Issuer For For 5. Amend Articles 3 (Share Capital) of the Articles of Association Company Name Meeting Date CUSIP Ticker DAETWYLER HOLDING AG, ALTDORF 4/27/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For Issuer i. Approve the current representative of the Bearer Share Stockholders, Dr. occ. Ernst Lienhard as Representative of the Bearer Share Stockholders and be proposed to the AGM for re-election to the Board of Directors for a term of office of four years Issuer Company Name Meeting Date CUSIP Ticker DASSAULT SYSTEMES SA, VELIZY VILLACOUBLAY 5/27/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For o.1 Approve the annual financial statements for the FY Issuer For For o.2 Approve the consolidated financial statements for the FY Issuer For For o.3 Approve the allocation of income Issuer For For o.4 Approve the regulated agreements Issuer For For o.5 Approve the renewal of Mr. Charles Edelstenne's term as a Board member Issuer For For o.6 Approve the renewal of Mr. Bernard Charles' term as a Board member Issuer For For o.7 Approve the renewal of Mr. Thibault de Tersant's term as a Board member Issuer For For o.8 Approve the setting the amount of attendance allowed Issuer For For o.9 Appointment of Ernst & Young et Autres as the principal Statutory Auditor of the Company Issuer For For o.10 Approve the renewal of the term of the Company Auditex as Deputy Statutory Auditor of the Company Issuer For For o.11 Authorize the Company to repurchase its own shares Issuer For For e.12 Authorize the Board of Directors to reduce the share capital by cancellation of shares previously acquired as part of the program to repurchase shares Issuer For For e.13 Amend Article 16.1 of the statutes Issuer For For e.14 Amend Article 13 of the statutes Issuer Against For e.15 Authorize the Board of Directors to allocate shares of the Company for free Issuer Against For e.16 Authorize the Board of Directors to grant options to subscribe for or purchase shares Issuer Against For e.17 Authorize the Board of Directors to increase the share capital in favor of members of a saving plan Issuer For For OE.18 Powers for the formalities Issuer Company Name Meeting Date CUSIP Ticker DR. REDDY'S LABORATORIES LIMITED 7/22/2009 RDY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. TO RECEIVE, CONSIDER AND ADOPT THE BALANCE SHEET AS AT MARCH 31, 2009, AND THE PROFIT & LOSS ACCOUNT OF THE COMPANY FOR THE YEAR ENDED ON THAT DATE ALONG WITH THE REPORTS OF THE DIRECTOR'S AND AUDITOR'S THEREON. Issuer For For 2. TO DECLARE DIVIDEND ON THE EQUITY SHARES FOR THE FINANCIAL YEAR 2008-09. Issuer For For 3. TO APPOINT A DIRECTOR IN PLACE OF DR. OMKAR GOSWAMI, WHO RETIRES BY ROTATION, AND BEING ELIGIBLE, SEEKS RE-APPOINTMENT. Issuer For For 4. TO APPOINT A DIRECTOR IN PLACE OF MR. RAVI BHOOTHALINGAM, WHO RETIRES BY ROTATION, AND BEING ELIGIBLE, SEEKS RE-APPOINTMENT. Issuer For For 5. TO APPOINT THE STATUTORY AUDITORS AND FIX THEIR REMUNERATION THE RETIRING AUDITORS B S R & CO. CHARTERED ACCOUNTANTS ARE ELIGIBLE FOR RE-APPOINTMENT. Issuer For For 6. TO APPOINT DR. BRUCE L.A. CARTER AS DIRECTOR OF THE COMPANY. Issuer Company Name Meeting Date CUSIP Ticker DR. REDDY'S LABORATORIES LIMITED 5/28/2010 RDY Vote MRV Proposal Proposed by Issuer or Security Holder Against For 01APPROVAL OF THE SCHEME OF ARRANGEMENT BETWEEN DR. REDDY'S LABORATORIES LIMITED AND ITS MEMBERS FOR ISSUANCE OF UNSECURED, REDEEMABLE, NON-CONVERTIBLE, FULLY PAID-UP BONUS DEBENTURES OF RS. 5/- EACH IN THE RATIO OF 6 DEBENTURES FOR EVERY 1 EQUITY SHARE HELD, BY RESTRUCTURING THE GENERAL RESERVE OF THE COMPANY PURSUANT TO SECTIONS Issuer Company Name Meeting Date CUSIP Ticker EFG INTL AG 4/28/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the annual report, annual accounts and consolidated financial statements for 2009 and the reports of the Auditors Issuer Abstain For 2. Approve the distribution of the preferred dividend by Efg finance (Guernsey) Limited in favor of the holder of Class B shares of Efg finance (Guernsey) Limited Issuer For For 3. Approve the allocation of results Issuer For For 4. Grant discharge to the Board of Directors and the Management Issuer For For 5.1 Re-elect Mr. Jean Pierre Cuoni Issuer For For 5.2 Re-elect Mr. Emmanuel Leonard Bussetil Issuer For For 5.3 Re-elect Mr. Spiro J. Latsis Issuer For For 5.4 Re-elect Mr. Hugh Napier Matthews Issuer For For 5.5 Re-elect Mr. Pericles-Paul Petalas Issuer For For 5.6 Re-elect Mr. Hans Niederer Issuer For For 5.7 Re-elect Mr. Erwin Richard Caduff Issuer For For 6. Amend the Articles of Association with regard to the renewal and increase of authorized share capital Issuer Against For 7. Amend the Articles of Association with regard to the renewal and increase of authorized share capital Issuer Against For 8. Amend the Articles of Association with regard to the creation of an additional conditional share capital for financing purposes Issuer Against For 9. Amend the Articles of Association with regards to the deletion of the authorized participation capital concerning participation Issuer For For 10. Election of PricewaterhouseCoopers SA as the Auditors Issuer Company Name Meeting Date CUSIP Ticker EFG INTL AG 4/28/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Annual report, annual accounts and consolidated financial statements for 2009; reports of the Auditors Issuer For For 2. Approval of the distribution of the preferred dividend by EFG Finance (Guernsey) Limited in favor of the holder of Class B Shares of EFG Finance (Guernsey) Limited Issuer For For 3. Allocation of results Issuer For For 4. Discharge of the Board of Directors and of the Management Issuer For For 5.a Election of Emmanuel Leonard Bussetil to Board of Directors Issuer For For 5.b Election of Spiro J. Latsis to Board of Directors Issuer For For 5.c Election of Hugh Napier Matthews to Board of Directors Issuer For For 5.d Election of Pericles-Paul Petalas to Board of Directors Issuer For For 5.e Election of Haps Niederer to Board of Directors Issuer For For 5.f Election of Erwin Richard Caduff to Board of Directors Issuer For For 5.g Election of Jean Pierre Cuoni to Board of Directors Issuer For For 6. Amendment of the Articles of Association - Changes due to the new Federal Act on Book-Entry Securities Issuer Against For 7. Amendment of the Articles of Association - Renewal and increase of authorized share capital Issuer Against For 8. Amendment of the Articles of Association - Creation of an additional conditional share capital for financing Issuer For For 9. Amendment of the articles of Association - Deletion of the authorized participation capital concerning participation certificates of class C and class D Issuer For For 10. Elections of the Auditors Company Name Meeting Date CUSIP Ticker GAFISA S.A. 4/27/2010 GFA Vote MRV Proposal Proposed by Issuer or Security Holder For For A1ATO RECEIVE THE ACCOUNTS DRAWN UP BY THE COMPANY'S OFFICERS, EXAMINE, DISCUSS AND VOTE ON THE FINANCIAL STATEMENTS Issuer For For A1BTO DECIDE ON THE DESTINATION OF THE NET PROFITS OF THE FISCAL YEAR ENDED DECEMBER 31ST, 2008, AND ON THE PAYMENT OF DIVIDENDS IN THE AMOUNT OF R$50,716,096.23. Issuer For For A1CTO ELECT THE MEMBERS OF THE COMPANY'S BOARD OF DIRECTORS DUE TO THE EXPIRATION OF THEIR TERMS OF OFFICE. Issuer For For A1DTO ESTABLISH THE AMOUNT OF THE GLOBAL REMUNERATION TO BE PAID TO THE COMPANY'S ADMINISTRATORS IN 2010. Issuer Against For E2ATO AMEND ARTICLE 5TH OF COMPANY'S BYLAWS IN ORDER TO REFLECT CAPITAL INCREASES APPROVED BY THE BOARD OF DIRECTORS. Issuer Against For E2BTO AMEND THE FOLLOWING PROVISIONS OF COMPANY'S BYLAWS: (A) SOLE PARAGRAPH OF ARTICLE 3; (B) ARTICLE 18; (C) ITEM (W) OF ARTICLE 21; (D) INSERTION OF NEW ARTICLES 26, 29, 30, 31 AND 32, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer Against For E2CTO RESTATE COMPANY'S BYLAWS. Issuer For For E2DTO AUTHORIZE THE CONSTITUTION OF A FIDUCIARY ASSIGNMENT OVER THE REAL ESTATE PROPERTIES OF THE PROJECTS FINANCED BY THE 7TH ISSUANCE, IN FAVOR OF THE DEBENTURE HOLDER, REPRESENTED BY THEFIDUCIARY AGENT. Issuer Company Name Meeting Date CUSIP Ticker GAFISA S.A. 5/18/2010 GFA Vote MRV Proposal Proposed by Issuer or Security Holder For For ITO EXAMINE, DISCUSS AND APPROVE THE PROTOCOL AND JUSTIFICATION OF MERGER OF SHARES WITH RESPECT TO THE MERGER, INTO THE COMPANY, OF THE TOTALITY OF SHARES ISSUED BY SHERTIS EMPREENDIMENTOS E PARTICIPACOES S.A. ("SHERTIS"), ENROLLED WITH THE CNPJ/MF UNDER NUMBER 11.039.942/0001-08 ("MEGER OF SHARES"). Issuer For For IITO RATIFY THE APPOINTMENT AND HIRING OF THE SPECIALIZED COMPANY APSIS CONSULTORIA EMPRESARIAL LTDA. ("APSIS"), RESPONSIBLE FOR THE ELABORATION OF THE APPRAISAL REPORT, AT BOOK VALUE, OF THE SHARES ISSUED BY SHERTIS TO BE MERGED INTO THE COMPANY ("APPRAISAL REPORT"). Issuer For For IIITO APPROVE THE APPRAISAL REPORT PRESENTED BY APSIS, PREPARED BASED ON A SPECIAL BALANCE SHEET DATED DECEMBER 31, 2 Issuer For For IVAPPROVE THE MERGER OF SHARES AND CONSEQUENT INCREASE OF CAPITAL STOCK TO BE SUBSCRIBED AND PAID IN BY THE OFFICERS OF SHERTIS. Issuer For For VTO APPROVE THE NEW WORDING OF ARTICLE 5TH OF COMPANY'S BYLAWS RELATED TO THE CAPITAL STOCK, IN ORDER TO REFLECT THE CAPITAL INCREASE RESULTING FROM THE MERGER OF SHARES. Issuer For For VITO APPROVE THE RESTATED COMPANY'S BYLAWS. Issuer For For VIITO AUTHORIZE THE OFFICERS OF THE COMPANY TO PRACTICE ALL NECESSARY ACTS TO IMPLEMENT THE REFERRED MERGER OF SHARES AND THE OTHER MATTERS PROPOSED ON THE AGENDA. Issuer Company Name Meeting Date CUSIP Ticker GAM HOLDING AG, ZUERICH 4/13/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the appropriation of annual report, financial statements and group accounts for the year 2009, notice of report of the statutory Auditors Issuer For For 2. Approve the appropriation of retained earnings 2009 Issuer Against For 3. Grant discharge to the Board of Directors and Executive Board Members Issuer For For 4. Amend the Articles of Incorporation concerning the implementation of the Swiss Intermediated Securities Act Issuer For For 5.1 Election of Mr. Diego Du Monceau to the Board of Directors Issuer For For 5.2 Election of Dr. Daniel Daeniker to the Board of Directors Issuer For For 6. Appointment of KPMG AG, Zurich as the Auditors Issuer Company Name Meeting Date CUSIP Ticker GAM HOLDING AG, ZUERICH 4/13/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. appropriation of annual report, financial statements and Group accounts for the year 2009, Notice of report of the Statutory Auditors Issuer For For 2. Appropriation of retained earnings 2009 Issuer For For 3. Discharge Board of Directors and Executive Board members Issuer For For 4. Amend the Articles of Incorporation - Implementation of the Swiss Intermediated Securities Act Issuer For For 5.1 Election of Mr. Diego Du Monceau to the Board of Directors Issuer For For 5.2 Election of Dr. Daniel Daeniker to the Board of Directors Issuer For For 6. Appointment ofthe Auditors Issuer Company Name Meeting Date CUSIP Ticker GUANGDONG INVESTMENT LTD. 12/10/2009 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. APPROVE THE ACQUISITION ("ACQUISITION") BY THE COMPANY OF: A) THE ENTIRE ISSUED SHARE CAPITAL OF GOLDEN RIVER CHAIN LIMITED ("TARGET CO") FROM CHUN WAI CONSULTANTS LIMITED ("CHUN WAI"), AND B) ONE OR MORE SHAREHOLDER'S LOAN(S) REPRESENTING THE AGGREGATE OF: i) HKD 515,711,000.00, BEING THE AMOUNT DUE FROM TARGET CO TO CHUN WAI AS AT THE DATE OF THE AGREEMENT (THE "S&P" AGREEMENT") DATED 20 OCT 2, THE Issuer COMPANY AND GDH LIMITED IN RELATION TO THE ACQUISITION; AND ii) AN AMOUNT EQUAL TO THE AGGREGATE OF ANY AND ALL FURTHER PAYMENT(S) (AS SPECIFIED) IN THE AGGREGATE AMOUNT OF NOT MORE THAN RMB 125,000,000.00 IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE S&P AGREEMENT; AND THE MAKING OF THE FURTHER ADDITIONAL CAPITAL CONTRIBUTION (AS SPECIFIED) Company Name Meeting Date CUSIP Ticker GUANGDONG INVESTMENT LTD. 6/2/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and approve the audited consolidated financial statements and the reports of the Directors and the Auditors for the YE 31 DEC 2009 Issuer For For 2. Declare a final dividend for the YE 31 DEC 2009 Issuer For For 3.i Re-elect Ms. Xu Wenfang as a Director Issuer For For 3.ii Re-elect Mr. Li Wai Keung as a Director Issuer For For 3.iii Re-elect Dr. Chan Cho Chak, John as a Director Issuer For For 3.iv Re-elect Dr. Li Kwok Po, David as a Director Issuer For For 3.v Authorize the Board to fix the remuneration of the Directors Issuer For For 4. Re-appoint the Auditors and authorize the Board to fix their remuneration Issuer Against For 5. Authorize the Directors to issue shares in the Company Issuer For For 6. Authorize the Directors to repurchase shares in the Company Issuer Against For 7. Approve to extend the general mandate granted to the Directors to issue shares by adding the number of shares repurchased Issuer Company Name Meeting Date CUSIP Ticker HENGDELI HOLDINGS LTD, GEORGETOWN 5/11/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the audited financial statements and the report of the Directors and the Auditors for the YE 31 DEC 2009' Issuer For For 2. Declare the final dividend Issuer For For 3.a Re-elect Shi Zhongyang as a Director and authorize the Board of Directors to fix his remuneration Issuer For For 3.b Re-elect Cai Jianmin as a Director and authorize the Board of Directors to fix his remuneration Issuer For For 3.c Re-elect Wong Kam Fai William as a Director and authorize the Board of Directors to fix his remuneration Issuer For For 4. Re-appoint KPMG as the Auditors and authorize the Board of Directors to fix their remuneration Issuer Against For 5.A Authorize the Directors of the Company the Directors, subject to this resolution, during and after the relevant period as defined below of all powers to allot, issue and deal with additional shares in the capital of the Company and to make or grant offers, agreements, options and warrants which would or might require the exercise of such powers, the aggregate Issuer number of shares of the Company allotted or agreed conditionally or unconditionally to be allotted whether pursuant to an option or otherwise by the Directors pursuant to this resolution, otherwise than pursuant to (i) a Right Issue as defined below, (ii) any option scheme or similar arrangement for the time being adopted for the grant or issue to CONTD. CONTD. officers and/or employees of the Company and/or any of its subsidiaries of shares or rights to acquire shares of the Company or (iii) any scrip dividend or similar arrangement providing for the allotment of shares in lieu of the whole or part of the cash payment for a dividend on shares of the Company in accordance with the Articles of Association of the Company, shall not exceed 20% of the aggregate nominal amount of issued share capital of the Company as at the date of this Resolution and the said approval shall be limited accordingly; Authority expires at the conclusion of the next AGM of the Company; or the expiration of the period within which the next AGM of the Company is required by the Articles of Association of the Company or any applicable Law to be held For For 5.B Authorize the Directors, subject to this resolution, during the Relevant Period as defined below of all the powers of the Company to purchase its own shares on The Stock Exchange of Hong Kong Limited Stock Exchange, subject to and in accordance with all applicable Laws and the requirements of the Rules Governing the Listing of Securities on the Stock Exchange or of any other Stock Exchange, the aggregate number of shares of the Company to be repurchased by the Company pursuant to the approval in paragraph (a) of this resolution CONTD Issuer CONTD. During the relevant period shall not exceed 406,902,600, being 10% of the existing issued share capital of the Company as at the date of passing this resolution and the said approval shall be limited; Authority expires at the conclusion of the next AGM of the Company; or the expiration of the period within which the next AGM of the Company is required by the Articles of Association of the Company or any applicable Law to be held Against For 6. Approve, conditional upon Resolutions 5A and 5B being passed, the aggregate number of shares of the Company which are repurchased by the Company under authority granted to the Directors as mentioned in Resolution 5B shall be added to the aggregate number of shares of the Company that may be allotted or agreed conditionally or unconditionally to be allotted by the Directors pursuant to Resolution 5A above Issuer Company Name Meeting Date CUSIP Ticker HENKEL AG & CO. KGAA, DUESSELDORF 4/19/2010 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1. Presentation of the annual financial statements and the consolidated financial statements as endorsed by the Supervisory Board, and of the management reports of Henkel AG & Co. KGaA and of the Group, including the corporate governance/corporate management and remuneration reports, the report of the Supervisory Board for fiscal 2009, and the resolution to approve the annual financial statements of Henkel AG & Co. KGaA for fiscal 2009 Issuer For For 2. Resolution for the appropriation of profit Issuer Against For 3. Resolution to approve and ratify the actions of the Personally Liable Partner Issuer For For 4. Resolution to approve and ratify the actions of the Supervisory Board Issuer For For 5. Resolution to approve and ratify the actions of the Shareholders Committee Issuer For For 6. Resolution on the appointment of the Auditors of the annual financial statements and the consolidated financial statements for fiscal 2010 and the examiners for the financial review of interim reports Issuer For For 7. Election of Dipl.-Kfm. Johann-Christoph Frey to the Supplementary Supervisory Board Issuer For For 7.2 Election of Dr. rer. Nat. Kaspar Freiherr von Braun to the Supplementary Supervisory Board Issuer For For 8. Resolution to approve the compensation arrangements for Members of the Management Board Issuer For For 9. Resolution to adopt the amendment of Articles 19(3), 20 (1) and (4), 21 (2) and (3) and Article 23 (3) of the Articles of Association in line with the requirements of the Act Implementing the Shareholders' Rights Directive (ARUG) Issuer Against For 10. Resolution to renew authorization to purchase, appropriate and utilize the Corporation's own shares (treasury stock) in accordance with Clause 71(1) No.8 of the German Stock Corporation Act (AktG) and to exclude the pre-emptive rights of existing shareholders Issuer Against For 11. Resolution to cancel the existing authorized capital amount and to create a new authorized capital amount (Authorized Capital 2010) to be issued for cash with the option of excluding pre-emptive rights, with corresponding amendments of the Articles of Association Issuer Company Name Meeting Date CUSIP Ticker HYFLUX LTD. 4/23/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and adopt the Report of the Trustee-Manager, statement by the Trustee-Manager and the Audited Financial statements of HWT for the FYE 31 DEC 2009 together with the Auditors' report thereon Issuer For For 2. Re-appoint Messrs KPMG LLP as External Auditors of HWT for the FYE 31 DEC 2010, and authorize Hyflux Water Trust Management Pte. Ltd. As trustee-manager of HWT the "Trustee-Manager" to fix their remuneration Issuer Against For 3. Authorize the Trustee-Manager to a I issue units "Units" in HWT whether by way of rights, bonus or otherwise; and/or ii make or grant offers, agreements or options collectively, "Instruments" that might or would require units to be issued, including but not limited to the creation and issue of as well as adjustments to warrants, debentures or other instruments convertible, exercisable or redeemable into units at any time and upon such terms and conditions and for such purposes and to such persons as the Trustee-Manager may in their absolute discretion deem fit; b issue units in pursuance of any Instruments made or granted by the Trustee-Manager while such authority was in force notwithstanding that the authority conferred by this Resolution may have expired; and c the Trustee-Manager and any Director of the Trustee-Manager "Director" be authorized to do all such things and execute all documents as the Trustee-Manager CONTD, necessary or expedient to give effect to this Resolution as the Trustee-Manager or he may deem fit, provided that: 1 the aggregate number of units to be issued pursuant to such authority including Units to be issued in pursuance of Instruments made or granted pursuant to such authority does not exceed 50% unless paragraph 3 below applies of the total number of issued Units as calculated in accordance with paragraph 2 below, and provided further that where unitholders of HWT "Unitholders" are not given the opportunity to participate in the same on a pro-rate basis, then the units to be issued under such circumstances including Units to be issued in pursuance of Instruments made or granted pursuant to such authority does not exceed 20% of the total number of issued units as calculated in accordance with paragraph 2 CONTD. CONTD, below; 2 subject to such manner of calculation as may be prescribed by the SGX-ST for the purpose of determining the aggregate number of units that may be issued under paragraph 1 above, the total number of issued units shall be based on the issued units excluding treasury units at the time such authority was conferred, after adjusting for : i new units arising from the conversion of exercise of any Instruments which are outstanding or subsisting at the time this Resolution is passed; and ii any subsequent bonus issue, consolidation or subdivision of units; 3 the 50% limit in paragraph 1 above may be increased to 100% for issues of units and/or instruments buy way of a renounceable rights issue where unitholders are given the opportunity to participate in the same on a pro-rata basis; 4 in exercising the authority conferred by CONTD CONTD this resolution, the Trustee-Manager shall comply with the requirements imposed by the SGX-ST from time to time and the provisions of the Listing Manual of the SGX-ST for the time being in force unless such compliance has been waived by the SGX-ST; Authority expires the earlier of the conclusion of the next AGM or the date by which the next AGM is required by law to be held Against For 4. Authorize, Chapter 9 of the Listing Manuel "Chapter 9" of SGX-ST, for HWT, its subsidiaries and associated Companies that are "entities at risk" as that term is used in Chapter 9, or any of them, to enter into any of the transactions falling within the types of interested person transactions described in HWT'S appendix accompanying this notice dated 8 APR 2010 the "Appendix" issued by the Trustee-Manager with any party who is of the class of interested persons described in the Appendix, provided that such transactions are made on normal commercial terms and in accordance with the review procedures for such interested CONTD Issuer CONTD, person transactions; b the approval given in paragraph a above the "IPT Mandate" shall, unless revoked or varied by HWT in general meeting, continue in force until the conclusion of the next Annual General Meeting of HWT; and c the Trustee-Manager and any Director be and are hereby severally authorized to complete and do all such acts and things including executing all such documents as may be required as the Trustee-Manager or such Director may consider expedient or necessary or in the interests of HWT to give effect to the IPT Mandate and/or this resolution Company Name Meeting Date CUSIP Ticker HYFLUX LTD. 4/30/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and adopt the Directors' report and the audited accounts for the YE 31 DEC 2009 together with the Auditors' report thereon Issuer For For 2. Approve to declare a first and final dividend of 5.0 Singapore cents per ordinary share (1-tier tax exempt) for the YE 31 DEC 2009 Issuer For For 3. Re-election of Mr. Lee Joo Hai as a Director, who retires in accordance with Article 89 of the Company's Articles of Association Issuer For For 4. Re-election of Mr. Gay Chee Cheong as a Director, who retires in accordance with Articles 89 of the Company's Articles of Association Issuer For For 5. Approve the payment of Directors' fees of SGD 576,667 for the YE 31 DEC 2009 Issuer For For 6. Appointment of Messrs, KPMG LLP as an External Auditors and authorize the Directors to fix their remuneration Issuer Against For 7. Authorize the Directors, pursuant to Section 161 of the Companies Act, Chapter 50 and Rule 806 of the Listing Manual of the Singapore Exchange Securities Trading Limited, to: issue shares in the Company (shares) whether by way of rights , bonus or otherwise; and/or make or grant offers, agreements or options (collectively, Instruments) that might or would require shares to be issued, including but not limited to the creation and issue of (as well as adjustments to) options, warrants, debentures or other instruments convertible into shares, at any time and upon such terms Issuer and conditions and for such purposes and so such persons as the Directors may be in their absolute discretion deem fit; and (notwithstanding the authority conferred by this Resolution may have ceased to be in force) issue shares in pursuance of any Instruments made or granted by the Directors while this Resolution was in force, provided that: the aggregate number of shares (including shares to be issued in pursuance of the Instruments, made or granted pursuant to this Resolution) CONTD and Instruments to be issued pursuant to this Resolution shall not exceed 50% of the issued shares in the capital of the Company (as calculated in accordance with sub-paragraph below); (subject to such calculation as may be prescribed by the Singapore Exchange Securities Trading Limited) for the purpose of determining the aggregate number of shares and Instruments that may be issued under subparagraph above, the percentage of issued shares and Instruments shall be based on the number of issued shares in the capital of the Company at the time of the passing of this Resolution, after adjusting for: new shares arising from the conversion or exercise of the Instruments or any convertible securities; new shares arising from the exercising share options or vesting of share awards outstanding and subsisting at the time of the passing of this Resolution; and any subsequent consolidation or subdivision of shares; in exercising the authority conferred by this Resolution, the Company shall comply with the provisions of the Listing Manuel of the Singapore Exchange Securities Trading Limited for the time being in force (unless CONTD CONTD such compliance has been waived by the Singapore Exchange Securities Trading Limited) and the Articles of Association of the Company; and (Authority shall continue in force until the conclusion of the next AGM of the Company or the date by which the next AGM of the Company is required by Law to be held, whichever is earlier or in the case of shares to be issued in pursuance of the Instruments, made or granted pursuant to this Resolution, until the issuance of such shares in accordance with the terms of the Instruments) Against For 8. Authorize the Directors, pursuant to Section 161 of the Companies Act, Chapter 50, to offer and grant options under the Hyflux Employees' Share Option Scheme (Scheme) and to issue from time to time such number of shares in the capital of the Company as may be required to be issued pursuant to the exercise of options granted by the Company under the Scheme, whether granted during the subsistence of the authority or Issuer or otherwise, provided always that the aggregate number of additional ordinary shares to be allotted and issued pursuant to the Scheme shall not exceed 15% of the issued shares in the capital of the Company from time to time and (Authority shall continue in force until the conclusion of the next AGM of the Company or the date by which the next AGM of the Company is required by law to be held, whichever is the earlier) For For 9. Authorize the Directors of the Company to make purchases of issued and fully-paid ordinary shares in the capital of the Company from time to time (whether by way of market purchases on an equal access scheme) of up to 10% of the issued ordinary shares in the capital of the Company (ascertained as at the date of the last AGM of the Company or at the date of the EGM, whichever is the higher, but excluding any shares held as treasury shares) at the price of up to but not exceeding the Maximum Price as defined in the Company's as specified and (Authority continue in force until the conclusion of the next AGM of the Company is held or is required by law to be held, whichever is earlier Issuer Against For Transact any other business Company Name Meeting Date CUSIP Ticker ING GROEP N.V. 11/25/2009 ING Vote MRV Proposal Proposed by Issuer or Security Holder For For 2B. APPROVAL OF A RESOLUTION OF THE EXECUTIVE BOARD REGARDING AN IMPORTANT CHANGE OF THE IDENTITY OR THE CHARACTER OF THE COMPANY OR THE ENTERPRISE. Issuer For For 3. AUTHORIZATION TO ISSUE ORDINARY SHARES AND TO EXCLUDE THE PRE-EMPTIVE RIGHTS. Issuer Company Name Meeting Date CUSIP Ticker JARDINE STRATEGIC HLDGS LTD BERMUDA 5/6/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive and approve the Financial Statements and the Independent Auditor's Report for the YE 31 DEC 2009 and to declare a final dividend Issuer For For 2. Re-elect Simon Keswick as a Director Issuer For For 3. Re-elect Percy Weatherall as a Director Issuer For For 4. Re-appoint the Auditors and authorize the Directors to fix their remuneration Issuer Against For 5. Authorize the Directors to allot or issue shares and to make and grant offers, agreements, and options which would or might require shares to be allotted, issued or disposed of during or after the end of the Relevant Period up to an aggregate nominal amount of USD 18.5 million and the aggregate nominal amount of share capital allotted or agreed conditionally Issuer or unconditionally to be allotted wholly for cash (whether pursuant to an option or otherwise) by the Directors pursuant to the approval in this resolution, otherwise than pursuant to a Rights Issue (for the purposed of this Resolution, Rights Issue being an offer of shares or other securities to holders of shares or other securities CONTD CONTD on the Register on a fixed record date in proportion to their then holdings of such shares or other securities or otherwise in accordance with the rights attaching thereto (subject to such exclusions or other arrangements as the Directors may deem necessary or expedient in relation to fractional entitlements or legal or practical problems under the laws of, or the requirements of any recognized regulatory body or any stock exchange in, any territory)), shall not exceed USD 2.7 million, and the said approval shall be limited accordingly; Authority expires earlier of the conclusion of the next AGM, or the expiration of the period within which such meeting is required by law to be held For For 6. Authorize the Directors to purchase its own shares, subject to and in accordance with all applicable laws and regulations, the aggregate nominal amount of shares of the Company which the Company may purchase pursuant to the approval in this resolution shall be less than 15% of the aggregate nominal amount of the existing issued share capital of the Company at the date of this meeting, and such approval shall be limited Issuer For For accordingly; and the approval in this Resolution shall, where permitted by applicable laws and regulations and subject to the limitation in paragraph this Resolution, extend to permit the purchase of shares of the Company (i) by subsidiaries of the Company and (ii) pursuant to the terms or put warrants or financial instruments having similar effect (Put Warrants) whereby the Company CONTD Issuer CONTD can be required to purchase its own shares, provided that where Put Warrants are issued or offered pursuant to a Rights Issue (as defined in Resolution 5 above) the price which the Company may pay for shares purchased on exercise of Put Warrants shall not exceed 15% more than the average of the market quotations for the shares for a period of the proposed issue of Put Warrants; Authority expires earlier of the conclusion of the next AGM, or the expiration of the period within which such meeting is required by law to be held For For 7. Approve the purchase by the Company of shares of US¢25 each in Jardine Matheson Holdings Limited (Jardine Matheson) during the Relevant Period (for the purposes of this Resolution, Relevant Period being the period from the passing of this Resolution until the earlier of the conclusion of the next AGM, or the expiration of the period from the passing of this Resolution until the earlier of the conclusion of the next AGM, or the Issuer expiration of the period within which such meeting is required by law to be held, or the revocation or variation of this Resolution by an ordinary resolution of the shareholders of the Company in general meeting or the cessation of the Company's status CONTD CONTD as a subsidiary of Jardine Matheson) be and is hereby generally and unconditionally approved, provided that any purchases of Jardine Matheson shares by the Company pursuant to this authority shall be in accordance with and limited by the terms of the authority granted to the directors of Jardine Matheson by its shareholders from time to time and that the authority granted by this Resolution shall be limited accordingly Company Name Meeting Date CUSIP Ticker JULIUS BAER GROUP LTD. 4/8/2010 JBAXY.PK Vote MRV Proposal Proposed by Issuer or Security Holder For For 1 Annual report, financial statements and Group accounts for the year 2009, report of the Statutory Auditors Issuer For For 2. Appropriation of disposable profit Issuer For For 3. Discharge of the members of the Board of Directors and of the Executive Board Issuer For 4. Elections to the Board of Directors Issuer 4.1 Re-election For 4.1.1 Mr. Rolf P. Jetzer For 4.1.2 Mr. Gareth Penny For 4.1.3 Mr. Daniel J. Sauter 4.2 New Election For Mrs. Claire Giraut For For 5. Appointment of the Statutory Auditors Issuer Against For 6. Amendments to the Articles of Incorporation Issuer Company Name Meeting Date CUSIP Ticker JULIUS BAER GROUP LTD. 4/8/2010 JBAXY.PK Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the annual report, the annual accounts and the accounts of the group 2009 and the report of the Auditors Issuer For For 2. Approve the appropriation of the disposable profit Issuer Against For 3. Grant discharge to the Members of the Board of Directors and the Executive Board for the 2009 FY Issuer For For 4.1.1 Re-elect Mr. Dr. Rolf P. Jetzer as a Member of the Board of Directors' for a 3 year term Issuer For For 4.1.2 Re-elect Mr. Gareth Penny as a Member of the Board of Directors' for a 3 year term Issuer For For 4.1.3 Re-elect Mr. Daniel J. Sauter as a Member of the Board of Directors' for a 3 year term Issuer For For 4.2 Election of Mrs. Claire Giraut as a Member of the Board of Directors for a 2 year term Issuer For For 5. Election of KPMG AG, Zurich as the Statutory Auditors for another 1 year period Issuer Against For 6. Amend Articles 4.3 and 4.5 of the Articles of Incorporation of the Company as specified Issuer Company Name Meeting Date CUSIP Ticker LVMH MOET HENNESSY LOUIS VUITTON, PARIS 4/15/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For O.1 Approve the Company accounts Issuer For For O.2 Approve the consolidated accounts Issuer For For O.3 Approve the regulated agreements specified in Article L. 225-38 of the Code du Commerce Commercial Code Issuer For For O.4 Approve the allocation of the result - setting of the dividend Issuer For For O.5 Approve the renewal of the Director's mandate held by M. Bernard Arnault Issuer Against For O.6 Approve the renewal of the Director's mandate held my Mme. Delphine Arnault Issuer For For O.7 Approve the renewal of the Director's mandate held by M. Nicholas Clive Worms Issuer For For O.8 Approve the renewal of the Director's mandate held my M. Patrick Houel Issuer For For O.9 Approve the renewal of the Director's mandate held by M. Felix G Rahatyn Issuer For For O.10 Approve the renewal of the Director's mandate held my M. Hubert Vedrine Issuer For For O.11 Appointment of Mme. Helene Carrere d'Encausse as a Director Issuer For For O.12 Approve the renewal of the Censor's mandate by M. Kilian Hennessy Issuer For For O.13 Approve the renewal of the Auditor's mandate held by Deloitte & Associes Issuer For For O.14 Appointment of Ernst & Young and Others as the Auditors Issuer For For O.15 Approve the renewal of the Auditor's mandate held by M. Denis Grison Issuer For For O.16 Appointment of Auditex as an Assistant Auditors Issuer For For O.17 Grant authority to manipulate Company shares Issuer For For E.18 Grant authority to reduce capital stock by canceling self-held shares Issuer Company Name Meeting Date CUSIP Ticker MANDARIN ORIENTAL INTERNATIONAL LTD 5/5/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the financial statements and the independent Auditor's report for the YE 31 DEC 09 and to declare a final dividend Issuer For For 2. Re-election of Stuart Dickie as a Director Issuer For For 3. Re-election of Mark Greenberg as a Director Issuer For For 4. Re-election of Lord Leach of Fairford as a Director Issuer For For 5. Re-election of Lord Powell Of Bayswater as a Director Issuer For For 6. Re-election of Percy Weatherall as a Director Issuer For For 7. Re-election of Giles White as a Director Issuer For For 8. Re-appointment of the Auditors and to authorize the Directors to fix their remuneration Issuer Against For 9. Authorize the Directors of the Company to allot or issue share and to make and grant offers, agreements and options which would or might require shares to be allotted, issued or disposed of during or after the end of the relevant period up to an aggregate nominal amount of USD 16.5 million, be and is hereby generally and unconditionally approved; the Issuer aggregate nominal amount of share capital allotted or agreed conditionally or unconditionally to be allotted wholly for cash by the Directors pursuant to the approval in the resolution 'A'., otherwise pursuant to a rights issue, or the issue of shares pursuant to the Company's employee share purchase trust shall not exceed USD 2.5 Million and the said approval shall be limited accordingly For For 10. Authorize the Directors of the Company to purchase its own shares, subject to and in accordance with the applicable laws and regulations during the relevant period be and is hereby generally and unconditionally approved; the aggregate nominal amount of shares of the Company which the Company may purchase pursuant to the approval in resolution 'A'., Issuer shall be less than 15% of the aggregate nominal amount of the existing share capital of the Company at the date of this meeting, and such approval shall be limited accordingly; the approval in resolution 'A'., where permitted by applicable laws and regulations and subject to the limitation in resolution 'B'., extend to permit the purchase of shares of the Company, CONTD. For CONTD. i) by subsidiaries of the Company ii) pursuant to the terms of put warrants or financial instruments having similar effect whereby the Company can be required to purchase its own shares, provided that where put warrants are issued or offered, pursuant to a rights issue the price which the Company may pay for shares purchased on exercise of put warrants not exceed 15% more than the average of the market quotations for the shares for a period of not more than 30 nor less than the five dealing days falling one day prior to the date of any public announcement by the Company proposed issue of put warrants Company Name Meeting Date CUSIP Ticker MARVELL TECHNOLOGY GROUP LTD. 7/8/2010 G5876H105 MRVL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For A1AELECTION OF DIRECTOR: DR. TA-LIN HSU For A1BELECTION OF DIRECTOR: DR. JOHN G. KASSAKIAN Against For A2TO APPROVE AMENDMENT TO BYE-LAW 12 OF THE COMPANY'S BYE-LAWS. Issuer Against For A3TO APPROVE AMENDMENT TO BYE-LAW 44 OF THE COMPANY'S BYE-LAWS. Issuer Against For A4TO APPROVE THE EXECUTIVE PERFORMANCE INCENTIVE PLAN. Issuer Against For A5TO APPROVE AMENDMENT TO AMENDED AND RESTATED 1 Issuer For For A6TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS OUR AUDITORS AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AND TO AUTHORIZE THE AUDIT COMMITTEE, ACTING ON BEHALF OF THE BOARD OF DIRECTORS, TO FIX THE REMUNERATION OF THE AUDITORS AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, IN BOTH CASES FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. Issuer Company Name Meeting Date CUSIP Ticker MINDRAY MEDICAL INT'L LTD. 12/15/09 MR Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. RE-ELECTION OF MR. XU HANG AS A DIRECTOR OF THE COMPANY. Issuer For For 2. RE-ELECTION OF MR. CHEN QINGTAI AS A DIRECTOR OF THE COMPANY. Issuer For For 3. RE-ELECTION OF MR. RONALD EDE AS A DIRECTOR OF THE COMPANY. Issuer For For 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2008. Issuer For For 5.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. Issuer Against For 6. INCREASE BY 6,000,'S 2,000,000 Issuer Company Name Meeting Date CUSIP Ticker NESTLE 4/8/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1AAPPROVAL OF ANNUAL REPORT, FIN. STATEMENTS OF NESTLE S.A. AND CONSOLIDATED FIN. STATEMENTS OF THE NESTLE GROUP FOR 2009. Issuer For For 1BACCEPTANCE OF THE COMPENSATION REPORT 2009 (NON-BINDING ADVISORY VOTE). Issuer For For 02RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT. Issuer For For 03APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2009. Issuer For For 4A1RE-ELECTION TO THE BOARD OF DIRECTORS: MR. ANDRE KUDELSKI (FOR A TERM OF THREE YEARS). Issuer For For 4A2RE-ELECTION TO THE BOARD OF DIRECTORS: MR. JEAN-RENE FOURTOU (FOR A TERM OF TWO YEARS). Issuer For For 4A3RE-ELECTION TO THE BOARD OF DIRECTORS: MR. STEVEN G. HOCH (FOR A TERM OF THREE YEARS). Issuer For For 4A4RE-ELECTION TO THE BOARD OF DIRECTORS: MR. PETER BRABECK-LETMATHE (FOR A TERM OF THREE YEARS). Issuer For For 4B1ELECTION TO THE BOARD OF DIRECTOR: MRS. TITIA DE LANGE (FOR A TERM OF THREE YEARS). Issuer For For 4B2ELECTION TO THE BOARD OF DIRECTOR: MR. JEAN-PIERRE ROTH (FOR A TERM OF THREE YEARS). Issuer For For 4CRE-ELECTION OF THE STATUTORY AUDITORS KPMG S.A., GENEVA BRANCH (FOR A TERM OF ONE YEAR). Issuer For For 05CAPITAL REDUCTION (BY CANCELLATION OF SHARES). Issuer For For 06OTHER AMENDMENTS IN THE ARTICLES OF ASSOCIATION. Issuer Against For 07MARK THE "FOR" BOX TO THE RIGHT IF YOU WISH TO GIVE A PROXY TO INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMAN Issuer Company Name Meeting Date CUSIP Ticker NESTLE S A 4/15/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Approve the Annual Report, the financial statements of Nestle S.A. and the consolidated financial statements of the Nestle Group for 2009 Issuer For For 1.2 Approve the acceptance of the compensation report 2009 Issuer Against For 2. Approve to release the Members of the Board of Directors and of the Management Issuer For For 3. Approve the appropriation of profits resulting from the balance sheet of Nestle S.A. Retained earnings as specified provided that the proposal of the Board of Directors is approved, the gross dividend will amount to CHF 1.60 per share, representing a net amount of CHF 1.04 per share after payment of the Swiss withholding tax of 35% the last trading day with entitlement to receive the dividend is 16 APR 2010, the shares will be traded ex dividend as of 19 APR 2010, the net dividend will be payable as from 22 APR 2010 Issuer For For 4.1.1 Re-elections of Mr. Peter Brabeck-Letmathe to the Board of Directors for a term of 3 years Issuer For For 4.1.2 Re-elections of Mr. Steven G. Hoch, to the Board of Directors for a term of 3 years Issuer For For 4.1.3 Re-elections of Mr. Andre Kudelski to the Board of Directors for a term of 3 years Issuer For For 4.1.4 Re-elections of Mr. Jean-Rene Fourtou to the Board of Directors for a term of 2 years Issuer For For 4.2.1 Elections of Mrs. Titia de Lange to the Board of Directors for a term of 3 years Issuer For For 4.2.2 Elections of Mr. Jean-Pierre Roth to the Board of Directors for a term of 3 years Issuer For For 4.3 Re-elections of KPMG S.A., Geneva branch for a term of 1 year Issuer For For 5. Approve the cancellation of 185,000.000 shares repurchased under the share buy-back programme, and reduction of share capital by CHF 18,500.000, and amend the Article 3 of the Articles of Association as specified Issuer Against For 6. Amend the New Article 4 of the Articles of Association as specified Issuer Company Name Meeting Date CUSIP Ticker NIPPON ELECTRIC GLASS CO., LTD. 6/29/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve Appropriation of Retained Earnings Issuer For For 2. Amend Articles to: Allow Use of Electronic Systems for Public Notifications Issuer For For 3.1 Appoint a Director Issuer For For 3.2 Appoint a Director Issuer For For 3.3 Appoint a Director Issuer For For 3.4 Appoint a Director Issuer For For 3.5 Appoint a Director Issuer For For 3.6 Appoint a Director Issuer For For 3.7 Appoint a Director Issuer For For 3.8 Appoint a Director Issuer For For 4. Appoint a Corporate Auditor Issuer For For 5. Appoint a Substitute Corporate Auditor Issuer For For 6. Approve Payment of Bonuses to Directors Issuer For For 7. Amend the Compensation to be received by Corporate Auditors Issuer Company Name Meeting Date CUSIP Ticker OMV-AG 5/26/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the presentation of the annual, status and corporate governance report, the proposal for the allocation of the net income and the report of the Supervisory report for the FY 2009 Issuer For For 2. Approve the allocation of the net income for the FY 2009 Issuer For For 3. Approve the Members of the MGMT Board for the FY 2009 Issuer For For 4. Approve the Supervisory Board for the FY 2009 Issuer For For 5. Approve the remuneration to the Members of the Supervisory Board for the FY 2009 Issuer For For 6. Election of the Auditors for the FY 2010 Issuer For For 7. Election to the Supervisory Board Issuer For For 8. Amend the Company charter especially about the new legal adjustments amended act 2009 (AKTRAEG) as well as the exclusion of the securitization of shares and verbal adjustments Issuer Against For 9. Approve the Long Term Incentive Plan 2010 Issuer Company Name Meeting Date CUSIP Ticker PETROLEO BRASILEIRO S.A. - PETROBRAS 4/20/10 71654V101 PBRA Vote MRV Proposal Proposed by Issuer or Security Holder For For O4ELECTION OF MEMBERS OF THE BOARD OF DIRECTORS Issuer For For O6ELECTION OF MEMBERS OF THE AUDIT BOARD AND THEIR RESPECTIVE SUBSTITUTES Issuer Company Name Meeting Date CUSIP Ticker PT FAST FOOD INDONESIA TBK, KOTA JURAKARTA 6/17/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the Directors report on Company's activity during book year 2009 Issuer For For 2. Ratify the balance sheet and income statement for book YE 31 DEC 2009 Issuer For For 3. Approve to determine the Company's profit utility for book year 2009 Issuer For For 4. Re-appointment of the Directors and Company's Board of Commissioners Issuer For For 5. Appointment of Public Accountant for book year 2010 Issuer Company Name Meeting Date CUSIP Ticker PUMA AG RUDOLF DASSLER SPORT, HERZOGENAURACH 4/20/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Presentation of the adopted financial statements of PUMA AG Rudolf Dassler Sport and the approved consolidated financial statements, the management reports for PUMA AG Rudolf Dassler Sport and the PUMA Group as well as the report of the Supervisory Board for the FY 2009 and the report of the Management Board regarding information as to takeovers Issuer For For 2. Appropriation of the balance sheet profit (dividend payment) Issuer For For 3. Approval of the acts of the Management Board Issuer For For 4. Approval of the acts of the Supervisory Board Issuer For For 5. Appointment of PricewaterhouseCoopers Aktiengesellschaft as the Auditors for FY 2010 Issuer For For 6. Authorization to acquire and appropriate treasury shares under revocation of the existing authorization Issuer For For 7. Resolution regarding the approval of the Profit and Loss Transfer Agreement between the PUMA AG Rudolf Dassler Sport and the PUMA Sprint GmbH Issuer For For 8. Resolution regarding the approval of the Profit and Loss Transfer Agreement between the PUMA AG Rudolf Dassler Sport and the PUMA Vertrieb GmbH Issuer Against For 9. Resolution regarding the amendment of the Articles of Association of the Company Issuer Company Name Meeting Date CUSIP Ticker REDECARD S A 4/15/10 Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director Against For 1. Amend the Articles 16, 18 and 19 and adjustments to the wording in Articles 9, 29, 32, 34, and 36 of the Corporate By-laws Issuer Against For 2. Amend the Redecard Stock Option Plan Issuer Company Name Meeting Date CUSIP Ticker REDECARD S A 4/15/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve to examine, discuss and vote upon the Board of Directors annual report, the financial statements and Independent Auditors and Finance Committee report relating to FY ending 31 DEC 2009 Issuer For For 2. Approve the allocation of the net profit from the FY and the balance of the retained profit reserve account Issuer For For 3. Election of the Members of the Board of Directors and approve to re-elect the Chairperson of the Board of Directors, in accordance with the terms of Article 13, 8 of the Corporate By-laws, note under the terms of the applicable legislation Issuer For For 4. Approve to set the global remuneration of the Board of Directors, the Independent Auditors and the Directors Issuer For For 5.Approve to substitute the newspaper in which the notices ordered by Law Number 6404 76 must be published Issuer Company Name Meeting Date CUSIP Ticker RYOHIN KEIKAKU CO., LTD. 5/26/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve Appropriation of Retained Earnings Issuer For For 2.1 Appoint a Director Issuer For For 2.2 Appoint a Director Issuer For For 2.3 Appoint a Director Issuer For For 2.4 Appoint a Director Issuer For For 2.5 Appoint a Director Issuer For For 3. Appoint a Corporate Auditor Issuer Company Name Meeting Date CUSIP Ticker SAP AG 6/8/10 SAP Vote MRV Proposal Proposed by Issuer or Security Holder For None 02APPROPRIATION OF THE RETAINED EARNINGS OF THE FISCAL YEAR 2009 N/A For None 03APPROVAL OF THE ACTS OF THE EXECUTIVE BOARD IN THE FISCAL YEAR 2009 N/A For None 04APPROVAL OF THE ACTS OF THE SUPERVISORY BOARD IN THE FISCAL YEAR 2009 N/A Against None 05APPROVAL OF THE SYSTEM FOR THE REMUNERATION OF EXECUTIVE BOARD MEMBERS N/A For None 06APPOINTMENT OF THE AUDITORS OF THE FINANCIAL STATEMENTS AND GROUP FINANCIAL STATEMENTS FOR THE FISCAL YEAR 2010 N/A Against None 07AMENDMENT TO SECTION 4 (1), (6) AND (10) OF THE ARTICLES OF INCORPORATION TO REFLECT CHANGES IN THE CAPITAL STRUCTURE SINCE THE ARTICLES OF INCORPORATION WERE LAST AMENDED N/A For None 8AAMENDMENTS TO THE ARTICLES OF INCORPORATION TO REFLECT THE REQUIREMENTS OF THE GERMAN ACT IMPLEMENTING THE DIRECTIVE ON SHAREHOLDERS' RIGHTS: RESTATEMENT OF SECTION 17 (3) OF THE ARTICLES OF INCORPORATION N/A For None 8BAMENDMENTS TO THE ARTICLES OF INCORPORATION TO REFLECT THE REQUIREMENTS OF THE GERMAN ACT IMPLEMENTING THE DIRECTIVE ON SHAREHOLDERS' RIGHTS: RESTATEMENT OF SECTION 18 (2) OF THE ARTICLES OF INCORPORATION N/A For None 8CAMENDMENTS TO THE ARTICLES OF INCORPORATION TO REFLECT THE REQUIREMENTS OF THE GERMAN ACT IMPLEMENTING THE DIRECTIVE ON SHAREHOLDERS' RIGHTS: SUPPLEMENT TO SECTION 18 OF THE ARTICLES OF INCORPORATION TO ALLOW ONLINE PARTICIPATION N/A For None 8DAMENDMENTS TO THE ARTICLES OF INCORPORATION TO REFLECT THE REQUIREMENTS OF THE GERMAN ACT IMPLEMENTING THE DIRECTIVE ON SHAREHOLDERS' RIGHTS: SUPPLEMENT TO SECTION 18 OF THE ARTICLES OF INCORPORATION TO ALLOW POSTAL VOTING N/A For None 8EAMENDMENTS TO THE ARTICLES OF INCORPORATION TO REFLECT THE REQUIREMENTS OF THE GERMAN ACT IMPLEMENTING THE DIRECTIVE ON SHAREHOLDERS' RIGHTS: RESTATEMENT OF SECTION 19 (2) OF THE ARTICLES OF INCORPORATION N/A For None 8FAMENDMENTS TO THE ARTICLES OF INCORPORATION TO REFLECT THE REQUIREMENTS OF THE GERMAN ACT IMPLEMENTING THE DIRECTIVE ON SHAREHOLDERS' RIGHTS: RESTATEMENT OF SECTION 20 (4) OF THE ARTICLES OF INCORPORATION N/A Against None 9ARENEWAL OF THE AUTHORIZED CAPITAL FACILITIES: DELETION OF PARAGRAPHS (5) AND (7) OF SECTION 4 OF THE CURRENT VERSION OF THE ARTICLES OF INCORPORATION (AUTHORIZED CAPITAL I AND II) N/A Against None 9BRENEWAL OF THE AUTHORIZED CAPITAL FACILITIES: CANCELLATION OF THE EXISTING AUTHORIZED CAPITAL IA AND THE CREATION OF NEW AUTHORIZED CAPITAL I AND ON THE CORRESPONDING AMENDMENT TO SECTION 4 OF THE ARTICLES OF INCORPORATION N/A Against None 9CRENEWAL OF THE AUTHORIZED CAPITAL FACILITIES: CANCELLATION OF THE EXISTING AUTHORIZED CAPITAL IIA AND ON THE CREATION OF NEW AUTHORIZED CAPITAL II AND ON THE CORRESPONDING AMENDMENT TO SECTION 4 OF THE ARTICLES OF INCORPORATION N/A Against None 10CREATION OF AUTHORIZED CAPITAL III FOR THE PURPOSE OF GRANTING SHARES TO EMPLOYEES OF THE COMPANY AND ITS AFFILIATES AGAINST CONTRIBUTIONS IN CASH OR IN KIND AND ON THE CORRESPONDING AMENDMENT TO SECTION 4 OF THE ARTICLES OF INCORPORATION N/A Against None 11AUTHORIZATION TO ACQUIRE AND USE TREASURY SHARES PURSUANT TO SECTION 71 (1) NO. 8 OF THE GERMAN STOCK CORPORATION ACT (AKTIENGESETZ), WITH POSSIBLE EXCLUSION OF THE SHAREHOLDERS' SUBSCRIPTION RIGHTS AND POTENTIAL RIGHTS TO OFFER SHARES N/A Against None 12CHANGE IN THE REMUNERATION OF THE MEMBERS OF THE SUPERVISORY BOARD AND ON THE CORRESPONDING AMENDMENT TO THE ARTICLES OF INCORPORATION N/A Company Name Meeting Date CUSIP Ticker SCHRODERS PLC, LONDON 5/6/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the Directors report and the accounts of the Company for the YE 31 DEC 2009 Issuer For For 2. Approve the remuneration report for the YE 31 DEC 2009 Issuer For For 3. Election of Robin Buchanan, who retires in accordance with Articles 79, as a Director of the Company Issuer For For 4. Re-election of Michael Miles, who retires in accordance with Article 80, as a Director of the Company Issuer For For 5. Re-election of Merlyn Lowther, who retires in accordance with Article 80, as a Director of the Company Issuer For For 6. Re-election of Bruno Schroder, who retires having served more than 9 years, as a Director of the Company Issuer For For 7. Re-appointment of PricewaterhouseCoopers LLP as Auditors of the Company to hold office from the conclusion of this meeting until the conclusion of the next general meeting at which accounts are laid before the Company in accordance with Section 489 of the Companies Act 2006 Issuer For 8. Authorize the Directors to fix the remuneration of PricewaterhouseCoopers LLP as Auditors of the Company Issuer Against For 9. Authorize the Directors to allot equity securities up to and aggregate nominal amount of GBP 5,000,000; Authority shall expire on 30 MAY 2011 or at the conclusion of the next AGM of the Company after the passing of this resolution whichever is earlier and the Directors may allot equity securities in pursuance of such an offer or agreement as if the authority conferred hereby had not expired, for the purposes of this authority the expression equity securities shall mean equity securities as specified in Section 560 of the Companies Act 2006 CONTD Issuer CONTD…but shall not in any circumstances include ordinary shares as specified in the Company's Articles of Association, or any right to subscribe for, or to convert any security into, ordinary shares Against For 10. Approve the Schroders 2010 Long Term Incentive Plan and authorize the Directors of the Company to do all such acts and things necessary or expedient to carry the same into effect Issuer For For S.11 Authorize the Company, for the purposes of Section 701 of the Companies Act 2006, to make one or more market purchases within the meaning of Section 693(4) of the Companies Act 2006 of non-voting ordinary shares of GBP 1 each shares, subject to the following conditions: such authority be limited to a maximum number of 14,400,000 Shares; in the case of purchases made otherwise than be tender offer, the maximum Issuer price, exclusive of expenses, at which Shares may be purchases is the higher of 5% above the average middle market quotations for the Shares as derived from the London Stock Exchange Daily Official List for the five business days preceding the date on which the tender offer is announced; the minimum price at which shares may be purchased is GBP 1 per share, exclusive of expenses CONTD CONTD…and Authority expires at the conclusion of the next AGM of the Company; and the Company may before such expiry enter into a contract to purchase Shares which would or might be completed or executed wholly or partly after its expiry and may make a purchase of Shares of any such contract Against For S.12 Approve the general meeting other than an AGM may be called on not less that 14 clear days' notice Issuer Against For S.13 Amend the Articles of Association of the Company by deleting all the provisions from the Company's Memorandum of Association which, by virtue of Section 28 of the Companies Act 2006, are to be treated as provisions of the Company's Articles of Association; and that the regulations initialed by the Chairman be adopted as the Articles of Association of the Company in substitution for, and to the exclusion of, the existing Articles of Association Issuer Company Name Meeting Date CUSIP Ticker SECOM CO., LTD. 6/25/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve Appropriation of Retained Earnings Issuer For For 2.1 Appoint a Director Issuer For For 2.2 Appoint a Director Issuer For For 2.3 Appoint a Director Issuer For For 2.4 Appoint a Director Issuer For For 2.5 Appoint a Director Issuer For For 2.6 Appoint a Director Issuer For For 2.7 Appoint a Director Issuer For For 2.8 Appoint a Director Issuer For For 2.9 Appoint a Director Issuer For For 2.10 Appoint a Director Issuer For For 2.11 Appoint a Director Issuer Company Name Meeting Date CUSIP Ticker SHANDONG WEIGAO GROUP MEDICAL POLYMER CO LTD 10/9/2009 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Authorize the Board of Directors of the Company (the "Board"), to propose an interim dividend of RMB 0.072 per share to be distributed to all the shareholders whose names appear on the register of members of the Company on 09 OCT 2009 Issuer Company Name Meeting Date CUSIP Ticker SHANDONG WEIGAO GROUP MEDICAL POLYMER CO LTD 5/10/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the audited consolidated financial statements of the Group including the Company and its subsidiaries for the YE 31 DEC 2009 Issuer For For 2. Approve the report of the Board of Directors of the Company the Board for the year 31 DEC 2009 Issuer For For 3. Approve the report of the Supervisory Committee of the Company for the YE 31 DEC 2009 Issuer For For 4. Approve the Profit Distribution Plan for the YE 31 DEC 2009 and the Final Distribution Plan Company for the YE 31 DEC 2009 and authorize the Board for the distribution of the final dividends to the shareholders of the Company for the YE 31 DEC 2009 Issuer For For 5 Re-appoint Deloitte Distribution Plan for the YE 31 DEC 2009 and authorize the Board to determine his remuneration Issuer For For 6.i Re-elect Mr. Chen Xue Li as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.ii Re-elect Ms. Zhou Shu Hua as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.iii Re-elect Mr. Zhang Hua Wei as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.iv Re-elect Mr. Wang Yi as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.v Re-elect Mr. Miao Yan Guo as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.vi Re-elect Mr. Wang Zhi Fan as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.vii Re-elect Mr. Wu Chuan Ming as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.viii Re-elect Mr. Shi Huan as a Non-Executive Director of the Company for another term of 3 years Issuer For For 6.ix Re-elect Mr. Luan Jian Ping as an Independent Non-Executive Director of the Company for another term of 3 years Issuer For For 6.x Re-elect Mr. Li Jia Miao as an Independent Non-Executive Director of the Company for another term of 3 years Issuer For For 7.i Re-elect Mr. Bi Dong Mei as a Supervisor of the Company for another term of 3 years Issuer For For 7.ii Re-elect Mr. Miao Hai Sheng as a Supervisor of the Company for another term of 3 years Issuer For For 8. Authorize the Board to approve the remuneration of the Directors and supervisors of the Company for the YE 31 DEC 2010 Issuer Against For S.9 Authorize the Directors of the Company, a subject to Paragraph c, d and e below to allot, issue and deal with non-listed Shares and/or H Shares severally or jointly b the approval in Paragraph a above shall authorize the Board the Relevant Period to make or grant offers, agreements and options which would or might require the exercise of Issuer such powers during and after the end of the Relevant Period; c the aggregate nominal amount of non-listed Shares allotted and issued or agreed to be allotted and issued whether pursuant to an option or otherwise by the Board of Directors to Paragraphs a and b above, otherwise CONTD CONT than pursuant to i rights issue in Paragraph f; ii upon the exercise of rights of conversion under the terms of any securities which are convertible into Shares; iii upon the exercise of rights of subscription under the terms of any warrants issued by the Company; or iv any Scrip Dividend Plan of other similar arrangement in lieu of the whole or part of a dividend on Shares allotted pursuant to the Company's Articles of Association, shall not exceed 20% of the aggregate nominal amount of the non-listed Shares in issue on the date of passing this resolution; d the aggregate nominal amount of H Shares allotted and issued or agreed to be allotted and issued whether pursuant to an option or otherwise by the Board of Directors pursuant to Paragraphs a and b above, CONTD CONTD otherwise than pursuant to I rights issue as defined in Paragraph f; ii upon the exercise of rights of conversion under the terms of any securities which are convertible into Shares; iii upon the exercise of rights of subscription under the terms of any warrants issued by the Company; or iv any Scrip Dividend Plan of other similar arrangement in lieu of the whole or part of a dividend on Shares allotted pursuant to the Company's Articles of Association, shall not exceed 20% of the aggregate nominal amount of the H Shares in issue on the date of passing this resolution; e the approval referred to in Paragraph a above is conditional upon the Company obtaining the approval from China Securities Regulatory Commission; Authority expires the earlier of the conclusion of the next AGMor the expiration of the period within the 12 month period after then passing of this resolution. CONTD CONTD authorize the Board to, at its discretion, make any amendment of the Articles of Association of the Company where necessary, so as to increase the registered capital of the Company, and to reflect the new capital structure upon the granting of approval for the allotment or issue of the shares in the Company pursuant to paragraph (a) above Company Name Meeting Date CUSIP Ticker SMITH & NEPHEW PLC 5/6/2010 83175M205 SNN Vote MRV Proposal Proposed by Issuer or Security Holder For For O1TO ADOPT THE REPORT AND ACCOUNTS Issuer For For O2TO APPROVE THE REMUNERATION REPORT Issuer For For O3TO CONFIRM THE INTERIM DIVIDENDS Issuer For For O4TO RE-ELECT MR. ADRIAN HENNAH Issuer For For O5TO RE-ELECT MR. IAN E. BARLOW Issuer For For O6TO RE-ELECT PROF. GENEVIEVE B. BERGER Issuer For For O7TO RE-ELECT MR. RICHARD DE SCHUTTER Issuer For For O8TO RE-ELECT DR. ROLF W.H. STOMBERG Issuer For For O9TO REAPPOINT THE AUDITORS Issuer For For O10TO AUTHORISE THE DIRECTORS TO DETERMINE THE REMUNERATION OF THE AUDITORS Issuer Against For O11TO RENEW THE DIRECTORS' AUTHORITY TO ALLOT SHARES Issuer Against For S12TO APPROVE THE SMITH & NEPHEW GLOBAL SHARE PLAN 2010 Issuer Against For S13TO ADOPT NEW ARTICLES OF ASSOCIATION Issuer Against For S14TO RENEW THE DIRECTORS' AUTHORITY FOR THE DISAPPLICATION OF PRE-EMPTION RIGHTS Issuer For For S15TO RENEW THE DIRECTORS' LIMITED AUTHORITY TO MAKE MARKET PURCHASES OF THE COMPANY'S OWN SHARES Issuer Against For S16TO AUTHORISE GENERAL MEETINGS TO BE HELD ON 14 DAYS' NOTICE Issuer Company Name Meeting Date CUSIP Ticker SWATCH GROUP AG 5/12/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve, after receiving the reports of the Statutory Auditors, the 2009 annual report (annual report, financial statements and consolidated financial statements) Issuer For For 2. Grant discharge to all Members of the Board of Directors, for the FY 2009 Issuer For For 3. Approve the appropriation of 2009 profit of CHF 466,318,860.25 resulting from the balance sheet (net income as of 31 DEC 2009 of CHF 432,821,927.52 plus balance brought forward from the previous year of CHF 33,496,932.73) Issuer For For 4. Re-elect Mmes. Esther Grether and Dr.h.c Nayla Hayek, Messrs, Dr. Peter Gross, Dr.h.c. Nicolas G. Hayek, Prof. Dr.h.c Claude Nicollier, Johann Niklaus Schneider-Ammann and Ernst Tanner for another 3-year period and to name as the new Members of the Board of Directors for the same period: Messrs. Georges Nocolas Hayek, since 2003 Chief Executive Officer of The Swatch Group Ltd and Dr. Jean-Pierre Roth, since 1996 member of and from 2001 until the end of 2009 Chairman of the Governing Board of the Swiss National Bank Issuer For For 5. Appointment of PricewaterhouseCoopers Ltd for another period of one year as Statutory Auditors Issuer Against For 6. Approve the adaptation of Article 8 Paragraph 4 of the Statutes as specified Issuer Company Name Meeting Date CUSIP Ticker SYNGENTA AG 4/20/2010 87160A100 SYT Vote MRV Proposal Proposed by Issuer or Security Holder For For 01APPROVAL OF THE ANNUAL REPORT, INCLUDING THE ANNUAL FINANCIAL STATEMENTS, THE COMPENSATION REPORT AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR 2009 Issuer Against For 02DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Issuer For For 03APPROPRIATION OF THE BALANCE SHEET PROFIT 2 Issuer Against For 4APARTIAL REVISION OF THE ARTICLES OF INCORPORATION: CREATION OF AUTHORIZED CAPITAL Issuer Against For 4BPARTIAL REVISION OF THE ARTICLES OF INCORPORATION: SHARE CERTIFICATES AND INTERMEDIATED SECURITIES Issuer Against For 4CPARTIAL REVISION OF THE ARTICLES OF INCORPORATION: FORMAL ADJUSTMENTS Issuer For For 5ARE-ELECTION OF DIRECTOR: MICHAEL MACK Issuer For For 5BRE-ELECTION OF DIRECTOR: JACQUES VINCENT Issuer For For 06ELECTION OF THE AUDITORS Issuer Against For 07ADDITIONAL AND/OR COUNTER PROPOSALS PRESENTED AT THE MEETING Issuer Company Name Meeting Date CUSIP Ticker SYNTHES INC. 4/28/2010 Vote MRV Proposal Proposed by Issuer or Security Holder None None 1. Report on the business year 2009 None None None 2. Guest speech: Dr. Kurt Altermatt president Executive Committee, Solothurner Spitaler AG None For For 3. Approve the report on the FY, the annual accounts and the consolidated accounts for 2009 Issuer For For 4. Approve a dividend of CHF 1.35 per share subject to applicable withholding tax to be paid free of charge starting 05 MAY 2010 Issuer For For 5.1 Re-election of Charles Hedgepeth as a Member to the Board of Directors Issuer For For 5.2 Re-election of Amin Khoury as a Member of the Board of Directors Issuer For For 5.3 Re-election of Jobst Wagner as a Member to the Board of Directors Issuer For For 5.4 Election of Daniel Eicher as a Member to the Board of Directors Issuer For For 6. Ratify the selection of Ernst and Young as the Auditors for 2010 Issuer None None 7. Miscellaneous None Company Name Meeting Date CUSIP Ticker TAIWAN SEMICONDUCTOR MFG. CO. LTD. 6/15/2010 TSM Vote MRV Proposal Proposed by Issuer or Security Holder For For 01TO ACCEPT 2 Issuer For For 02TO APPROVE THE PROPOSAL FOR DISTRIBUTION OF 2009 PROFITS Issuer Against For 03TO REVISE THE ARTICLES OF INCORPORATION Issuer Against For 04TO REVISE THE POLICIES AND PROCEDURES FOR FINANCIAL DERIVATIVES TRANSACTIONS Issuer Company Name Meeting Date Ticker TELECITY GROUP PLC, MANCHESTER 4/1/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the accounts for the YE 31 DEC 2009, together with the reports of the Directors and Auditors therein Issuer For For 2. Approve the Directors' remuneration report included in the Directors' report and accounts for the YE 31 DEC 2009 Issuer For For 3. Re-appoint John Hughes as a Director of the Company Issuer For For 4. Re-appoint Brian McArthur-Muscroft as a Director of the Company Issuer For For 5. Re-appoint Issuer For For 6. Re-appoint PricewaterhouseCoopers LLP as the Auditors of the Company to hold office until the conclusion of the next general meeting at which accounts are laid before the Company Issuer For For 7. Authorize the Directors to set the remuneration of the Auditors Issuer Against For 8. Approve to confer the authority on the Directors of the Company's Articles of Association for a period expiring at the end of the next AGM of the Company after the date on which this resolution is passed or 30 JUN 2011 and for that period the Section 551 amount is GBP 132,061 Issuer Against For S.9 Approve, subject to the passing of Resolution 8 above, to confer the authority on the Directors by the Company's Articles of Association for a period expiring at the end of the next AGM of the Company after the date on which this resolution is passed or 30 JUN 2011 and for that period the Section 561 amount is GBP 19,809 Issuer For For S.10 Authorize the Company's, for the purposes of Section 701 of the Companies Act 1985, to make one or more market purchases Section 693 of the Companies Act 2006 of up to 19,809,237; ordinary shares of GBP 0.002 each in the capital of the Company, at a minimum price of GBP 0.002 and up to 105% of the average middle market quotations of the Company's Issuer shares as derived from the London Stock Exchange Daily Official List, over the previous 5 business days; Authority expires the earlier of the date of next AGM of the Company or 30 JUN 2011; the Company, before the expiry, maya contract to purchase ordinary shares which will or may be executed wholly or partly after such expiry Against For S.11 Approve, with effect from the conclusion of the meeting: a the Articles of Association of the Company be deleting all the provisions of the Company's Memorandum of Association which, by virtue of Section 28 of the Companies Act 2006, are to be treated as provisions of the Company's Articles of Association; b any limit previously imposed on the Company's Issuer Against For authorized share capital whether by the Company's Memorandum of Association or Articles of Association or by resolution in general meeting be removed; and c adopt the Articles of Associations as specified as the Articles of Association of the Company in substitution for and to the exclusion of the existing Articles of Association Issuer Against For S.12 Approve that a general meeting other than an AGM may be called on not less than 14 clear days' notice Issuer Company Name Meeting Date CUSIP Ticker TELVENT GIT SA 11/19/2009 E90215109 TLVT Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director Against For 1. APPROVAL OF THE AMENDMENT OF ARTICLE 24 OF THE CORPORATE BYLAWS (COMPOSITION OF THE BOARD OF DIRECTORS) TO PERMIT COMPENSATION TO THE DIRECTORS IN THE FORM OF THE COMPANY'S ORDINARY SHARES. Issuer Against For 2. APPROVAL OF THE USE OF COMPANY ORDINARY SHARES HELD AS TREASURY STOCK FOR SALE OR COMPENSATORY AWARDS TO THE COMPANY'S WORKERS, EMPLOYEES OR DIRECTORS. Issuer Against For 3. RATIFICATION OF THE AMENDMENT OF THE EXTRAORDINARY VARIABLE COMPENSATION PLAN TO PROVIDE COMPANY ORDINARY SHARES TO DIRECTORS, AMONG OTHERS. Issuer For For 4. GRANT OF POWER TO THE BOARD OF DIRECTORS TO CORRECT, FORMALIZE, EXECUTE AND/OR LEGALIZE ALL DOCUMENTS MEMORIALIZING THE AGREEMENTS OF THE SHAREHOLDERS AT THIS MEETING. Issuer For For 5. APPROVAL, AS THE CASE MAY BE, OF THE MINUTES OF THIS MEETING AS MAY BE REQUIRED BY LAW. Issuer Against For 6. IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS PROPERLY MAY COME BEFORE THE MEETING. Issuer Company Name Meeting Date CUSIP Ticker TELVENT GIT, S.A. 3/16/10 E90215109 TLVT Vote MRV Proposal Proposed by Issuer or Security Holder For For 01APPROVAL OF THE AMENDMENT TO ARTICLE 24 OF THE CORPORATE BYLAWS (COMPOSITION OF THE BOARD OF DIRECTORS) TO INCREASE THE MAXIMUM NUMBER OF DIRECTORS TO 12. Issuer For For 02RE-ELECTION OR APPOINTMENT, AS THE CASE MAY BE, OF DIRECTORS. Issuer Against For 03AUTHORIZATION TO THE BOARD OF DIRECTORS, WITH THE EXPRESS POWER OF SUBSTITUTION IN ANY OF ITS MEMBERS, TO APPROVE, ONCE OR A NUMBER OF TIMES, THE INCREASE OF THE SHARE CAPITAL, IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 153.1.B OF THE SPANISH CORPORATION LAW, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer Against For 04DELEGATION TO THE BOARD OF DIRECTORS OF THE COMPANY, IN ACCORDANCE WITH ARTICLE , FOR A PERIOD OF THREE (3) YEARS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer Against For 05DELEGATION TO THE BOARD OF DIRECTORS OF THE COMPANY, IN ACCORDANCE WITH ARTICLE Issuer For 06GRANT OF POWER TO THE BOARD OF DIRECTORS TO CORRECT, FORMALIZE, QXECUTE AND/OR LEGALIZE ALL DOCUMENTS MEMORIALIZING THE AGREEMENTS OF THE SHAREHOLDERS AT THIS MEETING. For For 07APPROVAL, AS THE CASE MAY BE, OF THE MINUTES OF THIS MEETING AS MAY BE REQUIRED BY LAW. Issuer Against For 08IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER BUSINESS AS PROPERLY MAY COME BEFORE THE MEETING. Issuer Company Name Meeting Date CUSIP Ticker TEMENOS GROUP AG, GENF 6/4/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Approve the 2009 annual report, the 2009 unconsolidated statements (including the remuneration report) stating a profit for the year of CHF 540,000 and the 2009 consolidated financial statements stating a consolidated profit for the year of USD 68,543,000 Issuer For For 2. Approve the allocation of the balance sheet result: Board of Directors proposes to not declare the distribution of a dividend and to carry forward the retained earnings of CHF 3,378,000 Issuer For For 3. Grant discharge to the Members of the Board of Directors and Senior Management for the FY 2009 Issuer Against For 4. Approve to extend the Board of Directors' authorization to create authorized capital, provided to the Board of Directors until 20 JUN 2010, by two additional years i.e, until 04 JUN 2012: amend Article 3ter Paragraph 1 of the Articles of Association (as specified); there are no further alterations to the regulations regarding the authorized capital Issuer Against For 5. Amend the Articles 3 quarter (1) and (2) of the Articles of Association of the Company (as specified); the rest of Article 3 quarter remains unchanged Issuer For For 6. Re-elect Mr. Andreas Andreades as a Member of the Board of Directors for a new term of office of three years Issuer For For Re-elect PricewaterhouseCoopers SA, Geneva, as the Auditors for a new term of one year Issuer Company Name Meeting Date CUSIP Ticker TEVA PHARMACEUTICAL INDUSTRIES LIMITED 6/29/10 TEVA Vote MRV Proposal Proposed by Issuer or Security Holder For For 01TO APPROVE THE BOARD OF DIRECTORS' RECOMMENDATION THAT THE CASH DIVIDEND FOR THE YEAR ENDED DECEMBER 31, 2009, WHICH WAS PAID IN FOUR INSTALLMENTS AND AGGREGATED NIS 2.50 (APPROXIMATELY US$0.642, ACCORDING TO THE APPLICABLE EXCHANGE RATES) PER ORDINARY SHARE (OR ADS), BE DECLARED FINAL. Issuer For For 2AELECTION OF DIRECTOR: MR. ABRAHAM E. COHEN Issuer For For 2BELECTION OF DIRECTOR: MR. AMIR ELSTEIN Issuer For For 2CELECTION OF DIRECTOR: PROF. ROGER KORNBERG Issuer For For 2DELECTION OF DIRECTOR: PROF. MOSHE MANY Issuer For For 2EELECTION OF DIRECTOR: MR. DAN PROPPER Issuer For For 03TO APPOINT KESSELMAN & KESSELMAN, A MEMBER OF PRICEWATERHOUSECOOPERS INTERNATIONAL LTD., AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM UNTIL THE 2 Issuer Against For 04TO APPROVE THE COMPANY'S 2010 LONG-TERM EQUITY-BASED INCENTIVE PLAN. Issuer Against For 5AAPPROVE REMUNERATION OF DR. PHILLIP FROST, IN HIS CAPACITY AS CHAIRMAN OF THE BOARD, EFFECTIVE AS OF MARCH 9, 2010, IN THE AMOUNT OF NIS EQUIVALENT OF USD 385,702 (AS OF MARCH 9, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS), PROVISION TO DR. FROST, IN HIS CAPACITY AS CHAIRMAN OF THE BOARD, OF AN OFFICE AND SECRETARIAL SERVICES, AND, EFFECTIVE AS OF FEBRUARY 15, 2010, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For 5BTO APPROVE THE REMUNERATION OF PROF. MOSHE MANY, IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD OF TEVA, EFFECTIVE AS OF MARCH 9, 2010, IN THE AMOUNT OF THE NIS EQUIVALENT OF USD 150,000 (AS OF MARCH 9, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS). AND THE PROVISION TO PROF. MANY, IN HIS CAPACITY AS VICE CHAIRMAN OF THE BOARD, OF SECRETARIAL SERVICES. Issuer For For 5CTO APPROVE THE REMUNERATION OF PROF. ROGER KORNBERG, IN HIS CAPACITY AS A DIRECTOR OF TEVA, EFFECTIVE AS OF MAY 10, 2010, IN THE AMOUNT OF THE NIS EQUIVALENT OF USD 150,000 (AS OF MAY 10, 2010) PER ANNUM, PLUS VAT (AS APPLICABLE), AS ADJUSTED BY THE ISRAELI CONSUMER PRICE INDEX (IN ADDITION TO PER MEETING FEES PAID TO DIRECTORS). Issuer Against For 06TO APPROVE AN INCREASE IN THE REGISTERED SHARE CAPITAL OF THE COMPANY BY NIS 100,000,,000,,000,000,, AND THE AMENDMENT OF THE COMPANY'S INCORPORATION DOCUMENTS ACCORDINGLY. Issuer Company Name Meeting Date CUSIP Ticker 3SBIO INC. 10/12/09 88575Y105 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1ATO RE-ELECT DR. JING LOU AS DIRECTOR TO SERVE FOR HIS RESPECTIVE TERM OR UNTIL HIS SUCCESSOR IS ELECTED AND DULY QUALIFIED. Issuer For For 1BTO RE-ELECT MOUJIA QI AS DIRECTOR TO SERVE FOR HIS RESPECTIVE TERM OR UNTIL HIS SUCCESSOR IS ELECTED AND DULY QUALIFIED. Issuer For For 02TO RATIFY THE APPOINTMENT OF ERNST & YOUNG HUA MING (E&Y) AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF 3SBIO INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2009. Issuer Company Name Meeting Date CUSIP Ticker TOMRA SYSTEMS ASA, ASKER 4/21/10 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Opening of the General Meeting by the Chairman of the Board of Directors; registration of attending shareholders, including shareholders represented by proxy Issuer For For 2. Election of the Chairperson of the meeting Issuer For For 3. Election of one person to sign the minutes of the General Meeting together Issuer For For 4. Approve the notice of the meeting and the agenda Issuer For For 5. Receive the report by the management on the status of the Company and the Group Issuer For For 6. Approve the annual accounts and the annual report for 2009 for the Company and the Group and the proposal for declaration of dividend Issuer For For 7. Approve the advisory vote regarding declaration from the Board of Directors on the fixing of salaries and other remuneration to leading and personal and binding vote regarding remuneration in shares to all employees Issuer For For 8. Approve to determine the remunerations for the Board of Directors, Board Committees and the Auditor Issuer For For 9. Election of shareholder elected members of the Board of Directors Issuer For For 10. Amend the Articles of Association - reduction in share capital by cancellation of treasury shares Issuer For For 11. Grant authority regarding acquisition and disposal of treasury shares Issuer Against For 12. Grant authority regarding private placements of newly issued shares in connection with mergers and acquisitions Issuer For For 13 Amend the Articles of Association - notice of meeting and holding of general meetings Issuer Against For 14 Amend the Articles of Association - exercise of shareholders rights Issuer For For 15. Approve the deadline for calling an EGM until the next AGM Issuer Company Name Meeting Date CUSIP Ticker UBISOFT ENTERTAINMENT, MONTREUIL 7/10/2009 Vote MRV Proposal Proposed by Issuer or Security Holder For For O.1 Approve the unconsolidated accounts for the FY ended on 31 MAR 2009 and grant discharge t Issuer For For O.2 Approve the distribution of profits for the FY ended on 31 MAR 2009. Issuer For For O.3 Approve the consolidated accounts for the FYE on 31 MAR 2009 Issuer For For O.4 Approve the agreements and commitments referred to in Articles L.225-40 and sequence of the Company Issuer Against For O.5 Grant authority for purchase, retention or transference of shares of Ubisoft Entertainment SA Issuer For For O.6 Grant powers for formalities Issuer For For E.7 Authorize the Board of Directors to reduce the share capital by cancellation of shares. Issuer Against For E.8 Authorize the Board of Directors to increase the share capital, with maintenance of preferential subscriptions and/or any warrants giving access to the Company's capital. Issuer Against For E.9 Authorize Board of Directors to increase the share capital, with cancellation of preferential subscription any warrants giving access to the Company's capital. Issuer Against For E.10 Authorize the Board of Directors to increase the share capital by issuing shares reserved for members Issuer Against For E.11 Authorize the Board of Directors to grant options to subscribe and/or purchase common shares Issuer Against For E.12 Authorize the Board of Directors to increase the share capital for employee subsidiaries of the Company referred to in Article L.223-16 of the Commercial code, whose headquarters. Issuer Against For E.13 Approve the overall cap of the capital increase Issuer Against For E.14 Amend the Article 9 paragraph 3 of the statutes relative to the term of the duties of the Board Members Issuer For For E.15 Grant powers for formalities. Issuer Company Name Meeting Date CUSIP Ticker VALLOUREC USINES A TUBES DE LORRAINE ESCAUT ET VAL 5/31/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For O.1 Approve the Company's accounts for FY 2009 Issuer For For O.2 Approve the consolidated accounts for FY 2009 Issuer For For O.3 Approve the allocation of the result for FY 2009 and setting of the dividend Issuer For For O.4 Approve the option for payment of a scrip dividend Issuer For For O.5 Approve the renewal of Mr. Michel de Fabian's appointment as a member of the Supervisory Board Issuer For For O.6 Approve the renewal of Bollore's appointment as a member of the Supervisory Board Issuer For For O.7 Approve the renewal of Mr. Jean-Claude Verdiere's appointment as a member of the Supervisory Board Issuer For For O.8 Appointment of the Mrs. Vivienne Cox as a member of the Supervisory Board Issuer For For O.9 Appointment of the Mrs. Alexandre Schaapveld as a member of the Supervisory Board Issuer For For O.10 Approve the updating of the payment to members of the Supervisory Board Issuer For For O.11 Authorize the Board of Directors to trade in the Company's shares Issuer For For E.12 Approve the Halving of the par value of the Company's shares Issuer For For E.13 Amend to the Articles of Association in order to introduce on-line voting. Note: the text of this resolution includes the powers for the necessary legal formalities Issuer Against For E.14 Approve the delegation of powers to the Board of Directors to issue share subscription warrants while a public offer is open Issuer Company Name Meeting Date CUSIP Ticker VESTAS WIND SYS A/S UTD KINGDOM 3/17/2010 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Receive the report from the Board of Directors on the Company's activities during the past year. Issuer For For 2. Adopt the annual report Issuer For For 3. Approve to apply the profit for the year of EUR 564m as follows: transfer to reserve for net revaluation according to the equity method: EUR 66m; dividend: EUR 0m and retained earnings: EUR 498m Issuer For For 4. Re-elect Bent Erik Carlsen, Torsten Erik Rasmussen, Freddy Frandsen, Hakan Eriksson, Jorgen Huno Rasmussen, Jorn Anaer Thomsen, Kurt Anker Nielsen and Ola Rollen as Board Members Issuer For For 5. Appointment of PricewaterhouseCoopers, Statsautoriseret Issuer Against For 6.1 Amend Articles 2(4), 2(8) and 3(4) which is numbered Article 3(5) in the new draft Articles3(1)-3(4), Article 7(2), 8(1) and 13(1), Article 4(3), 4(4), 5(1), 6(2), 6(3) of the Articles of Association Issuer Against For 6.2 Amend Articles 2, 3, 4(5), 6(5), 6(4), 7(2) and 7(3) of the Articles of Association Issuer Against For 6.3 Amend Article 1(1) to effect that the secondary name Cotas Computer Technology A/s is deleted Issuer Against For 6.4 Amend Article 1(2) of the Articles of Association in accordance with Section 28 of the Danish Companies Act, and as a consequence, Article 1(3) shall be re-numbered as Article 1 (2) Issuer For For 6.5 Approve to rephrase Article 2(3) to the effect that it specifies that the Company's shares are registered with a central securities depository and that any dividends will be disbursed through such central securities depository Issuer Against For 6.6 Approve the Article 2(9) concerning cancellation is deleted, as the provisions are no longer relevant to the Company Issuer Against For 6.7 Approve that previous authorization to the Board of Directors in Article 3(1) to increase the Company's share capital is renewed to apply until 01 MAY 2011, allowing an increase of the share capital by a total nominal amount of DKK 20, 370, 410 20, 370, 410 shares Issuer Against For 6.8 Approve that the previous authorization to the Board of Directors in Article 3(1) to increase the Company's share capital in connection with the issuance of employee shares is extended to expire on 01 MAY 2011 Issuer Against For 6.9 Approve that the previous authorization to the Board of Directors in Article 3(3) to issue warrants and to carry out the relevant increase of the Company's share capital is extended to expire on 01 MAY 2011 Issuer Against For 6.10 Approve to insert an authorization to the Board of Directors, in the Company's Articles of Association, for the Board of Directors to raise loans against the issuance of convertible debt instruments, the new provision will be inserted as Articles 3(4) and the existing Article 3(4) will be renumbered to Article 3(5) and amended so that a conversion combined with an issuance of shares, pursuant to the authorization in Article 3(1), may not only result in a capital increase of 10% Issuer For For 6.11 Amend Article 4(2) to the effect that the Company's general meetings are held in Central Denmark Region or in the Capital Region of Denmark, as directed by the Board of Directors Issuer For For 6.12 Amend Article 5(2) to the effect that it clearly states that the general meeting can decide whether the Company shall have one or two Auditors Issuer For For 6.13 Approve to insert a new provision, stipulating that the Company's general meetings may be held in English, provided that a simultaneous interpretation service into Danish is given, and that all documents pertaining to general meetings are available both in Danish and English Issuer For For 6.14 Approve to insert a new provision Article 8(8) to the effect that the corporate language is English Issuer For For 6.15 Authorize the Company to purchase treasury shares, in the period until the next AGM, within a total nominal value of 10% of the Company's share capital from time to time, in accordance with the relevant statutory provisions, the consideration for such shares may not deviate by more than 10% from the closing price quoted by NASDAQ OMX Copenhagen at the time of purchase Issuer For For 6.16 Approve a rider to the overall guidelines for incentive pay which were adopted at the AGM in 2009 to the effect that warrants, and not only options, can be issued under the existing authorization Issuer For For 6.17 Authorize the Chairman of the meeting to file the registrable resolutions adopted by the general meeting with the Danish Commerce and Companies Agency and to make such amendments to the documents prepared in connection with these resolutions as may be required by the Danish Commerce and Companies Agency in connection with registration of the adopted resolutions Issuer Company Name Meeting Date CUSIP Ticker VILMORIN IT CIE, PARIS 12/8/2009 Vote MRV Proposal Proposed by Issuer or Security Holder For For O.1 Approve the annual unconsolidated accounts and grant discharge to the Board of Directors Issuer Against For O.2 Approve the regulated agreements Issuer For For O.3 Approve the distribution of profits Issuer For For O.4 Approve the annual consolidated accounts and grant discharge to the Board of Directors. Issuer Against For O.5 Approve the attendance allowances Issuer Against For O.6 Approve the purchase and sale by the Company of its own shares Issuer Against For O.7 Approve the issuance of bonds and other related debt securities Issuer Against For E.8 Approve the issue, with maintenance or preferential subscription rights of common shares and/or warrants, giving access, immediately or ultimately to shares of the Company or a Company that owns directly or indirectly more than half the capital or debt securities such as bonds with option or conversion and/or exchangeable into new common or existing shares. Issuer Against For E.9 Approve the issue, with cancellation of preferential subscription rights of common shares and/or warrants, giving access, immediately or ultimately to shares of the Company or a Company that owns directly or indirectly more than half the capital or debt securities such as bonds with option of conversion and/or exchangeable into new common or existing shares. Issuer Against For E.10 Approve the possibility of using the 8th and 9th Resolutions Issuer Against For E.11 Approve the overall cap of the issue amount Issuer Against For E.12 Approve the delegation of powers for the purpose of authorizing the issuance, by the shareholder who owns more than half of the Company's capital, of warrants giving access to the Company's existing shares for a period of 24 months Issuer Against For E.13 Approve the share capital increase reserved for the employees Issuer Against For O.14 Approve the delegation of powers Issuer Name of Fund: Buffalo Growth Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker 3M COMPANY 5/11/2010 88579Y101 MMM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: LINDA G. ALVARADO For 1BELECTION OF DIRECTOR: GEORGE W. BUCKLEY For 1CELECTION OF DIRECTOR: VANCE D. COFFMAN For 1DELECTION OF DIRECTOR: MICHAEL L. ESKEW For 1EELECTION OF DIRECTOR: W. JAMES FARRELL For 1FELECTION OF DIRECTOR: HERBERT L. HENKEL For 1GELECTION OF DIRECTOR: EDWARD M. LIDDY For 1HELECTION OF DIRECTOR: ROBERT S. MORRISON For 1IELECTION OF DIRECTOR: AULANA L. PETERS For 1JELECTION OF DIRECTOR: ROBERT J. ULRICH For For 02TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 03TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. Issuer Against Against 04STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Security Holder Company Name Meeting Date CUSIP Ticker ABBOTT LABORATORIES 4/23/2010 ABT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For R.J. ALPERN For R.S. AUSTIN For W.M. DALEY For W.J. FARRELL For H.L. FULLER For W.A. OSBORN For D.A.L. OWEN For R.S. ROBERTS For S.C. SCOTT III For W.D. SMITHBURG For G.F. TILTON For M.D. WHITE For For 02RATIFICATION OF DELOITTE & TOUCHE LLP AS AUDITORS Issuer Against Against 03SHAREHOLDER PROPOSAL-ADVISORY VOTE Security Holder Against Against 04SHAREHOLDER PROPOSAL-SPECIAL SHAREHOLDER MEETINGS Security Holder Company Name Meeting Date CUSIP Ticker BAXTER INTERNATIONAL INC. 5/4/2010 BAX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: BLAKE E. DEVITT For 1BELECTION OF DIRECTOR: JOHN D. FORSYTH For 1CELECTION OF DIRECTOR: GAIL D. FOSLER For 1DELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN For For 02RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Against Against 03SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTING. Security Holder Company Name Meeting Date CUSIP Ticker THE BOEING COMPANY 4/26/2010 BA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JOHN H. BIGGS For 1BELECTION OF DIRECTOR: JOHN E. BRYSON For 1CELECTION OF DIRECTOR: DAVID L. CALHOUN For 1DELECTION OF DIRECTOR: ARTHUR D. COLLINS, JR. For 1EELECTION OF DIRECTOR: LINDA Z. COOK For 1FELECTION OF DIRECTOR: WILLIAM M. DALEY For 1GELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN For 1HELECTION OF DIRECTOR: EDMUND P. GIAMBASTIANI, JR. For 1IELECTION OF DIRECTOR: JOHN F. MCDONNELL For 1JELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. For 1KELECTION OF DIRECTOR: SUSAN C. SCHWAB For 1LELECTION OF DIRECTOR: MIKE S. ZAFIROVSKI For For 02RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR. Issuer Against Against 03ETHICAL CRITERIA FOR MILITARY CONTRACTS. Security Holder Against Against 04ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Security Holder Against Against 05CHANGE OWNERSHIP THRESHOLD TO CALL SPECIAL MEETINGS. Security Holder For Against 06INDEPENDENT CHAIRMAN. Security Holder Against Against 07REPORT ON POLITICAL CONTRIBUTIONS. Security Holder Company Name Meeting Date CUSIP Ticker BROADCOM CORPORATION 5/20/2010 BRCM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOAN L. AMBLE For NANCY H. HANDEL For EDDY W. HARTENSTEIN For JOHN E. MAJOR For SCOTT A. MCGREGOR For WILLIAM T. MORROW For ROBERT E. SWITZ For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker CABOT MICROELECTRONICS CORP. 3/2/2010 12709P103 CCMP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For H. LAURANCE FULLER For EDWARD J. MOONEY For For 02RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker CARNIVAL CORPORATION 4/13/2010 P89468010 CCL Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01TO RE-ELECT MICKY ARISON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 02TO ELECT SIR JONATHON BAND AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 03TO RE-ELECT ROBERT H. DICKINSON AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 04TO RE-ELECT ARNOLD W. DONALD AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 05TO RE-ELECT PIER LUIGI FOSCHI AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 06TO RE-ELECT HOWARD S. FRANK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 07TO RE-ELECT RICHARD J. GLASIER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 08TO RE-ELECT MODESTO A. MAIDIQUE AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 09TO RE-ELECT SIR JOHN PARKER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 10TO RE-ELECT PETER G. RATCLIFFE AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 11TO RE-ELECT STUART SUBOTNICK AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 12TO RE-ELECT LAURA WEIL AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 13TO RE-ELECT RANDALL J. WEISENBURGER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 14TO RE-ELECT UZI ZUCKER AS A DIRECTOR OF CARNIVAL CORPORATION AND AS A DIRECTOR OF CARNIVAL PLC. Issuer For For 15TO RE-APPOINT THE UK FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF THE U.S. FIRM OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Issuer For For 16TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE THE REMUNERATION OF THE INDEPENDENT AUDITORS OF CARNIVAL PLC. Issuer For For 17TO RECEIVE THE UK ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2009 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Issuer For For 18TO APPROVE THE DIRECTORS' REMUNERATION REPORT OF CARNIVAL PLC FOR THE YEAR ENDED NOVEMBER 30, 2009 (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES). Issuer For For 19TO APPROVE THE GIVING OF AUTHORITY FOR THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Issuer For For 20TO APPROVE THE DISAPPLICATION OF PRE-EMPTION RIGHTS IN RELATION TO THE ALLOTMENT OF NEW SHARES BY CARNIVAL PLC (IN ACCORDANCE WITH CUSTOMARY PRACTICE FOR UK COMPANIES). Issuer For For 21TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET (IN ACCORDANCE WITH LEGAL REQUIREMENTS APPLICABLE TO UK COMPANIES DESIRING TO IMPLEMENT SHARE BUY BACK PROGRAMS). Issuer Against Against 22TO CONSIDER A SHAREHOLDER PROPOSAL. Security Holder Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS, INC 11/12/2009 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CAROL A. BARTZ For 1BELECTION OF DIRECTOR: M. MICHELE BURNS For 1CELECTION OF DIRECTOR: MICHAEL D. CAPELLAS For 1DELECTION OF DIRECTOR: LARRY R. CARTER For 1EELECTION OF DIRECTOR: JOHN T. CHAMBERS For 1FELECTION OF DIRECTOR: BRIAN L. HALLA For 1GELECTION OF DIRECTOR: DR. JOHN L. HENNESSY For 1HELECTION OF DIRECTOR: RICHARD M. KOVACEVICH For 1IELECTION OF DIRECTOR: RODERICK C. MCGEARY For 1JELECTION OF DIRECTOR: MICHAEL K. POWELL For 1KELECTION OF DIRECTOR: ARUN SARIN For 1LELECTION OF DIRECTOR: STEVEN M. WEST For 1MELECTION OF DIRECTOR: JERRY YANG Against For 02TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Issuer Against For 03TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Issuer For For 04TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Issuer Abstain Against 05PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Security Holder Abstain Against 06PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Security Holder Abstain Against 07PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Security Holder Company Name Meeting Date CUSIP Ticker COCA-COLA COMPANY 4/21/2010 KO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director For 1ELECTION OF DIRECTOR: HERBERT A. ALLEN Issuer For 2ELECTION OF DIRECTOR: RONALD W. ALLEN Issuer For 3ELECTION OF DIRECTOR: CATHLEEN P. BLACK Issuer For 4ELECTION OF DIRECTOR: BARRY DILLER Issuer For 5ELECTION OF DIRECTOR: ALEXIS M. HERMAN Issuer For 6ELECTION OF DIRECTOR: MUHTAR KENT Issuer For 7ELECTION OF DIRECTOR: DONALD R. KEOUGH Issuer For 8ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Issuer For 9ELECTION OF DIRECTOR: DONALD F. MCHENRY Issuer For 10ELECTION OF DIRECTOR: SAM NUNN Issuer For 11ELECTION OF DIRECTOR: JAMES D. ROBINSON III Issuer For 12ELECTION OF DIRECTOR: PETER V. UEBERROTH Issuer For 13ELECTION OF DIRECTOR: JACOB WALLENBERG Issuer For 14ELECTION OF DIRECTOR: JAMES B. WILLIAMS Issuer For For 15RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Issuer Against Against 16SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Security Holder For Against 17SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR Security Holder Against Against 18SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Security Holder Against Against 19SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Security Holder Company Name Meeting Date CUSIP Ticker COLGATE-PALMOLIVE COMPANY 5/7/2010 CL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JOHN T. CAHILL For 1BELECTION OF DIRECTOR: IAN COOK For 1CELECTION OF DIRECTOR: HELENE D. GAYLE For 1DELECTION OF DIRECTOR: ELLEN M. HANCOCK For 1EELECTION OF DIRECTOR: JOSEPH JIMENEZ For 1FELECTION OF DIRECTOR: DAVID W. JOHNSON For 1GELECTION OF DIRECTOR: RICHARD J. KOGAN For 1HELECTION OF DIRECTOR: DELANO E. LEWIS For 1IELECTION OF DIRECTOR: J. PEDRO REINHARD For 1JELECTION OF DIRECTOR: STEPHEN I. SADOVE For For 02RATIFY SELECTION OF PRICEWATERHOUSECOOPERS LLP AS COLGATE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 03ADVISORY VOTE ON EXECUTIVE COMPENSATION. Issuer Against Against 04STOCKHOLDER PROPOSAL ON CHARITABLE CONTRIBUTIONS. Security Holder Against Against 05STOCKHOLDER PROPOSAL ON SPECIAL STOCKHOLDER MEETINGS. Security Holder Company Name Meeting Date CUSIP Ticker COMPANHIA DE SANEAMENTO BASICO DO ESTADO 10/29/2009 20441A102 ABV Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For IELECTION OF A MEMBER OF THE BOARD OF DIRECTORS. Issuer For For IIAUTHORIZATION FOR HOLDING AND ESTABLISHING THE CONDITIONS OF THREE (3) PRIVATE ISSUES OF SIMPLE DEBENTURES OF THE COMPANY, SECURED, NON-CONVERTIBLE INTO SHARES, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Issuer For For IIIESTABLISHMENT OF THE CONDITIONS APPLICABLE TO THE FIRST OF THE THREE (3) ISSUES OF DEBENTURES PURSUANT TO ITEM (II) ABOVE Issuer For For IVDELEGATION OF POWERS TO THE COMPANY'S BOARD OF DIRECTORS TO RESOLVE ON THE ESTABLISHMENT AND POSSIBLE AMENDMENTS OF THE CONDITIONS ADDRESSED BY ITEMS VI TO VIII OF ARTICLE 59 OF LAW 6,404/76, RELATED TO THE THREE (3) ISSUES OF DEBENTURES, PURSUANT TO ITEM (II) ABOVE, AS WELL AS ON THE OPPORTUNITY OF THE ISSUES. Issuer For For VAUTHORIZING THE COMPANY TO PRACTICE ANY AND ALL ACTS, PURSUANT TO THE LEGAL AND STATUTORY PROVISIONS, RELATED TO THE THREE (3) ISSUES OF DEBENTURES, PARTICULARLY, THE EXECUTION OF THE "COMMITMENT AGREEMENT FOR SUBSCRIPTION OF SIMPLE DEBENTURES, IN PRIVATE ISSUES" AND OF THE "FIDUCIARY ASSIGNMENT AGREEMENT OF RECEIVABLES AND OTHER COVENANTS AND OF THE ISSUE DEEDS". Issuer Company Name Meeting Date CUSIP Ticker THE CORPORATE EXECUTIVE BOARD COMPANY 6/10/2010 21988R102 EXBD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For THOMAS L. MONAHAN III For GREGOR S. BAILAR For STEPHEN M. CARTER For GORDON J. COBURN For NANCY J. KARCH For DAVID W. KENNY For DANIEL O. LEEMON For For 02RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker DENTSPLY INTERNATIONAL INC. 5/11/2010 XRAY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director For 1AELECTION OF DIRECTOR: PAULA H. CHOLMONDELEY Issuer For 1BELECTION OF DIRECTOR: MICHAEL J. COLEMAN Issuer For 1CELECTION OF DIRECTOR: JOHN C. MILES II Issuer For 1DELECTION OF DIRECTOR: JOHN L. MICLOT Issuer For For 02PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT ACCOUNTANTS, TO AUDIT THE BOOKS AND ACCOUNTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer For For 03PROPOSAL TO APPROVE THE DENTSPLY INTERNATIONAL INC. 2 Issuer Company Name Meeting Date CUSIP Ticker DIEBOLD, INCORPORATED 4/29/2010 DBD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRUCE L. BYRNES For MEI-WEI CHENG For PHILLIP R. COX For RICHARD L. CRANDALL For GALE S. FITZGERALD For PHILLIP B. LASSITER For JOHN N. LAUER For THOMAS W. SWIDARSKI For HENRY D.G. WALLACE For ALAN J. WEBER For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR 2010. Issuer For For 03TO RE-APPROVE THE COMPANY'S ANNUAL CASH BONUS PLAN. Issuer Company Name Meeting Date CUSIP Ticker DOLBY LABORATORIES, INC. 2/9/2010 2569T107 DLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For RAY DOLBY For KEVIN YEAMAN For PETER GOTCHER For NICHOLAS DONATIELLO, JR For TED W. HALL For BILL JASPER For SANFORD ROBERTSON For ROGER SIBONI For AVADIS TEVANIAN, JR For For 02TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 24, 2010. Issuer Company Name Meeting Date CUSIP Ticker ECOLAB INC. 5/6/2010 ecl Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: ARTHUR J. HIGGINS For 1BELECTION OF DIRECTOR: JOEL W. JOHNSON For 1CELECTION OF DIRECTOR: C. SCOTT O'HARA For For 2RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer For For 3APPROVAL OF THE ECOLAB INC. 2 Issuer For For 4AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF TERMS OF THE BOARD OF DIRECTORS AS OF THE 2 Issuer For For 5ADVISORY VOTE ON APPROVAL OF THE COMPENSATION OF THE EXECUTIVES DISCLOSED IN THIS PROXY STATEMENT. Issuer Abstain Against 6STOCKHOLDER PROPOSAL TO ADOPT A POLICY ON THE HUMAN RIGHT TO WATER. Security Holder Abstain Against 7STOCKHOLDER PROPOSAL REQUESTING THE BOARD TO AMEND THE BY-LAWS TO PROVIDE HOLDERS OF 10% OF OUTSTANDING SHARES THE POWER TO CALL A SPECIAL MEETING. Security Holder Company Name Meeting Date CUSIP Ticker EBAY INC. 4/29/2010 EBAY Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: DAVID M. MOFFETT Issuer For For 1BELECTION OF DIRECTOR: RICHARD T. SCHLOSBERG, III Issuer For For 1CELECTION OF DIRECTOR: THOMAS J. TIERNEY Issuer For For 02TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR EBAY INCENTIVE PLAN, INCLUDING TO SATISFY THE REQUIREMENTS OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Issuer For For 03TO APPROVE THE AMENDMENT AND RESTATEMENT OF OUR 2, INCLUDING AN AMENDMENT TO INCREASE THE AGGREGATE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN BY 20 MILLION SHARES. Issuer For For 04TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker ELECTRONIC ARTS INC. 7/29/2009 ERTS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer Withheld LEONARD S. COLEMAN For JEFFREY T. HUBER For GARY M. KUSIN Withheld GERALDINE B. LAYBOURNE For GREGORY B. MAFFEI For VIVEK PAUL For LAWRENCE F. PROBST III For JOHN S. RICCITIELLO For RICHARD A. SIMONSON For LINDA J. SRERE Against For 2. APPROVE THE EMPLOYEE STOCK OPTION EXCHANGE PROGRAM Issuer Against For 3. APPROVE AMENDMENTS TO THE 2 Issuer For For 4. APPROVE AN AMENDMENT TO THE 2 Issuer For For 5. RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS Issuer Company Name Meeting Date CUSIP Ticker EMERSON ELECTRIC CO. 2/2/2010 EMR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For C.A.H. BOERSIG* For C. FERNANDEZ G.* For W.J. GALVIN* For R.L. STEPHENSON* For V.R. LOUCKS, JR.** For R.L. RIDGWAY** For For 02RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER THE EMERSON ELECTRIC CO. ANNUAL INCENTIVE PLAN. Issuer For For 03RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker F5 NETWORK, INC. 3/11/2010 FFIV Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: DEBORAH L. BEVIER For 1BELECTION OF DIRECTOR: ALAN J. HIGGINSON For 1CELECTION OF DIRECTOR: JOHN MCADAM For For 02PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR FISCAL YEAR 2010. Issuer Company Name Meeting Date CUSIP Ticker FLUOR CORPORATION 5/6/2010 FLR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JAMES T. HACKETT Against 1BELECTION OF DIRECTOR: KENT KRESA For 1CELECTION OF DIRECTOR: NADER H. SULTAN For For 02THE RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For Against 03A SHAREHOLDER PROPOSAL RECOMMENDING THAT THE BOARD OF DIRECTORS ADOPT A POLICY THAT THE BOARD'S CHAIRMAN BE AN INDEPENDENT DIRECTOR WHO HAS NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF FLUOR. Security Holder Company Name Meeting Date CUSIP Ticker GENTEX CORPORATION 5/13/2010 GNTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JOHN MULDER For FREDERICK SOTOK For WALLACE TSUHA Against Against 02A SHAREHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS ISSUE A SUSTAINABILITY REPORT. Security Holder For For 03RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker THE GOLDMAN SACHS GROUP, INC. 5/7/2010 38141G104 GS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: LLOYD C. BLANKFEIN For 1BELECTION OF DIRECTOR: JOHN H. BRYAN For 1CELECTION OF DIRECTOR: GARY D. COHN For 1DELECTION OF DIRECTOR: CLAES DAHLBACK For 1EELECTION OF DIRECTOR: STEPHEN FRIEDMAN For 1FELECTION OF DIRECTOR: WILLIAM W. GEORGE For 1GELECTION OF DIRECTOR: JAMES A. JOHNSON For 1HELECTION OF DIRECTOR: LOIS D. JULIBER For 1IELECTION OF DIRECTOR: LAKSHMI N. MITTAL For 1JELECTION OF DIRECTOR: JAMES J. SCHIRO For 1KELECTION OF DIRECTOR: H. LEE SCOTT, JR. For For 02RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR 2 Issuer For For 03AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MATTERS Issuer For For 04APPROVAL OF AMENDMENTS TO OUR RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING Issuer For For 05APPROVAL OF AN AMENDMENT TO OUR RESTATED CERTIFICATE OF INCORPORATION TO PERMIT HOLDERS OF 25% OF OUR OUTSTANDING SHARES OF COMMON STOCK TO CALL SPECIAL MEETINGS Issuer Against Against 06SHAREHOLDER PROPOSAL A REPORT ON CUMULATIVE VOTING Security Holder Against Against 07SHAREHOLDER PROPOSAL REGARDING COLLATERAL IN OVER-THE-COUNTER DERIVATIVES TRADING Security Holder Against Against 08SHAREHOLDER PROPOSAL REGARDING SEPARATE CHAIR & CEO Security Holder Against Against 09SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS Security Holder Against Against 10SHAREHOLDER PROPOSAL REGARDING A REPORT ON GLOBAL WARMING SCIENCE Security Holder Against Against 11SHAREHOLDER PROPOSAL REGARDING A REPORT ON PAY DISPARITY Security Holder Against Against 12SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION AND LONG-TERM PERFORMANCE Security Holder Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/19/2010 INTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CHARLENE BARSHEFSKY For 1BELECTION OF DIRECTOR: SUSAN L. DECKER For 1CELECTION OF DIRECTOR: JOHN J. DONAHOE For 1DELECTION OF DIRECTOR: REED E. HUNDT For 1EELECTION OF DIRECTOR: PAUL S. OTELLINI For 1FELECTION OF DIRECTOR: JAMES D. PLUMMER For 1GELECTION OF DIRECTOR: DAVID S. POTTRUCK For 1HELECTION OF DIRECTOR: JANE E. SHAW For 1IELECTION OF DIRECTOR: FRANK D. YEARY For 1JELECTION OF DIRECTOR: DAVID B. YOFFIE For For 02RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Issuer Abstain For 03ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer Company Name Meeting Date CUSIP Ticker JOHNSON CONTROLS, INC. 1/27/2010 JCI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DAVID P. ABNEY For ROBERT L. BARNETT For E.C. REYES-RETANA For JEFFREY A. JOERRES For For 02RATIFICATION OF PRICEWATERHOUSECOOPERS AS INDEPENDENT AUDITORS FOR 2010. Issuer For Against 03CONSIDERATION OF A SHAREHOLDER PROPOSAL TO ADOPT A MAJORITY VOTE STANDARD. Security Holder Company Name Meeting Date CUSIP Ticker JPMORGAN CHASE & CO 5/18/2010 46625H100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: CRANDALL C. BOWLES For 1BELECTION OF DIRECTOR: STEPHEN B. BURKE For 1CELECTION OF DIRECTOR: DAVID M. COTE For 1DELECTION OF DIRECTOR: JAMES S. CROWN For 1EELECTION OF DIRECTOR: JAMES DIMON For 1FELECTION OF DIRECTOR: ELLEN V. FUTTER For 1GELECTION OF DIRECTOR: WILLIAM H. GRAY, III For 1HELECTION OF DIRECTOR: LABAN P. JACKSON, JR. For 1IELECTION OF DIRECTOR: DAVID C. NOVAK For 1JELECTION OF DIRECTOR: LEE R. RAYMOND For 1KELECTION OF DIRECTOR: WILLIAM C. WELDON For For 02APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For For 03ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer Against Against 04POLITICAL NON-PARTISANSHIP Security Holder Against Against 05SPECIAL SHAREOWNER MEETINGS Security Holder Against Against 06COLLATERAL IN OVER THE COUNTER DERIVATIVES TRADING Security Holder Against Against 07SHAREHOLDER ACTION BY WRITTEN CONSENT Security Holder Against Against 08INDEPENDENT CHAIRMAN Security Holder Against Against 09PAY DISPARITY Security Holder Against Against 10SHARE RETENTION Security Holder Company Name Meeting Date CUSIP Ticker JOY GLOBAL INC. 3/9/2010 JOYG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN L. GERARD For JOHN NILS HANSON For KEN C. JOHNSEN For GALE E. KLAPPA For RICHARD B. LOYND For P. ERIC SIEGERT For MICHAEL W. SUTHERLIN For JAMES H. TATE For For 02RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Issuer Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON 4/22/2010 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: MARY SUE COLEMAN For 1BELECTION OF DIRECTOR: JAMES G. CULLEN For 1CELECTION OF DIRECTOR: MICHAEL M.E. JOHNS For 1DELECTION OF DIRECTOR: SUSAN L. LINDQUIST For 1EELECTION OF DIRECTOR: ANNE M. MULCAHY For 1FELECTION OF DIRECTOR: LEO F. MULLIN For 1GELECTION OF DIRECTOR: WILLIAM D. PEREZ For 1HELECTION OF DIRECTOR: CHARLES PRINCE For 1IELECTION OF DIRECTOR: DAVID SATCHER For 1JELECTION OF DIRECTOR: WILLIAM C. WELDON For For 02RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Issuer Against Against 03ADVISORY VOTE ON EXECUTIVE COMPENSATION Security Holder Against Against 04SPECIAL SHAREOWNER MEETINGS Security Holder Company Name Meeting Date CUSIP Ticker KIMBERLY-CLARK CORPORATION 4/29/2010 KMB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: JOHN R. ALM For 1BELECTION OF DIRECTOR: DENNIS R. BERESFORD For 1CELECTION OF DIRECTOR: JOHN F. BERGSTROM For 1DELECTION OF DIRECTOR: ABELARDO E. BRU For 1EELECTION OF DIRECTOR: ROBERT W. DECHERD For 1FELECTION OF DIRECTOR: THOMAS J. FALK For 1GELECTION OF DIRECTOR: MAE C. JEMISON, M.D. For 1HELECTION OF DIRECTOR: JAMES M. JENNESS For 1IELECTION OF DIRECTOR: IAN C. READ For 1JELECTION OF DIRECTOR: LINDA JOHNSON RICE For 1KELECTION OF DIRECTOR: MARC J. SHAPIRO For 1LELECTION OF DIRECTOR: G. CRAIG SULLIVAN For For 02RATIFICATION OF AUDITORS Issuer Against Against 03STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS Security Holder Company Name Meeting Date CUSIP Ticker KLA-TENCOR CORP. 11/4/2009 KLAC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For ROBERT P. AKINS For ROBERT T. BOND For KIRAN M. PATEL For DAVID C. WANG Against For 02AMENDMENT & RESTATEMENT OF 2("2") TO INCREASE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER 2, INCLUDING LIST OF CORPORATE PERFORMANCE GOALS THROUGH WHICH CERTAIN AWARDS MADE UNDER PLAN MAY BE EARNED. Issuer For For 03TO APPROVE THE MATERIAL TERMS OF THE COMPANY'S PERFORMANCE BONUS PLAN, INCLUDING AN EXPANSION AND REAPPROVAL OF THE LIST OF CORPORATE PERFORMANCE GOALS TO WHICH THE PAYMENT OF CASH BONUS AWARDS MADE UNDER THE PLAN MAY BE TIED IN ORDER TO QUALIFY THOSE AWARDS AS PERFORMANCE-BASED COMPENSATION FOR PURPOSES OF SECTION 162(M). Issuer For For 04TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2010. Issuer Company Name Meeting Date CUSIP Ticker MCDONALD'S CORPORATON 5/20/2010 MCD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: WALTER E. MASSEY For 1BELECTION OF DIRECTOR: JOHN W. ROGERS, JR. For 1CELECTION OF DIRECTOR: ROGER W. STONE For 1DELECTION OF DIRECTOR: MILES D. WHITE For For 02APPROVAL OF THE APPOINTMENT OF AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO SERVE AS INDEPENDENT AUDITORS FOR 2010. Issuer Against Against 03SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER VOTE ON EXECUTIVE COMPENSATION. Security Holder For Against 04SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTE. Security Holder Against Against 05SHAREHOLDER PROPOSAL RELATING TO THE USE OF CONTROLLED ATMOSPHERE STUNNING. Security Holder Against Against 06SHAREHOLDER PROPOSAL RELATING TO THE USE OF CAGE-FREE EGGS. Security Holder Company Name Meeting Date CUSIP Ticker MKS INSTRUMENTS 5/3/2010 55306N104 MKSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For CRISTINA H. AMON For RICHARD S. CHUTE For PETER R. HANLEY For For 02TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/19/2009 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 01ELECTION OF DIRECTOR: WILLIAM H. GATES III Issuer For For 02ELECTION OF DIRECTOR: STEVEN A. BALLMER Issuer For For 03ELECTION OF DIRECTOR: DINA DUBLON Issuer For For 04ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Issuer For For 05ELECTION OF DIRECTOR: REED HASTINGS Issuer For For 06ELECTION OF DIRECTOR: MARIA KLAWE Issuer For For 07ELECTION OF DIRECTOR: DAVID F. MARQUARDT Issuer For For 08ELECTION OF DIRECTOR: CHARLES H. NOSKI Issuer For For 09ELECTION OF DIRECTOR: HELMUT PANKE Issuer For For 10RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Issuer For For 11TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Issuer For For 12ADVISORY VOTE ON EXECUTIVE COMPENSATION Issuer For Against 13SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Security Holder For Against 14SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Security Holder Company Name Meeting Date CUSIP Ticker MSCI INC. 4/8/2010 55354G100 MXB Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: BENJAMIN F. DUPONT Issuer For For 1BELECTION OF DIRECTOR: HENRY A. FERNANDEZ Issuer For For 1CELECTION OF DIRECTOR: ALICE W. HANDY Issuer For For 1DELECTION OF DIRECTOR: CATHERINE R. KINNEY Issuer For For 1EELECTION OF DIRECTOR: LINDA H. RIEFLER Issuer For For 1FELECTION OF DIRECTOR: GEORGE W. SIGULER Issuer For For 1GELECTION OF DIRECTOR: SCOTT M. SIPPRELLE Issuer For For 1HELECTION OF DIRECTOR: RODOLPHE M. VALLEE Issuer For For 02TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Issuer Company Name Meeting Date CUSIP Ticker NATIONAL INSTRUMENTS CORPORATION 5/11/2010 NATI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For JAMES J. TRUCHARD For JOHN M. BERRA For For 02TO APPROVE NI'S 2, INCLUDING APPROVAL OF ITS MATERIAL TERMS AND PERFORMANCE GOALS FOR PURPOSES OF INTERNAL REVENUE CODE SECTION 162(M). Issuer For For 03TO RATIFY THE APPOINTMENT OF ERNST & YOUNG AS NI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker NATIONAL SEMICONDUCTOR CORPORATION 9/25/2009 NSM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For BRIAN L. HALLA For STEVEN R. APPLETON For GARY P. ARNOLD For RICHARD J. DANZIG For JOHN T. DICKSON For ROBERT J. FRANKENBERG For MODESTO A. MAIDIQUE For EDWARD R. MCCRACKEN For RODERICK C. MCGEARY For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY. Issuer For For 3. APPROVAL OF THE EXECUTIVE OFFICERS INCENTIVE PLAN, AS AMENDED. Issuer Against For 4. APPROVAL OF THE 2 Issuer Against For 5. AMENDMENTS TO CERTAIN OF OUR EXISTING EQUITY INCENTIVE PLANS TO ALLOW FOR A ONE-TIME STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES OTHER THAN OUR NAMED EXECUTIVE OFFICERS AND DIRECTORS. Issuer Company Name Meeting Date CUSIP Ticker NETAPP, INC. 10/14/2009 64110D104 NTAP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For DANIEL J. WARMENHOVEN For DONALD T. VALENTINE For JEFFRY R. ALLEN For ALAN L. EARHART For THOMAS GEORGENS For MARK LESLIE For NICHOLAS G. MOORE For GEORGE T. SHAHEEN For ROBERT T. WALL Against For 02TO APPROVE AN AMENDMENT TO THE 1(SHARES) THAT MAY BE ISSUED PURSUANT TO AWARDS UNDER THE STOCK ISSUANCE AND PERFORMANCE SHARE AND PERFORMANCE UNIT PROGRAMS. Issuer Against For 03TO APPROVE AN AMENDMENT TO THE AUTOMATIC OPTION GRANT PROGRAM CONTAINED IN THE 1 Issuer Against For 04TO APPROVE AN AMENDMENT TO THE EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE SHARE RESERVE UNDER THE PURCHASE PLAN BY AN ADDITIONAL 6,700, Issuer Against For 05TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE EXECUTIVE COMPENSATION PLAN TO PROVIDE THE PLAN ADMINISTRATOR WITH DISCRETION TO DETERMINE THE LENGTH OF ANY PERFORMANCE PERIOD UNDER THE COMPENSATION PLAN AND TO LIMIT THE MAXIMUM AWARD THAT ANY PARTICIPANT MAY RECEIVE PURSUANT TO THE COMPENSATION PLAN TO $5,000, Issuer For For 06TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING APRIL 30, 2010. Issuer Company Name Meeting Date CUSIP Ticker NORTHERN TRUST CORPORATION 4/20/2010 NTRS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For LINDA WALKER BYNOE For NICHOLAS D. CHABRAJA For SUSAN CROWN For DIPAK C. JAIN For ROBERT W. LANE For ROBERT C. MCCORMACK For EDWARD J. MOONEY For JOHN W. ROWE For DAVID H.B. SMITH, JR. For WILLIAM D. SMITHBURG For ENRIQUE J. SOSA For CHARLES A. TRIBBETT III For FREDERICK H. WADDELL For For 02RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer Company Name Meeting Date CUSIP Ticker PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. 5/20/2010 P91911010 PPDI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STUART BONDURANT, M.D. For FREDRIC N. ESHELMAN For FREDERICK FRANK For GENERAL DAVID L. GRANGE For GENERAL DAVID L. GRANGE For TERRY MAGNUSON, PH.D. For ERNEST MARIO, PH.D. For JOHN A. MCNEILL, JR. For For 02RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Issuer Abstain For 03IN THEIR DISCRETION, THE PROXIES ARE AUTHORIZED TO VOTE UPON SUCH OTHER MATTERS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING. Issuer Company Name Meeting Date CUSIP Ticker PROCTOR AND GAMBLE COMPANY 10/13/2009 PG Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: KENNETH I. CHENAULT Issuer For For 1BELECTION OF DIRECTOR: SCOTT D. COOK Issuer For For 1CELECTION OF DIRECTOR: RAJAT K. GUPTA Issuer For For 1DELECTION OF DIRECTOR: A.G. LAFLEY Issuer For For 1EELECTION OF DIRECTOR: CHARLES R. LEE Issuer For For 1FELECTION OF DIRECTOR: LYNN M. MARTIN Issuer For For 1GELECTION OF DIRECTOR: ROBERT A. MCDONALD Issuer For For 1HELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Issuer For For 1IELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Issuer For For 1JELECTION OF DIRECTOR: RALPH SNYDERMAN, M.D. Issuer For For 1KELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Issuer For For 1LELECTION OF DIRECTOR: PATRICIA A. WOERTZ Issuer For For 1MELECTION OF DIRECTOR: ERNESTO ZEDILLO Issuer For For 02RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Issuer For For 03AMEND THE COMPANY'S CODE OF REGULATIONS Issuer For For 04APPROVE THE PROCTER & GAMBLE 2 Issuer Against Against 05SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING Security Holder Against Against 06SHAREHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION Security Holder Company Name Meeting Date CUSIP Ticker RED HAT, INC. 8/13/2009 RHT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer MICHELINE CHAU MARY ANNE FOX For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS RED HAT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 28, 2010. Issuer Company Name Meeting Date CUSIP Ticker SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) 4/7/2010 SLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For P. CAMUS For J.S. GORELICK For A. GOULD For T. ISAAC For N. KUDRYAVTSEV For A. LAJOUS For M.E. MARKS For L.R. REIF For T.I. SANDVOLD For H. SEYDOUX For P. CURRIE For K.V. KAMATH For For 02PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. Issuer For For 03PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 Issuer For For 04PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. Issuer For For 05PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Issuer Company Name Meeting Date CUSIP Ticker SIGMA-ALDRICH CORPORATION 5/4/2010 SIAL Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: REBECCA M. BERGMAN Issuer For For 1BELECTION OF DIRECTOR: GEORGE M. CHURCH Issuer For For 1CELECTION OF DIRECTOR: DAVID R. HARVEY Issuer For For 1DELECTION OF DIRECTOR: W. LEE MCCOLLUM Issuer For For 1EELECTION OF DIRECTOR: JAI P. NAGARKATTI Issuer For For 1FELECTION OF DIRECTOR: AVI M. NASH Issuer For For 1GELECTION OF DIRECTOR: STEVEN M. PAUL Issuer For For 1HELECTION OF DIRECTOR: J. PEDRO REINHARD Issuer For For 1IELECTION OF DIRECTOR: D. DEAN SPATZ Issuer For For 1JELECTION OF DIRECTOR: BARRETT A. TOAN Issuer For For 02APPROVAL OF THE SIGMA-ALDRICH CORPORATION CASH BONUS PLAN, AS AMENDED. Issuer For For 03RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR 2010. Issuer Against Against 04APPROVAL OF SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING. Security Holder Company Name Meeting Date CUSIP Ticker TEXAS INSTRUMENTS INC. 4/13/2010 TXN Vote MRV Proposal Proposed by Issuer or Security Holder 1. Director For For 1AELECTION OF DIRECTOR: R.W. BABB, JR. Issuer For For 1BELECTION OF DIRECTOR: D.L. BOREN Issuer For For 1CELECTION OF DIRECTOR: D.A. CARP Issuer For For 1DELECTION OF DIRECTOR: C.S. COX Issuer For For 1EELECTION OF DIRECTOR: D.R. GOODE Issuer For For 1FELECTION OF DIRECTOR: S.P. MACMILLAN Issuer For For 1GELECTION OF DIRECTOR: P.H. PATSLEY Issuer For For 1HELECTION OF DIRECTOR: W.R. SANDERS Issuer For For 1IELECTION OF DIRECTOR: R.J. SIMMONS Issuer For For 1JELECTION OF DIRECTOR: R.K. TEMPLETON Issuer For For 1KELECTION OF DIRECTOR: C.T. WHITMAN Issuer For For 02BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Issuer Company Name Meeting Date CUSIP Ticker TRIMBLE NAVIGATION LIMITED 5/19/2010 TRMB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For STEVEN W. BERGLUND For JOHN B. GOODRICH For WILLIAM HART For MERIT E. JANOW For MERIT E. JANOW For BRADFORD W. PARKINSON For MARK S. PEEK For NICKOLAS W. VANDE STEEG For For 02TO RATIFY THE APPOINTMENT OF ERNST & LLP AS THE INDEPENDENT AUDITOR OF THE COMPANY FOR THE CURRENT FISCAL YEAR ENDING DECEMBER 31, 2010. Issuer For For 03TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. Issuer Company Name Meeting Date CUSIP Ticker UNITED PARCEL SERVICE 4/13/2010 TXN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For F. DUANE ACKERMAN For MICHAEL J. BURNS For D. SCOTT DAVIS For STUART E. EIZENSTAT For MICHAEL L. ESKEW For WILLIAM R. JOHNSON For ANN M. LIVERMORE For RUDY MARKHAM For JOHN W. THOMPSON For CAROL B. TOME For For 02RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2010. Issuer For For 03APPROVAL OF A PROPOSAL REMOVING THE VOTING STANDARD FROM THE UPS CERTIFICATE OF INCORPORATION SO THAT THE BOARD MAY PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Issuer Company Name Meeting Date CUSIP Ticker THE WESTERN UNION COMPANY 5/14/2010 WU Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 01ELECTION OF DIRECTOR: DINYAR S. DEVITRE For 02ELECTION OF DIRECTOR: CHRISTINA A. GOLD For 03ELECTION OF DIRECTOR: BETSY D. HOLDEN For 04ELECTION OF DIRECTOR: WULF VON SCHIMMELMANN For For 05RATIFICATION OF SELECTION OF AUDITORS Issuer Company Name Meeting Date CUSIP Ticker YUM! BRANDS, INC. 5/20/2010 YUM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. Director Issuer For 1AELECTION OF DIRECTOR: DAVID W. DORMAN For 1BELECTION OF DIRECTOR: MASSIMO FERRAGAMO For 1CELECTION OF DIRECTOR: J. DAVID GRISSOM For 1DELECTION OF DIRECTOR: BONNIE G. HILL For 1EELECTION OF DIRECTOR: ROBERT HOLLAND, JR. For 1FELECTION OF DIRECTOR: KENNETH G. LANGONE For 1GELECTION OF DIRECTOR: JONATHAN S. LINEN For 1HELECTION OF DIRECTOR: THOMAS C. NELSON For 1IELECTION OF DIRECTOR: DAVID C. NOVAK For 1JELECTION OF DIRECTOR: THOMAS M. RYAN For 1KELECTION OF DIRECTOR: JING-SHYH S. SU For 1LELECTION OF DIRECTOR: ROBERT D. WALTER For For 02RATIFICATION OF INDEPENDENT AUDITORS ( OF PROXY) Issuer Against Against 03SHAREHOLDER PROPOSAL RELATING TO RIGHT TO CALL SPECIAL SHAREOWNER MEETINGS ( OF PROXY) Security Holder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Buffalo Funds By /s/ Kent W. Gasaway. Kent W. Gasaway, President and Treasurer Date 08/05/2010.
